


Exhibit 10.40

 

FIRST AMENDED AND RESTATED EXECUTION VERSION

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

FIRST AMENDED AND RESTATED

MASTER SERVICES AGREEMENT
BY AND BETWEEN
SERVICEMASTER CONSUMER SERVICES, L.P.

AND

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

This First Amended and Restated Master Services Agreement (“Master Agreement”)
is entered into as of November 1, 2010 (the “Effective Date”), between

 

1.             ServiceMaster Consumer Services, L.P., a Delaware limited
partnership (“Customer”)

 

AND

 

2.             International Business Machines Corporation, a New York
corporation (“Service Provider”).

 

The Parties agree to the terms and conditions set forth in this Master Agreement
(including the Exhibits and Schedules referenced in this Master Agreement), and
in each Transaction Document (including the Schedules referenced in each
Transaction Document) executed by the Parties and referencing this Master
Agreement.  Each Transaction Document, the Schedules and Exhibits referenced in
each Transaction Document and this Master Agreement are incorporated into this
Master Agreement, and the several Transaction Documents, together with the
Schedules attached thereto, and this Master Agreement, together with the
Exhibits attached hereto, and the Procedures Manuals and all Change Orders, are
herein collectively referred to as the “Agreement.”

 

Signed for and on behalf of ServiceMaster Consumer Services, L.P.:

By: ServiceMaster Consumer Services, Inc., its General Partner

 

 

 

 

By:

/s/ Daniel Marks

 

Date:

11-23-2010

Name:

Daniel Marks

Title:

Chief Information Officer

 

 

Signed for and on behalf of International Business Machines Corporation:

 

 

 

 

By:

/s/ Eusebio Formoso

 

Date:

11-23-2010

Name:

Eusebio Formoso

Title:

Project Executive

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PURPOSE AND STRUCTURE OF AGREEMENT

1

 

 

 

 

1.1.          Purpose of Agreement

1

 

1.2.          Structure of Agreement

1

 

 

 

2.

TERM OF AGREEMENT

2

 

 

 

 

2.1.          Term of Agreement and Renewal

2

 

2.2.          Termination Assistance Services

3

 

 

 

3.

THE SERVICES

3

 

 

 

 

3.1.          Obligation to Provide Services

3

 

3.2.          Compliance

5

 

3.3.          Performance and Service Levels

7

 

3.4.          Step-In Rights

7

 

3.5.          Disaster Recovery Services

9

 

3.6.          Additional Services

10

 

3.7.          New Services

12

 

3.8.          Service Provider to Provide and Manage Necessary Resources

13

 

3.9.          Reports

13

 

3.10.        Locations

13

 

 

 

4.

CHARGES; NEW SERVICES; INVOICES; AND PAYMENTS

15

 

 

 

 

4.1.          Charges

15

 

4.2.          Taxes

15

 

4.3.          Tariffs, Duties and Import/Export Compliance and Fees

16

 

4.4.          Invoices and Invoice Payment

16

 

4.5.          Market Currency Procedures

17

 

4.6.          Service Level Credits

17

 

4.7.          Rights of Set-Off

18

 

4.8.          Disputed Charges/Credits

18

 

4.9.          Changes in Customer Business

18

 

 

 

5.

COVENANTS

19

 

 

 

 

5.1.          Covenant of Cooperation and Good Faith

19

 

5.2.          Services

19

 

5.3.          Continuous Improvement

19

 

5.4.          No Solicitation

20

 

5.5.          Export; Regulatory Approvals

20

 

5.6.          Disabling Code

20

 

i

--------------------------------------------------------------------------------


 

 

5.7.          Services Not to be Withheld

21

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

 

6.1.          Representations and Warranties of Customer

22

 

6.2.          Representations and Warranties of Service Provider

22

 

6.3.          Pass-Through Warranties

24

 

6.4.          Disclaimer

25

 

 

 

7.

TRANSITION

25

 

 

 

 

7.1.          Transition and Transformation Plan

25

 

7.2.          Critical Transition Milestones

25

 

7.3.          Affected Employees

25

 

 

 

8.

GOVERNANCE

26

 

 

 

9.

RELATIONSHIP PROTOCOLS

26

 

 

 

 

9.1.          Non-Exclusive; Alternate Service Providers

26

 

9.2.          Personnel Resources

26

 

9.3.          Use of Subcontractors

28

 

9.4.          Compliance With Service Agreements

30

 

9.5.          Required Consents

30

 

9.6.          Change Control Procedures

31

 

9.7.          Inspections and Audits

31

 

 

 

10.

TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS

36

 

 

 

 

10.1.        Customer Software

36

 

10.2.        Service Provider Software

36

 

10.3.        Service Provider Materials

36

 

10.4.        Customer Group Materials

37

 

10.5.        Deliverables

38

 

10.6.        Additional Licenses to Customer

39

 

10.7.        Obligations Regarding Materials

41

 

10.8.        Knowledge Capital

41

 

10.9.        Limitation on Grants of Rights

42

 

10.10.      Assignment

42

 

10.11.      Sale of an Affiliate

42

 

 

 

11.

CONFIDENTIALITY AND DATA

42

 

 

 

 

11.1.        Company Information

42

 

11.2.        Obligations

43

 

11.3.        Exclusions

44

 

11.4.        Data Ownership; Customer Data

45

 

ii

--------------------------------------------------------------------------------


 

 

11.5.        Loss of or Unauthorized Access to Company Information; Intrusions

45

 

11.6.        Limitation

46

 

11.7.        Injunctive Relief

46

 

 

 

12.

TERMINATION

47

 

 

 

 

12.1.        Termination by Customer

47

 

12.2.        Termination by Service Provider

49

 

12.3.        Termination Charges

49

 

12.4.        Termination Assistance Services

49

 

12.5.        Other Rights Upon Termination

51

 

12.6.        Survival of Selected Provisions

52

 

 

 

13.

LIABILITY

52

 

 

 

 

13.1.        Liability Caps

52

 

13.2.        Exclusions

53

 

13.3.        Direct Damages

53

 

13.4.        Notification Cap

54

 

13.5.        Remedies

55

 

 

 

14.

INDEMNITIES

55

 

 

 

 

14.1.        Indemnity by Service Provider

55

 

14.2.        Indemnity by Customer

57

 

14.3.        Indemnification Procedures

59

 

 

 

15.

INSURANCE AND RISK OF LOSS

60

 

 

 

 

15.1.        Service Provider Insurance

60

 

15.2.        Risk of Property Loss

62

 

15.3.        Waiver of Subrogation

62

 

 

 

16.

DISPUTE RESOLUTION

63

 

 

 

 

16.1.        Disputes in General

63

 

16.2.        Continued Performance

63

 

16.3.        Exceptions to Dispute Resolution Procedures

63

 

16.4.        Governing Law

63

 

 

 

17.

GENERAL

63

 

 

 

 

17.1.        Relationship of Parties

63

 

17.2.        Entire Agreement, Updates, Amendments and Modifications

64

 

17.3.        Force Majeure

64

 

17.4.        Waiver

65

 

17.5.        Severability

65

 

17.6.        Counterparts

65

 

iii

--------------------------------------------------------------------------------


 

 

17.7.        Binding Nature and Assignment

65

 

17.8.        Notices

66

 

17.9.        No Third Party Beneficiaries

67

 

17.10.      Rules of Construction

68

 

17.11.      Further Assurances

68

 

17.12.      Expenses

68

 

17.13.      Savings Clause

68

 

17.14.      Jury Trial Waiver

69

 

17.15.      Currency

69

 

17.16.      Consents and Approvals

69

 

17.17.      Professional Advice

69

 

17.18.      Resale

69

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS TO THE MASTER AGREEMENT

 

Exhibit

 

1              Definitions [portions omitted]

 

2              List of Transaction Document Schedules [portions omitted]

 

3              Form of Transaction Document [portions omitted]

 

4                                          Governance and Change Control
[portions omitted]

 

5              [Reserved]

 

6              Form of Auditor Confidentiality Agreement

 

7              Dispute Resolution Procedures [portions omitted]

 

8              Procedures Manual Requirements [portions omitted]

 

9              Customer Security Requirements [portions omitted]

 

10            Market Currency Procedures [portions omitted]

 

10.1         Benchmarking Services Agreement [portions omitted]

 

11            Policies [portions omitted]

 

12            Form of Business Associate Agreement

 

13            Customer Competitors [portions omitted]

 

i

--------------------------------------------------------------------------------

 

1.                                       PURPOSE AND STRUCTURE OF AGREEMENT

 

1.1.              Purpose of Agreement

 

(a)                          Generally.

 

(i)                             Customer and Service Provider are Parties to a
Master Services Agreement and a related Transaction Document No. 1, dated as of
December 11, 2008 (the “Original Agreement”) providing for the delivery by
Service Provider of certain services to the Customer Group.  The Parties have
agreed to amend and restate the Original Agreement as set forth in this Master
Agreement and a related First Amended and Restated Transaction Document No. 1.  
.

 

(ii)                          Service Provider has successfully developed,
implemented and provided the Services or services similar to the Services to
Third Party customers of Service Provider on a scale similar to or larger than
contemplated by this Agreement; has the trained personnel and the business
processes and systems necessary to provide the Services to the Customer Group;
and desires to provide such Services to the Customer Group.

 

(iii)                       The purposes and objectives of Service Provider and
Customer for entering into the Agreement include:  (A) reducing the costs to
Customer of the activities encompassed by the Services while measurably
improving the quality of the performance of such activities including through
the application of Service Provider’s expertise and best practices;
(B) increasing the flexibility and scalability of resources available to
Customer; (C) increasing the speed of execution of new initiatives relating to
the Services; and (D) better aligning the support functions comprising the
Services with core business operating needs.

 

(b)                         Construction of this Section.  The provisions of
this Section 1.1 are intended to be a statement of the purposes and objectives
of the Agreement and are not intended to alter the plain meaning of the terms
and conditions of the Agreement or to require either Party to undertake
performance obligations not required by the Agreement.  To the extent that the
terms and conditions of the Agreement are unclear or ambiguous, such terms and
conditions are to be interpreted and construed consistent with the purposes set
forth in this Section 1.1.

 

1.2.              Structure of Agreement

 

(a)                          Components of the Agreement.  The Agreement
consists of:

 

(i)                             the provisions set forth in this Master
Agreement and the Exhibits herein;

 

(ii)                          the initial Transaction Document(s) for
procurement of Services executed simultaneously with this Master Agreement and
the Schedules referenced herein; and

 

1

--------------------------------------------------------------------------------


 

(iii)                       any subsequent Transaction Documents executed by the
Parties pursuant to this Master Agreement, including the Schedules referenced in
each such Transaction Document.

 

(b)                         Definitions. In the Agreement (including each
Transaction Document and the Schedules thereto), all capitalized terms shall
have the meanings set forth in the “Definitions” Exhibit.  Other capitalized
terms defined elsewhere in this Agreement shall have the meaning ascribed to
such terms when capitalized throughout this Agreement.

 

(c)                          Transaction Documents.  The Services will be
described in one or more Transaction Documents executed by the Parties pursuant
to this Master Agreement and are the subject of this Master Agreement.  Each
Transaction Document shall be in the form of the “Form of Transaction Document”
Exhibit and include the set of Schedules described in the “List of Transaction
Document Schedules” Exhibit with such additions and deletions as the Parties may
agree.

 

(d)                         Deviations from Master Agreement, Priority.  In the
event of a conflict, the terms of Transaction Documents, including the Schedules
referenced therein, shall be governed by the terms of this Master Agreement,
including the Exhibits, unless an individual Transaction Document expressly and
specifically notes the deviations from the terms of this Master Agreement and
Exhibits for the purposes of such Transaction Document on the “Deviations From
Terms of Master Agreement” Schedule to such Transaction Document; provided, that
the foregoing rule shall not apply to Transaction Document No. 1, the terms of
which shall govern this Master Agreement.  In the event of a conflict, the terms
of each Transaction Document shall govern the terms of the Schedules referenced
therein.  In the event of a conflict, the terms of this Master Agreement shall
govern the terms of the Exhibits.  In the event of a conflict, this Master
Agreement and its Exhibits and the applicable Transaction Document and its
Schedules shall govern any Change Order, unless the Change Order expressly and
specifically references the provisions of such documents which are to be
superseded or amended.

 

2.                                       TERM OF AGREEMENT

 

2.1.              Term of Agreement and Renewal

 

The Term of the Agreement will begin as of the Effective Date and will terminate
upon the latest termination date provided for in an effective Transaction
Document, unless earlier terminated or extended in accordance with the
provisions of the Agreement.  Customer, at its option exercised by written
notice to Service Provider delivered at least ninety (90) days prior to the
then-scheduled expiration date, may renew the Term of the Agreement for up to an
additional twelve (12) months on the terms, conditions and pricing then in
effect (the “Extension Period”).  Customer may exercise its renewal right for
the entire twelve (12) month period or in increments of at least six
(6) consecutive months each.  Any further renewals of the Term beyond twelve
(12) additional months will be at Service Provider’s then applicable commercial
terms and conditions, including pricing, or as otherwise agreed between the
Parties.

 

2

--------------------------------------------------------------------------------


 

2.2.              Termination Assistance Services

 

Customer may request and Service Provider will provide the Termination
Assistance Services in accordance with Section 12.4 for up to twenty-four (24)
months (the “Termination Assistance Period”), upon not less than forty-five (45)
days prior written notice before the scheduled termination or expiration of the
provision of the Services, or if applicable, upon written notice given within
thirty (30) days after the effective date of a notice of termination for any
reason by either Party.  Any such Termination Assistance Services shall be on
the terms, conditions and pricing in effect at the time of the commencement of
such Services.  After the transfer of the Services to Customer or to Customer’s
designee, Service Provider shall continue to provide the Termination Assistance
Services as requested by Customer for the remainder of the Termination
Assistance Period. Notwithstanding anything to the contrary in the Agreement,
the Termination Assistance Period shall not continue beyond December 11, 2016,
unless otherwise agreed in writing by the Parties, which writing shall specify
any changes in the Charges.

 

3.                                       THE SERVICES

 

3.1.              Obligation to Provide Services

 

(a)                          Obligation to Provide Services.  Starting on the
Commencement Date of each Transaction Document and continuing during the term of
each such Transaction Document, Service Provider shall provide the Services
described in each such Transaction Document to, and perform the Services for,
the members of the Customer Group in accordance with the applicable Transaction
Document and this Agreement.

 

(b)                         Responsibilities. Service Provider and Customer will
perform their respective duties, obligations and responsibilities set forth in
the responsibility matrix (“Responsibilities”) included in each Transaction
Document as part of the “Services Description” Schedule (each, a “Responsibility
Matrix”). Customer’s failure to perform a Responsibility or any other duty,
obligation or responsibility inherent in such Responsibility will excuse Service
Provider’s obligation to perform its corresponding obligations under this
Agreement only if [***] and demonstrates that:  [***], Service Provider will be
excused from performance of those Services impacted by Customer’s failure to
perform only to the extent that, and for so long as, [***]; provided, that
Service Provider takes reasonable steps to mitigate the effects of Customer’s
failure to perform.  [***].  In emergency circumstances where written consent is
not possible, verbal consent given by Customer is permissible.

 

(c)                          Additional Affiliates or Other Customer Group
Members.  If Customer merges with or otherwise acquires a Person which is a
Third Party (a “Customer Acquisition”), then such entity will, subject to the
specific restrictions set forth herein, become subject to this Agreement as a
member of the Customer Group if requested by Customer in its sole discretion. 
If so requested by Customer, such entity will become subject to this Agreement,
with all rights and benefits and subject to all obligations of the members of
the Customer Group under this Agreement, on the date specified by Customer;
provided, that [***] unless Service Provider otherwise agrees.  At Customer’s
election, (i) the Services shall be provided to the acquired entity and [***],
or (ii) the Parties will renegotiate in good faith all affected Charges to
account

 

3

--------------------------------------------------------------------------------


 

for any increased or decreased volumes resulting from the integration of such
Customer Acquisition in accordance with the Change Control Procedures.  Service
Provider acknowledges that the unit charges for affected Resource Units will be
reduced as a result of [***] such Customer Acquisition.  If the Customer
Acquisition is a party to an agreement with Service Provider and the services
under such agreement are integrated with the Services, then any [***].

 

(d)                         Divestiture of Other Customer Group Members.  If
Customer divests any member of the Customer Group or other operation or entity
during the Term and Customer desires that Service Provider continue to provide
some or all of the Services for such Customer Group member or other operation or
entity, Service Provider will continue to provide Customer and/or such divested
Customer Group member or other operation or entity with such Services, if such
divested Customer Group member or other operation or entity (i) used the
Services prior to being divested, and (ii) after being divested, uses either
essentially the same Services as before being divested, or otherwise does not
require Service Provider to modify its systems or processes used to perform and
provide the Services by more than an immaterial amount.  Service Provider shall
charge Customer for the continuing performance and delivery of such Services
based on the existing charging methodologies for the Charges.  At Customer’s
request, if the divested Customer Group member or other operation or entity
[***], Service Provider shall enter into a separate agreement with such divested
entity for provision of such services on the substantially the same terms as the
Agreement, except to the extent that the divested entity and Service Provider
agree otherwise.  In such case, this Agreement shall be modified to reflect the
reduction in Services and Charges provided to and to be paid by the divested
entity under such separate agreement and all liabilities under such separate
agreement shall be the sole responsibility of the divested entity.  Service
Provider shall not be required to provide the Services to any divested Customer
Group member, operation or entity for more than the lesser of [***] following
the effective date of such divestiture or the remainder of the Term including
any Extension Period.

 

3.2.              Compliance

 

(a)                          Generally.  Service Provider shall perform the
Services in compliance with:

 

(i)                             the Agreement, including the Procedures Manuals;

 

(ii)                          all Laws applicable to Service Provider as a
provider of information technology and personnel to perform information
technology and business process outsourcing, including those Laws which regulate
the transport of Customer Data by Service Provider and its subcontractors
between the United States and Service Provider Locations outside the United
States and among any such Locations;

 

(iii)                       all Customer Compliance Directives; and

 

(iv)                      all policies and procedures of general application of
the Customer Group as set forth in the “Policies” Exhibit, as published by
Customer from time

 

4

--------------------------------------------------------------------------------


 

to time and delivered to Service Provider, subject to the Change Control
Procedures, and paragraph (e) below, Sections 3.6 and 3.7, as applicable.  For
the avoidance of doubt, the Change Control Procedures shall govern the method of
implementation and pricing with respect to such implementation, but will not
grant Service Provider any right to refuse to implement changes to Customer’s
policies and procedures.

 

(b)                         Customer Compliance Directives.  From time to time
Customer may instruct Service Provider in writing as to the manner of Service
Provider’s performance of the Services so as to enable the Customer Group to
comply with any Laws (including any guidance, bulletins, white papers,
pronouncements, reports or similar communications issued by any Governmental
Authority or applicable self-regulatory or industry body (including the PCI
Security Standards Council), whether or not such guidance, bulletins, white
papers, pronouncements, reports or similar communications have the force of law,
to the extent determined by Customer in its sole discretion) applicable to the
portion of the operations of the Customer Group performed by Service Provider as
part of the Services, (collectively, the “Customer Compliance Requirements”). 
Such instructions are referred to as “Customer Compliance Directives.”  Service
Provider is authorized to act and rely on, and shall promptly implement, each
Customer Compliance Directive in the performance and delivery of the Services,
subject to the Change Control Procedures, and paragraph (e) below, Sections 3.6
and 3.7, as applicable.  Customer may also notify Service Provider of any
Customer Law or changes in the Customer Laws that are applicable to the Services
and Service Provider shall work with Customer to the extent necessary to
identify the impact of such Customer Law or changes in the Customer Laws on the
Services and suggest changes to the Services to address the Customer Law or
changes in the Customer Law.  All changes shall be subject to Change Control
Procedures, and paragraph (e) below, Sections 3.6 and 3.7, as applicable.  For
the avoidance of doubt, the Change Control Procedures shall govern the method of
implementation and pricing with respect to any Customer Compliance Directives,
but will not grant Service Provider any right to refuse to implement such
Customer Compliance Directives.  In addition, Service Provider shall notify
Customer if Service Provider personnel performing the Services have actual
knowledge of any failure of the Services to comply with the Customer Compliance
Requirements of which Service Provider personnel has actual knowledge and
cooperate with Customer to resolve such noncompliance.

 

(c)                          Development and Maintenance of Procedures Manual. 
The operational policies and procedures applicable to the provision of the
Services described in each Transaction Document shall be set forth in an
operational Procedures Manual (or Process Interface Manual) to be developed by
Service Provider in accordance with the “Procedures Manual Requirements”
Exhibit and the “Transition and Transformation Plan” Schedule, subject to the
review and written comment of Customer (each, a “Procedures Manual” or “PIM”). 
Service Provider will incorporate all reasonable comments of Customer; provided,
that in the case of procedures that are related to Customer Compliance
Directives or Customer Compliance Requirements, or will likely have the effect
of increasing the Charges or Customer’s retained costs, as reasonably
demonstrated by Customer, Customer shall have the right to approve such
procedures and any changes to such procedures, which approval will not be
unreasonably withheld.  Service Provider will be responsible for the accurate
and proper preparation of the Procedures Manuals and will prepare and provide to
Customer, in both print

 

5

--------------------------------------------------------------------------------


 

and electronic formats, proposed updates thereto as necessary to reflect any
substantive changes therein or improvements thereto within a reasonable time
prior to the implementation of such changes.  The processes and procedures
contained in the Procedures Manuals shall include such detail and be of such
quality as to reasonably ensure that the Services could be performed accurately
and in a timely manner by an unrelated Third Party. Either Party may, from time
to time, request updates or amendments to the Procedures Manuals.  Service
Provider will perform its obligations under this Section 3.2(c), at no
additional cost to Customer.

 

(d)                         Security Requirements.  Customer’s requirements for
logical security applicable to Service Provider’s delivery of the Services and
Customer’s guidelines for physical security at the Locations are set forth in
the “Customer Security Requirements” Schedule to the applicable Transaction
Document (the “Security Requirements”), with which Service Provider shall
comply.  Customer may notify Service Provider in writing from time to time of
changes, updates, modifications or amendments of the Security Requirements and
Service Provider shall comply with such updated Security Requirements, subject
to the Change Control Procedures, and paragraph (e) below, Sections 3.6 and 3.7,
as applicable.  For the avoidance of doubt, the Change Control Procedures shall
govern the method of implementation and pricing of such changes, updates,
modifications and amendments, but will not grant Service Provider any right to
refuse to implement them.

 

(e)                          Regulatory Changes.  To the extent that Service
Provider must change the Services as result of changes in its compliance
requirements referred to in Section 3.2(a)(ii), Service Provider shall notify
Customer of such changes as far in advance as reasonably practical and shall
implement such changes [***] using the Change Control Process, if applicable. 
Service Provider shall, with Customer’s direction and approval, conform the
Services in a timely manner to any change in Customer Compliance Requirements as
instructed by Customer pursuant to a Customer Compliance Directive. 
Implementation of such Customer Compliance Directive [***]. With respect to new
or revised Customer Compliance Directives that implement Customer Compliance
Requirements that are unique to the Customer Group and require more than de
minimis changes in the Services or increases in the resources required to
perform the Services, the Charges may be adjusted pursuant to the Change Control
Procedures.  Such changes and adjustments shall:  (i) be integrated in a
cost-effective manner and without disruption of Customer’s ongoing operations
(as modified by such changes); (ii) equitably account for [***] any changes in
the Services or Service Levels resulting from such changes; and (iii) provide
modified Charges [***].  If implementation of such changes in Customer
Compliance Directives and the resulting changes and adjustments represent [***].

 

3.3.              Performance and Service Levels

 

Service Provider agrees that the performance of the Services will meet or exceed
each of the applicable Service Levels set forth in the “Service Level Agreement”
Schedule to a Transaction Document, subject to the limitations and in accordance
with the provisions set forth in the Agreement and the applicable Transaction
Document and “Service Level Agreement” Schedule.

 

6

--------------------------------------------------------------------------------


 

3.4.              Step-In Rights

 

(a)                          Subject to Section 3.4(n), Customer shall be
entitled to exercise, in its sole discretion and in addition to any other
remedies it may have, the Step-In Rights set forth in this Section below (the
“Step-In Rights”) if:

 

(i)                             as a result of Service Provider’s failure in the
performance of its obligations under this Agreement, Customer has the right to
terminate the Agreement or the applicable Transaction Document in whole or with
respect to the affected Services in accordance with Sections 12.1(a) (Material
Breach), 12.1(c) (Persistent Breach), 12.1(d) (Failure of Critical Services) or
12.1(j)(Transition Failure); or

 

(ii)                          Customer determines in good faith that a Force
Majeure Event affecting Service Provider creates an immediate and material
threat either to the business and/or to the operational effectiveness of the
Customer Group;

 

and, in each case, Customer believes in good faith that there are no other
alternative methods to assure the proper performance of the Services in the time
available.

 

(b)                         Customer may exercise the Step-In Rights by
providing Service Provider notice in writing of the following:  (i) the affected
Services and the action Customer proposes to take; (ii) the reason for such
action; (iii) the date Customer wishes to commence such action; (iv) the time
period which Customer believes will be necessary for such action; (v) whether
Customer then intends a Third Party to exercise such Step-In Rights on its
behalf or to assist in it exercising such Step-In Rights; and (vi) to the extent
practicable, the effect on Service Provider and its obligation to provide the
Services during the period such action is being taken (the “Step-In Notice”).

 

(c)                          As soon as practicable following receipt of the
Step-In Notice, the Contract Managers shall meet to discuss the potential
exercise of the Step-In Rights and:

 

(i)                             any alternative course of action which Service
Provider may undertake to remedy the event giving rise to the Step-In Rights;
and

 

(ii)                          the manner in which Customer shall exercise its
Step-In Rights, including how it will engage any Third Party to act on its
behalf.

 

(d)                         Customer may immediately exercise its Step-In Rights
and take the actions set forth in the Step-In Notice and any consequential
additional action as it believes is necessary to assure the proper performance
of the Services, if the Contract Managers fail to reach agreement within (i) the
period specified in the “Disaster Recovery Requirements” Schedule for full
recovery of the Services covered by the Step-In Notice if such Services were
affected by a disaster, or (ii) if no such period is specified, four
(4) Business Days.  Service Provider shall give all reasonable assistance to
Customer while it is exercising its Step-In Rights.  In addition, prior to the
exercise of the Step-In Rights, Service Provider shall cooperate with Customer
as reasonably requested in connection with the Customer Group’s efforts to
mitigate harm to its operations resulting from the circumstances described in
the Step-In Notice.

 

7

--------------------------------------------------------------------------------


 

(e)                          If Customer engages a Third Party in exercising its
Step-In Rights, Customer shall procure that such Third Party complies with
Customer’s obligations of confidentiality under this Agreement.  Any such Third
Party shall abide by Service Provider’s security and health and safety
requirements of general application while on Service Provider’s premises or
Locations.

 

(f)                            Customer shall use, and shall procure that any
Third Party engaged by it in relation to its exercise of Step-In Rights
hereunder uses, when exercising those rights, reasonable efforts not to disrupt
any other Services provided by Service Provider; and

 

(g)                         Service Provider shall [***] in relation to which
Customer has exercised its Step-In Rights during the period that it is
exercising such rights.

 

(h)                         During the period in which Customer is exercising
its Step-In Rights, [***].  If Customer requests the use of any additional
assets, resources or employees of Service Provider, [***].

 

(i)                             If the exercise of Step-In Rights by Customer
prevents Service Provider from providing any part of the Service (for purposes
of this paragraph, the “Affected Services”), Service Provider shall be relieved
of its obligations to provide the Affected Services.

 

(j)                             Customer’s Step-In Rights will cease on the
earlier of: [***], unless otherwise mutually agreed between the Parties.

 

(k)                          Before ceasing to exercise the Step-In Rights,
Customer shall notify Service Provider in writing specifying the date of such
cessation (the “Step-out Notice”).

 

(l)                             Service Provider will, following receipt of a
Step-Out Notice, meet with Customer to discuss the findings of Customer as a
result of the exercise of its rights hereunder. Following that meeting Service
Provider will develop a plan to deliver the Services in accordance with the
Agreement (which it will provide to Customer within ten (10) Business Days of
the meeting) and will devote sufficient resources to implement the plan.  On the
cessation date indicated in the Step-out Notice, Service Provider will
recommence performance of the Services in accordance with the Agreement.

 

(m)                       Customer’s Step-In Rights shall not be applicable to
IBM Shared Services Centers.

 

(n)                         Customer’s rights and remedies under this
Section 3.4 shall be in addition to any other remedies Customer may have in
connection with the circumstances giving rise to Customer’s exercise of its
Step-In Rights.

 

3.5.              Disaster Recovery Services

 

(a)                          Service Provider shall, from the applicable
Commencement Date for Disaster Recovery Services, provide Disaster Recovery
Services under a Transaction Document

 

8

--------------------------------------------------------------------------------


 

in accordance with the “Disaster Recovery Requirements” Schedule to a
Transaction Document.

 

(b)                         After initial acceptance by Customer of the Disaster
Recovery Plan and any related systems, Service Provider will perform testing of
the Disaster Recovery Plan at least once per Contract Year and promptly provide
Customer with the results of such tests.  Customer will be permitted, in its
discretion, to participate in such tests.  Service Provider will select the test
times at its sole discretion.  If the Disaster Recovery Plan fails to meet the
success criteria set forth in the applicable “Disaster Recovery Requirements”
Schedule to any Transaction Document (“DRP Success Criteria”), Service Provider
will promptly remedy any identified failures and within thirty (30) days of the
initial test, or as otherwise agreed by Customer, conduct another test of the
Disaster Recovery Plan.  If, [***] (a “DR Test Failure”), then Customer may
[***].

 

(c)                          Service Provider shall immediately notify Customer
of the occurrence of circumstances that may constitute a disaster.  Upon
Customer’s determination of a disaster and request to Service Provider, Service
Provider shall promptly implement the Disaster Recovery Plan.  During any
disaster, Service Provider will notify Customer daily of the status of the
disaster.

 

(d)                         Either Party may retain a Third Party to provide or
restore Services in the event that a disaster prevents performance of the
Services in accordance with the Agreement for longer than the recovery time
objectives or other time periods set forth in the applicable “Disaster Recovery
Requirements” Schedule, [***] during such time.  Customer will use commercially
reasonable efforts to minimize the charges to be incurred for such replacement
services.  Customer will [***] during such time.

 

(e)                          Upon conclusion of a disaster, Service Provider
will as soon as reasonably practicable, provide Customer with an incident report
detailing the reason for the disaster and all actions taken by Service Provider
to resolve the disaster.

 

3.6.              Additional Services.

 

(a)                          Upon the written request of Customer, Service
Provider shall provide Additional Services to the Customer Group.

 

(b)                         Within thirty (30) days of its receipt of a request
from Customer for Additional Services pursuant to Section 3.6(a), Service
Provider shall prepare and deliver to Customer a written offer to perform the
Additional Services in the manner lawfully specified by Customer, which proposal
shall include the following:

 

(i)                             a detailed description of the implementation
services and on-going services that Service Provider anticipates performing in
connection with such Additional Services;

 

(ii)                          a commercially reasonable schedule and Transition
and Transformation Plan for implementing the Additional Services (if the
Additional Services are necessary to enable the Customer Group to comply with
any Law,

 

9

--------------------------------------------------------------------------------


 

then, to the extent commercially reasonable, such schedule shall provide for
implementation of such Additional Services in a manner to enable timely
compliance by the Customer Group with such Law; Service Provider shall notify
Customer as soon as practicable if it determines that it will not be able to
implement the Additional Services to enable such timely compliance and shall use
commercially reasonable efforts to identify and propose to Customer an
alternative method of enabling such compliance);

 

(iii)                       Service Provider’s proposed charges for such
Additional Services in accordance with Section 3.6(d), including a detailed
breakdown of any such charges (which shall be quoted as a fixed fee and/or on a
“time and materials” basis reflecting Service Provider’s Hourly Rates, as
requested by Customer);

 

(iv)                      to the extent applicable, an estimate of Service
Provider’s skills necessary to provide such Additional Services, including
implementation and on-going services;

 

(v)                         to the extent applicable, a description of any new
or additional Software, tools, Equipment or other resources required for Service
Provider to implement and provide such Additional Services;

 

(vi)                      Service Provider’s proposed acceptance test criteria,
procedures, Service Levels, and Service Level Credits for such Additional
Services, each of which shall be commercially reasonable;

 

(vii)                   the name and title of Service Provider employee who
would serve as project manager in connection with the implementation of such
Additional Services;

 

(viii)                a statement of the anticipated effects of the Additional
Services on the performance of the existing Services;

 

(ix)                        alternative methods of providing the Additional
Services in a more cost-effective or otherwise more advantageous manner; and

 

(x)                           any other information reasonably requested by
Customer.

 

(c)                          Upon Customer’s written acceptance of Service
Provider’s proposal to perform Additional Services, which acceptance must be
provided to Service Provider within sixty (60) days of Customer’s receipt of a
proposal in accordance with Section 3.6(b), Service Provider will prepare and
the Parties will execute a Change Order reflecting the terms of their agreement
with respect to such Additional Services consistent with this Section 3.6.

 

(d)                         Except as the Parties may otherwise agree in
writing, Service Provider’s charges for the Additional Services shall be
established as follows:

 

(i)                             with respect to the implementation of any
Additional Services, Service Provider shall implement such Additional Services,
including making

 

10

--------------------------------------------------------------------------------

 

any necessary changes to the Services and the related systems used by Service
Provider to perform the Services, and Customer shall pay [***] charges for such
implementation; and

 

(ii)                          with respect to Additional Services that require
the on-going application of resources of Service Provider following
implementation of such Additional Services, the Charges shall be adjusted [***].

 

Any Dispute with respect to the applicability, amount or [***] of any charges
payable by Customer pursuant to this subsection (d) may, at the option of either
Party, be resolved in accordance with the expedited dispute resolution process
set forth in the “Dispute Resolution Procedures” Exhibit.  If any Dispute arises
as to whether the services requested are Additional Services [***], then
Customer shall pay to Service Provider [***], until such Dispute is resolved and
shall have no obligation to pay any other additional charges for the disputed
services until such resolution has occurred.  Within ten (10) days following
resolution of such Dispute, the applicable Party shall pay to the other Party
all amounts determined to be due, plus interest at the rate of [***] per annum
(but not exceeding the maximum rate permitted by Law in any case), from the date
such amounts were paid (in the case of amounts to be repaid to Customer) or the
date on which such amounts originally would have been due (in the case of
amounts to be paid to Service Provider).  Service Provider shall perform the
requested services in full until such Dispute is resolved.

 

(e)                          Notwithstanding anything to the contrary in
Section 3.6(d), if the Parties execute a Change Order with respect to any
Additional Services in accordance with Section 3.6(c), the charges that apply to
such Additional Services shall be those set forth in such Change Order. 
However, if Service Provider fails to prepare and deliver to Customer a proposal
in accordance with Section 3.6(b) upon receipt of a request from Customer
pursuant to Section 3.6(a) with respect to any Additional Services, or if
Service Provider refuses to execute a Change Order with respect to any
Additional Services in accordance with Section 3.6(c), Service Provider shall
nevertheless be required to provide the Additional Services pursuant to
Section 3.6(a) in exchange for charges determined pursuant to Section 3.6(d),
provided, that Service provider has the technical capability and resources to
perform such Additional Services.

 

3.7.              New Services.

 

(a)                          The Parties may agree pursuant to the Change
Control Procedure that Service Provider will provide New Services to the
Customer Group.  New Services may be activities that are performed on an
on-going basis for the remainder of the Term or activities that are performed on
a one-time or a project basis.  Further, Customer’s request for a New Service
may include a request for Service Provider to correspondingly reduce or
eliminate one or more existing elements of the Services then being provided
under this Agreement that are being replaced by the New Services.

 

(b)                         Service Provider will not begin performing any New
Service until the Parties have agreed upon the terms and conditions of such New
Service pursuant to the Change Control Procedure.  Upon the Parties’ execution
of a Change Order pursuant to such Change Control Procedure in accordance with
the foregoing sentence with respect to any New Services,

 

11

--------------------------------------------------------------------------------


 

such New Services shall be included within the scope of the Services to the same
extent and in the same manner as if specifically described in the “Services
Description” Schedule.

 

(c)                          The Parties agree that changes during the Term in
functions, responsibilities, activities, tasks and projects that are within the
scope of the Services will not be deemed to be Additional Services or New
Services if such functions, responsibilities, activities, tasks and projects
evolved or were supplemented and enhanced during the Term by Service Provider in
its sole discretion.

 

3.8.              Service Provider to Provide and Manage Necessary Resources

 

Except as otherwise expressly provided in the Agreement or an applicable
Transaction Document, Service Provider will have the responsibility and
obligation to provide and administer, manage, support, maintain and pay for all
resources (including personnel, hardware, software, facilities, services and
other items, however described) necessary or appropriate for Service Provider to
provide, perform and deliver the Services as described in the Agreement.

 

3.9.              Reports

 

Service Provider will provide those reports identified in this Agreement, the
Transaction Documents and in the “Reports” Schedule to a Transaction Document,
and such additional reports as agreed by the Customer Contract Manager and the
Service Provider Contract Manager during the Transition period and from time to
time during the Term (“Reports”), in accordance with the requirements (including
any timing requirements) set forth in the Transaction Documents and in the
“Reports” Schedule to a Transaction Document.

 

3.10.        Locations

 

(a)                          Location Designation and Changes.

 

(i)                             Service Provider shall provide the Services at
the Customer Locations specified in the “Locations” Schedule to a Transaction
Document.  The Parties shall use the Change Control Procedure to add, change and
delete such Customer Locations.  For the avoidance of doubt, the Change Control
Procedures shall govern the method of implementation and pricing with respect to
any Customer Location Change, but will not grant Service Provider any right to
refuse to implement such Customer Location Change. Customer agrees that it will
notify Service Provider no less than one hundred and twenty (120) days in
advance of any proposed Customer Location Change, unless under the circumstances
it is not possible to do so, in which case Customer will notify Service Provider
as soon as possible.

 

(ii)                          Service Provider shall provide the Services from
the Service Provider Locations specified in the “Locations” Schedule to a
Transaction Document.  Service Provider agrees that it will notify Customer no
less than one hundred and twenty (120) days in advance of any proposed Service
Provider Location Change, unless such change is necessary to maintain continuity
of

 

12

--------------------------------------------------------------------------------


 

Services in response to a disaster or other emergency and it is impossible to do
so, in which case Service Provider will notify Customer as soon as possible.  In
any case, a Service Provider Location Change will require Service Provider to
provide to Customer with such notice, an analysis of the operational, technical,
security, regulatory and other effects of such Service Provider Location Change
on the Services and the operations of the Customer Group.  Service Provider
shall [***], except as otherwise agreed by the Parties.  Customer shall have the
right to approve any Service Provider Location Change that [***].  Customer may
withhold its approval, in its sole discretion, of any Service Provider Location
Change that would result in either of the effects described in clauses (B) and
(C) of the preceding sentence.  All Service Provider Location Changes shall be
subject to the Change Control Procedure; provided, that the Change Control
Procedure shall govern the method of implementation, but shall not provide
Customer any approval right with respect to a Service Provider Location Change,
except as provided above.

 

(b)                         Use of Customer Facilities.  Service Provider may,
to the extent set forth in the “Customer Facilities” Schedule occupy space at a
Customer facility, subject to the following:

 

(i)                             Service Provider may occupy such space solely
for purposes of providing the Services and not for the provision or marketing of
services to other customers or clients of Service Provider.

 

(ii)                          Customer agrees to supply reasonable office
services and supplies, such as water, sewer, heat, lights, air conditioning,
electricity and office equipment for Service Provider employees occupying such
space to the extent set forth in the applicable Transaction Document; provided,
however, that Service Provider personnel will supply their own cell phones,
pagers, computers and printers.  Office space will be provided in accordance
with Customer’s space standards, which Customer may revise from time to time in
its sole discretion.  Charges to Service Provider for such services and office
space, if any, shall be set forth in the “Charges” Schedule to the applicable
Transaction Document.

 

(iii)                       Service Provider will be responsible for the
conduct, welfare and safety of its employees, subcontractors and agents while in
Customer facilities and will take all reasonable precautions to prevent the
occurrence of any injury to persons or property or any interference with
Customer’s operations while occupying such space.

 

(iv)                      When working at any Customer facility, Service
Provider personnel will comply with Customer’s standard workplace security,
administrative, safety and other rules, regulations, policies and procedures,
including the Security Requirements, applicable to Customer’s own employees and
communicated to Service Provider.  Customer will make such policies and
procedures available to Service Provider and will notify Service Provider of any
subsequent modifications or amendments thereto.

 

13

--------------------------------------------------------------------------------


 

(c)                          Shared Service Locations.  If Service Provider
provides the Services to Customer from a Location that is shared with a Third
Party or Third Parties or from a Location from which Service Provider provides
services to a Third Party or Third Parties, then Service Provider shall share
with Customer its process to restrict access in any such shared environment to
Customer’s Company Information and shall implement such process during the Term.

 

4.                                       CHARGES; NEW SERVICES; INVOICES; AND
PAYMENTS

 

4.1.              Charges

 

Customer agrees to pay to Service Provider the Charges as specified in the
“Charges” Schedule to a Transaction Document, together with the other amounts as
described in this Section 4.

 

4.2.              Taxes

 

(a)                          Responsibility.  Customer shall be responsible for
Taxes imposed on, based on, or measured by any consideration for any provision
of services or transfer of property by Service Provider to Customer pursuant to
this Agreement.  Customer shall not be responsible for (i) any taxes not within
the scope of the term Taxes as defined in this Agreement, or (ii) any Taxes on
any amounts (including taxes) that are previously paid or incurred by Service
Provider and that are passed through to and reimbursed by Customer or that are
paid directly by Customer to a Third Party service provider.  Service Provider
shall be responsible for all Taxes that are imposed on Service Provider’s
acquisition, ownership, or use of property or services in the course of
providing property or services to Customer, it being understood and agreed that
this provision shall not relieve Customer of its responsibility and liability
for Taxes under this Section 4.2 that are imposed upon any transfer or lease of
such property from Service Provider to Customer.

 

(b)                         Exemptions.  Notwithstanding anything to the
contrary in this Agreement, Customer will not pay or reimburse Service Provider
for any Taxes related to the provision of goods or services for which Customer
provides Service Provider with a valid and applicable exemption certificate,
multi-state benefit certificate, resale certificate, or other reasonable
evidence of exemption.  Service Provider will make all reasonable efforts to
ensure that any exemption from any Tax that is available to Customer will be
utilized when Service Provider makes any purchase on behalf of Customer.

 

(c)                          Withholding Taxes.  Service Provider shall be
responsible for any Withholding Tax liability asserted by any tax authority
against Customer as a result of payments made by Customer to Service Provider
under the terms of this Agreement.  Customer shall provide notice to Service
Provider of any assertion of Withholding Tax liability by any tax authority and
shall make available to Service Provider on a timely basis valid evidence of any
Withholding Tax paid by Customer to such tax authority.

 

(d)                         Cooperation.  The Parties agree to reasonably
cooperate with each other to enable each to more accurately determine its own
Tax liabilities and to minimize such Taxes incurred in connection with this
Agreement to the extent legally possible.  Service Provider’s

 

14

--------------------------------------------------------------------------------


 

invoices shall separately state the amounts of any Taxes Service Provider is
collecting from Customer in accordance with the terms of the “Charges” Schedule
to a Transaction Document.

 

4.3.              Tariffs, Duties and Import/Export Compliance and Fees

 

[***] shall be responsible for all tariffs, duties and import/export compliance
and fees with respect to the Services, including timely and properly making all
filings and applications, obtaining all licenses and paying all fees and
charges.

 

4.4.              Invoices and Invoice Payment

 

(a)                          Invoices.  Service Provider shall render, by means
of an electronic file, an invoice or invoices in a form specified by Customer
and otherwise in reasonable detail for the Charges incurred in each month.
Service Provider will use commercially reasonable diligent efforts to
(i) identify and obtain invoices for Pass-Through Charges, if any, that a Third
Party Provider does not provide to Service Provider in a timely manner, and
(ii) include all Pass-Through Charges incurred in the month corresponding to
each invoice in such invoice(s). Service Provider shall report each month to
Customer on the status of late Third Party Provider invoices and Service
Provider’s efforts to obtain them.  [***]

 

(b)                         Payment.  Unless otherwise provided in a Transaction
Document, all amounts, other than Disputed Charges, due to Service Provider and
set forth on a Fixed Charges invoice delivered to Customer by the tenth (10th)
day of each month pursuant to paragraph (a) above and the applicable Transaction
Document shall be due and payable [***].  All amounts, other than Disputed
Charges, due to Service Provider and set forth on a Variable Charges invoice
delivered pursuant to paragraph (a) above and the applicable Transaction
Document shall be due and payable within [***].  Service Provider shall not
invoice Customer, and Customer will not be obligated to pay, any Pass-Through
Charges that are not properly invoiced within [***] of the month to which such
Charges correspond.  Customer’s payment may be made by wire transfer to an
account designated by Service Provider..

 

(c)                          Invoices in Arrears.  No invoice for Charges for
any of the Services shall be delivered to Customer until after the Services that
are the subject of such invoice have been provided to the Customer Group. 
However, any Services that are expressly stated in the Agreement as invoiced,
prepaid or paid in advance shall be excluded from the limitation of this
provision to the extent, but only to the extent, expressly set forth in the
Agreement.

 

(d)                         No Payments to Service Provider or Affiliates.  If
Service Provider is responsible for issuing payments on behalf of any member of
the Customer Group, Service Provider shall not issue any payment to itself or
any of its Affiliates without the express prior approval of Customer.

 

4.5.              Market Currency Procedures

 

Customer may require and Service Provider will perform annual reviews of
technology and best practices and a benchmarking assessment and related
adjustment of Charges as set forth in the “Market Currency Procedures” Exhibit.

 

15

--------------------------------------------------------------------------------


 

4.6.              Service Level Credits

 

If Service Provider fails to provide the Services in accordance with the Service
Levels set forth in any “Service Level Agreement” Schedule to a Transaction
Document, Service Provider shall apply the resulting Service Level Credits
against the Charges owed to Service Provider in the manner set forth in the
“Service Level Agreement” Schedule.  In the event a Service Level Credit is
subject to [***] rights, such Service Level Credits shall be accrued and paid
when [***], as set forth in the “Service Level Agreement” Schedule.  The Service
Level Credits represent credits for the reduced value of the Services, are not
liquidated damages or penalties, shall not limit or diminish any of the remedies
granted to Customer hereunder, including the termination rights granted to
Customer in this Agreement, and Customer shall be entitled to pursue all
remedies that it may have against Service Provider for the event or events
giving rise to such Service Level Credits.  Except to the extent otherwise
provided in the “Service Level Agreement” Schedule, any Service Credits paid
shall be offset against any damages awarded in the event that Customer
successfully pursues any claim arising out of the circumstances resulting in the
Service Level default.  Alternatively, at its sole election, Customer may return
to Service Provider any Service Level Credits received and pursue such remedies
as Customer may have under the Agreement, at law or in equity against Service
Provider for the event or events giving rise to such Service Level Credits.

 

4.7.              Rights of Set-Off

 

With respect to any amount that should be reimbursed to or is otherwise payable
to Customer pursuant to this Agreement, Customer may deduct the entire
undisputed amount owed to Customer against the Charges otherwise payable or
expenses owed to Service Provider under this Agreement.

 

4.8.              Disputed Charges/Credits

 

In the event that Customer disputes the accuracy or applicability of a charge or
credit or other financial arrangement described in this Agreement, Customer
shall notify Service Provider of such Dispute as soon as practicable after the
discrepancy has been discovered.  The Parties will investigate and resolve the
Dispute using the Dispute Resolution Procedures.  Monies that are the subject of
a good faith Dispute may be withheld [***] and will not be considered a basis
for monetary default under, or a breach of, the Agreement (the “Disputed
Charges”).  All other Charges in excess of the cap which are the subject of a
good faith dispute shall be paid by Customer subject to Customer’s reservation
of all rights to contest such Charges.  If as a result of the Dispute Resolution
Procedures, Service Provider is required to refund any disputed amounts paid to
Service Provider by Customer pursuant to the preceding sentence, then, Service
Provider shall pay to Customer all amounts determined to be due, plus interest
at the rate of twelve percent (12%) per annum (but not exceeding the maximum
rate permitted by Law in any case), from the date such amounts were paid by
Customer.  In addition to the foregoing, Customer may withhold any monies which
are charged in error when such errors are manifest on the face of the invoice,
including obvious mathematical errors.  [***]

 

16

--------------------------------------------------------------------------------


 

4.9.              Changes in Customer Business

 

(a)                          If during the Term, Customer experiences
significant changes in the scope or nature of its business which have or are
reasonably expected to have the effect of causing a substantive and sustained
decrease in the amount of Service Provider resources used in performing the
Services under one or more Transaction Documents, such changes shall be governed
by this Section 4.9; provided, that such decreases are not due to Customer’s
resuming the provision of such Services by itself or Customer transferring the
provision of such Services to another Third Party provider, except as permitted
by this Agreement.  Examples of the kinds of events that might cause such
substantial decreases include:  (i) changes in Customer’s products or markets;
(ii) mergers, acquisitions or divestitures; (iii) changes in market priorities;
(iv) reduction in demand for Customer’s products; or (v) general business or
economic downturn.

 

(b)                         Customer will notify Service Provider of any event
or discrete set of events which Customer believes qualifies under this
Section 4.9, and Service Provider will identify any changes that can be made to
accommodate such decrease of resource requirements in a cost-effective manner
without disruption to Customer’s ongoing operations, and the cost savings that
will result therefrom, if any, in a plan that will be submitted to Customer
within sixty (60) days for review and acceptance.  Such changes shall:

 

(i)                             be based on [***]; and

 

(ii)                          provide for changes to the Charges and other terms
that have been determined [***].

 

(c)                          Upon acceptance by Customer, Service Provider will
make any applicable adjustments to the Charges and the related Baselines and
other terms to reflect the foregoing and distribute an amended “Charges”
Schedule and executed Change Order to the affected Transaction Documents to the
Parties.

 

5.                                       COVENANTS

 

5.1.              Covenant of Cooperation and Good Faith

 

The Parties covenant to timely and diligently cooperate in good faith to effect
the terms of this Agreement.  Except as otherwise provided herein, neither Party
shall unreasonably withhold or delay any consent, approval or request by the
other Party required under the Agreement.

 

5.2.              Services

 

Service Provider shall render the Services using personnel that have the
necessary knowledge, training, skills, experience, qualifications and resources
to provide and perform the Services in accordance with this Agreement, and shall
render the Services in a prompt, professional, diligent, workmanlike manner
consistent with industry standards applicable to the performance of such
Services.

 

17

--------------------------------------------------------------------------------


 

5.3.              Continuous Improvement

 

Service Provider shall diligently and continuously strive to improve the
performance and delivery of the Services by Service Provider and the elements of
the policies, processes, procedures and systems that are used by Service
Provider to perform and deliver the Services, subject to the approval of
Customer in accordance with the Change Control Procedures.  From time to time,
Customer may request that Service Provider work together with Customer and/or
Third Parties to identify ways to achieve reductions in the cost of delivering
the Services and corresponding reductions in the Charges.  If so requested,
Service Provider will at its own expense, promptly prepare and deliver to
Customer within sixty (60) days a detailed proposal identifying all viable means
of achieving the desired reductions without, to the extent practically possible,
adversely impacting business objectives or requirements identified by Customer. 
Customer will not be obligated to accept or implement any such proposal.

 

5.4.              No Solicitation

 

(a)                          Unless otherwise specifically contemplated by this
Agreement, the Parties agree, [***], not to solicit or hire any of the employees
of the other Party or its Affiliates to whom they have been introduced in
connection with this Agreement.

 

(b)                         Notwithstanding paragraph (a), above, either Party
may make general solicitations to the public (including solicitations by way of
job posting web sites) or solicitations by a retained Third Party, and hire or
contract with any such person that responds to such a general solicitation so
long as the Third Party is not directed by the Party or one of its Affiliates to
make such solicitation directly to the persons to which the limitation of
paragraph (a) above applies.

 

5.5.              Export; Regulatory Approvals

 

(a)                          Export Laws.  The Parties acknowledge that any
products, software, and technical information (including services and training)
provided by the Customer Group to Service Provider and its subcontractors under
the Agreement may be subject to U.S. and other countries’ export laws and
regulations and any use or transfer of such products, software, and technical
information must be authorized under those regulations.  Each Party agrees that
it will not use, distribute, transfer, or transmit any products, software or
technical information (even if incorporated into other products) in violation of
U.S. and other countries’ export laws and regulations.  Neither Party will
directly or indirectly “export” or “reexport” software or “technical data”
disclosed to it by the other Party or the direct product of such software or
“technical data” to any country, or citizen of any country, prohibited by U.S.
or other countries’ export laws.

 

(b)                         Approvals.  Except as otherwise provided for in the
Agreement, Service Provider will timely obtain and maintain all necessary
approvals, licenses and permits required by Law applicable to its business and
its provision of the Services.

 

18

--------------------------------------------------------------------------------


 

5.6.              Disabling Code

 

Service Provider covenants that Service Provider will take commercially
reasonable diligent steps (and, in any case, not less than the measures it takes
with respect to software developed or licensed for its own usage) to ensure that
there is no Disabling Code introduced into any Service Provider Software or
Deliverables.  Service Provider further covenants that with respect to any
Disabling Code that may be part of the Service Provider Software, Customer
Software or Deliverables, Service Provider will not invoke Disabling Code at any
time, including upon expiration or termination of the Agreement or any
Transaction Document for any reason.

 

5.7.              Services Not to be Withheld

 

(a)                          Prohibition.  Service Provider shall not [***]
refusal by Service Provider to provide or perform any of the Designated Services
in breach of Service Provider’s obligations under the terms of the Agreement
and/or any Transaction Document.  For the purposes of the definition of
“Abandon” or “Abandonment” in this Section 5.7,

 

(i)                             [***]; and

 

(ii)                          [***]

 

(b)                         Injunctive Relief.  If Service Provider breaches or
threatens to breach Section 5.7(a) [***], Service Provider agrees that Customer
will be irreparably harmed, and, without any additional findings of irreparable
injury or harm or other considerations of public policy, Customer shall have the
right to apply to any court of competent jurisdiction for and, provided that
Customer follows the appropriate procedural requirements (e.g., notice), Service
Provider shall not oppose the granting of an injunction compelling specific
performance by Service Provider of its obligations under the Agreement and/or
the applicable Transaction Document with respect to such [***] Services
(i) except to require that Customer establish that Service Provider has [***]
and (ii) except to the extent that the injunctive relief granted [***], Customer
shall not be required to post any bond or other security in connection with any
such injunction.  Customer’s rights under this paragraph shall be in addition to
any other remedy available under this Agreement, at law or in equity (including
the right to recover damages).

 

6.                                       REPRESENTATIONS AND WARRANTIES

 

6.1.              Representations and Warranties of Customer

 

Customer represents and warrants to Service Provider as follows as of the
Effective Date and as of the Execution Date of each Transaction Document:

 

(a)                          Organization; Power.  Customer (i) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, and (ii) has full partnership power to own, lease,
license and operate its properties and assets and to conduct its business as
currently conducted and to enter into this Agreement.

 

19

--------------------------------------------------------------------------------


 

(b)                         Authorized Agreement.  This Agreement has been, and
each Transaction Document will be, duly authorized, executed and delivered by
Customer and constitutes or will constitute, as applicable, a valid and binding
agreement of Customer, enforceable against Customer in accordance with its
terms.

 

(c)                          No Default.  Neither the execution and delivery of
this Agreement or any Transaction Document by Customer, nor the consummation of
the transactions contemplated hereby or thereby, shall result in the breach of
any term or provision of, or constitute a default under, any organizational
document of Customer or any agreement (subject to any applicable consent) or Law
to which Customer is a Party or which is otherwise applicable to Customer.

 

(d)                         Consents.  Except as otherwise provided in this
Agreement (including Section 9.5, Required Consents), no authorizations or other
consents, approvals or notices of or to any Person are required in connection
with (i) the execution, delivery and performance by Customer of this Agreement
or any Transaction Document, (ii) the use by Service Provider of the Customer
Assets to perform the Services in accordance with the applicable provisions of
this Agreement, or (iii) the validity and enforceability of this Agreement and
any Transaction Document.

 

(e)                          No Litigation.  There is no action, suit,
proceeding or investigation pending or, to Customer’s knowledge, threatened,
that questions the validity of the Agreement or Customer’s right to enter into
this Agreement or any Transaction Document or to consummate any of the
transactions contemplated by them.

 

6.2.              Representations and Warranties of Service Provider

 

Service Provider represents and warrants to Customer as follows as of the
Effective Date and as of the Execution of each Transaction Document:

 

(a)                          Organization; Power.  Service Provider (i) is a
corporation, duly organized, validly existing and in good standing under the
laws of New York, and (ii) has full corporate power to own, lease, license and
operate its properties and assets and to conduct its business as currently
conducted and to enter into this Agreement.

 

(b)                         Authorized Agreement.  This Agreement has been and
each Transaction Document will be duly authorized, executed and delivered by
Service Provider and constitutes or will constitute, as applicable, a valid and
binding agreement of Service Provider, enforceable against Service Provider in
accordance with its terms.

 

(c)                          No Default.  Neither the execution and delivery of
this Agreement or any Transaction Document by Service Provider, nor the
consummation of the transactions contemplated hereby or thereby, shall result in
the breach of any term or provision of, or constitute a default under, any
charter provision or bylaw, agreement (subject to any applicable consent) or Law
to which Service Provider is a Party or that is otherwise applicable to Service
Provider.

 

(d)                         Consents.  Except as otherwise provided in this
Agreement (including Section 9.5, Required Consents), no authorizations or other
consents, approvals or notices of or

 

20

--------------------------------------------------------------------------------

 

to any Person are required in connection with (i) the execution, delivery and
performance by Service Provider of this Agreement or any Transaction Document,
(ii) the use by Customer of the Service Provider Assets and the development,
implementation or operation of the Service Provider Software and Service
Provider Systems necessary for Service Provider to perform the Services in
accordance with the applicable provisions of this Agreement, or (iii) the
validity and enforceability of this Agreement.

 

(e)                          No Infringement.  Service Provider represents and
warrants that (i) the Service Provider Assets and any Deliverable or information
provided as part of the Services by Service Provider (or any Service Provider
agent, contractor, subcontractor or representative)(collectively, the “Covered
Resources”), and Customer’s use thereof (or access or exercise of any other
rights granted under this agreement with respect to such Covered Resources) or
any Third Party’s use (or such access or exercise) thereof authorized by Service
Provider in any circumstance, and (ii) the Services, and the Customer Group’s
receipt thereof, shall not infringe or misappropriate the Intellectual Property
Rights of any Third Party, or otherwise conflict with the rights of any Third
Party; provided, however, that Service Provider makes no representation or
warranty to the extent that any infringement or misappropriation is caused by: 
(i) modification of such Covered Resource by Customer, the other members of the
Customer Group, its and their Affiliates, and the respective current, future and
former officers, directors, employees, agents, successors and assigns of each of
the foregoing, and each of the foregoing persons or entities, except as
authorized by Service Provider in writing; (ii) any such person’s use of such
Covered Resource in combination with any product or equipment not owned or
provided by Service Provider, except where Service Provider knew that such
combination would be or was used by such person and did not object (Service
Provider will be deemed to have knowledge of such combinations only if they are
described or referred to in,  or are reasonably apparent from, the Agreement or
any documentation exchanged by Service Provider, its Affiliates and
subcontractors and the members of the Customer Group and, in each case, their
respective representatives); (iii) resources provided by Customer or the
Customer Group for use by Service Provider and/or its subcontractors;
(iv) business processes that were used by the Customer Group before they were
taken over in whole or in part by Service Provider; or (v) Services or the
results thereof conforming to or based upon designs or specifications provided
by members of the Customer Group or at the direction of members of the Customer
Group.  Service Provider has obtained, and will obtain, all rights and licenses
required from Third Parties to (x) operate, use, license and provide the Service
Provider Assets, (y) provide the Services, and (z) otherwise perform its
obligations under this Agreement.  Service Provider shall maintain in full force
and effect the rights and licenses described in this paragraph for the entire
Term and for the duration of the provision of Termination Assistance Services.

 

(f)                            Performance Warranty.  The Services will conform
to the description of the Services set forth in each Transaction Document and to
general industry standards for the Services provided by Service Provider
pursuant to this Agreement.

 

(g)                         Data Processing and Transfers.  With respect to each
transfer of Personally Identifiable Information, Service Provider (i) has full
legal authority in each jurisdiction where Personally Identifiable Information
will be Processed to Process such Personally Identifiable Information; and
(ii) will use such Personally Identifiable Information for purposes not

 

21

--------------------------------------------------------------------------------


 

incompatible with those for which it was collected or subsequently authorized by
the data subject; and (iii) has complied, and will comply, with all applicable
Laws which may regulate the transfer of Customer Data by Service Provider and
its subcontractors between the United States and Service Provider Locations
outside the United States and among any such Locations; provided, that Service
Provider makes no representation or warranty with respect to any such transfers
that occur solely as a result of the business operations of the Customer Group
(and not as a result of Service Provider’s operations relating to its provision
of the Services).

 

(h)                         Compliance with Immigration Laws.  Service Provider
will at all times comply with all applicable Laws relating to the screening,
hiring and employment of all labor forces used in connection with its provision
of the Services, including those relating to citizenship or legal work status,
including the U.S. Immigration Reform and Control Act of 1986, as amended, and
its successors, if any, and any implementing regulations therefor.  Service
Provider will not assign Services to be performed to any Service Provider
personnel who are not legally permitted to perform such Services under such
Laws, and if any Service Provider personnel performing any of the Services is
discovered not to be so permitted, Service Provider will immediately remove such
personnel from performing Services hereunder and replace such personnel with
personnel who is so permitted.

 

(i)                             No Litigation.  There is no action, suit,
proceeding or investigation pending or, to Service Provider’s knowledge,
threatened, that questions the validity of the Agreement or Service Provider’s
right to enter into this Agreement or any Transaction Document or to consummate
any of the transactions contemplated by them.

 

6.3.             Pass-Through Warranties

 

In the event Service Provider purchases or procures any Third Party products or
services for Customer in connection with the provision of the Services, in
addition to the foregoing representations, warranties and covenants, Service
Provider shall pass-through or assign to Customer the rights Service Provider
obtains from the manufacturers and/or vendors of such products and services
(including warranty and indemnification rights), all to the extent that such
rights are assignable.

 

6.4.             Disclaimer

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT, THE PARTIES MAKE NO REPRESENTATIONS, WARRANTIES OR CONDITIONS
(STATUTORY OR OTHERWISE), EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING
THE MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE,
DELIVERABLES OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 

7.                                       TRANSITION

 

7.1.             Transition and Transformation Plan

 

In accordance with the “Transition and Transformation Planning Process” Schedule
to each Transaction Document, Service Provider will prepare a transition and
transformation plan, which shall set forth: (i) all Transition Services
necessary to completely migrate the Services to, or implement the Services by,
Service Provider; (ii) an allocation of responsibilities between the Parties for
the performance of such Transition Services; (iii) the transition of the
administration, management, operation under and financial responsibility for
applicable Third Party agreements from Customer to Service Provider; (iv) the
transition to Service Provider of the performance of and responsibility for the
other functions, responsibilities and tasks currently performed by members of
the Customer Group (or by a Third Party on behalf of members of the Customer
Group) which comprise the Services; (v) Service Levels applicable to the
Transition Services; (vi) the Services, projects, tasks, responsibilities and
timelines for activities to be performed in connection with the evolution,
integration and transformation of the functions comprising the Services in
accordance with the agreed upon plan; and (vii) such other information and
planning as are necessary to ensure that the Transition and Transformation takes
place on schedule and without disruption to Customer’s operations (each, a
“Transition and Transformation Plan”).

 

7.2.             Critical Transition Milestones

 

Each Transition and Transformation Plan shall include those milestones that are
critical to the success of the Transition (the “Critical Transition
Milestones”).  For each Critical Transition Milestone, the Transition and
Transformation Plan shall set forth:  (a) the transition activities that must be
completed by Service Provider in order for the Critical Transition Milestone to
be deemed to have been achieved (the “Critical Transition Activities”); (b) the
applicable acceptance criteria; and (c) the date by which the Critical
Transition Milestone must be achieved.  A Critical Transition Milestone will be
deemed to have been achieved at such time as each Critical Transition Activity
included within the Critical Transition Milestone has satisfied all applicable
acceptance criteria.

 

7.3.             Affected Employees

 

Customer may agree in any Transaction Document to provide Service Provider with
the opportunity to offer employment to certain of the employees of the Customer
Group in connection with the execution of the Agreement and one or more
Transaction Documents.  The “Affected Employees” Schedule to a Transaction
Document, if any, shall set forth the Parties’ agreement with respect to such
employees.

 

8.                                       GOVERNANCE

 

Customer’s account will be governed in accordance with the “Account Governance”
Exhibit.  The Services shall include all Service Provider obligations set forth
in the “Account Governance” Exhibit, and all other project management,
governance and related management activities described herein and in the
Transaction Documents or Schedules thereto, and shall be performed by Service
Provider at no additional cost to Customer.

 

23

--------------------------------------------------------------------------------


 

9.                                       RELATIONSHIP PROTOCOLS

 

9.1.             Non-Exclusive; Alternate Service Providers

 

Unless otherwise expressly provided in any Transaction Document, the
relationship between the Parties is non-exclusive.  Subject to Customer’s
obligation to satisfy any minimum revenue commitment set forth in the applicable
Transaction Document, during the Term Customer shall have the right to retain
Third Party vendors to perform any service, function, responsibility, activity
or task whether or not it is within the scope of the Services or would
constitute an Additional Service or New Service, or to perform any such
services, functions, responsibilities or tasks (whether all or a part of the
Services or the New Services) internally.  Service Provider shall provide
reasonable cooperation (using the resources then applied by Service Provider to
provide the Services) with any such Third Party vendors and Customer as
requested from time to time.

 

9.2.             Personnel Resources

 

(a)                          Key Personnel and Knowledge Workers.

 

(i)                             The Parties will designate as “Key Personnel” in
the “List of Key Personnel” Schedule to a Transaction Document (A) a certain
number of Service Provider employees serving in management positions critical to
the management of Customer account, including the Service Provider Contract
Manager and (B) a certain number of Service Provider employees serving in
operational positions whose knowledge of the elements of Customer account are
critical to the everyday operations of the business of Customer (collectively,
“Key Service Provider Positions”).  Service Provider will cause each of them to
be dedicated full-time to the provision of the Services.  The Parties may, from
time to time in accordance with the Change Control Procedures, agree to change
the positions designated as Key Service Provider Positions.

 

(ii)                          Service Provider will not assign Key Personnel to
work on accounts of Customer Competitors while such employees are Key Personnel
and [***] thereafter.  Service Provider, other than for cause or as necessary to
comply with Law, may not remove a person from his or her position in a Key
Service Provider Position without Customer’s prior written consent.  If any
person designated as Key Personnel leaves his or her employment with Service
Provider for reasons that are beyond the reasonable control of Service Provider
(e.g., death, disability, illegal or wrongful activity), Service Provider may
temporarily replace such person with a qualified person without Customer’s
approval until a permanent replacement has been identified and approved by
Customer.

 

(iii)                       Key Personnel may not be transferred or re-assigned
until a suitable replacement has been introduced to and approved by Customer.
Any replacement of Key Personnel must be conducted in accordance with a mutually
agreed upon transition plan, which shall include at least the following:

 

24

--------------------------------------------------------------------------------


 

(A) technical requirements (if not already defined), (B) a timetable for
integration of the replacement personnel into the Key Service Provider Position,
and (C) replacement methodology designed to minimize the loss of knowledge as a
result of losing the Key Personnel.  [***] will assume all costs and expenses
associated with the (1) departure or re-assignment of all Key Personnel and
(2) development and implementation of the transition plan, including costs and
expenses associated with “knowledge transfer,” integration and training of
replacement personnel.

 

(b)                         Customer Requested Replacement of Service Provider
Personnel.  If Customer determines in its discretion and for reasons that are
not unlawful, that the continued assignment to Customer account of any Service
Provider personnel is not in the best interests of Customer, then the Customer
Contract Manager may request by notice that Service Provider replace any such
individual with another qualified individual.  After receipt of such notice,
Service Provider will immediately temporarily suspend such person’s assignment
to Customer account and promptly investigate the matter.  If Service Provider is
not able to address the matter to Customer’s reasonable satisfaction within ten
(10) days, Service Provider will remove such individual from Customer account
and replace such individual with Service Provider personnel possessing
qualifications and skills appropriate to the position in accordance with
Section 9.2(a)(iii).

 

(c)                          Background Investigations.  To the extent permitted
by applicable Law, and in accordance with Service Provider’s background
screening policies as set forth in the Attachment 11-9 to the “Policies”
Exhibit, Service Provider will perform or arrange for a background investigation
of all of Service Provider’s personnel who will perform any of the Services or
will have access to any of Customer’s Company Information.  Customer may also
require Service Provider to expand the background investigation or apply
additional screening criteria, which shall also be included in the Attachment
11-9 to the “Policies” Exhibit.  The incremental administrative and
investigation costs associated with such request shall be at [***].  Further,
Service Provider will ensure that all Service Provider subcontractors perform or
arrange for a background investigation in accordance with such subcontractors’
comparable background screening policies of all Service Provider subcontractors’
personnel who will perform any of the Services and who will have access to any
of Customer’s Company Information, provided, that with respect to [***], any
expanded or additional screening requested by Customer shall be [***].  Service
Provider shall not assign any personnel to Customer’s account or otherwise
permit any of its personnel to have access to Customer’s Company Information who
have not met the background screening criteria consistent with this paragraph.

 

(d)                         Independent Contractor.  Neither Service Provider
nor Service Provider’s employees are or shall be deemed to be employees of
Customer.  Service Provider shall be solely responsible for the payment of
compensation (including provision for employment taxes, federal, state and local
income taxes, workers compensation and any similar taxes) associated with the
employment of Service Provider’s employees.  Service Provider shall also be
solely responsible for obtaining and maintaining all requisite work permits,
visas, and any other documentation.  Service Provider represents that Service
Provider, its employees, and those

 

25

--------------------------------------------------------------------------------


 

Service Provider subcontractors authorized by Customer under this Agreement, are
authorized to perform services under this Agreement.

 

9.3.             Use of Subcontractors

 

(a)                          The Parties will develop and prepare a list of
subcontractors that the Parties agree may be engaged by Service Provider to
perform and deliver the part or portion of the Services indicated on such list
as a subcontractor to Service Provider (the “Approved Subcontractors”), which
will be set forth in the “Approved Subcontractors” Schedule to a Transaction
Document.

 

(b)                         With respect to proposed subcontractors which are
not Approved Subcontractors, Service Provider shall notify Customer in writing
of any proposal by Service Provider to delegate or subcontract a function,
responsibility or task to a subcontractor, or to change subcontractors for any
function, responsibility or task (i) that could have [***] on the Customer
Business as conducted by any member of the Customer Group, (ii) where the
subcontractor will interface directly with the members of the Customer Group,
(iii) where the subcontractor will perform any Services outside the United
States, (iv) where the proposed subcontract value would exceed [***] in any
calendar year, (v) where the subcontractor will perform any of the [***]
Services, (vi) where the subcontractor will perform, [***] Services or
(vii) where the subcontract does not comply with the requirements of paragraph
(c) below. Upon Customer’s request, Service Provider shall promptly provide to
Customer such information as it may reasonably request regarding the proposed
new or replacement subcontractors to permit Customer to determine whether to
grant its consent to such delegation or change or subcontract.  Such information
shall include the scope of the Services to be delegated, the experience,
financial status, resources, and reason for selection of the proposed
subcontractors, and whether and to what extent any of the factors set forth in
the first sentence of this paragraph are implicated by the proposed
subcontract.  Subject to Service Provider’s timely provision of the foregoing
information to Customer, Customer shall be deemed to have accepted such
delegation or subcontract or change that is the subject of the notification by
Service Provider to Customer, if Customer has not notified Service Provider in
writing of its objection to such delegation or subcontract on or before the
thirtieth (30th) day after receipt of all such information from Service
Provider.  If Customer timely notifies Service Provider of its objection in
accordance with this Section, Service Provider shall not effect the proposed
delegation change or subcontract.  Service Provider shall not disclose any
Company Information of the Customer Group to any subcontractor unless and until
such subcontractor has agreed in writing to protect the confidentiality of such
Company Information in a manner at least equivalent to that required of Service
Provider by Article 11.  [***] shall be financially and administratively
responsible for obtaining all Required Consents necessary in connection with the
performance of any part of the Services by any subcontractor [***].

 

(c)                          Service Provider’s Agreements with Subcontractors. 
Service Provider shall provide in its agreements with Service Provider’s
subcontractors such written provisions as are sufficient to enable Service
Provider to comply with the provisions of this Agreement.  Such provisions
include the subcontractor’s obligation to keep confidential the Company
Information of the Customer Group and to assign to Customer any Intellectual
Property Rights to the extent that such rights are to be assigned to or owned by
Customer pursuant to the terms

 

26

--------------------------------------------------------------------------------


 

of this Agreement.  Service Provider will ensure that its agreements with
Service Provider subcontractors providing any of the Services include service
level requirements relating to the Services performed by a Service Provider
subcontractor that are no less stringent than the Service Levels under this
Agreement for those Services.  In addition, where Services are being provided
solely for the benefit of Customer, each new subcontract hereunder shall contain
provisions specifying that the Service Provider subcontractor specifically
agrees that Service Provider shall have the right to assign such subcontract to
Customer, unless otherwise approved in writing in advance by Customer,  Service
Provider shall cause all subcontracts with Service Provider Affiliates, other
than subcontracts with IBM Global Finance, to contain provisions specifying that
the Service Provider Affiliate specifically agrees that Service Provider shall
have the right to assign such subcontract to Customer.

 

(d)                         Responsibility of Service Provider.  Service
Provider shall remain primarily liable and obligated to Customer for the timely
and proper performance of all of its obligations hereunder, even if such
obligations are delegated to a Customer-approved subcontractor, and for the
proper and timely performance and actions of any person or entity to which it
delegates or subcontracts any such obligation.

 

(e)                          Replacement.  In the event that Customer determines
that it is not in the best interests of Customer for a subcontractor to continue
performing any part or portion of the Services, then Customer shall discuss with
Service Provider and, if Service Provider cannot address Customer’s concern to
its reasonable satisfaction, Service Provider shall promptly remove such
subcontractor from providing any Services under the Agreement upon request by
Customer; [***], Service Provider shall submit a reasonable replacement plan to
Customer within ten (10) business days of Customer’s request.  Service Provider
will revise the plan to incorporate reasonable changes required by Customer
within ten (10) days following Service Provider’s receipt of such changes. Upon
approval of the plan by Customer, Service Provider shall immediately implement
such plan in accordance with its terms.  If Customer requests that Service
Provider remove a subcontractor [***].  If the requested removal is for cause,
then [***].  For purposes of this paragraph, “cause” shall mean (1) any material
breach of this Agreement by subcontractor or (2) any non-compliance with the
obligations set forth in Section 3.2(a)(ii).

 

9.4.             Compliance With Service Agreements

 

To the extent that Customer provides Service Provider with access to or use of
leased Equipment, Customer Software, and their attendant maintenance agreements
(“Service Agreements”) for which the Customer retains all responsibility
including but not limited to financial responsibility, Service Provider shall,
and shall cause its subcontractors, to comply with those obligations under the
Service Agreements that are directly related to the Service Provider’s provision
of the Services (e.g., operating software, patches, calling maintenance support
vendors) where Customer provides written summary in a quarterly report of the
specific obligation(s) applicable to Service Provider under such Service
Agreements for the provision of Services, including provisions of
non-disclosure.  Service Provider shall cease use of such items upon expiration
or termination of the Agreement or as required by Customer consistent with the
terms of the Agreement.

 

27

--------------------------------------------------------------------------------


 

9.5.             Required Consents

 

(a)                          Unless otherwise expressly provided in any
Transaction Document (i) Customer shall have the financial responsibility for
obtaining all Required Consents necessary for Service Provider to use the
Customer Assets to perform the Services as contemplated by the Agreement, and
(ii) Service Provider shall have the management and administrative
responsibility for timely obtaining, or causing to be timely obtained, all such
Customer Required Consents and the management, administrative and financial
responsibility for obtaining all Required Consents necessary for the use by
Customer of the Service Provider Assets and the development, implementation,
operation or use of the Service Provider Software and Service Provider Systems
necessary for Service Provider to perform the Services and the Customer Group to
receive the Services in accordance with the applicable provisions of this
Agreement.  Customer will cooperate, and cause the other members of the Customer
Group to cooperate, with Service Provider in obtaining such Required Consents.

 

(b)                         Service Provider will provide Customer with advice
and counsel regarding Service Provider’s experience and agreements with the
persons from which any Customer Required Consents must be obtained and the
benefit of any relationship of Service Provider with each such person to the
extent permitted under Service Provider’s agreements with such Third Party
Provider.

 

(c)                          For all Third Party agreements allocable to this
Agreement entered into after the Original Effective Date, the Party having
financial responsibility for the product or service to which the Third Party
agreement relates shall bear the costs, if any, of obtaining any associated
Required Consents.

 

(d)                         If any Required Consent is not obtained with respect
to any lease governing leased Equipment, any license or other agreement
governing Third Party Software or any Third Party agreement, then, unless and
until such Required Consent is obtained, the Parties will cooperate with each
other in achieving a reasonable alternative arrangement to continue processing
Customer’s work, which does not degrade service to Customer or result in any
additional cost or expense to Customer.

 

(e)                          If and when requested by Customer, Service Provider
will provide Customer with documentary evidence of Required Consents obtained by
Service Provider.

 

9.6.             Change Control Procedures

 

The procedures that shall govern the process by which a Party may propose or
request (i) any Change (“Contract Change Control”), and (ii) a change in the
material day-to-day operational interactions between the Parties (“Operational
Change Control”) (collectively, “Change Control Procedures”), are set forth in
the “Change Control Process” Exhibit.

 

9.7.             Inspections and Audits

 

(a)                          Service Provider Records.  Service Provider shall
maintain, at all times during the Term and at no additional charge to Customer,
complete and accurate records and supporting documentation pertaining to:
(i) all Charges and financial matters under this

 

28

--------------------------------------------------------------------------------


 

Agreement; (ii) all Deliverables and other information reasonably necessary to
confirm Service Provider’s performance of the Services; and (iii) Service
Provider’s internal controls relating to the Services and those controls
provided for in any Transaction Document or in the Procedures Manual to be
executed by Service Provider and relating to Customer’s control over the
activities of Service Provider (collectively, “Service Provider Records”), all
in a manner sufficient to permit the audits in accordance with this
Section 9.7.  Service Provider may redact from the Service Provider Records
information pertaining to another client of Service Provider.

 

(b)                         Operational Audits.  Service Provider shall provide,
upon seven (7) days’ prior written notice, or in the case of investigations
based on Customer’s good faith allegation of fraud, intentional misconduct,
Security Breach or violation of Law, one (1) Business Day’s prior written
notice, or such shorter period as may be required by law or requested by any
Governmental Authority, to Customer and to internal and external auditors,
inspectors, regulators and other representatives that Customer may designate
from time to time (“Customer Auditors”) access in accordance with
Section 9.7(e)(i) to perform operational audits and inspections of Service
Provider, its subcontractors and their respective facilities (“Operational
Audits”), to: (i) verify the integrity of the Customer Data, (ii) examine the
systems that process, store, support and transmit that data, (iii) verify
whether the Services comply with Customer Compliance Directives; (iv) examine
the controls related to the Services (e.g., financial and accounting controls,
organizational controls, input/output controls, system modification controls,
processing controls, system design controls, and logical and physical access
controls) and conduct walkthroughs (as defined by the Public Company Accounting
Oversight Board (“PCAOB”) and other testing and review procedures related to the
Services); (v) examine the security, disaster recovery and back-up practices and
procedures related to the Services, (vi) examine Service Provider’s development
of Deliverables; (vii) facilitate Customer’s compliance with Customer Compliance
Requirements; and (viii) examine, test and assess Service Provider’s systems,
policies and procedures relating to intrusion detection and interception with
respect to Service Provider systems used to provide the Services.  Audits will
occur no more than once each calendar quarter for audits of Service Provider’s
compliance with this Agreement, except in the case of audits based on Customer’s
good faith allegation of fraud, tortious intentional misconduct, Security Breach
or violation of Law and audits requested by Governmental Authorities, which
shall be permitted upon Customer’s request.

 

(c)                          Financial Audits.  Service Provider shall provide,
upon seven (7) days’ prior written notice, or in the case of investigations
based on Customer’s good faith allegation of fraud, intentional misconduct,
Security Breach or violation of Law, one (1) Business Day’s prior written
notice, or such shorter period as may be required by law or requested by any
Governmental Authority, to Customer and Customer Auditors access in accordance
with Section 9.7(e)(i) to perform financial audits and inspections (“Financial
Audits”) to (i) verify the accuracy and completeness of the Service Provider
Records, and (ii) verify the accuracy and completeness of Service Provider’s
invoices.  If a Financial Audit reveals that errors have been made in connection
with the Charges, then the Parties will work together to correct the error and
any overpayments revealed by the Financial Audit will be promptly paid by
Service Provider or credited to Customer.  In addition, if the Financial Audit
reveals any overpayment that is greater than [***] of the amount that was
actually due for the period being audited, Service Provider, subject to the
opportunity to dispute the Financial Audit findings in good faith, shall [***]. 
Financial Audits may occur as often as may be reasonably required for

 

29

--------------------------------------------------------------------------------


 

audits relating to the Customer Group’s financial reporting and legal
requirements.

 

(d)                         Service Provider Audits and Reporting.

 

(i)                             Common Processes Audit.  Once in the fourth
quarter of each calendar year, Service Provider shall cause a Type II audit in
accordance with Statement of Auditing Standards No. 70 (or under Statement on
Standards for Attestation Engagements (SSAE) No. 16 (“Controls Audit”) as
described herein.  All audit reports issued after June 15, 2011, but covering an
audit period ending prior to June 15, 2011 will be issued by Service Provider
under the SAS No. 70 standard.  Reports covering an audit period ending on or
after June 15, 2011 will be issued by Service Provider under the SSAE 16 or ISAE
3402 standard.  Either audit covering the common processes and controls
performed by Service Provider at the Service Provider Shared Services Center
Location listed in each Transaction Document for at least the preceding six
(6) month period to be completed by an independent, nationally recognized firm
qualified to perform such audits.  The audit shall be a multi-client Controls
Audit as described herein, such audit covering Service Provider common processes
applicable to multiple customers at the Service Provider Shared Services Center
Location and does not cover transaction processing services to Customer.  In the
year in which transition of Services to Service Provider occurs under each
Transaction Document, a Controls Audit as described herein will be provided only
if transition is completed in sufficient time to allow six (6) months of Service
Provider performance of the covered Services prior to September 30.  A copy of
each of the resulting audit reports shall be delivered to Customer during the
last quarter of each calendar year.  At Customer’s request, the Parties will
meet to review the results of such Controls Audit report(s) within ten (10) days
after their delivery to Customer.  In addition, Service Provider will provide
Customer within five (5) Business Days of its request, a certificate of an
officer of Service Provider certifying that there has been no change in such
controls and systems or the successful operation of such controls and systems
since the date of the most recent opinion of Service Provider’s independent
auditors.

 

(ii)                          Customer Specific Audits. At Customer’s request
and expense, at least once in the fourth quarter of each calendar year or as
specified in the “Services Description” Schedule to a Transaction Document or as
requested by Customer, Service Provider shall cause a Controls Audit as
described herein Audit covering the processes and controls specific to the
Services and set forth in each Transaction Document to be completed by an
independent, nationally recognized firm qualified to perform such audits.  A
copy of each of the resulting audit reports shall be delivered to Customer
during the last quarter of each calendar year.  At Customer’s request, the
Parties will meet to review the results of such reports within ten (10) days
after their delivery to Customer.  In addition, Service Provider will provide
Customer within five (5) Business Days of its request, a certificate of an
officer of Service Provider certifying that there has been no change in such
controls and systems or the successful operation of

 

30

--------------------------------------------------------------------------------

 

such controls and systems since the date of the most recent opinion of such
independent auditors.

 

(iii)                       Qualified Opinions.  If Service Provider is unable
to timely deliver to Customer any audit report described in (d) (i) and
(ii) above which does not identify any significant deficiency or material
weakness, Service Provider shall (A) provide Customer, on the date such report
is delivered, or is due to be delivered, with a written statement describing the
circumstances giving rise to any delay in delivering such report or any such
significant deficiency or material weakness identified in such report,
(B) promptly take such actions as shall be necessary to resolve such
circumstances and deliver an unqualified report as promptly as practicable
thereafter, and (C) permit Customer and its external auditors to perform such
procedures and testing of Service Provider’s controls and processes as are
reasonably necessary for their assessment of the operating effectiveness of
Service Provider’s controls and of Customer’s internal controls applicable to
the Services and the related business functions of Customer.    Customer shall
have the right to provide all reports delivered hereunder to its investors,
attorneys, accountants and other advisors, who shall be entitled to rely thereon
and to otherwise disclose such matters as it determines to be necessary or
desirable.

 

31

--------------------------------------------------------------------------------


 

(e)                          General Principles Regarding Audits.

 

(i)                             Access.  Service Provider shall provide Customer
Auditors with reasonable access to: (A) the parts of any Location at which
Service Provider is providing the Services; (B) Service Provider Assets used by
Service Provider to provide the Services; (C) Service Provider personnel
providing the Services; (D) Service Provider subcontractors and agents who
perform any portion of the Services (including to such entity’s personnel,
facilities, records, systems, controls, processes and procedures); and (E) all
Service Provider Records. Customer Audits will be conducted in a manner that
does not unreasonably disrupt or delay Service Provider’s performance of
services for its other customers.  Service Provider shall be relieved of its
obligations under this Agreement to the extent that the activities of the
Customer Auditors adversely affect its performance of the Services; provided,
that Service Provider shall notify Customer of any such adverse affect and
Service Provider shall use its commercially reasonable efforts to perform it
obligations not withstanding such interference.  Customer’s access to the
Service Provider Records shall include the right to inspect and photocopy same,
the right to retain copies of such Service Provider Records outside of the
Service Provider Locations and/or other Service Provider or Service Provider
subcontractor premises with appropriate safeguards, if such retention is deemed
necessary by Customer and the right to install audit software. Customer will
indemnify and hold harmless Service Provider against all Losses resulting from
the installation or operation of such audit software and Service Provider shall
be relieved of its obligations under this Agreement to the extent that such
installation or operation adversely affects its performance of the Services;
provided, that Service Provider shall notify Customer of any such adverse affect
and Service Provider shall use its commercially reasonable efforts to perform it
obligations notwithstanding such interference.

 

(ii)                          Confidentiality.  Prior to being permitted access,
unless otherwise agreed to by the Parties, each Customer Auditor (other than
representatives of Governmental Authorities) shall execute a non-disclosure
agreement with Customer and Service Provider in the form attached as the
“Form of Auditor Confidentiality Agreement” Exhibit or, if such form is not
acceptable to such Customer Auditor, such other form as is reasonably acceptable
to the Parties and such auditor or inspector.  Service Provider agrees that the
form of non-disclosure agreement between Customer and Deloitte & Touche (acting
in their capacity as independent public accountants) in the form attached to the
“Form of Auditor Confidentiality Agreement” Exhibit shall be acceptable in lieu
of an agreement with Service Provider.  For the avoidance of doubt, Customer
shall be responsible to Service Provider for any breach by Deloitte & Touche of
its obligations under such agreement. Service Provider may require Customer
Auditors to comply with the security requirements of Service Provider that are
generally applied to all auditors or inspectors of its other customers. 
External auditors engaged by Customer to perform audits pursuant to this
Section 9.7 shall not be engaged by Customer on a contingent fee basis.  Any
external

 

32

--------------------------------------------------------------------------------


 

auditors shall not be competitors of Service Provider with respect to the
Services audited, provided, that the foregoing limitation shall not apply to
PriceWaterhouseCoopers, Ernst & Young, Deloitte & Touche and KPMG acting in the
capacity of independent public accountants.

 

(iii)                       Copies of Audit Reports; Notice of Deficiency.  Upon
completion of any Service Provider Audit, Service Provider shall provide
Customer:  (A) a copy of the Service Provider Audit reports, and (B) written
notice of any deficiencies or material weaknesses found and/or reported as a
result of the Service Provider Audit.  Upon completion of any Operational Audit
and/or Financial Audit (collectively, “Customer Audits”), Customer shall notify
Service Provider of any deficiencies or material weaknesses found as a result of
the Customer Audit, and provide Service Provider with copies of portions of
Customer Audit reports reflecting or based upon information obtained from
Service Provider.

 

(iv)                      Limitation on Disclosure.  Notwithstanding the
provisions of this Section 9.7, neither Service Provider nor Service Provider
agents, will be required to provide Customer Auditors under this Section 9.7 or
other provisions of the Agreement providing generally for audits with (A) audit
reports or information or findings resulting or obtained from audits,
investigations or reviews to the extent such audits, investigations or reviews
were performed by Service Provider or Service Provider agents’ outside auditors
or corporate internal audit staff or business controls functions, (B) reports,
findings or information constituting attorney client privileged materials,
attorney work product or were otherwise undertaken at the direction of counsel,
(C) disclosure of such reports, findings or information which would violate the
privacy rights of employees under applicable Law or Service Provider’s
obligations of confidentiality to Third Parties, or information about Service
Provider costs (including costs of Service Provider Affiliates, Service Provider
agents and subcontractors and suppliers) of obtaining goods and services or
providing the Services except to the extent such costs are the basis upon which
Customer is charged (e.g., reimbursable expenses, out-of-pocket costs,
pass-through expenses, or cost-plus fees), or (D) information about other
Service Provider clients.

 

(f)                            Action Plan.  As part of the Services, in the
event any Customer or Service Provider Audit reveals a significant deficiency or
material weakness, the Party responsible for such control(s) or implementation
shall promptly remedy such weakness or deficiency.  For significant deficiencies
and material weaknesses for which Service Provider is responsible, Service
Provider shall provide Customer with a plan of action to correct the significant
deficiency or material weakness, which plan of action shall be subject to
Customer’s written approval and shall, at a minimum, include:  (i) details of
actions to be taken by Service Provider and/or its subcontractors to correct the
significant deficiency or material weakness, and (ii) target dates for
successful correction of the significant deficiency or material weakness
(“Action Plan”).  Service Provider shall provide the Action Plan within ten
(10) Business Days of Service Provider’s identification or Customer’s notice of
such significant deficiency or

 

33

--------------------------------------------------------------------------------


 

material weakness. Service Provider shall also periodically provide Customer
with notice of (A) Service Provider’s successful completion of each action
identified in the Action Plan; and (B) any delays in Service Provider’s
completion of the actions identified in the Action Plan, accompanied by an
explanation of the cause of such delay.

 

(g)                         Cost of Audits.  The costs of audits shall be borne
as follows:

 

(h)                         Document Retention.  Service Provider shall retain
all records, documents and data specified by Customer as required to be
maintained by it for such period as may be specified in any Transaction Document
or otherwise communicated to it by Customer (but in any event, at least three
(3) years after performance of the Services).  All such records, documents and
data shall be maintained in such form (for example, in paper or electronic form)
as may be specified in any Transaction Document or, if not so specified, in the
form in which they are generated and stored in the ordinary course, or as
Customer may direct.  Prior to deleting or destroying any such records, Service
Provider shall first offer to provide such records to Customer in the form in
which they then exist.

 

10.                                 TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS

 

10.1.                        Customer Software

 

The list of Customer-Owned Software and Customer-Licensed Software, if any, that
is necessary for Service Provider to use to perform the Services shall be
identified in a “Customer Software” Schedule to a Transaction Document.  The
“Customer Software” Schedule shall be updated as provided therein and shall set
forth all Customer Software to be operated and/or used by Service Provider in
support of the Services covered by a Transaction Document.

 

10.2.                        Service Provider Software

 

The list of Service Provider Software that is necessary for Service Provider to
use to perform the Services shall be identified in a “Service Provider Software”
Schedule to a Transaction Document.  Service Provider shall not introduce any
additional Service Provider Software into the Customer Systems or the dedicated
information technology environments used by Service Provider and its
subcontractors to provide the Services without Customer’s prior written
approval.

 

10.3.                        Service Provider Materials

 

Service Provider shall be the sole and exclusive owner of, including United
States and foreign intellectual property rights practiced by and/or incorporated
in (1) all Materials owned by Service Provider as of the Original Effective
Date; (2) all Materials, the ownership of which is acquired by Service Provider
from Third Parties after the Original Effective Date; (3) all Materials
developed by Service Provider after the Original Effective Date, including such
Materials jointly developed by Service Provider and/or its subcontractors with
the Customer Group under this Agreement; and (4) all Derivative Works prepared
by Service Provider after the Original Effective Date based upon Materials that
are owned, licensed and/or developed by Service Provider and/or its
subcontractors, including such Materials jointly developed with the Customer
Group under this Agreement, but excluding from items (1) through (4) the
Customer

 

34

--------------------------------------------------------------------------------


 

Group Derivative Works and the intellectual property rights practiced and/or
embedded in such Derivative Works (collectively the “Service Provider
Materials”).  Service Provider hereby grants to the members of the Customer
Group the following license rights with respect to the Service Provider
Materials:

 

(a)                          a worldwide, internal, non-exclusive,
non-transferable, fully paid-up license during the Term to use, execute,
reproduce (as necessary to support the Customer Group’s authorized use of such
Service Provider Materials), display, perform and distribute (internally within
the Customer Group, and to the Third Parties and Affiliates described in
paragraph (b) below), such Materials and to the extent necessary for the
exercise of such license in such Service Provider Materials, all Intellectual
Property Rights: (i) on which such Service Provider Materials so licensed
depend, (ii) that are practiced by and/or incorporated into any such Service
Provider Materials and/or the Customer Group Derivative Works by Service
Provider or its subcontractors (i.e., developed by Service Provider and/or its
subcontractors), or (iii) that are necessary for the use and maintenance of any
such Service Provider Materials and/or such Customer Group Derivative Works, in
each case solely in the internal business operations of the Customer Group (the
“Customer Business”) by the Customer Group as necessary and/or appropriate for
receipt and use of the Services by the Customer Group; and

 

(b)                         the right to sublicense to Third Parties and
Affiliates of the Customer Group, at no charge, to do any of the foregoing as
necessary and/or appropriate for the members of the Customer Group to receive
and use the Services in the Customer Business; provided, that any such Third
Party and Affiliate has first executed agreements as required by this Agreement,
to protect Service Provider’s intellectual property rights in such Materials
including confidentiality provisions.

 

Such licenses include an obligation for Service Provider to deliver all such
Materials upon request by Customer but only to the extent such delivery is
reasonably necessary and/or appropriate for receipt and use of the Services by
the Customer Group.

 

10.4.                        Customer Group Materials

 

(a)                          The members of the Customer Group shall be the sole
and exclusive owners of (i) all Materials owned by the members of the Customer
Group as of the Original Effective Date, (ii) all Materials, the ownership of
which is acquired by the members of the Customer Group from Third Parties after
the Original Effective Date, (iii) all Materials developed by the members of the
Customer Group after the Original Effective Date, including United States and
foreign intellectual property rights practiced by and/or incorporated in such
Materials, and (iv) all the Customer Group Derivative Works including all United
States and foreign intellectual property rights practiced by and/or incorporated
in such Derivative Works, whether or not jointly developed with Service Provider
and/or its subcontractors (collectively, “Customer Group Materials”).

 

(b)                         Customer hereby grants to Service Provider and the
Approved Subcontractors a worldwide, fully paid-up, non-exclusive license during
the Term to use, execute, reproduce, display, perform, distribute copies of,
maintain, modify, enhance, and

 

35

--------------------------------------------------------------------------------


 

prepare Derivative Works based upon, such Customer Group Materials, for the sole
purpose of providing the Services pursuant to the Agreement.

 

(c)                          Customer’s and its Affiliates’ trademarks, trade
names and logos under which Customer and its Affiliates market their services,
together with Customer’s and its Affiliates’ copyrights and know-how
(collectively, the “Customer Marks”) are the sole and exclusive property of
Customer and/or its Affiliates.  This Agreement does not convey any right to use
the Customer Marks except insofar as necessary to perform the Services under
this Agreement.

 

10.5.                        Deliverables

 

(a)                          Service Provider agrees to provide the Customer
Group with any and all technical information, computer or other specifications
(including source and object code), end user and programmer documentation, works
of authorship or other creative works or data, written, oral or otherwise
expressed, relating to materials (i) delivered by Service Provider or any of its
employees, agents or subcontractors (“Service Provider Representatives”) to
Customer Group in fulfillment of its obligations under a Transaction Document,
Change Order or other written agreement under the Agreement, or (ii),which are
an enhancement to or modification or derivative work of any of the Customer
Software or Customer Business Applications (collectively, the “Deliverables”). 
Deliverables do not include Service Provider Materials.  Customer shall own all
right, title and interest in and to the Deliverables, including all Intellectual
Property Rights therein, except as otherwise specified in the applicable
“Deviations from Terms of Master Agreement” Schedule.

 

(i)                             Service Provider expressly acknowledges that the
Parties have agreed that all aspects of the Deliverables and all work in process
in connection therewith are to be considered “works made for hire” within the
meaning of the United States Copyright Act of 1976, as amended (the “Act”), and
that Customer is to be the “author” within the meaning of such Act.  All such
copyrightable Deliverables, as well as all copies of such Deliverables in
whatever medium fixed or embodied, shall be owned exclusively by Customer at its
creation, and Service Provider hereby expressly disclaims any interest in any of
them.  Customer hereby grants to Service Provider a non-exclusive limited
license during the Term to use, display, copy and make Derivative Works of the
Work Product solely for the purpose of providing the Services to Customer under
the applicable Transaction Document.

 

(ii)                          In the event (and to the extent) that the
Deliverables created by Service Provider and its Service Provider
Representatives hereunder or any part or element thereof is found as a matter of
law not to be a “work made for hire” within the meaning of the Act, Service
Provider hereby irrevocably conveys and assigns (and in the case of Deliverables
not yet developed, hereby covenants upon their development to irrevocably convey
and assign) to Customer the sole and exclusive right, title and interest in the
ownership to all such Deliverables, and all copies of any of them, without
further consideration, and agrees to assist Customer to register, and from time
to time to enforce, all Intellectual Property

 

36

--------------------------------------------------------------------------------


 

Rights and other rights and protections relating to the Deliverables created
hereunder in any and all countries.  Service Provider acknowledges, and will
cause all Service Provider Representatives to acknowledge, that Customer will
have the right to obtain and hold in its own name the Intellectual Property
Rights in and to the Deliverables.  Service Provider shall place proprietary
rights notices in favor of Customer on the Deliverables at Customer’s request.

 

(b)                         Customer hereby grants to Service Provider a
worldwide,  [***], non-exclusive license to use, execute, reproduce, display,
perform, distribute copies of, maintain, modify, enhance, and prepare Derivative
Works based upon, such Deliverables and to have others perform the same on
Service Provider’s behalf, provided, that:

 

(i)                             [***]

 

10.6.                        Additional Licenses to Customer

 

(a)                          Commercially Available Service Provider Materials. 
With respect to those Service Provider Materials which are generally
commercially available and which are used by Service Provider and/or its
subcontractors to provide the Services as of the end of the Term, Service
Provider hereby grants to the members of the Customer Group a license which may
be exercised at the expiration or earlier termination of the Term to all such
Materials (which license shall permit a Third Party designated by Customer to
use such Materials solely for the members of the Customer Group’s benefit)
[***].

 

(b)                         Commercially Unavailable Service Provider
Materials.  With respect to those Service Provider Materials that are not
generally commercially available and which are used by Service Provider to
provide the Services, but not including the Service Provider Materials listed in
the “Commercially Unavailable Service Provider Tools” Schedule (the
“Commercially Unavailable Service Provider Tools”), Service Provider hereby
grants to the members of the Customer Group a worldwide, non-exclusive,
non-transferable, license to such Service Provider Materials [***] (i) to use,
execute, reproduce (as necessary to support the members of the Customer Group’s
authorized use of such Service Provider Materials), display, perform, distribute
(internally within the Customer Group and to the Third Parties and Affiliates
described in (ii) below), maintain, modify, enhance and prepare Derivative Works
based upon, such Materials and to the extent necessary for the exercise of such
license in such Service Provider Materials, all intellectual property: (A) on
which such Service Provider Materials so licensed depend, (B) that is practiced
by and/or incorporated into any such licensed Service Provider Materials and/or
the Customer Group Derivative Works by Service Provider or its subcontractors
(e.g., developed by Service Provider and/or its subcontractors), or (C) that is
necessary for the use and maintenance of any such licensed Service Provider
Materials and/or such Customer Group Derivative Works, exercisable from and
after the date on which Service Provider is obligated to provide Termination
Assistance Services, in each case solely in connection with the Customer
Business in connection with the continued receipt and use by the Customer Group
of services which are the same as or similar to the Services, and (ii) to
sublicense to Third Parties and/or any Affiliates of the Customer Group, [***],
to do any or all of the foregoing; provided, that such Third Party or Affiliate
has first executed agreements as required by this Agreement, to protect Service
Provider’s intellectual property rights in such

 

37

--------------------------------------------------------------------------------


 

Service Provider Materials including the confidentiality provisions.  As
requested by Customer, Service Provider shall provide maintenance for such
Service Provider Materials [***] to a Transaction Document or as the Parties may
otherwise agree in good faith.

 

(c)                          [***] Licenses to Certain Materials. 
Notwithstanding any other provisions in this Agreement to the contrary, Service
Provider hereby grants to the members of the Customer Group a worldwide, [***],
non-exclusive, non-transferable, [***] license (i) to use, execute, reproduce
(as necessary to support the members of the Customer Group’s authorized use of
such Service Provider Materials), perform, distribute (internally within the
Customer Group, to the other Authorized Users and to the Third Parties and
Affiliates described in (ii) below), maintain, modify, enhance and prepare
Derivative Works based upon, (A) the Procedures Manual, (B) the Internal Use
Code [***], (C) the Customer Solution, and (D) to the extent necessary for the
exercise of such license in such Service Provider Materials, the intellectual
property: (1) on which such Service Provider Materials so licensed depend,
(2) that is practiced by and/or incorporated into any such licensed Service
Provider Materials and/or the Customer Group Derivative Works by Service
Provider or its subcontractors (e.g., developed by Service Provider and/or its
subcontractors), or (3) that is necessary for the use and maintenance of any
such licensed Service Provider Materials and/or such Customer Group Derivative
Works, in connection with the performance of and/or the receipt by and/or use by
the Customer Group of services which are the same as or similar to the Services,
and (ii) to sublicense to Third Parties and/or any Affiliates of the Customer
Group, [***], to do any or all of the foregoing; provided, that such third party
or Affiliate has first executed agreements as required by this Agreement, to
protect Service Provider’s intellectual property rights in such Service Provider
Materials including the confidentiality provisions.  [***].

 

(d)                         Delivery of Materials; No License to Source Code. 
Such licenses include an obligation for Service Provider to deliver all such
Materials upon request by the Customer; provided, however, that Service Provider
shall not be obligated to [***] unless (i) expressly provided in this Agreement,
or (ii) [***] is provided under Service Provider’s standard terms and conditions
for such Materials.

 

(e)                          “Customer Solution” means, with respect to a Tower,
(i) the functional, operational, technical, architecture and performance
requirements developed by the Parties and/or their respective Affiliates,
contractors and subcontractors for the information technology systems and other
services employed by Service Provider and/or the members of the Customer Group
to perform, provide, deliver, receive and/or use the Services; (ii) the business
and operating policies, and procedures employed by Service Provider and/or the
members of the Customer Group to be employed to provide, perform, deliver,
receive and/or use the Services; and (iii) the work plans, work flows, and/or
charters developed by Parties with respect to the development, implementation,
performance, delivery, receipt and use of the Services by the Parties, or either
of them, with respect to the development, implementation and operation of the
items described in (i) and (ii) above.

 

38

--------------------------------------------------------------------------------


 

10.7.                        Obligations Regarding Materials

 

(a)                          Legends.  The Parties shall reproduce copyright,
patent and other legends which appear on any portion of the Service Provider
Materials or the Customer Materials, as applicable,  and any Materials owned by
any and all Third Parties.

 

(b)                         No Exclusion.  The Agreement shall not preclude
Service Provider from developing materials or providing services which are
competitive with the Customer Materials, except to the extent any of the same
may infringe or use any of the Customer Group’s Intellectual Property Rights
(including the Deliverables, except as otherwise provided in Section 10.5).

 

(c)                          No Implied Licenses.  Neither the Agreement nor any
disclosure made hereunder grants any license to either Party under any
Intellectual Property Rights of the other Party, except for the licenses
expressly granted under the Agreement.

 

10.8.                        Knowledge Capital

 

Nothing in this Agreement will preclude Service Provider from marketing,
developing or using for itself or others, services or products that are the same
as or similar to those provided to the Customer Group by Service Provider
pursuant to this Agreement, as long as such services or products do not include
any Customer Software, Customer Company Information, Customer Data or Customer
Group Company Information.

 

10.9.                        Limitation on Grants of Rights

 

Any ownership or license rights herein granted to either Party in the Agreement
are limited by and subject to any Intellectual Property Rights owned by, and
terms and conditions of any license agreements with, applicable Third Party
Providers (excluding Service Provider and its Affiliates and its or their
permitted subcontractors); provided, however, to the extent any of the Materials
(including all Intellectual Property Rights embodied therein) are not owned by
or licensed to the Party with an obligation to grant a license or transfer
ownership of such Materials to the other Party (as described in this
Section 10), the Party with the obligation to grant such license or transfer
such ownership shall take such action as shall be necessary or required to
fulfill such obligations and promptly and timely grant such license or transfer
such ownership.

 

10.10.                  Assignment

 

To the extent ownership of any of the Materials (including all Intellectual
Property Rights therein) is not, by operation of law, vested in the Party to
which ownership has been granted (as described in this Section 10), each Party
agrees to, and to cause its Affiliates to (and with respect to Service Provider,
cause Service Provider’s subcontractors to) assign and hereby assigns, without
further consideration, the ownership of all right, title and interest in such
Materials (including all other Intellectual Property Rights embodied therein) to
the other Party and shall execute such other documents, including patent
assignments, and shall provide such additional information, all as may be
reasonably necessary to permit the assignee Party to obtain and perfect in its
own name all Intellectual Property Rights therein and thereto.

 

39

--------------------------------------------------------------------------------


 

10.11.                  Sale of an Affiliate

 

Customer may extend to (a) a Customer Group member that is sold or otherwise
transferred to a third party, (b) a business unit of any Customer Group member
that is sold or otherwise transferred to a third party, or (c) a business unit
of any Customer Group member that is distributed via a stock dividend or other
distribution to the shareholders of such Customer Group member (collectively a
“Transferred Affiliate”), a sublicense in each case for such Transferred
Affiliate’s use for its business only (but including the right to sublicense to
an outsourcing services provider for use solely in providing services to the
Transferred Affiliate), of the rights in Materials granted to Customer pursuant
to this Section 10; provided, however, (i) Service Provider must have provided
Services to such Transferred Affiliate directly from Service Provider or through
Customer, and (ii) such Transferred Affiliate must agree in writing to continue
to be bound by the obligations set forth in this Section 10 and other provisions
of the Agreement that protect Service Provider’s Intellectual Property Rights in
such Materials, including provisions that appropriately limit the use (by or for
such Transferred Affiliate only) and number of copies of such Materials.

 

11.                                 CONFIDENTIALITY AND DATA

 

11.1.                        Company Information

 

Service Provider and Customer each acknowledge that the other Party may possess
and may continue to possess Company Information, which has commercial value in
such other Party’s business and is not in the public domain.  Such Company
Information may have been discovered or developed by such other Party or
provided to it by a Third Party, and such other Party may hold property rights
in such information by assignment, license or otherwise.

 

11.2.                        Obligations

 

(a)                          Customer and Service Provider will each refrain
from unauthorized storage, disclosure and use and will hold as confidential
through use of the same level of care (including both facility physical security
and electronic security) to prevent unauthorized access by, storage, disclosure,
publication, dissemination to and/or use by Third Parties of, the Company
Information of the other Party as it employs to avoid unauthorized access,
storage, disclosure, publication, dissemination or use of its own information of
a similar nature, but in no event less than a reasonable standard of care.  The
concept of a “reasonable standard of care,” in the case of Company Information
of the Customer Group in the possession of Service Provider, shall include
compliance by Service Provider with the provisions of the “Customer Security
Requirements” Schedule and all Laws referred to in Section 3.2(a)(ii). 
Notwithstanding the foregoing confidentiality and similar obligations in this
Section 11.2 (but subject to the Parties’ obligations with regard to compliance
with Law as set forth in Section 3.2), the Parties may disclose to and permit
use of the Company Information by (i) in the case of Customer, other members of
the Customer Group, the ultimate parent company of Customer and any direct or
indirect wholly or partially owned subsidiaries of such ultimate parent company,
and (ii) in the case of Service Provider, to Affiliates and subcontractors of
Service Provider that are performing the Services, and (iii) in the case of both
Parties and the other members of the Customer Group, the ultimate parent company
of either Customer or Service

 

40

--------------------------------------------------------------------------------

 

Provider and their subsidiaries, their respective legal counsel, auditors,
contractors and subcontractors, banks and other financing sources and their
representatives where:  (A) such disclosure and use is reasonably necessary, and
is only made with respect to such portion of the Company Information that is
reasonably necessary, to permit Service Provider and members of the Customer
Group to perform their obligations or exercise their rights hereunder, for the
ultimate parent company of Customer to manage its investment in Customer and its
other such subsidiaries, or for their respective legal counsel, auditors,
contractors and subcontractors to provide the Services to or on behalf of the
members of the Customer Group or for the Customer Group to use the Services or
to assist with the management activities of the ultimate parent company of
Customer; (B) such auditors, contractors, subcontractors, banks and other
financing sources and their representatives are bound in writing by obligations
of confidentiality, non-disclosure and the other restrictive covenants set forth
in this Section 11.2, at least as restrictive and extensive in scope as those
set forth in this Section 11.2 (Service Provider agrees that the “Form of
Auditor Confidentiality Agreement” Exhibit shall be sufficient with respect to
Customer Auditors); and (C) Service Provider in the case of Customer Company
Information, and Customer in the case of Service Provider Company Information,
assumes full responsibility for the acts or omissions with respect to the
security and confidentiality of Company Information of the persons and entities
to which each makes disclosures of the Company Information of the other Party no
less than if the acts or omissions were those of Service Provider and Customer
respectively.  If requested by Customer, Service Provider shall enter into a
Business Associate Agreement in the “Form of Business Associate Agreement”
Exhibit.

 

(b)        Without limiting the generality of the foregoing, neither Party will
disclose the material commercial terms of the Agreement or the material
substantive positions of the Parties in the negotiation of the Agreement, except
to the extent permitted by this Section 11.2 and/or to enforce the terms of the
Agreement, without the prior written consent of the other Party.  Furthermore,
except as set forth in the Agreement, neither Service Provider nor Customer will
acquire any right in or assert any lien against the other Party’s Company
Information, and/or refuse to promptly return, provide a copy in the format
reasonably requested of, or destroy such Company Information upon the request of
the disclosing Party.

 

(c)         Notwithstanding any other provision of the Agreement, neither Party
nor the persons and entities to which a Party makes authorized disclosures of
the Company Information of the other Party shall be restricted in disclosing and
using knowledge, ideas, know-how and experience, including processes, methods,
techniques and concepts developed, conceived or acquired by either Party, its
Affiliates or their respective contractors and subcontractors in the course of
the performance of the Agreement and the performance and use of the Services,
which are retained in the minds of employees who have had access to the other
Party’s Company Information (without reference to any physical or electronic
embodiment of such information), unless such disclosure and/or use (i) shall
infringe any of the patent rights, copyrights or mask works rights or Trade
Secrets which are a part of the other Party’s Company Information, (ii) shall
constitute a violation of any applicable Law or (iii) shall involve the use,
disclosure or reproduction of any Customer Data.

 

41

--------------------------------------------------------------------------------


 

11.3.                        Exclusions

 

Notwithstanding the foregoing and excluding the Customer Group Personally
Identifiable Information, Section 11.2 shall not apply to any information which
Service Provider or Customer can demonstrate was or is:  (a) at the time of
disclosure to it, in the public domain; (b) after disclosure to it, published or
otherwise becomes part of the public domain as permitted by this Agreement or
through no fault of the receiving Party; (c) without a breach of duty owed to
the disclosing Party, is in the possession of the receiving party at the time of
disclosure to it; (d) received after disclosure to it from a Third Party who had
a lawful right to and, without a breach of duty owed to the disclosing Party,
did disclose such information to it; or (e) independently developed by the
receiving Party without reference to or use of, including any actions authorized
in Section 11.2(a), the Company Information of the disclosing Party.  Further,
either Party may disclose the other Party’s Company Information to the extent
required by Law (including in filings made under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended), or the rules of
any national stock exchange or any listing agreement with such stock exchange to
which such Party is or has elected to become subject.  However, in the event of
disclosure pursuant to an order of Court or governmental agency, and subject to
compliance with Law, the recipient of such Company Information shall give the
disclosing Party prompt notice to permit the disclosing Party an opportunity, if
available, to obtain a protective order or otherwise protect the confidentiality
of such information, all at the disclosing Party’s cost and expense; provided,
that Customer shall not be obligated to delay the filing or effectiveness of any
registration statement under the Securities Act of 1933, as amended, or the
offering or sale of any securities pursuant to any such registration statement
to accommodate such opportunity.  The receipt of Company Information under the
Agreement will not limit or restrict assignment or reassignment of employees of
Service Provider and the Customer Group within or between the respective Parties
and their Affiliates.

 

11.4.                        Data Ownership; Customer Data

 

(a) All Company Information of the Parties (including, in the case of Customer
Group, Customer Data, records and reports related to the Customer Group and the
Customer Business) whether in existence at the Execution Date of a Transaction
Document or compiled thereafter in the course of performing the Services, shall
be treated by the Parties (including the subcontractors of Service Provider) as
the exclusive property of the applicable Party and the furnishing of such
Company Information, or access to such items, by any Party shall not grant any
express or implied interest in the receiving Party and/or its subcontractors
relating to such Company Information, and the use by the receiving party and its
subcontractors’ of such Company Information shall be limited to such use as is
necessary for the performance of such Party’s obligations under the Agreement.

 

(b) Upon request at any time and from time to time and without regard to the
default status of the Parties under the Agreement, each Party and/or its
subcontractors shall promptly deliver to the other Party the Company Information
of such Party (including, in the case of Customer Group, all data, records and
related reports regarding the members of the Customer Group and the Customer
Business) in such format as may be reasonably requested by such Party and in
such hard copy as exists on the date of the request.

 

42

--------------------------------------------------------------------------------


 

11.5.                        Loss of or Unauthorized Access to Company
Information; Intrusions

 

(a)         Safeguards.  Service Provider shall comply with the security
safeguards set forth in the “Customer Security Requirements” Exhibit.

 

(b)        Security Assessment.  Without limiting the generality of the
foregoing, Service Provider’s information security policies set forth in the
“Customer Security Requirements” Exhibit shall also address (i) regular
assessment and re-assessment of the risks to the security of Customer Data and
systems acquired or maintained by Service Provider and its agents and
contractors, including (A) identification of internal and external threats that
could result in a Security Breach, (B) assessment of the likelihood and
potential damage of such threats, taking into account the sensitivity of such
data and systems, and (C) assessment of the sufficiency of policies, procedures,
and information systems of Service Provider and its agents and subcontractors,
and other arrangements in place, to control risks; and (ii) protection against
such risks.

 

(c)         Media.  Service Provider shall remove all Customer Data from any
media taken out of service and shall destroy or securely erase such media in
accordance with the Security Requirements and otherwise in a manner designed to
protect against unauthorized access to or use of any Customer Data in connection
with such destruction or erasure.

 

(d)        Security Breach.  In the event Service Provider becomes aware of any
Security Breach caused by Service Provider acts or failure to act in accordance
with the terms of this Agreement, Service Provider shall,[***].  In the event
that Service Provider becomes aware of any Security Breach which is not caused
by Service Provider acts or failure to act other than in accordance with the
terms of this Agreement, Service Provider shall promptly (and in any event,
within no less than [***]) notify Customer of such Security Breach, and the
Parties shall reasonably cooperate with Customer and, at Customer’s request, any
law enforcement or regulatory officials, credit reporting companies, and credit
card associations, with respect to the investigation and remediation of such
Security Breach [***].

 

(e)         Intrusion Detection/Interception.  Service Provider will provide
Customer and its representatives with reasonable access to Service Provider’s
systems, policies and procedures relating to intrusion detection and
interception with respect to Service Provider systems used to provide the
Services for the purpose of examining, testing and assessing those systems,
policies and procedures in accordance with Section 9.7.

 

11.6.                        Limitation

 

The covenants of confidentiality and other restrictive covenants set forth
herein (a) will apply after the Original Effective Date to any Company
Information disclosed to the receiving Party before and after the Original
Effective Date and (b) will continue and must be maintained from the Original
Effective Date through the termination of the Services and (i) with respect to
Trade Secrets, until such Trade Secrets no longer qualify as Trade Secrets under
applicable Law; (ii) with respect to Confidential Information, for a period
equal to the longer of [***] after termination of the Parties’ relationship
under the Agreement, or as long as required by applicable Law; and (iii) with
respect to Personally Identifiable Information, in perpetuity.

 

43

--------------------------------------------------------------------------------


 

11.7.                        Injunctive Relief

 

Service Provider acknowledges that its violation of Sections 11 may cause
irreparable harm, the amount of which would be impossible to estimate, thus
making any remedy at law or in damages inadequate.  Service Provider therefore
agrees that Customer shall have the right to apply to any court of competent
jurisdiction for an injunction compelling specific performance by Service
Provider of its obligations under the Agreement and/or the applicable
Transaction Document.  If Customer is not in default of its payment obligations
under the Agreement, Customer shall not be required to post any bond or other
security in connection with any such injunction.  This right will be in addition
to any other remedy available under this Agreement, at law or in equity
(including the right to recover damages).

 

12.                                 TERMINATION

 

12.1.                        Termination by Customer

 

Customer may terminate the Agreement or any Transaction Document as specified
below in whole or, in the case of termination pursuant to Sections 12.1(a), (b),
(c), (d), in part, with respect to the affected Services, or in the case of
termination pursuant to Sections (e), (i), (j), (k) and (l), in part, with
respect to the affected Tower, for any of the following reasons:

 

(a)         Material Breach.  Upon written notice, if a material breach of the
Agreement or any Transaction Document by Service Provider that remains uncured
for thirty (30) days after receipt of written notice thereof by Customer to
Service Provider;

 

(b)        Service Level Termination Event.  Upon written notice, upon the
occurrence of a Service Level Termination Event, as defined in the “Service
Level Methodology” Schedule to a Transaction Document;

 

(c)         Persistent Breach.  Upon written notice, if there exists a series of
non-cured breaches or persistent, repeated breaches (relating to the same
Services, whether cured or non-cured) of the Agreement and/or any Transaction
Document by Service Provider that in the aggregate constitute a material breach
of this Agreement or any Transaction Document; provided, that all breaches which
Customer is basing its termination pursuant to this subsection shall have
occurred within the [***] period immediately preceding the notice of
termination;

 

(d)        Failure of Critical Services.  Upon written notice, if, as a result
of any act or omission of Service Provider or its subcontractors, any Critical
Service is not performed in accordance with the Agreement and performance of
such Critical Service is not resumed in accordance with the Agreement within the
period specified in the “Critical Services” Schedule to the applicable
Transaction Document, if any;

 

(e)         Convenience.  For convenience with respect to any part of the
Services upon one hundred eighty (180) days written notice of the effective date
of such termination, by Customer to Service Provider;

 

44

--------------------------------------------------------------------------------


 

(f)         Insolvency.  Upon written notice to Service Provider if Service
Provider admits in writing that it is unable to pay its debts or enters into or
files (or has filed or commenced against it) a petition, arrangement,
application, action or other proceeding seeking relief or protection under the
bankruptcy laws of the United States or any similar laws of the United States or
any state of the United States, and such proceeding is not dismissed or stayed
within thirty (30) days;

 

(g)        Change of Control of Service Provider.  In the event of a Change of
Control of Service Provider upon [***] written notice to Service Provider given
not later than [***] after Service Provider’s written notice to Customer of the
occurrence of such Change of Control;

 

(h)        Damages Cap Exceeded.  Service Provider causes damages to Customer in
excess of [***] of any of the damages caps set forth in  [***] and Service
Provider does not agree to [***];

 

(i)          Force Majeure Failure.  In the event (1) any Force Majeure Event
lasts longer than (A) the period specified in the “Disaster Recovery
Requirements” Schedule to a Transaction Document for full recovery of the
affected Services, or (B) if no such period is specified, [***], and such Force
Majeure Event substantially prevents, hinders or delays Service Provider’s
performance of any material portion of the Services under any Transaction
Document, then Customer may upon written notice terminate the affected
Transaction Document in whole or in part with respect to the affected Tower; or
(2) Service Provider does not, on or before the  [***] day following
commencement of a Force Majeure Event which continues beyond such  [***] day
(A) agree to extend for an additional [***] the period during which Service
Provider will [***], then Customer may upon written notice terminate the Tower
which includes the affected Services;

 

(j)          Transition Failure.  If (i) the final Critical Transition Milestone
specified in the applicable Transition and Transformation Plan is not achieved
within [***] of the date specified in such Transition and Transformation Plan,
other than as a result of Customer’s failure to perform its obligations under
the Agreement (including its responsibilities and dependencies specified in the
Transition and Transformation Plan), or (ii) during the Transition, Service
Provider fails to comply with its obligations with respect to the provision of
Transition Services and such failure causes a material adverse impact on the
operations or businesses of Customer, then Customer may terminate this
Agreement, at Customer’s election by providing notice to Service Provider given
within ninety (90) days after the date of the event giving rise to Customer’s
right to terminate specified in Customer’s election to so terminate, effective
as of the date such notice is given or a later date specified in such notice;

 

(k)         Failure to Agree on Benchmark Adjustments.  Under the circumstances
set forth in the “Market Currency Procedures” Exhibit; or

 

(l)          Termination for Regulatory Change.  Under the circumstances set
forth in Section 3.2(e).

 

45

--------------------------------------------------------------------------------


 

In the event of any termination, Customer’s notice to Service Provider shall
specify a termination date no less than ninety (90) days after the date of the
notice (or such longer period as may be specified in this Section 12.1, above),
and, upon the cessation of the Services, the Charges for the portion of the
Services so terminated shall be removed from the “Charges” Schedule to the
Transaction Document and any other terms shall be equitably adjusted to reflect
the termination of such portion of the Services.  Customer’s right to terminate
the Agreement or any Transaction Document under this Section 12.1 shall be
subject to Customer’s payment of the applicable Termination Charges as specified
in Section 12.3.

 

12.2.                        Termination by Service Provider

 

Service Provider may terminate this Agreement if, and only if, Customer does not
pay amounts when due hereunder or comply with the payment obligations set forth
in Section 4.8 (Disputed Charges/Credits)_within [***] after receiving such
notice.  In the event of a termination by Service Provider pursuant to this
Section, Customer shall pay to Service Provider as its exclusive remedy (in
addition to any accrued and unpaid charges) the Termination Charge described in
Section 12.3.

 

12.3.                        Termination Charges

 

(a)         Payment of Termination Charges.  In the event of a termination of
the Agreement or any Transaction Document pursuant to Sections 12.1 or 12.2,
Customer shall pay Service Provider the applicable Termination Charge, if any,
specified in the “Charges” Schedule to a Transaction Document[***].

 

(b)        Cessation of Charges.  Except as set forth in Sections 12.3(a) and
12.4(d), Customer shall not be obligated to pay any Charges that would otherwise
accrue and be payable by Customer pursuant to the Agreement or any Transaction
Document after the effective date of the expiration or termination of the
Agreement or any such Transaction Document.

 

12.4.                        Termination Assistance Services

 

(a)         Cooperation.  The Parties agree that Service Provider will cooperate
with the members of the Customer Group to assist in the orderly transfer of the
services, functions, responsibilities, tasks and operations comprising the
Services under each Transaction Document provided by Service Provider thereunder
to one or more members of the Customer Group itself or a Successor Service
Provider in connection with the expiration or earlier termination of the
Agreement and/or each Transaction Document for any reason, however described. 
The Services include Termination Assistance Services and the Termination
Assistance Services shall include (i) providing the members of the Customer
Group and their respective agents, contractors and consultants, as necessary,
with the services described in the “Termination Assistance Services” Schedule to
a Transaction Document and such other portions of the Services as Customer may
request; and (ii) providing the members of the Customer Group and Third Parties
participating in the transition activities, with access to the Procedures Manual
developed for Customer, materials, equipment, software and other resources
(including human resources) used by Service Provider to deliver the Services, as
reasonably necessary to support the transition of the relevant Services from
Service Provider to

 

46

--------------------------------------------------------------------------------


 

performance by the members of the Customer Group or one or more Successor
Service Providers of functions to replace such Services; provided, however, that
such Third Parties comply with Service Provider’s security and confidentiality
requirements, including execution of a confidentiality agreement consistent with
each of the terms hereof.  Neither the Term of the Agreement nor the term of any
Transaction Document shall be deemed to have expired or terminated until the
Termination Assistance Services thereunder are completed and the Services are
fully transferred to Customer or Customer’s designee.

 

(b)        Commencement.  Upon Customer’s request Service Provider shall provide
Termination Assistance Services in connection with migrating the work of the
Customer Group to the members of the Customer Group or a Successor Service
Provider commencing up to one (1) year prior to expiration, or upon and after
any notice of termination of or non-renewal of the Agreement or any Transaction
Document.  In no event will Customer’s holding of monies in compliance with
Section 4.8 be considered a failure by Customer to pay amounts due and payable
hereunder. Further, Service Provider shall provide the Termination Assistance
Services in accordance with this Section 12.4 even in the event of Customer’s
material breach, including an uncured payment default, with or without an
attendant termination for cause by Service Provider, so long as Customer pays
Service Provider for the Termination Assistance Services in accordance with this
Section 12.4.  [***].

 

(c)         Duration. Termination Assistance Services shall be provided through
the effective date of the expiration or termination of each Transaction Document
being terminated. Upon request by Customer, the effective date of such
expiration or termination, the Termination Assistance Services shall be provided
for the remainder of the Termination Assistance Period as set forth in
Section 2.2.

 

(d)        Charges.  If any Termination Assistance Services provided by Service
Provider requires the utilization of additional resources that Service Provider
would not otherwise use in the performance of the Agreement and applicable
Transaction Document(s), but for which there is a current Baseline or other
applicable Charging Mechanic, Customer will pay Service Provider for such usage
at the then-current applicable Transaction Document(s) Charges and in the manner
set forth in the applicable Transaction Document(s).  If the Termination
Assistance Services requires Service Provider to incur costs that Service
Provider would not otherwise incur in the performance of the other Services
under the Agreement and applicable Transaction Document(s), then Service
Provider shall notify Customer of the identity and scope of the activities
requiring that Service Provider incur such costs and the projected amount of the
charges that will be payable by Customer for the performance of such
assistance.  Such charges shall be commercially reasonable and consistent with
the other Charges.  Upon Customer’s authorization, Service Provider shall
perform the assistance and invoice Customer for such Charges.  Customer shall
pay Service Provider for authorized, additional charges incurred to provide such
assistance to Customer in accordance with Section 4.4(b).

 

12.5.                        Other Rights Upon Termination

 

At the expiration or earlier termination of the Agreement and/or any Transaction
Document for any reason, however described, Service Provider agrees in each such
instance, as applicable:

 

47

--------------------------------------------------------------------------------


 

(a)         Hardware.  Unless otherwise agreed pursuant to a Transaction
Document, upon Customer’s request, Service Provider agrees to sell to Customer
or its designee for [***], the Service Provider Equipment owned by Service
Provider then currently being used by Service Provider primarily dedicated to
perform the Services or the portion of the Services covered by the Transaction
Document, as applicable.  In the case of such Service Provider Equipment that
Service Provider is leasing, Service Provider agrees to permit Customer or its
designee to either buy-out the lease on the Service Provider Equipment and
purchase the Service Provider Equipment from the lessor or, to the extent it is
permitted to do so under any such lease, assume the lease(s) and secure the
release of Service Provider thereon.  Customer shall be responsible for any
sales, use or similar taxes associated with such purchase of such Service
Provider Equipment or the assumption of such leases.

 

(b)        Service Provider Licensed Software.  Unless otherwise agreed pursuant
to a Transaction Document, if Service Provider has licensed or purchased and is
using any generally commercially available Service Provider Licensed Software to
provide the Services to the Customer Group at the date of expiration or
termination of the Agreement and/or any Transaction Document, Customer may elect
in its sole discretion to take a transfer or an assignment of any and all of the
licenses for such software and any attendant maintenance agreement used by
Service Provider primarily to provide the Services, which licenses and
maintenance agreements shall in all cases be kept current and fully paid by
Service Provider through the date of transfer to Customer.  To the extent any
such licenses for Service Provider Software and the attendant current
maintenance agreements are not primarily used to provide the Services or are not
transferable by Service Provider to Customer, Service Provider shall procure for
Customer, in Customer’s name, and at Customer’s expense, a license for such
Service Provider Software and a maintenance agreement for such Service Provider
Software.  In both of the instances described in the preceding two sentences
such license and maintenance agreements shall be for a scope of use and hardware
level appropriate for Customer’s operations at the time of transfer and/or
delivery to Customer.

 

(c)         Service Provider Employees.  Upon the date of expiration or
termination of the Agreement or any Transaction Document for any reason, the
Customer Group or its designee shall have the right to make offers of employment
to any or all Service Provider employees performing Services hereunder or under
such Transaction Document.  Promptly after either Party sends the other Party
written notice of termination or expiration with the prior consent of each
Service Provider employee (each of whom Service Provider will notify of
Customer’s interest), subject to the agreement of Service Provider employee(s),
Service Provider agrees to supply Customer with the names and resumes requested
by Customer for the purpose of exercising its rights under this Section 12.5, at
no charge.  Subject to applicable Law, Customer’s rights under this Section 12.5
will take precedence over any Service Provider/employee employment contract or
covenant that may otherwise limit an employee’s right to accept employment with
the Customer Group.

 

(d)        Return of Data.  Service Provider and/or its subcontractors shall
promptly deliver to Customer the Company Information (including all data,
records and related reports regarding the Customer Group, the Customer Business
and the Services) in such format as may be reasonably requested by Customer and
in such hard copy as then exists.

 

48

--------------------------------------------------------------------------------


 

12.6.                        Survival of Selected Provisions

 

(a)         Survival.  Notwithstanding the expiration or earlier termination of
the Services, the Agreement or any Transaction Document for any reason however
described, the following Sections of the Agreement shall survive any such
expiration or termination:  Section 10.3, Section 10.4, Section 10.5,
Section 10.6, Section 10.7, Section 10.8, Section 10.10,  Section 11.2,
Section 11.3, Section 11.4, Section 11.6, Section 12.3, Section 12.4,
Section 12.5, Section 12.6, Section 13, Section 14, Section 0, and Section 17. 
Upon termination or expiration of the Agreement, all rights and obligations of
the Parties under the Agreement shall expire, except those rights and
obligations under those Sections specifically designated to survive in this
Section 12.6(a).

 

(b)        Claims.  Except as specifically set forth in the Agreement, all
claims by any Party accruing prior to the expiration or termination date shall
survive the expiration or earlier termination of the Agreement, subject to any
applicable statute of limitations.

 

13.                                 LIABILITY

 

13.1.                        Liability Caps

 

(a)         Direct Damages Cap.  Except as provided in Section 13.2, the
liability of each party in the aggregate for all claims arising under or
relating to this Agreement, regardless of the form of action, whether based on
contract, warranty, tort (including negligence), statute or otherwise, including
liability arising out of or resulting from the performance or non-performance by
Service Provider and its subcontractors of the Services and its obligations
under the Agreement, shall be limited to [***] (the “Direct Damages Cap”).

 

(b)        [***]

 

(c)         Excluded Damages.  Neither Party shall be liable for damages that
constitute[***], even if such Party has been advised of the possibility of such
losses or damages. For avoidance of doubt, [***], shall not apply to profit or
revenue associated with amounts payable to Service Provider hereunder.

 

13.2.                        Exclusions

 

(a)         Circumstances to which Direct Damages Cap Does Not Apply:  [***]. 
Notwithstanding Section 13.1, the Direct Damages Cap (the limitations on the
types and amounts of damages set forth in Section 13.1) shall not apply to
damages or other payments arising out of any of the following, and no such
damages or payments shall be included in calculating the Direct Damages Caps
[***].

 

(b)        Circumstances to which “Excluded Damages” Provision Does Not Apply;
[***].  Notwithstanding the limitation on the types of damages pursuant to
Section 13.1(c), each Party shall also be subject to damages other than Direct
Damages [***]arising out of the following:  [***].

 

(c)         [***].

 

49

--------------------------------------------------------------------------------


 

13.3.                        Direct Damages

 

(a)         Except as provided in Section 13.2(a) and (b), neither Party shall
have any liability, whether based on contract, tort (including negligence),
warranty, guarantee or any other legal or equitable grounds, to the other Party
for any damages other than Direct Damages.  “Direct Damages” shall mean[***].

 

(b)        [***].

 

13.4.                        Notification Cap

 

[***]

 

13.5.                        Remedies

 

At its option, either Party may seek all remedies available to it under law and
in equity, including injunctive relief in the form of specific performance to
enforce the Agreement and/or actions for damages.

 

14.                                 INDEMNITIES

 

14.1.                        Indemnity by Service Provider

 

Service Provider will indemnify and hold harmless Customer, the other members of
the Customer Group, its and their Affiliates, and the respective current, future
and former officers, directors, employees, agents, successors and assigns of
each of the foregoing, and each of the foregoing persons or entities (the
“Customer Indemnitees”) on demand, from and against any and all Losses incurred
by any of them, and shall defend the Customer Indemnitees against all Claims
arising from or in connection with:

 

(a)         all Claims that any Covered Resources or Customer Group’s use
thereof (or access to  or exercise of any other rights granted under this
agreement with respect to such Covered Resources) in connection with the
Services or any Third Party’s use (or access to  or exercise of any other rights
granted under this agreement with respect to such Covered Resources) thereof
authorized by Service Provider in any circumstance, infringes or misappropriates
the Intellectual Property Rights of a Third Party; provided, however, that
Service Provider shall have no liability or obligation to any of the Customer
Indemnitees under this Section 14.2 to the extent that the claim of infringement
or misappropriation is caused by:  (i) such Customer Indemnitee’s modification
of such Covered Resource, except as authorized by Service Provider in writing;
(ii) such Customer Indemnitee’s use of such Covered Resource in combination with
any product or equipment not owned or provided by Service Provider, except where
Service Provider knew that such combination would be or was used by Customer or
such Customer Indemnitee and did not object (Service Provider will be deemed to
have knowledge of such combinations only if they are described or referred to
in,  or are reasonably apparent from, the Agreement or any documentation
exchanged by Service Provider, its Affiliates and subcontractors and the members
of the Customer Group and, in each case, their respective representatives);
(iii) resources provided by the Customer or Customer Group for use by Service
Provider and/or its subcontractors; (iv) business processes that were used by
the

 

50

--------------------------------------------------------------------------------

 

 

Customer Group before they were taken over in whole or in part by Service
Provider; (v) Services or the results thereof conforming to or based upon
designs or specifications provided by members of the Customer Group or at the
direction of members of the Customer Group; or (vi) Customer Indemnitees use of
“information” which is not a Deliverable or Software in a manner not authorized
by Service Provider in writing.  If any Covered Resource provided by Service
Provider hereunder is held to constitute, or in Service Provider’s reasonable
judgment is likely to constitute, an infringement or misappropriation, Service
Provider will in addition to its indemnity obligations, at its expense and
option, and after consultation with Customer regarding Customer’s preference in
such event, either:  (w) procure the right for Customer Indemnitees to continue
using such Covered Resource; (x) replace such Covered Resource with a
non-infringing equivalent, provided that such replacement does not result in a
degradation of the functionality, performance or quality of the Covered
Resource; (y) modify such Covered Resource, or have such Covered Resource
modified, to make it non-infringing, provided that such modification does not
result in a degradation of the functionality, performance or quality of the
Covered Resource; or (z) create a feasible workaround that would not have any
adverse impact on the Customer Group;

 

(b)        all Claims by employees of Service Provider, its Affiliates or
subcontractors arising out of or relating to this Agreement, except to the
extent of any indemnification obligation of Customer to any Service Provider
Affiliate or subcontractor or to the extent caused by the negligence or willful
misconduct of any member of the Customer Group or any of their Affiliates or
contractors (but excluding Service Provider and its Affiliates and
subcontractors from such exception);

 

(c)         all Claims arising out of, resulting from or related to any act or
omission of Service Provider in its capacity as an employer of a Person and
arising out of or relating to (i) Laws for the protection of Persons who are
members of a protected class or category of Persons, (ii) sexual discrimination
or harassment, and (iii) any other aspect of the employment relationship or its
termination (including claims for breach of an express or implied contract of
employment) which arose when the Person asserting the claim, demand, charge,
actions, cause of action or other proceeding was an employee of or candidate for
employment by Service Provider;

 

(d)        all Claims for bodily injuries, death or damage to tangible personal
or real property, to the extent caused by negligent, grossly negligent or
reckless acts or omissions or tortious willful misconduct of Service Provider or
any of its Affiliates or subcontractors;

 

(e)         all Claims (i) by Governmental Authorities for fines and penalties
arising from a violation by Service Provider, its Affiliates or subcontractors
of the Laws applicable to Service Provider, as set forth in Section 3.2(a)(ii),
(excluding any such violation to the extent caused by a member of the Customer
Group) and (ii) by Third Parties arising from such a violation to the extent
that the resulting Losses are of the type which such Law applicable to Service
Provider was intended or is generally understood to be intended to avoid,
prevent or mitigate;

 

(f)         all Claims for Service Provider’s tax liabilities arising from
Service Provider’s provision of Services, as set forth in Section 4.2;

 

51

--------------------------------------------------------------------------------


 

(g)        all Claims arising out of the failure of Service Provider to obtain
Required Consents which are the responsibility of Service Provider in accordance
with Section 9.5, except to the extent that any such failure or inability
results from Customer’s failure to perform any of its obligations under the
Agreement;

 

(h)        all Claims that any personnel supplied by Service Provider, its
Affiliates and/or their permitted subcontractors under the Agreement is an
employee or agent of Customer, except to the extent that Customer’s actions
other than in accordance with the Agreement or Service Provider’s direction are
determined to have created an employer-employee or agency relationship with such
personnel, including, (i) the cost of any employee benefits Customer is required
to provide to or pay for on behalf of any personnel supplied by Service
Provider, its Affiliates and/or their permitted subcontractors, and (ii) any
Claim brought by any personnel supplied by Service Provider, its Affiliates
and/or permitted subcontractors against Customer based upon the
employer-employee relationship;

 

(i)          any Claim resulting from Service Provider’s misappropriation of
confidential information in breach of its obligations under Section 11.4 with
respect to Customer Company Information (excluding circumstances in which the
unavailability of Customer Data is directly caused by technical or other
operational problems, or any of the circumstances referred to in Section 17.13);
and

 

(j)          any Claims resulting from Service Provider’s breach of its
representations, warranties or covenants set forth in Sections 6.2(a),
6.2(b) and 6.2(i).

 

14.2.                        Indemnity by Customer

 

Customer will indemnify and hold harmless Service Provider and its Affiliates,
and the respective current, future and former officers, directors, employees,
agents, successors and assigns of each of the foregoing, and each of the
foregoing persons or entities (the “Service Provider Indemnitees”) on demand,
from and against any and all Losses incurred by any of them and shall defend the
Service Provider Indemnitees against all Claims arising from or in connection
with:

 

(a)         all Claims that any Customer Software, or Service Provider’s use
thereof in accordance with the terms of this Agreement, infringes or
misappropriates the Intellectual Property Rights of a Third Party; provided,
however, that Customer shall have no liability or obligation to any of the
Service Provider Indemnitees under this Section 14.2(a) to the extent that the
claim of infringement or misappropriation is caused by:  (i) such Service
Provider Indemnitee’s modification of such Customer Software, except as
authorized by Customer in writing; (ii) such Service Provider Indemnitee’s use
of such item in combination with any product or equipment not owned or provided
by Customer, except where Customer knew that such combination would be used by
Service Provider or such Service Provider Indemnitee and did not object
(Customer will be deemed to have knowledge of such combinations only if they are
described in or reasonably inferred from the Agreement or any documentation
exchanged by Service Provider, its Affiliates and subcontractors and the members
of the Customer Group and, in each case, their respective representatives); or
(iii) any Customer Software incorporated in any Work Product.  If any Customer
Software provided by Customer hereunder is held to

 

52

--------------------------------------------------------------------------------


 

constitute, or in Customer’s reasonable judgment is likely to constitute, an
infringement or misappropriation, Customer will in addition to its indemnity
obligations, at its expense and option, and after consultation with Service
Provider regarding Service Provider’s preference in such event, either: 
(w) procure the right for Service Provider Indemnitees to continue using such
Customer Software; (x) replace such Customer Software with a non-infringing
equivalent, provided that such replacement does not result in a degradation of
the functionality, performance or quality of the deliverable or item; (y) modify
such Customer Software, or have such Customer Software modified, to make it
non-infringing, provided that such modification does not result in a degradation
of the functionality, performance or quality of the Customer Software; or
(z) create a feasible workaround that would not have any adverse impact on
Service Provider;

 

(b)        all Claims by employees of Customer, its Affiliates or
subcontractors  (excluding Service Provider and its Affiliates and their
subcontractors) arising out of or relating to this Agreement, except to the
extent of any indemnification obligation of Service Provider to any Customer
Indemnitee or to the extent caused by the negligence or willful misconduct of
Service Provider, its Affiliates or their subcontractors;

 

(c)         all Claims arising out of, resulting from or related to any act or
omission of any member of the Customer Group in its capacity as an employer of a
Person and arising out of or relating to (i) Laws for the protection of Persons
who are members of a protected class or category of Persons, (ii) sexual
discrimination or harassment, and (iii) any other aspect of the employment
relationship or its termination (including claims for breach of an express or
implied contract of employment) which arose when the Person asserting the claim,
demand, charge, actions, cause of action or other proceeding was an employee of
or candidate for employment by any member of the Customer Group;

 

(d)        all Claims for bodily injuries, death or damage to tangible personal
or real property, to the extent caused by negligent, grossly negligent or
reckless acts or omissions or tortious willful misconduct of Customer or any of
its Affiliates or subcontractors (excluding Service Provider and its Affiliates
and their subcontractors);

 

(e)         all Claims (i) by Governmental Authorities for fines and penalties
arising from a violation by Customer, its Affiliates or subcontractors
(excluding Service Provider and its Affiliates and their subcontractors) of the
Laws applicable to Customer (excluding any such violation to the extent caused
by Service Provider, its Affiliates or subcontractors) and (ii) by Third Parties
arising from such a violation to the extent that the resulting Losses are of the
type which such Law applicable to Customer was intended or is generally
understood to be intended to avoid, prevent or mitigate;

 

(f)         all Claims arising out of the failure of Customer to obtain, or
cause to be obtained, any consent or approval required for Service Provider and
its permitted subcontractors to use the Customer Assets, or any component
thereof, to the full extent provided in the Agreement, including any failure or
inability to obtain Required Consents which are the responsibility of Customer
in accordance with Section 9.5;

 

53

--------------------------------------------------------------------------------


 

(g)        any Claims resulting from Customer’s breach of its representations,
warranties or covenants set forth in Sections 6.1(a), 6.1(b) and 6.1(e);

 

(h)        all Claims for Customer’s tax liabilities, if any, as set forth in
Section 4.2;

 

(i)          all Claims that any Customer personnel is an employee or agent of
Service Provider, except to the extent that Service Provider’s actions other
than in accordance with the Agreement or Customer’s direction are determined to
have created an employer-employee or agency relationship with such personnel,
including, (i) the cost of any employee benefits Service Provider is required to
provide to or pay for on behalf of any Customer personnel, and (ii) any Claim
brought by any Customer personnel against Service Provider based upon the
employer-employee relationship; and

 

(j)          any Claim resulting from Customer’s misappropriation of
confidential information in breach of its obligations under Section 11.4 with
respect to Service Provider Company Information.

 

14.3.                        Indemnification Procedures

 

An indemnified Party under this Section 14 shall promptly notify the
indemnifying Party of any Claim with respect to which it seeks indemnity under
this Section 14.  An indemnifying Party may participate, at its own expense, in
the defense of such Claim.  If it so elects within a reasonable time after
receipt of such notice, an indemnifying Party may, except as provided in the
immediately following sentence and the last sentence of this paragraph, assume
the defense of such Claim, with counsel reasonably satisfactory to the
indemnified Party to represent the indemnified Party and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified Party shall have the right to retain its own
counsel, but the fees and expense of such counsel shall be at the expense of
such indemnified Party unless, (a) the indemnifying Party and the indemnified
Party shall have mutually agreed otherwise, or (b) the named Parties to any such
proceeding (including any impleaded parties) include both the indemnifying Party
and the indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential conflicting interests between
them.  It is agreed that the indemnifying Party shall not, in respect of the
legal expense of any indemnified Party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified Parties and that all such fees and expenses shall be
reimbursed as they are incurred.  The indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent.  No
indemnifying Party shall, without the prior written consent of the indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such indemnified Party (i) if such settlement:
(A) involves any form of relief other than the payment of money, (B) any finding
or admission of any violation of any Law or any of the rights of any person, or
(C) has any adverse effect on any other Claims that have been or may be made
against the indemnified Party, or (ii) if such settlement involves only the
payment of money, unless it includes an unconditional release of such
indemnified Party of all liability on all indemnified claims that are the
subject of such proceeding.  An indemnified Party may assume control of the

 

54

--------------------------------------------------------------------------------


 

defense of any Claim if (1) it irrevocably waives its right to indemnity under
this Section 14, or (2) without prejudice to its full right to indemnity under
this Section 14 (aa) the indemnifying Party fails to provide reasonable
assurance to the indemnified Party of its financial capacity to defend or
provide indemnification with respect to such Claim, (bb) the indemnified Party
determines in good faith that there is a reasonable likelihood that a Claim
would materially and adversely affect it or any other indemnitees other than as
a result of monetary damages that would be fully reimbursed by an indemnifying
Party under the Agreement, or (cc) the indemnifying Party refuses or fails to
timely assume the defense of such Claim.

 

An indemnifying Party required to provide an indemnity to an indemnified Party
under this Section 14 shall have no obligation for any Claim under this
Section if:

 

(x)            the indemnified Party fails to timely notify the indemnifying
Party of such Claim as provided above, but only to the extent that the defense
of such Claim is prejudiced by such failure;

 

(y)           the indemnified Party fails to tender control of the defense of
such Claim to the indemnifying Party as provided in this Section 14.3; or

 

(z)            the indemnified Party fails to provide the indemnifying Party
with reasonable cooperation in the defense of such Claim (the cost thereof to be
borne by the indemnifying Party).

 

The indemnified Party shall mitigate the Losses, using commercially reasonable
efforts,  associated with any Claim for which it seeks indemnification pursuant
to this Section.

 

15.                                 INSURANCE AND RISK OF LOSS

 

15.1.                        Service Provider Insurance

 

During the Term of the Agreement, Service Provider shall maintain and keep in
force, at its own expense and without limiting its indemnity obligations as set
forth in Section 14, the following minimum insurance coverages and limits in
accordance with this Agreement in forms and with insurance companies qualified
to do business in the states where the Services are performed:

 

(a)         workers’ compensation insurance, with statutory limits as required
by the various Laws applicable to the employees of Service Provider and any
Service Provider subcontractor that provides or performs any of the Services;

 

(b)        employer’s liability insurance, for employee bodily injuries and
deaths, with a limit of [***] each accident.  Excess liability insurance may be
used to satisfy the limit requirement in this paragraph (b).  Such excess
liability policy shall exceed the underlying policy without gaps in limits and
provide coverage as broad as the underlying insurance coverage;

 

(c)         commercial general liability insurance, covering claims for bodily
injury, death and property damage, including premises and operations,
independent contractors,

 

55

--------------------------------------------------------------------------------


 

products, services and completed operations (as applicable to the Services),
personal injury, contractual, and broad-form property damage liability
coverages, with limits as follows:  (i) occurrence/aggregate limit of [***] for
bodily injury, death and property damage per occurrence and [***] combined
aggregate; or (ii) split liability, without aggregate limits, of (A) [***] for
bodily injury per person; (B) [***] for bodily injury per occurrence; and
(C) [***] per occurrence for property damage.  Excess liability insurance may be
used to satisfy the limit requirement in this paragraph (c).  Such excess
liability policy shall exceed the underlying policy without gaps in limits and
provide coverage as broad as the underlying insurance coverage. Customer shall
be named as an additional insured under this policy;

 

(d)        commercial automobile liability insurance, covering owned, non-owned
and hired vehicles, with limits as follows:  (i) combined single limit of [***]
for bodily injury, death and property damage per occurrence; or (ii) split
liability limits of (A) [***] for bodily injury per person; (B) [***] for bodily
injury per occurrence; and (C) [***] for property damage.  Excess liability
insurance may be used to satisfy the limit requirements in this paragraph (d). 
Such excess liability policy shall exceed the underlying policy without gaps in
limits and provide coverage as broad as the underlying insurance coverage.
Customer shall be named as an additional insured under this policy;

 

(e)         all-risk property insurance, on a replacement cost basis, covering
the real and personal property of Service Provider which Service Provider is
obligated to insure by the Agreement; such real and personal property may
include buildings, equipment, furniture, fixtures and supply inventory;

 

(f)         professional liability errors and omissions insurance, with a limit
of [***] per occurrence and in the aggregate; such insurance shall include
coverage for claims and losses with respect to network risks (such as data
breaches, unauthorized access/use, ID theft, damage/loss/theft of data) and
intellectual property infringement such as copyrights, trademarks, servicemarks,
and trade dress; the retroactive coverage date shall be no later than the policy
effective date.  IBM will continue such insurance coverages for the Term of the
Agreement and for a period of two (2) years following the termination of the
Agreement, as long as such coverage remains commercially available and
financially viable in the market place; and

 

(g)        Employee dishonesty coverage for loss of money, securities and other
tangible property belonging to Customer Group resulting directly from a
fraudulent or  dishonest act of IBM employees while performing professional
services for Customer in a minimum amount of not less than [***] per occurrence
and in the aggregate.

 

Service Provider shall deliver certificates of insurance verifying such
coverage, in a form acceptable to Customer, prior to the Commencement Date. 
Following the Commencement Date, Service Provider shall provide certificates of
insurance verifying such coverage upon Customer’s written request.  Service
Provider agrees to provide, in a form acceptable to Customer, renewals of such
certificates of insurance upon receipt of such renewals.  Receipt and/or
acceptance by Customer of any certificate of insurance that does not satisfy the
coverage criteria set forth in this Section 15, shall not operate as a waiver of
Service Provider’s obligations hereunder.

 

56

--------------------------------------------------------------------------------


 

The required insurance shall be provided by insurance companies [***].  Should
any of the policies described herein be canceled before the expiration date
thereof, the insurer affording coverage will endeavor to mail 30 days written
notice to the certificate holder named herein, but failure to mail such notice
shall impose no obligation of liability of any kind upon the insurer affording
coverage, its agents or representatives.  No such cancellation or any material
modification shall affect Service Provider’s obligation to maintain the
insurance coverages required by the Agreement.  Service Provider and any
subcontractors performing any portion of the Services under this Agreement shall
name Customer as an additional insured on all policies described above other
than the workers’ compensation, property and crime insurance policies.  All
liability insurance policies described in paragraphs (a) through (e) above shall
be written on an “occurrence” policy form, except for Errors & Omissions
coverage, which is on a claims made basis.  Customer shall be named as loss
payee as its interest may appear on the property and crime insurance policies of
Service Provider.  Service Provider shall be responsible for payment of any and
all deductibles, self-insured retentions, and self-insurance carried by Service
Provider under its insurance program(s).  The coverage afforded under any
insurance policy obtained by Service Provider pursuant to the Agreement shall be
primary with respect to Service Provider’s acts or omissions.  Service Provider
shall not perform under the Agreement without the prerequisite insurance.  If
Service Provider fails to comply with any of the insurance requirements herein,
upon written notice to Service Provider by Customer and a thirty (30) day cure
period, Customer shall have the right, but not the obligation, to provide or
maintain any such insurance, and to deduct the cost thereof from any amounts due
and payable to Service Provider under this Agreement, or, in the event there are
no such amounts due and payable, Service Provider shall reimburse Customer for
such costs on demand.

 

The Parties do not intend to shift all risk of loss to insurance.  The naming of
Customer as additional insured is not intended to be a limitation of Service
Provider’s liability and shall in no event be deemed to, or serve to, limit
Service Provider’s liability to Customer to available insurance coverage or to
the policy limits specified in this Section 15 nor to limit Customer’s rights to
exercise any and all remedies available to Customer under contract, at law or in
equity.

 

15.2.                        Risk of Property Loss

 

Service Provider and Customer each shall be responsible for damages to their
respective tangible personal or real property (whether owned or leased), and
each Party agrees to look only to their own insuring arrangements (if any) with
respect to such damages; provided, however, that either Party shall be
responsible for damages to tangible property under its and/or its Affiliates
and/or subcontractors control.

 

15.3.                        Waiver of Subrogation

 

Service Provider waives all rights to recover against Customer for any loss or
damage to its tangible personal property (whether owned or leased) from any
cause covered by insurance maintained by Service Provider, including any
deductible or self-insured retention.  Service Provider will cause its insurers
to issue appropriate waivers of subrogation rights endorsements to the [***]
policies.  policies maintained by Service Provider, provided, however,

 

57

--------------------------------------------------------------------------------


 

that with respect to the worker’s compensation policy, such waiver of
subrogation shall not apply in instances of [***].

 

16.                                 DISPUTE RESOLUTION

 

16.1.                        Disputes in General

 

The Parties will resolve all Disputes in accordance with the procedures
described in the “Dispute Resolution Procedures” Exhibit.

 

16.2.                        Continued Performance

 

Except where directly prevented from doing so by the matter in Dispute, the
Parties agree to continue performing their respective obligations under this
Agreement while any Dispute is being resolved unless and until such obligations
are terminated by the termination or expiration of the Agreement.

 

16.3.                        Exceptions to Dispute Resolution Procedures

 

Notwithstanding any other provision of the Agreement, either Party may resort to
court action for injunctive relief at any time if, in such Party’s good faith
belief, the Dispute Resolution Procedures would permit or cause irreparable
injury to such Party, or any Third Party claiming against such Party, due to
delay arising out of the Dispute Resolution Procedures.

 

16.4.                        Governing Law

 

All rights and obligations of the Parties relating to this Agreement shall be
governed by and construed in accordance with the Law of the State of Tennessee
without giving effect to any choice-of-law provision or rule (whether of the
State of Tennessee or any other jurisdiction) that would cause the application
of the Laws of any other jurisdiction.  Each Party shall bring any suit, action
or other proceeding with respect to the Agreement in a Federal District Court
located in Memphis, Tennessee, unless the jurisdiction of such courts are
improper, in which event a Party may bring such suit, action or other proceeding
in any court of competent jurisdiction in Memphis, Tennessee.  Service Provider
consents to the exclusive jurisdiction of any state or federal court empowered
to enforce this Agreement located in Memphis, Tennessee, and waives any
objection thereto on the basis of personal jurisdiction or venue.  The Parties
waive their respective rights to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding and/or hearing brought
by either Party against the other on any matter whatsoever arising out of, or in
any way connected with, this Agreement.

 

17.                                 GENERAL

 

17.1.                        Relationship of Parties

 

(a)         No Joint Venture.  The Agreement (including the Transaction
Documents) shall not be construed as constituting either Party as partner, joint
venture or fiduciary of the other Party or to create any other form of legal
association that would impose liability upon one

 

58

--------------------------------------------------------------------------------

 

Party for the act or failure to act of the other Party, or as providing either
Party with the right, power or authority (express or implied) to create any duty
or obligation of the other Party.

 

(b)                         Publicity.  Each Party will submit to the other
Party for approval all advertising, written sales promotion, press releases and
other publicity matters relating to the Agreement in which the other Party’s
name or marks are mentioned or language from which the connection of such name
or marks may be inferred or implied, and will not publish or use such
advertising, sales promotion, press releases, or publicity matters without prior
written approval of the other Party.

 

17.2.                        Entire Agreement, Updates, Amendments and
Modifications

 

This Master Agreement, and the related Transaction Document No. 1 of even date,
amends and restates in its entirety the Original Agreement.  The Agreement
(including the Transaction Documents) constitutes the entire agreement of the
Parties with regard to the Services and matters addressed therein, and all prior
agreements, letters, proposals, discussions and other documents regarding the
Services and the matters addressed in the Agreement (including the Transaction
Documents) are superseded and merged into the Agreement (including the
Transaction Documents).  Notwithstanding the foregoing, any claims the Parties
may have against one another arising entirely prior to the Effective Date shall
be governed by, the Original Agreement.  Updates, amendments, corrections and
modifications to the Agreement, including the Transaction Documents, and waivers
of its terms, may not be made orally, but shall only be made by a written
document signed by both Parties.  Any terms and conditions varying from the
Agreement (including the Transaction Documents) on any order or written
notification from either Party shall not be effective or binding on the other
Party.

 

17.3.                        Force Majeure

 

(a)                          Generally. Each Party will be excused from
performance under this Agreement (including, in the case of Service Provider,
its obligation to meet any affected Service Levels) for any period and to the
extent that it is prevented from or delayed in performing any obligations
pursuant to this Agreement, in whole or in part, as a result of a Force Majeure
Event.  If either Party is prevented from, or delayed in performing any of its
obligations under this Agreement by a Force Majeure Event, it shall promptly
notify the other Party verbally (to be confirmed in writing within twenty-four
(24) hours of the inception of the delay) of the occurrence of a Force Majeure
Event and describe, in reasonable detail, the circumstances constituting the
Force Majeure Event and of the obligations, the performance of which are thereby
delayed or prevented.  The Party claiming that a Force Majeure Event has
occurred shall continue to use commercially reasonable efforts to mitigate the
impact or consequence of the event on the other Party and to recommence
performance whenever and to whatever extent commercially reasonable without
delay.  The affected Party shall provide the other Party with daily updates (and
more frequent updates if requested) as to the status of its efforts to
recommence performance and written notice upon conclusion of the Force Majeure
Event.

 

(b)                         Implementation of Disaster Recovery Plan. 
Notwithstanding any other provision of this Section, a Force Majeure Event shall
obligate and require Service Provider to

 

59

--------------------------------------------------------------------------------


 

commence and implement all of the Services relating to the security requirements
pursuant to Section 3.2(d) and to the disaster recovery requirements set forth
in the Disaster Recovery Plan, except to the extent such performance is also
affected by the Force Majeure Event.

 

(c)                          Extended Nonperformance.  If a Force Majeure Event
substantially prevents, hinders or delays Service Provider’s performance of any
Services for more than (i) the period specified in the “Disaster Recovery
Requirements” Schedule for full recovery of the Services, or (ii) if no such
period is specified, three (3) Business Days, then Customer may procure
replacement services from an alternate source[***], Customer shall not be
obligated to pay Service Provider the Charges for the portion of the applicable
Services that are the subject of a termination notice pursuant to
Section 12.1(i)(2) beyond the date of such termination.

 

17.4.                        Waiver

 

No waiver of any breach of any provision of the Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.

 

17.5.                        Severability

 

If any provision of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties’ original
intentions as nearly as possible in accordance with applicable Law(s).

 

17.6.                        Counterparts

 

This Master Agreement and each Transaction Document may be executed in
counterparts.  Each such counterpart shall be an original and together shall
constitute but one and the same document.  The Parties agree that a photographic
or facsimile copy of the signature evidencing a Party’s execution of this
Agreement shall be effective as an original signature and may be used in lieu of
the original for any purpose.

 

17.7.                        Binding Nature and Assignment

 

The Agreement will be binding on the Parties and their respective successors and
permitted assigns.  Except as provided in this Section 17.7, neither Party may,
or will have the power to, assign the Agreement (or any rights thereunder) by
operation of law or otherwise without the prior written consent of the other,
except that a Party may assign its rights and delegate its duties and
obligations under this Agreement without such consent (a) to an Affiliate or
(b) as a whole as part of the sale or transfer of all or substantially all of
its assets and business, including by merger or consolidation, to or with a
Person (i) that agrees in writing to be bound by the terms and conditions of
this Agreement and (ii) the senior unsecured debt of which is rated at least as
highly by one or more “Nationally Recognized Statistical Rating Organizations”
(as defined by the rules and regulations of the United States Securities and
Exchange Commission) as the senior unsecured debt of Customer as of the Original
Effective Date.  Any attempted assignment that does not comply with the terms of
this Section 17.7 shall be null and void.

 

60

--------------------------------------------------------------------------------


 

17.8.                        Notices

 

(a)                          Whenever one Party is required or permitted to give
a notice, communication or consent to the other Party under the Agreement, such
notice, communication or consent will be in writing unless otherwise
specifically provided herein and will be deemed given when delivered by hand,
one (1) day after being given to an express courier with a reliable system for
tracking delivery, or five (5) days after the day of mailing, when mailed by
United States mail or registered or certified mail, return receipt requested,
postage prepaid.

 

(b)                         Notifications will be addressed as follows:

 

In the case of Service Provider:

 

IBM Project Executive

860 Ridge Lake Blvd

Memphis, TN 38120

 

with a copy to:

 

[***]

VP, Assistant General Counsel

Global Technology Services IBM Corporation

294 Rt. 100

Somers, New York 10589

 

 

 

Copies of notices requesting inspections and audits pursuant to Section 9.7 of
the Agreement need not be provided to the VP, Assistant General Counsel, but
shall be provided to the Service Provider Audit Focal at the address designated
by Service Provider.

 

In the case of Customer:

 

Customer Contract Manager ServiceMaster Consumer Services, L.P.

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

 

with a copy to:

 

ServiceMaster Consumer Services, L.P.

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

Attention: General Counsel

 

 

 

In addition, notices of Security Breaches shall be provided to the following
Customer Group personnel by telephone with confirmation by electronic mail:

 

Director of Security and Compliance

[***]

[***]

[***]

 

[***]Deputy General Counsel

[***]

[***]

 

Either Party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

 

17.9.                        No Third Party Beneficiaries

 

(a)                          The Parties do not intend, nor will any
Section hereof be interpreted, to create for any Third Party beneficiary rights
with respect to either of the Parties, except, subject to paragraph (b) below,
each member of the Customer Group shall be a Third Party beneficiary under the
Agreement, and the Third Parties identified in Section 14 will have the rights
and benefits described in that Section.

 

61

--------------------------------------------------------------------------------


 

(b)                         [***]  For avoidance of doubt, any action, claim, or
dispute of or by a member of the Customer Group or a divested entity or
operation or any indemnified party under Section 14 shall be subject to any and
all limitations and defenses available to Service Provider under this Agreement
or otherwise, as well as the Dispute Resolution Procedures.  All rights of the
members of the Customer Group and each divested entity or operation, or any
beneficiary under Section 14, are, and shall remain throughout the Term and
thereafter, subject to any waiver, amendment, change, or other modification to
this Agreement agreed between Service Provider and Customer, irrespective of any
reliance or change in position of the members of the Customer Group or any
approval of any such Customer Group member, divested entity or operation, or
indemnified party pursuant to Section 14, and no consent, agreement or approval
of such Customer Group member, divested entity or operation, or indemnified
party pursuant to Section 14 shall be required for such waiver, amendment,
change or other modification.

 

17.10.                  Rules of Construction

 

Interpretation of the Agreement shall be governed by the following rules of
construction:  (a) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires, (b) the word “including” and words of similar import shall
mean “including, without limitation,” (c) provisions shall apply, when
appropriate, to successive events and transactions, (d) the headings contained
herein are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (e) the words “herein,” “hereto,”
“hereinafter” and words of similar import refer to the Agreement as a whole, and
(f) the Agreement was drafted with the joint participation of both Parties and
shall be construed neither against nor in favor of either, but rather in
accordance with the fair meaning hereof.  In the event of any apparent conflicts
or inconsistencies between the provisions of this Master Agreement, the
Exhibits, the Transaction Documents, the Schedules or other attachments to the
Agreement and Transaction Documents, such provisions shall be interpreted so as
to make them consistent to the extent possible, and if such is not possible, the
provisions of Section 1.2(d) shall control.

 

17.11.                  Further Assurances

 

During the Term and at all times thereafter, each Party shall provide to the
other Party, at its request, reasonable cooperation and assistance (including
the execution and delivery of affidavits, declarations, oaths, assignments,
samples, specimens and any other documentation) as necessary to effect the terms
of the Agreement.

 

17.12.                  Expenses

 

Each Party shall be responsible for the costs and expenses associated with the
preparation or completion of the Agreement and the transactions contemplated
hereby except as specifically set forth in the Agreement.

 

17.13.                  Savings Clause

 

In no event will Service Provider be liable for any failure or delay in
performing any obligations hereunder (including Service Levels), or any
resulting damages or Losses, to the extent caused by (a) failure of a member of
the Customer Group or their contractors to perform

 

62

--------------------------------------------------------------------------------


 

their respective Responsibilities or other obligations under the Agreement or
provide resources under this Agreement when required, (b) tortious acts of a
member of the Customer Group or their contractors (excluding Service Provider,
its Affiliates and their subcontractors), or (c) any member of the Customer
Group’s failure to obtain all licenses and permits required by Law in connection
with the Customer Business.

 

17.14.                  Jury Trial Waiver

 

Each Party hereby waives any rights it might otherwise have to trial by jury.

 

17.15.                  Currency

 

All references to payments or credits in the Agreement shall refer to payments
or credits in United States dollars and all payments and credits between the
Parties pursuant to the Agreement shall be transacted in United States dollars
unless a different currency is expressly agreed upon by the Parties with respect
to a specific matter.

 

17.16.                  Consents and Approvals

 

The Parties agree that in any instance where a consent, approval or agreement is
required of a Party in order for the other Party to perform under or comply with
the terms and conditions of the Agreement, then such Party will not unreasonably
withhold or delay such consent, approval or agreement and, where consent,
approval or agreement cannot be provided, the Party shall notify the other Party
in a timely manner.

 

17.17.                  Professional Advice

 

Notwithstanding anything to the contrary in this Agreement, Service Provider
will not be required to provide, and nothing in this Agreement will be construed
as provision by Service Provider of, any legal, audit, attest, tax or other
similar professional advice.

 

17.18.                  Resale

 

Neither Customer nor any member of the Customer Group may resell any of the
Services provided under this Agreement to any Third Party.

 

--------------------------------------------------------------------------------

 

63

--------------------------------------------------------------------------------


 

EXHIBITS TO THE MASTER AGREEMENT

 

Exhibit

 

1                                          Definitions [portions omitted]

 

2                                          List of Transaction Document
Schedules  [portions omitted]

 

3                                          Form of Transaction Document 
[portions omitted]

 

4                                          Governance and Change Control 
[portions omitted]

 

5                                          [Reserved]

 

6                                          Form of Auditor Confidentiality
Agreement

 

7                                          Dispute Resolution Procedures 
[portions omitted]

 

8                                          Procedures Manual Requirements 
[portions omitted]

 

9                                          Customer Security Requirements 
[portions omitted]

 

10                                    Market Currency Procedures  [portions
omitted]

 

10.1                           Benchmarking Services Agreement  [portions
omitted]

 

11                                    Policies  [portions omitted]

 

12                                    Form of Business Associate Agreement

 

13                                    Customer Competitors  [portions omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 1
Definitions

 

This is Exhibit 1, Definitions, to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines corporation.

 

The following terms used in the Agreement shall have the meanings indicated:

 

1.01                           [***].

 

1.02                           Action Plan has the meaning set forth in
Section 9.7(f) of the Master Agreement.

 

1.03                           [***].

 

1.04                           Additional Services means information technology
functions, tasks and activities that are reasonably related to, but fall outside
of the then existing scope of the Services.

 

1.05                           Affiliate means, with respect to a Party, any
entity that controls, is controlled by or is under common control with a Party. 
For purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise.  A
Person or entity will be conclusively deemed to “control” another person or
entity, if it is the “beneficial owner,” as defined pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended, and the related rules and
regulations, of securities of that entity having the power to cast more than
fifty percent (50%) of the votes entitled to be cast for the election of
directors or similar managers of such entity.

 

1.06                           Agreement means the Master Services Agreement,
all Exhibits thereto, all Transaction Documents executed pursuant to the Master
Agreement, all Schedules thereto, the Procedures Manuals and all Change Orders,
which documents are incorporated into the “Agreement” by this reference.

 

1.07                           Affected Services has the meaning set forth in
Section 3.4(i) of the Master Agreement.

 

1.08                           Approved Subcontractors has the meaning set forth
in Section 9.3(a) of the Master Agreement.

 

1.09                           Audits means collectively and individually,
Customer Audits, Service Provider Audits, Operational Audits and Financial
Audits.

 

1.10                           Baselines has the meaning set forth in the
“Charges” Schedule to a Transaction Document.

 

1

--------------------------------------------------------------------------------


 

1.11                           Benchmarker refers to each of the persons
identified in the “List of Approved Benchmarkers” Schedule to a Transaction
Document that may participate in the Benchmarking Process.

 

1.12                           Benchmarking Process refers to the benchmarking
process described in the “Market Currency Procedures” Exhibit.

 

1.13                           [***]

 

1.14                           Business Day means each Monday through Friday,
other than national holidays, recognized by Customer.

 

1.15                           Change means:  (1) any change to (a) the
Services, (b) the Service Levels, (c) the Service Provider Assets, or (d) the
Customer Asset that, in each case, would alter the (i) functionality, Service
Levels or technical environment of the Service Provider Assets used to provide
the Services, (ii) manner in which the Services are provided, (iii) composition
of the Services or (iv) cost to Customer or Service Provider of the Services;
(2) any change to (a) the Locations or (b) the Security Requirements, Disaster
Recovery Plan or Customer Compliance Requirements; (3) any change that disrupts
the provision of the Services; or (4) any amendment, modification, addition or
deletion proposed by a Party to this Agreement.

 

1.16                           Change Control Procedures has the meaning set
forth in Section 9.6 of the Master Agreement.

 

1.17                           Change of Control means the transfer of Control
(as defined in the definition of “Affiliate”), or sale of all or substantially
all of the assets (in one or more transactions), of a Party or other designated
person or entity, from the person or persons that hold such Control of such
Party or other designated person or entity on the Original Effective Date to
another person or persons, but shall not include a transfer of Control, or such
a sale of assets, to an Affiliate of such Party or the loss of Control by such
person or persons without a resulting transfer to another person or persons
(e.g., pursuant to the issuance of voting securities representing Control in a
broadly-distributed public offering) or other designated person or entity.

 

1.18                           Change Order means a document that amends the
Agreement, and which is executed pursuant to the Change Control Procedure, in
substantially the form set forth in the “Change Control Process” Exhibit.

 

1.19                           Charges has the meaning set forth in the
“Charges” Schedule to a Transaction Document.

 

1.20                           Claim means any civil, criminal, administrative
or regulatory action or proceeding commenced or threatened by a Third Party,
including Governmental Authorities and regulatory agencies.

 

1.21                           Commencement Date means the date on which Service
Provider begins to provide Services under a Transaction Document to the Customer
Group as agreed upon by the Parties, and as set forth in the “Transition and
Transformation Plan” Schedule to such Transaction Document.  There may be a
separate Commencement Date for a particular Service or set of Services.

 

2

--------------------------------------------------------------------------------


 

1.22                           Company Information means collectively the
Confidential Information and Trade Secrets of a Party and/or a designated group
including such Party, and with respect to the Customer Group includes the
Customer Data.

 

1.23                           Confidential Information means with respect to a
Party or a designated group including such Party, any and all proprietary
information of the disclosing Party, of such group and/or of Third Parties in
the possession of the disclosing Party and/or such group that is marked as
confidential or otherwise identified as confidential by the disclosing Party, or
information disclosed orally or visually, or in written or other form of
tangible information or materials without an appropriate letter, proprietary
stamp or legend, if it would be apparent to a reasonable person, familiar with
the disclosing Party’s business and industry, that such information or materials
are of a confidential nature.  For the avoidance of doubt, and subject to the
preceding sentence, Confidential Information also includes (i) information which
has been disclosed to such Party and/or such group by a Third Party to whom such
Party owes a duty of confidentiality, and (ii) with respect to the Customer
Group, the Customer Data as well as other confidential and proprietary
non-public information of the Customer Group including the financial and other
terms of this Agreement and the Services, which Service Provider has heretofore
obtained or may obtain during the Term of this Agreement, or which has been or
may be developed by Service Provider expressly for Customer.

 

1.24                           Contract Change Control has the meaning set forth
in Section 9.6 of the Master Agreement.

 

1.25                           Contract Year means each twelve-month period
commencing on the Original Effective Date or any anniversary of the Original
Effective Date during the Term.

 

1.26                           Controls Audit has the meaning set forth in
Section 9.7(d)(i) of the Master Agreement.

 

1.27                           [***]

 

1.28                           Critical Transition Activities has the meaning
set forth in Section 7.2 of the Master Agreement.

 

1.29                           Critical Transition Milestones has the meaning
set forth in Section 7.2 of the Master Agreement.

 

1.30                           Customer means ServiceMaster Consumer Services,
L.P., a Delaware limited partnership.

 

1.31                           Customer Assets means the equipment, Software,
goods and other assets which are owned, leased or licensed by Customer and
provided to Service Provider for use in connection with the provision of the
Services.

 

1.32                           Customer Audits has the meaning set forth in
Section 9.7(e)(iii) of the Master Agreement.

 

1.33                           Customer Auditors has the meaning set forth in
Section 9.7(b) of the Master Agreement.

 

1.34                           Customer Business has the meaning set forth in
Section 10.3(a) of the Master Agreement.

 

3

--------------------------------------------------------------------------------


 

1.35                           Customer Business Applications means the
application software owned or licensed by members of the Customer Group and
listed on the “Customer Business Applications” Schedule to a Transaction
Document.

 

1.36                           Customer Competitors means those entities set
forth in the “Customer Competitors” Exhibit.

 

1.37                           Customer Data means (i) all data and information
generated, provided or submitted by, or caused to be generated, provided or
submitted by, the Customer Group in connection with the Services; (ii) all data
and information regarding the business of Customer collected, generated or
submitted by, or caused to be generated, provided or submitted by, Service
Provider and/or its Affiliates and subcontractors; (iii) all such data and
information processed or stored, and/or then provided to or for the Customer
Group, as part of the Services, including data contained in forms, reports and
other similar documents provided by Service Provider as part of the Services;
and (iv) Personally Identifiable Information.  For the avoidance of doubt,
Customer Data does not include internal data of Service Provider generated in
connection with the performance of Services and not reasonably related to its
obligations under this Agreement (e.g., Service Provider personnel or cost data,
internal reviews, or similar information or data).

 

1.38                           Customer Group means individually and
collectively (i) Customer, (ii) any existing and future direct and indirect
subsidiaries of ServiceMaster Global Holdings Inc. (or its successor), (iii) any
other Persons or entities in which a Customer Group member has an ownership
interest and which are authorized by Customer to use all or any portion of the
Services, including joint ventures in which a Customer Group member has an
ownership interest, and (iv) independently-owned franchisees of Customer Group
members which are authorized by Customer to use all or any portion of the
Services.

 

1.39                           Customer Group Materials has the meaning set
forth in Section 10.4(a) of the Master Agreement.

 

1.40                           Customer Indemnitees has the meaning set forth in
Section 14.1 of the Master Agreement.

 

1.41                           Customer-Licensed Software means Software owned
by Third Parties and licensed to Customer and used by Service Provider to
deliver the Services, or used by Customer on Service Provider Assets.

 

1.42                           Customer Marks has the meaning set forth in
Section 10.4(c) of the Master Agreement.

 

1.43                           Customer-Owned Software means the Software owned
by any member of the Customer Group and used by Service Provider to deliver the
Services.

 

1.44                           Customer Software means the Customer-Licensed and
Customer-Owned Software listed on the “Customer Software” Schedule to a
Transaction Document that will be used by Service Provider in performing and
providing Services under the Agreement.

 

1.45                           Customer Solution has the meaning set forth in
Section 10.6(e) of the Master Agreement.

 

4

--------------------------------------------------------------------------------


 

1.46                           Customer Systems means the computer hardware,
software, data networks and systems used and operated by the Customer Group for
its information technology requirements, excluding the Service Provider
Information System.

 

1.47                           Deliverables has the meaning set forth in
Section  10.5 of the Master Agreement.

 

1.48                           Derivative Work means a derivative work as
defined in Title 17 U.S.C. § 101, as amended.

 

1.49                           [***]

 

1.50                           Direct Damages has the meaning set forth in
Section 13.3 of the Master Agreement.

 

1.51                           Direct Damages Cap has the meaning set forth in
Section 13.1(a) of the Master Agreement.

 

1.52                           Disabling Code means computer programming code
which has the principal function of permitting improper use, access, deletion or
modification of, or disabling, deactivating, damaging or shutting down one or
more software programs or systems and/or hardware or hardware systems, including
“time bombs,” “protect codes,” “data destruction keys,” “trap doors” and similar
code or devices.

 

1.53                           Disaster Recovery Plan means the disaster
recovery plan set forth in “Disaster Recovery Requirements” Schedule to a
Transaction Document.

 

1.54                           Disaster Recovery Services means those services
described in Section 3.5 of the Master Agreement and the “Disaster Recovery
Requirements” Schedule to a Transaction Document.  The Disaster Recovery
Services are part of the Services.

 

1.55                           Dispute means any dispute, controversy or Claim,
arising out of, or relating to, the Agreement, including situations or
circumstances in which the Parties are required to mutually agree on additions,
deletions or changes to terms, conditions or Charges, but are unable to do so.

 

1.56                           Dispute Resolution Procedures means the process
for resolving Disputes set forth in the “Dispute Resolution Procedures” Exhibit.

 

1.57                           Disputed Charges has the meaning set forth in
Section 4.8 of the Master Services Agreement.

 

1.58                           [***]

 

1.59                           Effective Date means the date of the execution of
the Master Agreement by the Parties thereto as set forth in the first paragraph
of the Master Agreement.

 

1.60                           Execution Date means the date of execution of a
Transaction Document by the Parties as set forth on the initial page thereof.

 

1.61                           Extension Period has the meaning set forth in
Section 2.1 of the Master Agreement.

 

5

--------------------------------------------------------------------------------


 

1.62                           Exhibit means an attachment to the Master
Agreement as such attachment may be amended from time to time.

 

1.63                           [***]

 

1.64                           Financial Audits has the meaning set forth in
Section 9.7(c) of the Master Agreement.

 

1.65                           Fixed Charges has the meaning set forth in the
“Charges” Schedule to a Transaction Document.

 

1.66                           Force Majeure Event means an event(s) meeting
both of the following criteria:

 

(a)                                  Caused by any of the following: 
(i) catastrophic weather conditions or other extraordinary elements of nature or
acts of God; (ii) extraordinary acts of government, acts of war, acts of
terrorism, insurrection, riots, national or regional strikes or labor disputes,
civil disorders or rebellion; and (iii) epidemics, quarantines and embargoes;
provided, however, that the Parties expressly acknowledge and agree that Force
Majeure Events do not include the regulatory acts of Governmental Authorities;
and

 

(b)                                 The non-performing Party is without fault in
causing or failing to prevent the occurrence of such event, and such occurrence
could not have been circumvented by reasonable precautions and could not have
been mitigated through performance of the Disaster Recovery Services.

 

1.67                           GAAP means generally accepted accounting
principles prevailing from time to time in the United States.

 

1.68                           Governmental Authority means any nation or
government, any federal, state, province, territory, city, town, municipality,
county, local or other political subdivision thereof or thereto, any
quasi-Governmental Authority, and any court, tribunal, arbitral body, taxation
authority, department, commission, board, bureau, agency, instrumentality
thereof or thereto or otherwise which exercises executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

1.69                           Internal Use Code means computer programming code
(including both source and object code versions) that is not generally
commercially available, incorporated by or on behalf of the Service Provider
and/or its subcontractors into the Customer Systems to cause and/or enable the
components of the Customer Systems to be integrated, compatible and/or
interoperable, and/or to remediate and/or provide work-arounds for any failure
of the Customer Systems to operate as necessary to perform and provide the
Services in accordance with this Agreement, but does not include software tools
used to generate computer programming code or to provide monitoring or
diagnostic functionality.

 

1.70                           Intellectual Property Rights means any and all
intellectual property rights existing from time to time under any Law including
patent law, copyright law, trade secret law, trademark law (together with all of
the goodwill associated therewith) and any and all other proprietary rights, and
any and all applications, renewals, extensions and restorations of any of the
foregoing, now

 

6

--------------------------------------------------------------------------------


 

or hereafter in force and effect worldwide.  For purposes of this definition,
rights under patent law shall include rights under any and all patent
applications and patents (including letters patent and inventor’s certificates)
anywhere in the world, including any provisionals, substitutions, extensions,
supplementary patent certificates, reissues, renewals, divisions, continuations
in part (or in whole), continued prosecution applications, requests for
continued examination, and other similar filings or stages thereof provided for
under the laws of the United States, or of any other country.

 

1.71                           Key Personnel means those Service Provider
employees set forth in “List of Key Personnel” Schedule to a Transaction
Document.

 

1.72                           Key Service Provider Positions has the meaning
set forth in Section 9.2(a)(i) of the Master Agreement.

 

1.73                           Law means all applicable laws (including those
arising under common law), statutes, codes, rules, regulations, reporting or
licensing requirements, ordinances and other pronouncement having the effect of
law of the United States, any foreign country or any domestic or foreign state,
county, city or other political subdivision, including those promulgated,
interpreted or enforced by any governmental or regulatory authority, and any
order of a court or governmental agency of competent jurisdiction.

 

1.74                           Locations means the locations at and from which
Service Provider will provide and perform the Services as set forth in the
“Locations” Schedule to a Transaction Document.

 

1.75                           Losses means all judgments, settlements, awards,
damages, losses, charges, liabilities, penalties, interest claims (including
taxes and all related interest and penalties incurred directly with respect
thereto), however described or denominated, arising out of a Claim against a
Party or any person entitled to indemnity pursuant to Article 14 of this
Agreement in each case that a court, arbitrator or other tribunal finally awards
to the party making the Claim or which are included in the amount of any
settlement with such party and consented to by the Party responsible for such
settlement in accordance with Section 14.3, and all related reasonable costs,
expenses and other charges (including all reasonable attorneys’ fees and
reasonable costs of litigation, hearings, proceedings, internal and external
investigations, document and data productions and discovery, settlements,
judgments, awards, interest and penalties), however described or denominated.

 

1.76                           Malware means computer software, code or
instructions that:  (a) has the principal function of adversely affect the
operation, security or integrity of a computing, telecommunications or other
digital operating or processing system or environment, including other programs,
data, databases, computer libraries and computer and communications equipment,
by altering, destroying, disrupting or inhibiting such operation, security or
integrity; (b) without functional purpose, self-replicate written manual
intervention; (c) purport to perform a useful function but which actually
perform either a destructive or harmful function, or perform no useful function
and utilize substantial computer, telecommunications or memory resources; or
(d) without authorization collect and/or transmit to third parties any
information or data; including such software, code or instructions commonly
known as viruses, Trojans, logic bombs, worms and spyware.

 

7

--------------------------------------------------------------------------------


 

1.77                           Master Agreement means the First Amended and
Restated Master Services Agreement by and between the Parties dated November 1,
2010, and the attached Exhibits.

 

1.78                           Materials means computer programs, computer
program listings, computer program tools, or computer program documentation,
reports and drawings, as well as user manuals, charts, graphs and other written
documentation and machine-readable text and files, including, computer
programming code (including source code and object code) and all other works of
authorship.

 

1.79                           New Services means the functions,
responsibilities, activities, tasks and projects outside the scope of the
Services that Service Provider may provide to Customer on terms to be agreed
upon pursuant to Section 3.7 of the Master Agreement and set forth in a Change
Order.

 

1.80                           [***]

 

1.81                           Open Source Software means software that
(a) requires a licensor to cause source code to be distributed with the software
or made available to any Third Party when the software is distributed or
otherwise provided in any fashion to a third party; (b) restricts or impairs in
any way Customer’s ability to license the software pursuant to terms of
Customer’s choosing; (c) impacts in any fashion or limit Customer’s ability to
enforce its patent or other intellectual property rights against any Third Party
in any manner; or (d) Customer’s rights to will be terminated or affected in any
manner if Customer asserts any of its intellectual property rights against any
Third Party in connection with such software or otherwise.  Without limitation
of the foregoing, Open Source Software shall include software subject to any
version of the General Public License or the Lesser General Public License, or
any license which has been certified as an “open source” license by the Open
Source Initiative.

 

1.82                           Operational Audits has the meaning set forth in
Section 9.7(b) of the Master Agreement.

 

1.83                           Operational Change Control has the meaning set
forth in Section 9.6 of the Master Agreement.

 

1.84                           Original Agreement means the Master Services
Agreement and the related Transaction Document No. 1, both dated as of
December 11, 2008, by and between Customer and Service Provider.

 

1.85                           Original Effective Date means the December 11,
2008, the Effective Date under the Original Agreement.

 

1.86                           Party or Parties means Customer and/or Service
Provider, as Parties to the Master Agreement.

 

1.87                           Pass-Through Charges has the meaning set forth in
the “Charges” Schedule to a Transaction Document.

 

1.88                           PCAOB has the meaning set forth in
Section 9.7(b) of the Master Agreement.

 

8

--------------------------------------------------------------------------------


 

1.89                           Person means an individual, corporation, limited
liability company, partnership, trust, association, joint venture,
unincorporated organization or entity of any kind or nature, or a Governmental
Authority.

 

1.90                           Personally Identifiable Information means
personally identifiable information of individuals that is defined as “personal
information” (or an equivalent term) under the Gramm-Leach-Bliley Act, the
Health Insurance Portability and Accountability Act of 1996, the European Data
Protection Directive, or any similar state Law, and any information that may be
used to track, locate or identify such individuals (or which is otherwise
protected by Law), which is generated by or disclosed to Service Provider or its
subcontractors in connection with the Services, and includes such information of
Customer Group employees and of individuals who seek to obtain, obtain or have
obtained products or services from any member of the Customer Group, which
products and services are used or intended to be used for personal, family or
household purposes.

 

1.91                           Prime Rate means the U.S. prime rate as published
in the Wall Street Journal under the heading “Money Rates.”

 

1.92                           Processing means any operation or set of
operations which is performed upon Personally Identifiable Information, whether
or not by automatic means, such as collection, recording, organization, storage,
adaptation or alteration, retrieval, consultation, use, disclosure by
transmission, dissemination or otherwise making available, alignment or
combination, blocking, erasure or destruction.

 

1.93                           Remedial Actions has the meaning set forth in
Section 13.4 of the Master Agreement.

 

1.94                           Required Consents means any consents or approvals
or other arrangements to be obtained by a Party under the Agreement (a) to allow
a Party or its designees to assume financial, support, operational, management
and/or administrative responsibility for any software licenses, software
maintenance agreements, hardware licenses, hardware leases, space leases,
hardware maintenance agreements, network, support and services agreements and
similar arrangements; (b) to allow for the transfer of any of the contractual
arrangements described in (a) above from one Party or its Affiliates to another
Party or its Affiliates; and (c) to permit access, use and other rights for a
Party with respect to software, hardware, equipment, services, facilities and
similar items.

 

1.95                           Resource Units has the meaning set forth in the
“Charges” Schedule to a Transaction Document.

 

1.95 SAS 70 has the meaning set forth in Section 9.7(d)(i) of the Master
Agreement.

 

1.96                           Security Breach means (A) any circumstance
pursuant to which applicable Law requires notification of such breach to be
given to affected parties or other activity in response to such circumstance; or
(B) any actual, attempted, suspected or threatened circumstance that
compromises, or could reasonably be expected to compromise, either Physical
Security or Systems Security (as such terms are defined below) in a fashion that
either does or could reasonably be expected to permit unauthorized Processing,
use, disclosure or acquisition of or access to any Customer Data, Customer
Software, Deliverables or any Company Information

 

9

--------------------------------------------------------------------------------


 

developed, maintained, processed or transmitted by Service Provider or its
agents or subcontractors in connection with the Services.  Physical Security
means physical security at any Location housing systems maintained by Service
Provider or its agents or subcontractors in connection with the Services and in
the course of physical transportation of assets used by Service Provider in
performing the Services and physical media including Customer Company
Information.  Systems Security means security of computer, electronic or
telecommunications systems of any variety (including data bases, hardware,
software, storage, switching and interconnection devices and mechanisms), and
networks of which such systems are a part or communicate with, used directly or
indirectly by Service Provider or its agents or subcontractors in connection
with the Services.  Physical Security and Systems Security are the specific
security measures required pursuant to the “Customer Security Requirements”
Exhibit.

 

1.97                           Security Requirements has the meaning set forth
in Section 3.2(d) of the Master Agreement.

 

1.98                           Service Level Agreement means the schedule to a
Transaction Document specifying the service level methodology and the Service
Levels applicable to the Services described in such Transaction Document,
remedies for Service Provider’s failure to comply with such Service Levels,
including the applicable Service Level Credits, procedures for modifying and
improving Service Levels and related provisions.

 

1.99                           Service Level Credits has the meaning set forth
in the “Service Level Agreement” Schedule to a Transaction Document.

 

1.100                     Service Level has the meaning set forth in the
“Service Level Agreement” Schedule to a Transaction Document.  Each “Service
Level Agreement” Schedule shall be promptly updated and modified from time to
time by the Parties to reflect changes to the Service Levels related to the
associated Transaction Document.

 

1.101                     Service Level Termination Event has the meaning set
forth in the “Service Level Methodology” Schedule to a Transaction Document.

 

1.102                     Service Provider means International Business Machines
Corporation.

 

1.103                     Service Provider Assets means the equipment, software,
goods and other assets which are owned, leased or licensed by Service Provider,
its Affiliates or subcontractors and provided to the Customer Group or otherwise
by Service Provider, its Affiliates or subcontractors and used  in connection
with the provision of the Services, but excluding the Customer Assets.

 

1.104                     Service Provider Audits means the audits described in
Section 9.7(d)(i).

 

1.105                     Service Provider Equipment means the computer
equipment, peripheral devices, storage media, cabling, connectors, extenders and
other equipment provided by or through and used by Service Provider in
connection with the provision of the Services, but excluding the Customer
Assets.

 

1.106                     Service Provider Indemnitees has the meaning set forth
in Section 14.2 of the Master Agreement.

 

10

--------------------------------------------------------------------------------


 

1.107                     Service Provider Information System means the
hardware, software, data network(s) and systems provided and/or used (whether
owned, under contract and/or licensed) by Service Provider to perform and
provide the Services that Service Provider uses to perform and/or provide the
Services.

 

1.108                     Service Provider Licensed Software means Service
Provider Software developed by Third Parties and licensed to Service Provider.

 

1.109                     Service Provider Location has the meaning set forth in
the “Locations” Schedule to a Transaction Document

 

1.110                     Service Provider Materials has the meaning set forth
in Section 10.3 of the Master Agreement.

 

1.111                     Service Provider Records has the meaning set forth in
Section 9.7(a) of the Master Agreement.

 

1.112                     Service Provider Representatives has the meaning set
forth in Section 10.5(a) of the Master Agreement.

 

1.113                     Service Provider Shared Services Center means a
Location (other than a Customer Location) at which Service Provider provides
services to multiple customers.

 

1.114                     Service Provider Software means the Software used by
Service Provider or its subcontractors in providing the Services and (i) owned
by Service Provider before the Effective Date or acquired by Service Provider
after the Original Effective Date, (ii) developed by Service Provider ; or
(iii) Service Provider Licensed Software.

 

1.115                     Services means the services, functions,
responsibilities, activities, tasks and projects (i) to be performed by Service
Provider and set forth in the Agreement, including the “Services Description”
Schedule to a Transaction Document, as they may evolve and be supplemented and
enhanced during the Term; (ii) that are an inherent, necessary, or customary
part of the Services described in clause (i), or (iii) that were performed in
the normal course of business by Customer’s personnel who were transitioned to
Service Provider or displaced or whose functions were displaced as a result of
the transactions contemplated by the Agreement to the extent such services,
functions, responsibilities, activities, tasks and projects are reasonably
related to the Services described in clause (i) and were performed by
transitioned or displaced personnel during the twelve (12) months immediately
prior to the Execution Date of the Transaction Document, provided, that such
services, functions, responsibilities, tasks and/or project are identified by
Customer to Service Provider in writing not later than eighteen (18) months
after the applicable Execution Date in order to be performed for the remainder
of the term of the applicable Transaction Document.

 

1.116                     Software or software means any computer programming
code consisting of instructions or statements in a form readable by individuals
(source code) or machines (object code), and related documentation and
supporting materials therefor, in any form or medium, including electronic
media.

 

11

--------------------------------------------------------------------------------


 

1.117                     Successor Service Provider means an entity that
provides services to Customer similar to the Services following the termination
or expiration of the Agreement.

 

1.118                     Tax or Taxes means federal, state and local sales,
use, excise, telecommunications, and other similar types of transfer taxes, fees
or charges (including any related penalties, additions to tax, and interest),
however designated or imposed, which are in the nature of a transaction tax, fee
or charge, but not including any taxes, duties, fees or charges imposed on or
measured by net or gross income or gross receipts, capital stock or net worth or
in the nature of an income, capital, franchise, or net worth tax.

 

1.119                     Term means the term of the Master Agreement as
specified in Section 2.1 of the Master Agreement.

 

1.120                     Termination Assistance Services means the functions,
responsibilities, activities, tasks and projects Service Provider is requested
by Customer to perform in anticipation of and in connection with the termination
or expiration of the Agreement in order to achieve an orderly transfer without
interruption of Services from Service Provider to Customer or to Customer’s
designee, the services described in the “Termination Assistance Services”
Schedule to a Transaction Document and, as requested by Customer during the
Termination Assistance Period, all or a portion of all other Services until such
Services are transferred to Customer or to Customer’s designee.  Upon transfer
of all or a portion of the Services to Customer or to Customer’s designee,
Termination Assistance Services will be performed with respect to the
transferred Services as specific skills are requested by Customer in
consideration of the Charges set forth in Section 12.4(d).  The Termination
Assistance Services are part of the Services.

 

1.121                     Termination Charge means the [***] set forth in the
“Charges” Schedule to a Transaction Document.

 

1.122                     Third Party means a Person, business or entity other
than a member of the Customer Group or Service Provider or its Affiliates.

 

1.123                     Third Party Provider means a business or entity other
than a member of the Customer Group or Service Provider or its Affiliates that
provides products, software and/or services under a Third Party agreement.

 

1.124                     Tower means a functionally-related group of Services
designated as a Services “Tower” pursuant to a Transaction Document (e.g.,
helpdesk or network services).

 

1.125                     Trade Secrets means with respect to a Party and/or
designated group including such Party, information related to the services
and/or business of the disclosing Party of such group and/or of a Third Party
which (a) derives economic value, actual or potential, from not being generally
known to or readily ascertainable by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts by the disclosing
Party and/or such group that are reasonable under the circumstances to maintain
its secrecy, including (i) marking any information clearly and conspicuously
with a legend identifying its confidential or proprietary nature;
(ii) identifying any oral presentation or communication as confidential
immediately before, during or after such oral presentation or communication; or
(iii) otherwise, treating such information as confidential or secret.  Assuming
the criteria in sections (a) and (b)

 

12

--------------------------------------------------------------------------------


 

above are met, Trade Secrets include, but are not limited to, technical and
nontechnical data, formulas, patterns, compilations, computer programs and
software, devices, drawings, processes, methods, techniques, designs, programs,
financial plans, product plans, and lists of actual or potential customers and
suppliers.

 

1.126                     Transferred Affiliate has the meaning set forth in
Section 10.11 of the Master Agreement.

 

1.127                     Transformation means the evolution and integration of
the functions comprising the Services during and after Transition, as described
in the “Transition and Transformation Plan” Schedule to a Transaction Document.

 

1.128                     Transition means the transition or implementation of
resources and operational responsibilities for performance of the Services to
Service Provider.

 

1.129                     [***]

 

1.130                     Transition Services means the tasks described in the
“Transition and Transformation Plan” Schedule to a Transaction Document.

 

1.131                     [***]

 

1.132                     Variable Charges has the meaning set forth in the
“Charges” Schedule to a Transaction Document.

 

1.133                     [***]

 

1.134                     Withholding Taxes means foreign, federal, and state
and local taxes, fees, or charges which are imposed on or by reference to gross
or net income or gross or net receipts and are required under Law to be withheld
by Customer from payments made to Service Provider under this Agreement
(including any related penalties and interest thereon).

 

13

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 2
List of Transaction Document Schedules

 

This is Exhibit 2, List of Transaction Document Schedules, to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 

Schedule

 

Schedule Title

A

 

Definitions

B

 

Services Description

B-1

 

Statement of Work

B-2

 

Customer Business Applications

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions

C-1-1

 

Consolidated Skills List

C-2

 

List of Key Personnel

D

 

Service Level Agreement

D-1

 

Service Level Methodology

D-2

 

Service Level Matrix

D-3

 

Critical Services

E

 

Charges

E-1

 

Pricing Methodology

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Project Rates

E-7

 

Resource Unit Definitions

E-8

 

Financial Responsibility Matrix

E-9

 

Termination Charges

E-10

 

Form of Invoice

F

 

Transition and Transformation Plan

F-1

 

Transformation and Transition

F-2

 

High Level Transition and Transformation Plan

F-3

 

Transition and Transformation Critical Milestones

F-4

 

[Reserved]

F-5

 

Re-Solution Milestones

F-5-1

 

[***]

F-5-2

 

[***]

 

1

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title

F-5-3

 

[***]

F-5-4

 

[***]

F-5-5

 

[***]

F-5-6

 

[***]

F-5-7

 

[***]

F-5-8

 

[***]

G

 

Customer Software

H

 

Service Provider Software

I

 

[RESERVED]

J

 

Reports

J-1

 

Reports: IBM Sample Standard Reports

K

 

List of Approved Benchmarkers

L

 

Technical Architecture and Product Standards

M

 

Disaster Recovery Requirements

M-1

 

Disaster Recovery Requirements - General

M-1-a

 

Disaster Declaration Event [***]

M-1-b

 

Common BCRS Shared Services

M-2-A

 

Terminex [***]Specs

M-2-b

 

Terminex [***]Services

M-2-c

 

Terminex [***]

M-3

 

Terminex [***]Specs

M-4-a

 

AHS Specs

M-4-b

 

AHS Services

M-4-c

 

AHS Disaster Recovery Program

M-5

 

JDE [***]Specs

M-6

 

JDE [***]Specs

M-7

 

Terminex [***]Specs

M-8

 

Lawn [***]Specs

M-9

 

Land [***]Specs

M-10

 

Land [***]Specs

M-11

 

BSC AD [***]Specs

N

 

Termination Assistance Services

O

 

Projects

P

 

[RESERVED]

Q

 

Service Locations

R

 

Commercially Unavailable Service Provider Tools

S

 

Customer Facilities

T

 

Approved Subcontractors

 

2

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 3

Form of Transaction Document

 

1.             INTRODUCTION

 

This Transaction Document is effective as of                          , 20[    ]
(the “Execution Date”), and is made by [                          ] (“Customer”)
and [                            ] (“Service Provider”).  This “Transaction
Document” and its Schedules are incorporated into that certain First Amended and
Restated Master Services Agreement dated November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  The
terms and conditions that are specific to this Transaction Document are set
forth in Section 4 below.  Any terms and conditions that deviate from or are in
conflict with the Master Agreement are set forth in the “Deviations from Terms
of the Master Agreement” Schedule hereto.  In the event of a conflict between
the provisions of this Transaction Document and the Master Agreement, the
provisions of Section 1.2(d) of the Master Agreement shall control such
conflict.

 

2.             DEFINITIONS

 

Capitalized terms herein have the meanings set forth in the Master Agreement,
the “Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule
to the Transaction Document, unless otherwise defined herein.

 

3.             SERVICES, CHARGES AND CREDITS

 

3.1           Services

 

Service Provider will provide to the Customer Group the Services in accordance
with the Master Agreement (including the Exhibits thereto) and this Transaction
Document (including the Schedules hereto).  The scope and composition of the
Services and the responsibilities of the Parties with respect to the Services
described in this Transaction Document are defined in the Master Agreement, this
Transaction Document, and Schedules A through [    ] attached hereto.

 

3.2           Charges

 

The “Charges” Schedule to this Transaction Document sets forth the pricing and
charging methodologies for the Services.  Further, the “Service Level Agreement”
Schedule to this Transaction Document sets forth certain credits which may be
payable to Customer to Service Provider.

 

1

--------------------------------------------------------------------------------


 

4.             TERM/COMMENCEMENT DATE/SURVIVAL/RENEWAL

 

4.1           Term and Commencement Date

 

[The term of this Transaction Document shall begin on the Execution Date and
shall continue for [           full calendar months] thereafter (the
“Transaction Document Expiration Date”), subject to Section 12 of the Master
Agreement (“Transaction Document Term”).  For purposes of this Transaction
Document, the Commencement Date shall be the date set forth in the “Transition
and Transformation Plan” Schedule to this Transaction Document.]

 

4.2           Survival

 

Upon the expiration or earlier termination of this Transaction Document, the
following Sections of this Transaction Document shall survive any such
expiration or termination in accordance with their terms: 
[                                                              ]

 

4.3           [Renewal

 

Sixteen (16) months prior to the expiration date of this Transaction Document or
any agreed upon extension thereof, or such earlier date requested by Customer,
Service Provider will deliver to Customer a proposal for the extension of the
Transaction Document Term (the “Renewal Proposal”).  The Renewal Proposal will
provide Customer with sufficient detail to allow Customer to make an informed
decision as to whether to extend the Transaction Document Term.  Customer will
provide Service Provider notice at least [***] prior to the expiration date of
this Transaction Document as to whether Customer desires to extend the
Transaction Document Term.  If Customer indicates in such notice that it does
not desire to extend the Transaction Document Term, the Transaction Document
will expire on the Transaction Document Expiration Date.  If Customer indicates
in such notice that it desires to extend the Transaction Document Term, the
Parties will negotiate in good faith the terms and conditions applicable to, and
the duration of, such extension.  If the Parties have not agreed upon the
applicable terms and conditions with respect to such extension by the date that
is [***] prior to the Transaction Document Expiration Date, then Customer may
extend the Transaction Document Term in accordance with the provisions of
Section 2.2 of the Master Agreement.]

 

[There may be additional terms and conditions specific to this Transaction
Document.]

 

2

--------------------------------------------------------------------------------


 

SCHEDULES

 

Table of Schedules

 

Schedule

 

Schedule Title
(List of Schedules is an Example: Additional Schedules and
Deletions of one or more of the List Schedules may be
Appropriate)

A

 

Transaction Document Definitions

B

 

Services Description

B-1

 

Statement of Work

B-2

 

Customer Business Applications

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions

C-2

 

List of Key Personnel

D

 

Service Level Agreement

D-1

 

Service Level Methodology

D-2

 

Service Level Matrix

D-3

 

Critical Services

E

 

Charges

E-1

 

Pricing Methodology

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Rate Card

E-7

 

Resource Unit Definitions

E-8

 

Financial Responsibility Matrix

E-9

 

Termination Charges

E-10

 

Form of Invoice

F

 

Transition and Transformation Plan

G

 

Customer Software

H

 

Service Provider Software

I

 

Third-Party Agreements

J

 

Reports

J-1

 

Standard Reports

K

 

List of Approved Benchmarkers

 

3

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title
(List of Schedules is an Example: Additional Schedules and
Deletions of one or more of the List Schedules may be
Appropriate)

L

 

Technical Architecture and Product Standards

M

 

Disaster Recovery Requirements

N

 

Termination Assistance Services

O

 

Projects

P

 

Affected Employees

P-1

 

Terms for Affected Employees

P-2

 

List of Affected Employees

Q

 

Service Locations

R

 

Commercially Unavailable Service Provider Tools

S

 

Customer Facilities

T

 

Approved Subcontractors

 

4

--------------------------------------------------------------------------------


 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TRANSACTION DOCUMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE
PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THIS TRANSACTION
DOCUMENT, 2) ITS SCHEDULES, AND 3) THE MASTER AGREEMENT (INCLUDING THE EXHIBITS
THERETO), INCLUDING THOSE AMENDMENTS MADE EFFECTIVE BY THE PARTIES IN THE
FUTURE.  THIS STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES SUPERSEDES ALL
PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

Accepted by:

 

Accepted by:

 

 

 

[CUSTOMER]

 

[SERVICE PROVIDER]

 

 

 

By:

 

 

By:

 

 

Authorized Signature

 

 

Authorized Signature

 

 

 

 

 

 

Name (Type or Print)

Date

 

Name (Type or Print)

Date

 

5

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 4
Governance and Change Control

 

This is Exhibit 4, Governance and Change Control, to that certain First Amended
and Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement or the “Definitions” Exhibit to the
Master Agreement.

 

1.             OVERVIEW

 

1.1           Purpose.  The purpose of this Exhibit 4 is to establish and agree
on the formal procedures for:

 

(a)           managing the relationship between Customer and Service Provider
with respect to the Agreement, including the Transaction Document, and the
Project Schedules (all such attachments and schedules collectively known as the
Agreement);

 

(b)           facilitating the continued alignment of the interests of the
Parties; and

 

(c)           enabling the relationship to be maintained at the appropriate
level within each Party.

 

1.1.1        To further such purpose, this Exhibit 4 establishes the governance
operating model with four major components.  The four components are further
described in more detail in Section 4 below:

 

(a)           Governance organization and staffing;

 

(b)           Decision-making rights;

 

(c)           Governance processes; and

 

(d)           Standard reporting and tools.

 

1.1.2        Service Provider shall be responsible for supporting the
development and implementation of the governance operating model by (a) using
industry leading practices, and (b) leveraging its expertise, templates, tools
and personnel resources.

 

1.1.3        Customer shall be responsible for: (a) defining its overall
governance strategy and (b) participating in the development and implementation
of the governance operating model as set forth herein.

 

1.2           Objectives Of Governance

 

1.2.1        The objectives of the governance model provided herein are:

 

--------------------------------------------------------------------------------


 

(a)           [***]

 

1.3           Operating Principles.  A set of operating principles will be
agreed upon within [***].  These operating principles will be developed
collaboratively working with the Service Provider and will define directional
statements regarding how the Parties expect to manage the relationship.

 

1.4           [***]

 

2.             GOVERNANCE OPERATING MODEL

 

2.1           Governance Operating Model Purpose.  The governance operating
model describes the organizational and process components necessary to achieve
effective governance.  These components consist of the following:

 

2.1.1        [***]

 

2.2           Governance Organization and Staffing

 

2.2.1        Each Party’s Responsible Executive shall have the duties as
described in Sections 2.2.8(a) and (b) below, respectively.  Unless specifically
stated otherwise or implied by its context, the Responsible Executives shall be
deemed to include their respective delegated representatives.

 

2.2.2        The Responsible Executives shall together establish appropriate
communication, management and interface processes among the Customer Governance
Organization, Customer corporate, Customer business units, Service Provider and
any Third Parties within the terms of the Agreement.

 

2.2.3        [***] Service Provider Responsible Executive shall provide
information requested by Customer so that Customer may develop and deliver a
communications package to the Customer stakeholders that describe the purpose
and intent of the relationship, key deal elements, scope of Services, Service
Provider Key Personnel, roles and responsibilities, high-level decision rights
and the fundamentals of the applicable High Level Transition and Transformation
Plan.

 

2.2.4        As of the Effective Date, Customer shall designate the Customer
Responsible Executive.  Service Provider shall designate its Responsible
Executive as of the Effective Date, and shall designate the Service Provider
Service Delivery Manager [***].

 

2.2.5        Service Provider shall put in place a Service Provider Governance
Organization that contains the roles required for the performance of its
obligations under the Agreement and to fulfill the objectives of governance as
described herein.

 

2.2.6        Customer shall put in place a Customer Governance Organization that
contains the roles required for the performance of its obligations under the
Agreement and to fulfill the objectives of governance as described herein.

 

--------------------------------------------------------------------------------


 

2.2.7        Customer reserves the right to use selected Third Parties within
the Customer Governance Organization.  The roles within the Customer Governance
Organization that shall be performed by such Third Parties shall be determined
solely by Customer.  In the event that Customer employs Third Parties within the
Customer Governance Organization, such Third Parties shall not be Service
Provider Competitors and shall adhere to the confidentiality and security
provisions of the Agreement.

 

2.2.8        The Parties shall work together to confirm the responsibilities for
the following roles [***]

 

(a)           Key Roles and Responsibilities of the Customer Governance
Organization:

 

Position/Role

 

Area of Responsibility

Customer Responsible Executive

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

(b)           Key Roles and Responsibilities of Service Provider Governance
Organization:

 

Position/Role

 

Area of Responsibility

Service Provider Responsible Executive

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

2.2.9        In addition to the roles and responsibilities mentioned above,
various joint oversight committees will also be established by the Responsible
Executives to provide a formal mechanism for working together in a collaborative
fashion.  These joint committees and protocols are defined in Appendix 4-C.

 

--------------------------------------------------------------------------------


 

2.3           Governance Decision-Making Rights

 

2.3.1        A decision-making rights model shall be finalized by the Customer
Governance Organization, in collaboration with Service Provider, under the
direction of the Responsible Executives [***].

 

2.3.2        The decision-making rights model facilitates decision-making
relative to the Services being provided, as it pertains to the Customer
stakeholders, the Customer Governance Organization, Service Provider and other
potential Third Parties.  The model focuses on “who participates in a decision”
and “who facilitates the decision.”  The final model implemented will be the
result of collaboration between Service Provider and Customer.

 

2.4           Governance Processes and Priorities

 

2.4.1        The Table set forth in Appendix 4-B hereto lists certain governance
processes that are required to be in place to effectively govern the Agreement. 
Customer will work with Service Provider to review and complete the High
Priority Governance Processes.  Customer will implement the agreed-upon High
Priority Governance Processes with Service Provider’s assistance and
collaboration.  Appendix 4-B also lists certain medium and low priority
governance processes that are required for the long-term governance of the
Services.

 

2.4.2        [***], the Parties will jointly develop the Governance Process
Functional Responsibilities Matrix.  Service Provider and Customer shall jointly
work to create and finalize the detailed governance processes which shall ensure
that the inputs, touch points, and collaboration identified in Appendix 4-B
occur between Customer and Service Provider.  The Joint Governance Processes
shall be documented and maintained by Customer after collaboration with the
Service Provider and shall form part of the Procedures Manual.

 

2.4.3        Subject to the preceding paragraph, the timing for implementation
of such processes is indicated below [***]

 

2.5           Standard Reporting and Tools

 

2.5.1 Standard Reporting

 

(a)           [***]the Parties shall meet to define detailed reporting
requirements for reports to be delivered to Customer using the standard reports
defined in Appendix 4-D as the basis for such meeting.

 

(b)           [***]

 

(i)            [***]

 

(c)           [***]  The content and delivery schedule for all reports will be
in accordance with the requirements set forth in Appendix 4-D.

 

--------------------------------------------------------------------------------


 

2.5.2        Governance Tools

 

(a)           [***]  Service Provider will:

 

(i)            Provide all necessary data in an automated fashion, to the extent
practicable, to produce the desired governance reports as agreed upon between
the Parties and as outlined in Appendix 4-D.  [***]

 

(ii)           Assist Customer in ensuring that the information [***]is
presented accurately on reports consistent with Service Provider’s data provided
to the Customer.

 

(iii)          Work with the Customer to use the [***] tool jointly to manage
various governance processes (issue management, service level management, etc.)
and decisions.

 

(b)           [***]

 

(c)           [***]If necessary, Service Provider shall implement additional
Service Provider performance monitoring and reporting tools or systems [***]

 

3.             PROGRAM MANAGEMENT

 

3.1           Customer PMO.  Customer shall establish the Customer PMO. 
[***]The Customer PMO shall coordinate its activities with the Service Provider
PMO function.

 

3.2           Service Provider PMO.  [***]Service Provider shall establish a
Service Provider PMO.

 

3.2.1        It is expected that at a minimum the Service Provider will provide
the following Services as part of its PMO [***]

 

3.3           Transition Management Office

 

3.3.1        [***] Service Provider shall establish a Service Provider TMO to
manage and execute the Transition and Transformation Projects necessary for the
commencement of the delivery of Services.  [***]The Service Provider TMO shall
remain in-place for the duration of the Transition and Transformation Projects
required for the commencement of the applicable Services.

 

3.3.2        The Service Provider TMO responsibilities, in coordination with the
PMOs, include [***]

 

3.3.3        The PMOs

 

(a)           shall coordinate their efforts to Transition the Services from
Customer to Service Provider.  The PMOs shall also monitor and support the
Transition and Transformation Projects [***]; and

 

--------------------------------------------------------------------------------


 

(b)           shall also be responsible for the entire project initiation and
authorization governance process, [***];

 

3.3.4        [***]The PMOs shall coordinate the resources of their respective
organizations and provide prioritization.

 

3.3.5        [***]Customer shall identify and communicate to Service Provider
the Customer personnel who shall serve as the Customer single point(s) of
contact for each of the various Service Provider PMO responsibilities, Service
Provider TMO responsibilities and the governance processes described in
Section 2.4 above.  Such Customer personnel shall be responsible to the Customer
Governance Organization in the execution of their responsibilities as such
responsibilities relate to the Services.

 

3.4           Projects and Additional Services or New Services.  Projects and/or
Additional Services or New Services may be requested by Customer in accordance
with the Agreement.  Operationally, the Parties shall implement the Project
Initiation and Authorization process.  [***]In all cases, Service Provider shall
work with the Customer Governance Organization and the Project requestor to
ensure the justification and authorization steps are followed.

 

3.5           Acceptance Process for Deliverables

 

3.5.1        Acceptance Criteria.

 

(a)           The Acceptance Criteria shall be set forth in the applicable
Schedule to the Transaction Document or the applicable Project Schedule. 
[***]Unless otherwise specified in the applicable Project Schedule, Service
Provider shall provide a copy of each Deliverable to Customer [***]

 

(b)           Service Provider shall provide, successfully complete and obtain
Customer’s acceptance of each Deliverable by or on the due date for such
Deliverable set forth in the applicable Transition and Transformation Plan,
Project or other schedule that contains Deliverables.

 

(c)           Unless otherwise agreed by the Parties, each Deliverable shall be
accompanied by a Deliverable Form.  [***]

 

(d)           [***]Acceptance of any particular Deliverable by Customer in
accordance with the provisions of this Section 3.5 shall not, and shall not be
deemed to, release Service Provider from its [***]other obligations set forth in
the Transaction Document or the Project Schedule, or constitute a waiver by
Customer of any of its rights under the Transaction Document or the Project
Schedule (e.g., Project Statement of Work).

 

3.5.2        Review and Acceptance of Deliverables

 

(a)           [***]If a Deliverable is submitted to Customer and Customer does
not respond [***], unless the Parties agree in writing, Service Provider shall
escalate to the Customer Responsible Executive for prompt decision on whether
the Deliverable is accepted or

 

--------------------------------------------------------------------------------


 

rejected.  If a Deliverable is escalated to the Customer Responsible Executive
and the Customer Responsible Executive does not respond[***]

 

(b)           In the event that Customer rejects the Deliverable, Customer
shall, at the time of rejection, provide an explanation of why the Deliverable
was not accepted.  Service Provider shall then address any issues and resubmit
the Deliverable and the Deliverable Form to Customer for approval and Customer
shall then approve or reject the Deliverable; provided that Service Provider
remains obligated to complete the Deliverable and obtain Customer’s approval
prior to the applicable Commencement Date or other due date set forth in the
applicable Transition and Transformation Plan, Project or other schedule,
including as such periods may be extended in accordance with the provisions of
this Exhibit 4.  [***]

 

(c)           If Service Provider submits a particular Deliverable to Customer
for review and approval after the Deliverable due date or Customer rejects such
Deliverable (subject to the expiration of the applicable cure period, if any),
Customer shall have the option to require Service Provider to re-attempt to
correct any non-conforming Deliverable in accordance with the process described
in this subsection or to cancel the applicable Project Schedule (e.g., Project
Work Order).  [***]

 

3.5.3        Failure to Meet Deliverable Due Dates

 

(a)           [***]If there is a Dispute regarding which Party is responsible
for the delay, the Dispute will be resolved in accordance with the Dispute
Resolution Procedures.  Service Provider shall use commercially reasonable
efforts to meet the timeline.[***]

 

(b)           [***]

 

3.5.4        Deliverables [***]

 

3.5.5        [***]

 

Unless otherwise provided in the applicable Project Schedule, [***].  All
documentation included with a Deliverable shall be sufficient to all a
reasonably knowledgeable information technology professional to use and maintain
the Deliverables as warranted.

 

3.6           Transition and Transformation Reporting

 

3.6.1        [***]the Service Provider Transition and Transformation Manager
shall provide Customer with a written status report [***] in accordance with
Appendix 4-D, including the following:  [***]

 

3.6.2        [***] the Customer Responsible Executive shall facilitate a
Critical Transition and Transformation Milestone review work session with
appropriate participants from both organizations [***].  Such work session will
be the major focus of the Transition Oversight Committee as illustrated in
Appendix 4-C.

 

--------------------------------------------------------------------------------


 

4.             KEY GOVERNANCE PROCESSES

 

4.1           Change Control

 

4.1.1        Introduction

 

(a)           This section describes the Change Control Procedures to be
followed by Customer and Service Provider when either Party wishes to make a
Change to the existing Services.  The purpose of the Change Control Procedures
does not include:  [***]

 

(b)           The Parties may by joint written amendment to the Agreement amend
or waive any part of the Change Control Procedures.  Any proposed modification
to the Change Control Procedures shall be recorded in a Change Request and such
Change Request shall be subject to the Change Control Procedures described
below.

 

(c)           [***]

 

(d)           The key steps in the Change Control Procedure will include, at a
minimum [***]

 

4.1.2        Change Control Requirements

 

(a)           The Change Control Procedure shall incorporate, and Service
Provider shall comply with, the following change control requirements:

 

(i)            [***]

 

(ii)           [***]

 

(iii)          No Change shall be implemented without Customer’s approval [***].

 

4.1.3        Change Control Procedures

 

(a)           Either Service Provider or Customer may initiate a Change Request
by delivering to the other’s Responsible Executive or his/her nominated
representative a Change Order that describes the proposed Change and sets forth
the basis for such change.  Service Provider shall assign a unique number to any
such request and shall register the Change Order in the Change Order Log as
described in Section 4.1.11 below.

 

(b)           [***]

 

4.1.4        Change Orders

 

(a)           [***] Service Provider shall prepare and submit to Customer [***],
Preliminary Specification Report.  Each such Preliminary Specification Report
shall contain, to the extent relevant [***]

 

--------------------------------------------------------------------------------


 

4.1.5        Preliminary Specification Report Review

 

(a)           Customer and Service Provider shall review the Preliminary
Specification Report and Customer shall [***]

 

(b)           Where Customer has instructed Service Provider to prepare a
Detailed Specification Report, [***], Service Provider shall prepare and submit
a Detailed Specification Report including [***]

 

4.1.6        Detailed Specification Report Review

 

(a)           Once submitted by Service Provider, Customer shall review the
Detailed Specification Report [***]

 

(b)           [***] submit such Preliminary Specification Report and other
appropriate information for review and approval.

 

4.1.7        [***]

 

4.1.8        Effectiveness of a Change

 

(a)           Upon the approval of either a Preliminary Specification Report or
a Detailed Specification Report by both Responsible Executives, the contents of
such approved Change shall be deemed to be agreed and incorporated into the
Agreement on the date of the last signature or as the Parties may otherwise
agree.  All services added or modified by a Change Order shall be “Services”
under the Agreement, and the performance of Change Orders shall in all respects
be governed by the Agreement.  [***]

 

(b)           Neither Party shall have any obligation to commence or comply with
any proposed Change, perform services that would be covered by any proposed
Change, or pay any charges that would be covered by any proposed Change, until
such time as the Parties’ Responsible Executives have approved the appropriate
Change Order.  Disputes regarding a proposed Change shall be subject to the
Dispute Resolution Procedures.

 

(c)           [***]  All acceptance of work under Change Orders shall be subject
to the Section 3.5 (Acceptance Process for Deliverables) above.

 

4.1.9        Change Management Reporting Requirements

 

Service Provider shall provide Customer [***], a summary specifying the status
of all pending Change Orders.  [***]

 

4.1.10      Immediate Changes

 

(a)           Subject to the provisions of this Section 4.1.10, Service Provider
shall immediately perform any Immediate Change upon Customer’s request.

 

(b)           Notwithstanding any other process described in this Exhibit, if a
proposed Change requested by Customer is an Immediate Change, then [***]

 

--------------------------------------------------------------------------------


 

4.1.11      Change Order Log

 

(a)           Service Provider shall maintain a Change Order Log of Change
Orders throughout the term of the Agreement or Transaction Document as
appropriate.  The Change Order Log shall include the following level of detail:
[***]

 

(b)           The status of the Change Order in the Change Control Procedure
shall be categorized as one of the following stages: [***]

 

4.2           Issue Management and Dispute Resolution

 

4.2.1        Issue Management

 

(a)           Operationally, the Parties shall implement an Issues Management
Process according to the timeframes indicated in Appendix 4-B and Section 2.4 of
this Exhibit 4.  [***]

 

(b)           Service Provider shall [***]

 

(c)           Service Provider shall add the agreed upon tools, forms and
documented processes (including any changes made by Customer) to the Procedures
Manual.

 

(d)           [***] The Parties will work together in good faith to resolve any
issues using the Issues Management Process.

 

4.3           Customer Satisfaction Management

 

[***] the Responsible Executives shall appoint the appropriate representatives
from the respective teams to take responsibility for measuring, managing and
reporting on Customer satisfaction in accordance with the process to be
developed as part of the work activities defined in Appendix 4-B.

 

4.3.1        Introduction

 

(a)           This section describes [***]the development and conduct of
satisfaction surveys throughout the Term including End User Satisfaction
Surveys, and [***] Satisfaction Surveys.

 

(b)           [***] shall develop each of the satisfaction surveys including the
survey questions and methodology for [***] review and approval.

 

(c)           [***], the Parties shall review each of the surveys and agree to
any required changes including as to the content and timing of such surveys. 
[***] shall update each of the surveys to reflect any change agreed to by the
Parties.

 

(d)           End User Satisfaction Surveys shall be administered in accordance
with [***] shall conduct such End User Satisfaction Surveys on a regular basis
and provide the results of such surveys to [***].

 

--------------------------------------------------------------------------------


 

(e)           [***]

 

4.3.2        General Requirements

 

[***]

 

4.3.3        End User Satisfaction Survey

 

(a)           [***] conduct End User Satisfaction Survey, using Service Desk
surveying methodology including [***]

 

4.3.4        [***] Satisfaction Survey

 

[***]

 

5.             GOVERNANCE DELIVERABLES

 

In connection with the Parties’ obligations hereunder, the Service Provider and
Customer shall implement the Deliverables set forth in Appendices 4-A, 4-B, 4-C,
4-D, and 4-E to this Exhibit 4.

 

[***] [26 pages omitted]

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 6

Form of Auditor Confidentiality Agreement

 

This is Exhibit 6, Form of Auditor Confidentiality Agreement, to that certain
First Amended and Restated Master Services Agreement, dated as of November 1,
2010, between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 

Attachments.        The following attachments are incorporated by reference in
this Exhibit:

 

(a)           Attachment 6-1, Confidentiality Agreement for use with Deloitte &
Touche LLP; and

 

(b)           Attachment 6-2, Mutual Non-Disclosure Agreement for use with all
other Customer Auditors.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 6
Attachment 6-1

 

CONFIDENTIALITY AGREEMENT

 

This Confidentiality Agreement (the “Agreement”), effective as of November 1,
2010, is entered into between
                                                                       (the
“Company”) and Deloitte & Touche LLP (“Deloitte & Touche”).

 

WHEREAS, Deloitte & Touche has been engaged to perform certain audit services
(the “Services”) for the Company; and

 

WHEREAS, in connection with the provision of such Services, the Company may
disclose to Deloitte & Touche certain information which the Company considers to
be confidential, proprietary or non-public business information or trade secrets
of the Company, or information of a third party which the Company is obligated
to keep confidential (the “Confidential Information”); and

 

WHEREAS, the Company desires for Deloitte & Touche to maintain the
confidentiality of any Confidential Information disclosed by the Company to
Deloitte & Touche, and Deloitte & Touche desires to maintain the confidentiality
of such Confidential Information, in each case on the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Deloitte & Touche hereby agree
as follows:

 

1.  Deloitte & Touche shall protect the confidentiality of the Confidential
Information from third parties by exercising at least the same degree of care as
Deloitte & Touche employs in maintaining the confidentiality of its own
confidential, proprietary or non-public business information or trade secrets,
but in no event less than a reasonable degree of care.

 

2.  There shall be no obligation of confidentiality with respect to any
information which: (a) is required to be disclosed by Deloitte & Touche by any
law, regulation, judicial or administrative process, or is disclosed by
Deloitte & Touche in accordance with applicable professional standards or in
connection with litigation pertaining to this Agreement or the Services, (b) has
otherwise become publicly available (including, without limitation, any
information filed with any governmental agency and available to the public)
other than as the result of a disclosure by Deloitte & Touche in breach hereof,
(c) becomes available to Deloitte & Touche on a nonconfidential basis from a
source other than the Company which Deloitte & Touche believes is not prohibited
from disclosing such information to Deloitte & Touche by obligation to the
Company, (d) is known by Deloitte & Touche prior to its receipt from the Company
hereunder without any obligation of confidentiality with respect thereto, or
(e) is

 

1

--------------------------------------------------------------------------------


 

developed by Deloitte & Touche independently of any disclosures made by the
Company to Deloitte & Touche of such information hereunder.

 

3.  Deloitte & Touche agrees that Confidential Information disclosed hereunder
to Deloitte & Touche by the Company shall be used by Deloitte & Touche solely in
connection with the provision of the Services and will not be provided to third
parties by Deloitte & Touche, except as otherwise provided herein or, in
connection with the provision of the Services, to subcontractors and to
affiliates or related entities of Deloitte & Touche that agree to abide by the
terms hereof.  The Company acknowledges and agrees that any Confidential
Information that comes to the attention of Deloitte & Touche in the course of
performing the Services may be considered and used by Deloitte & Touche in the
context of responding to its professional obligations as the independent
accountants for the Company.

 

[Note:  The language highlighted immediately above will appear only in versions
of Confidentiality Agreements intended for use with attest clients.]

 

4.  The obligations set forth herein with respect to Confidential Information
shall continue in full force and effect for a period of three (3) years from the
effective date of this Agreement.

 

5.  Neither the Company nor Deloitte & Touche may assign, transfer or delegate
any of its rights hereunder (including, without limitation, interests or claims
relating to this Agreement) without the prior written consent of the other
party.

 

6.  DELOITTE & TOUCHE AND THE COMPANY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER IN CONTRACT, STATUTE, TORT (SUCH AS NEGLIGENCE), OR
OTHERWISE) RELATING TO THIS AGREEMENT.

 

7.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to its choice of law
principles).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

[COMPANY]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DELOITTE & TOUCHE LLP

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 6
Attachment 6-2

Mutual Non-Disclosure Agreement

 

This Mutual Non-Disclosure Agreement (“Agreement”) is effective as of the
“Effective Date” set forth below by and between ServiceMaster Consumer Services
Limited Partnership and its “Affiliates” (“SVM”), International Business
Machines Corporation (“IBM”), and the undersigned Company and its Affiliates
(“Company”). “Affiliates” mean those entities, under common control of or with,
or controlled by, each Party.  SVM , IBM, and Company (individually, “Party” and
together, “Parties”) agree to protect the “Confidential Information” (as defined
below).

 

1.     Confidential Information.  The Parties intend to establish a business
relationship.  In connection with any and all such efforts, “Confidential
Information” means any and all information concerning a Party’s business and its
customers, including, without limitation, any and all current and future
technical, operational or financial information (whether published or
unpublished), marketing or business plans, business results, forecasts, customer
names and information, vendor names and information, employee names and
information, contracts, practices and procedures, trade secrets, know-how,
software, reports, methods, documents, drawings, designs, tools, models,
inventions, patent disclosures, and requests for proposals, requests for
information, or other information that may be disclosed or accessed by or
between the Parties, whether in written, verbal, electronic, visual, or other
form that is designated as Confidential Information by the disclosing Party.
Notwithstanding the foregoing, information that is disclosed or accessed without
being specifically designated as confidential, shall be deemed Confidential
Information if it would be apparent to a reasonable person that such information
is of a confidential or proprietary nature. This Agreement applies to all
Confidential Information disclosed or accessed by or between the Parties.

 

2.     Disclosure of Confidential Information.  Each Party will use the
Confidential Information of the other Party only for the purpose of and in
connection with the Parties’ business relationship and not for its own benefit
or the benefit of another, without the prior written consent of the disclosing
Party. Each Party shall hold in confidence, and shall not disclose (or permit or
allow its employees or agents to disclose) to any person outside its
organization (except as provided below), any Confidential Information of the
other Party. Each Party shall protect the other Party’s Confidential Information
using the same degree of care it uses to protect its own Confidential
Information of like kind (but not less than a reasonable degree of care). Each
Party shall disclose Confidential Information received by it under this
Agreement only to employees and agents of such Party who have a need to know
such Confidential Information in the course of the performance of their duties
and who are bound by a written agreement, enforceable by the disclosing Party
(which contains confidentiality provisions no less strict than what is set forth
in this Agreement), to protect such Confidential Information. Each Party shall
adopt and maintain programs and procedures that are reasonably calculated to
protect such Confidential Information and shall be responsible for any
disclosure or misuse of Confidential Information that results from a failure to
comply with this Agreement. Each Party will promptly report to the other Party
any actual or suspected violation of the terms of this Agreement and will take
all reasonable steps to prevent, control, or remedy any such violation.

 

3.     Limitation on Obligations.  The obligations of each Party shall not
apply, and neither Party shall have any further obligations, with respect to any
Confidential Information of the other Party to the extent such Party can
demonstrate, by clear written evidence, that the disclosing Party’s Confidential
Information: (a) is generally known to the public at the time of disclosure or
becomes generally known through no wrongful act of such Party; (b) is in such
Party’s possession at the time of disclosure other than as a result of such
Party’s breach of this Agreement; (c) becomes known to such Party through
disclosure by sources other than the disclosing Party; or (d) is independently
developed by such Party without access to, reference to, or reliance upon the
disclosing Party’s Confidential Information. A Party’s Confidential Information
shall remain confidential under this Agreement even if it is required to be
disclosed by the other Party in order to comply with any applicable laws or
regulations, valid court orders, or governmental requests. Each Party shall
provide prior written notice of such disclosure to the other Party, if possible,
and shall take all reasonable and lawful actions to avoid or minimize the extent
of such disclosure.

 

4.     Termination.  This agreement shall remain in effect until the later of:
the consummation of a business relationship between the Parties in the form of a
written agreement relating to the Confidential Information exchanged under this
Agreement or three (3) years from the Effective Date.

 

5.     Publicity.  Neither Party will issue or release any articles,
advertising, publicity or other matter relating to any Confidential Information
of the other Party (including the fact that a meeting or discussion has taken
place between the Parties) or mention or imply the name of the other Party,
except as may be required by law and then only after providing the other Party
with a reasonable opportunity to review and comment on such publicity.

 

6.     Ownership of Confidential Information.  Each Party is and shall remain
the exclusive owner of its Confidential Information and all patent, copyright,
trade secret, trademark and other intellectual property rights therein.  No
license or conveyance of any such rights to either Party is granted or implied
under this Agreement.  Subject to the obligations of this Agreement, no Party
will be precluded from independently developing technology or pursuing business
opportunities similar to those covered by this Agreement.

 

7.     Miscellaneous.

 

(a) Each Party warrants that it has the right to disclose its Confidential
Information, but makes no representation or warranty regarding the accuracy or
completeness of its Confidential Information. This Agreement imposes no
obligation on a Party to exchange Confidential Information or to purchase, sell,
license, transfer, or otherwise make or use of any technology, services, or
products.

 

(b) Each Party will adhere to all applicable laws and regulations of the U.S.
Export Administration and will not export or re-export any technical data or
products received from the other Party, or the direct product of such technical
data, to any proscribed person or country listed in the U.S. Export
Administration regulations unless properly authorized by the U.S. government.

 

(c) Each Party acknowledges that injury for improper disclosure of Confidential
Information may be irreparable; and therefore, the injured Party is entitled to
seek immediate equitable relief, including a temporary restraining order, a
temporary injunction, and/or a preliminary injunction.

 

(d) This Agreement is made under, and will be construed according to, the laws
of the State of Tennessee, except for the conflict of laws provisions. Each
Party submits to the personal jurisdiction of any federal or state court located
in Memphis, Shelby County, Tennessee.

 

(e) This Agreement does not create any agency or partnership relationship. This
Agreement is not assignable or transferable without the prior written consent of
the other Party. This Agreement supersedes all prior agreements, written or
verbal between the Parties, relating to such Party’s Confidential Information.
All additions or modifications to this Agreement must be made in writing and
signed by both Parties.  This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.

 

The Parties have executed this Agreement, effective as of the Effective Date, by
their duly authorized representatives.

 

Effective Date:

 

ServiceMaster Consumer Services Limited Partnership, By its General Partner,

 

IBM:

 

[Company]

ServiceMaster Consumer Services, Inc.

 

 

 

 

By:

 

By:

 

By:

Name:

 

Name:

 

Name:

Title:

 

Title:

 

Title:

Address: 860 Ridge Lake Blvd., Suite 300

 

Address:

 

Address:

City, State, Zip: Memphis, Tennessee 38120

 

City, State, Zip:

 

City, State, Zip:

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 7

Dispute Resolution Procedures

 

This is Exhibit 7, Dispute Resolution Procedures, to that certain First Amended
and Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.

 

1.0          Defined Terms

 

Unless defined in this Exhibit, capitalized terms have the meanings set forth in
the Master Agreement or the “Definitions” Exhibit to the Master Agreement.

 

2.0          Dispute Resolution Procedures

 

2.1           General.  Except as otherwise stated in the Agreement, the Parties
will follow the Dispute Resolution Procedures set forth in this Exhibit to
address all Disputes arising between the Parties.

 

2.2           Timely Resolution of Disputes.  Customer and Service Provider
shall at all times exercise reasonable, good faith efforts to resolve all
Disputes in a timely, amicable, and efficient manner.

 

2.3           Escalation Procedure.

 

(a)           Responsible Executives.  [***]

 

[***]

 

[***]

 

2.4           Litigation.  If the Dispute [***], then either Party may initiate
litigation.

 

2.5           Expedited Resolution.  If a Dispute arises:  [***] then either
Party may immediately initiate litigation with respect to such breach.  The
resolution of such Dispute otherwise shall be governed by the Agreement and the
remaining provisions of this Exhibit.

 

3.0          Miscellaneous

 

3.1           Confidentiality.  The proceedings of all negotiations as part of
the Dispute Resolution Procedures shall at all times be privately conducted. 
The Parties agree that all information, materials, statements, conduct,
communications, negotiations, mediations, offers of settlement, documents,
decisions, and awards of either Party, in whatever form and however disclosed or
obtained in connection with the Dispute Resolution Procedures:

 

1

--------------------------------------------------------------------------------


 

(a)           shall at all times be Confidential Information;

 

(b)           shall not be offered into evidence, disclosed, or used for any
purpose other than negotiations to settle the applicable Dispute; and

 

(c)           will not constitute an admission or waiver of rights.

 

3.2           Tolling. The exercise of these Dispute Resolution Procedures to
resolve a Dispute shall toll the running of any statue of limitations applicable
to that Dispute, effective as of the initial meeting pursuant to these Dispute
Resolution Procedures specifically regarding the Dispute.

 

3.4           No Waiver of Right of Termination.  The requirements of these
Dispute Resolution Procedure are not and will not constitute a waiver of any
right of termination under the Agreement.

 

3.5           Consent.  The Parties unconditionally agree that any order,
judgment or award of a court or tribunal issued under these Dispute Resolution
Procedures may be enforced against any Party in or by any jurisdiction where the
Party is located or where Services under the Agreement are being performed. 
Further, the Parties unconditionally agree that, with respect to any order,
judgment or award of a court or tribunal for injunctive or equitable relief
issued under these Dispute Resolution Procedures (and subject to the provisions
of the Agreement limiting or prohibiting a Party’s ability to obtain injunctive
or equitable relief), such order, judgment or award may also be enforced against
a Party’s Affiliates in or by any jurisdiction in where the Affiliates are
located or where Services under the Agreement are being performed.  The Parties
and their respective Affiliates hereby consent generally to the jurisdiction of
any court of competent jurisdiction for any action filed by a Party to enforce
any such order, judgment or award for injunctive or equitable relief and waive
all formalities and any objection that any such action or proceeding has been
brought in an inconvenient forum.

 

3.6           Governing Law.  The law governing the Master Agreement shall
govern this Exhibit.

 

2

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 8

Form of Procedures Manual

 

This is Exhibit 8, Form of Procedures Manual, to that certain First Amended and
Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless defined in this Exhibit, capitalized terms have the
meanings set forth in the Master Agreement or the “Definitions” Exhibit to the
Master Agreement.

 

Exhibit 8 begins on the following page.

 

[***] [24 pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9

Customer Security Requirements

 

This is Exhibit 9, Customer Security Requirements, to that certain First Amended
and Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless defined in this Exhibit, capitalized terms have the
meanings set forth in the Master Agreement or the “Definitions” Exhibit to the
Master Agreement.

 

1.             Generally.  This Exhibit 9 and its attachments and the
“Additional Customer Security Requirements” Schedule to each Transaction
Document (if any) set forth the Security Requirements.  The Security
Requirements are part of the Services and Service Provider must comply with the
Security Requirements in accordance with Section 3.2(d) of the Master
Agreement.  In the event of a conflict among the various documents setting forth
the Security Requirements and the “PCI and SOX Requirements” Attachment, the
“PCI and SOX Requirements” Attachment controls.  In the event of a conflict
between the “PCI and SOX Requirements” Attachment and the “Services Description”
Schedule, the “Services Description” Schedule controls.  Service Provider shall
compile the obligations contained in the attachments below into the ISEC
document in accordance with the Transition and Transformation Plan.  Customer
shall approve the ISEC.  In the event of a conflict between the Customer
approved ISEC document and the “Services Description” Schedule, the “Services
Description” Schedule controls.

 

2.             Attachments.        The following attachments are incorporated by
reference in this Exhibit:

 

(a)           Attachment 9-1, ServiceMaster Information Security Policy revision
2.21; [portions omitted]

 

(b)           RESERVED;

 

(c)           RESERVED;

 

(d)           RESERVED;

 

(e)           the privacy polices and background screening requirements set
forth in the “Policies” Exhibit; and [portions omitted]

 

(f)            Attachment 9-5, Customer Group’s “PCI and SOX Requirements.”
[portions omitted]

 

3.             Malware.  Service Provider will not intentionally code Malware
into the Services, the Customer Systems interfacing with the Services, the
Service Provider Information Systems and

 

1

--------------------------------------------------------------------------------


 

operating environments and processes used by Service Provider to provide the
Services, including the Deliverables and other materials delivered by or on
behalf of Service Provider to the Customer Group, the customers of the Customer
Group and/or the Third Party Providers.  [***]

 

4.             Massachusetts Information Security Regulation.  Prior to the
effective date of the Massachusetts Information Security Regulation, and as
required by the Massachusetts Information Security Regulation or as reasonably
required by Customer thereafter, Service Provider shall deliver to Customer
(i) a written certification that Service Provider has a written, comprehensive
information security program that is in compliance with the Massachusetts
Information Security Regulation, and (ii) written certifications from each
Service Provider subcontractor who will store or maintain Personal Information
(as defined in the Massachusetts Information Security Regulation) about a
resident of the Commonwealth of Massachusetts that such subcontractor has a
written, comprehensive information security program that is in compliance with
the Massachusetts Information Security Regulation.

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9

Attachment 9-1

 

[***] [21 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

ATTACHMENT 9-5

CUSTOMER PCI & SOX REQUIREMENTS

 

[***] [14 pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 10

Market Currency Procedures

 

1.             Introduction.  This is Exhibit 10, Market Currency Procedures, to
that certain First Amended and Restated Master Services Agreement, dated as of
November 1, 2010, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.

 

2.             Definitions.  Capitalized terms herein have the meanings set
forth in the Master Agreement, the “Definitions” Exhibit to the Master
Agreement, or the “Definitions” Schedule to the Transaction Document, unless
otherwise defined herein.

 

3.             Annual Technology Reviews.  Within thirty (30) days of each
anniversary of the Original Effective Date, Service Provider shall, in
accordance with procedures agreed upon by the Customer and the Service Provider
Account Managers, identify for Customer any technologies that have emerged
(within Service Provider’s organization or, to the knowledge of Service
Provider, within the applicable market generally), that, if implemented by
Customer (or by Service Provider on Customer’s behalf) could materially benefit
Customer in terms of price reductions or performance improvement.  If requested
by Customer, within sixty (60) days Service Provider shall provide Customer with
proposals for the implementation of such technology or technologies in a manner
consistent with the Change Control Procedures and, as applicable, the Additional
Services or New Services requirements set forth in Sections 3.6 and 3.7 of the
Master Agreement.

 

4.             Annual Best Practices Reviews.  Within thirty (30) days of each
anniversary of the Original Effective Date, Service Provider shall identify for
Customer any best practices that have emerged (within Service Provider’s
organization or, to the knowledge of Service Provider, within the applicable
market generally), that, if implemented by Customer (or by Service Provider on
Customer’s behalf) could materially benefit Customer in terms of price
reductions or performance improvement.  If requested by Customer, within sixty
(60) days Service Provider shall provide Customer with proposals for the
implementation of such best practices in a manner consistent with the Change
Control Procedures and, as applicable, the Additional Services or New Services
requirements set forth in Sections 3.6 and 3.7 of the Master Agreement.

 

5.             Benchmarking Process and Procedures.

 

5.1.          Initiating Benchmarking.  Any time after [***], the Benchmarking
Process may be initiated by Customer at any time by giving at least ninety (90)
days’ prior notice to Service Provider.  The Benchmarking Process shall not be
carried out more frequently than once every [***] and may be conducted on the
Services provided under a Transaction Document [***].  Customer shall select the
Benchmarker from the list of Benchmarkers set forth on the “List of Approved
Benchmarkers” Schedule to the applicable Transaction Document, such list to be
reviewed annually and updated by the Parties upon mutual agreement.  Only
market-leading Benchmarkers are eligible for selection for inclusion on the
“List of Approved Benchmarkers” Schedule.  The Benchmarker shall be required to
enter into a benchmarking agreement (the “Benchmarking Agreement”) with Customer
and Service Provider in the form attached as

 

1

--------------------------------------------------------------------------------


 

Exhibit 10.1 or, if such form is not acceptable to the Benchmarker, then in a
form reasonably acceptable to the Parties and the Benchmarker providing for the
conduct of the Benchmarking Process in accordance with this Agreement and
otherwise including customary terms for a professional services engagement. 
[***]

 

5.2.          Benchmarking Process Methodology.  Customer, Service Provider and
the Benchmarker shall conduct the Benchmarking Process according to the
following methodology:

 

(a)           The Benchmarker shall select a representative sampling of other
outsourced organizations that have outsourced services that share substantially
similar attributes with respect to size, investments, scope and nature of
overall services, quality standards and Service Levels, technology, payment and
performance credit structure and geographic scope of overall services
(“Comparators”).  There shall be eight (8) Comparators or such lesser number if
the Comparator information available to the Benchmarker is comprised of a lesser
number of Comparators as agreed by the Parties.  The Benchmarker shall make
adjustments to the Comparators as necessary to permit a normalized comparison
and will review with both Parties the Benchmark methodology and the
representative sample selection.

 

(b)           For each Comparator used to calculate the Benchmark Results (as
defined below), the Benchmarker shall disclose to Customer and Service Provider
the demographic data (e.g., the total number of resource units and/or other
basis on which charges are based, a description of the quality of services and
service environment and other similar data) reasonably necessary for the Parties
to understand the basis upon which the Benchmarker determined that the
Comparators chosen by the Benchmarker comply with the requirements set forth
above.  Due to the confidential nature of Comparator data and nondisclosure
agreements to which such data may be subject, the Benchmarker shall not be
required to disclose the name of the Comparators.

 

(c)           The data used by the Benchmarker in the Benchmarking Process will
be reasonably current, i.e., based on services provided to Customer and the
Comparators no more than twelve (12) months prior to the start of the
Benchmarking Process.

 

(d)           The Benchmarker shall compare each Comparator’s contracted
charges, service levels and scope with Service Provider’s contracted Charges,
Service Levels and scope with respect to the subject Services.  The Benchmarker
shall compare the applicable Service Levels with the Comparator’s committed
service levels for each element of the Services where such comparison is
meaningful and objective.

 

(e)           The Benchmarker shall use normalization techniques, which, at
minimum, shall include the normalization factors set forth in paragraph (f),
below.  The Benchmarker shall fully explain and provide its normalization data,
factors and techniques to Service Provider and Customer.

 

(f)            In carrying out the normalization process, the Benchmarker shall
consider the following normalization factors:

 

(i)           [***]

 

2

--------------------------------------------------------------------------------


 

The Benchmarker shall also consider any other factors other than those set out
in paragraph (f) above, which the Benchmarker or either Party reasonably believe
could, if not taken into consideration, result in the Benchmarking arriving at
an unfair view of the Comparators.

 

(g)           Customer and Service Provider agree (i) that the Benchmarker will
conduct the Benchmarking Process in accordance with the Benchmarker’s own
policies, methodologies, and practices, and (ii) to consult with each other
regularly and cooperate reasonably with the Benchmarker in the Benchmarking
Process activities; Customer and Service Provider shall have the opportunity to
participate in all discussions either Party may have with the Benchmarker
relating to the Benchmarking Process.

 

(h)           Customer will be permitted to disclose price and cost information
under this Agreement to the Benchmarker, subject to execution of a Benchmarking
Agreement in the form of Exhibit 10.1 or, if another form of Benchmarking
Agreement is executed, execution or inclusion in such other agreement of an
appropriate confidentiality agreement in accordance with Section 9.7(e)(ii) of
the Master Agreement.  Service Provider shall not be obligated to disclose to
the Benchmarker data with respect to any other customers of Service Provider.

 

(i)            All information provided to and obtained from the Benchmarker
shall be provided to both Service Provider and Customer unless otherwise agreed
by the Parties.  Such information shall be deemed to be confidential information
of the providing Party (or, if such information originated with the Benchmarker
and is not the Company Information of either Party, of both Parties) under the
Agreement and shall be subject to the confidentiality agreement executed with
the Benchmarker.

 

5.3.          Benchmark Results.

 

(a)           The Benchmarker shall provide the data, analysis and findings,
including any supporting documentation, for the Services to Service Provider and
Customer throughout the Benchmarking Process.

 

(b)           The Benchmarker shall prepare the complete “Benchmark Results”
(i.e., a normalized analysis of the Comparators charges to the Charges)
promptly, but no later than ninety (90) days after the commencement of the
Benchmarking Process by the Benchmarker.  If the Benchmarker is for any reason
unable to complete the Benchmarking Process within the time period set forth in
this Section, the Parties will reasonably extend such period to allow the
Benchmarker to complete the Benchmarking Process.

 

5.4.          Benchmark Review.  Upon completion of the Benchmarking Process,
Customer and Service Provider shall review the Benchmark Results during the
thirty (30) day period following delivery to Customer and Service Provider of
the Benchmark Results, and shall in good faith discuss any appropriate
adjustments to the Service Levels or Charges under this Agreement, and, pursuant
to the Benchmarking Dispute process set forth below, identify and resolve any
disagreements or variances from the Benchmark Results, including but not limited
to how the normalization factors were considered and applied.  [***]

 

3

--------------------------------------------------------------------------------


 

Either Party may dispute in good faith whether the Benchmarker has followed the
Benchmarking Methodology in carrying out the Benchmarking (a “Benchmarking
Dispute”) by providing a reasonably detailed written notice of its objections to
the Benchmarking Results to the other Party and the Benchmarker; provided, that
neither Party may initiate a Benchmarking Dispute later than fifteen (15)
Business Days following receipt of the Benchmarking Results.  Upon the
initiation of a Benchmarking Dispute, the Parties shall meet with the
Benchmarker within ten (10) days to discuss the Benchmarking Results and resolve
the Benchmarking Dispute.  If any Benchmarking Dispute is not resolved to the
satisfaction of Customer or Service Provider within thirty (30) days of
initiation of the Benchmarking Dispute, then [***]

 

5.5.          Access and Confidentiality.  Any Benchmarker engaged by Customer
shall agree in writing to be bound by the applicable confidentiality and
security provisions specified in the Benchmarking Agreement.  Each Party shall
reasonably co-operate with the Benchmarker and shall provide reasonable access
to the Benchmarker during such effort to permit Benchmarker to perform the
Benchmarking.

 

5.6.          Cooperation and Assistance.  Each Party will provide, and ensure
that its subcontractors (excluding in the case of Customer, Service Provider and
its subcontractors) provide, all reasonably necessary cooperation, information,
documents and assistance reasonably required to perform the Benchmarking
Process.

 

5.7.          No Increase in Charges.  The Benchmarking Process shall not result
in any increase in any Charges to Customer.

 

--------------------------------------------------------------------------------

 

4

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 10.1

Benchmarking Services Agreement

 

This is Exhibit 10.1, Benchmarking Services Agreement, to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 

This Benchmarking Services Agreement (the “Agreement”) is entered into as of
[insert date] (the “Effective Date”), by and among International Business
Machines Corporation, having a principal place of business at New Orchard Road,
Armonk, New York (“IBM”), ServiceMaster Consumer Services, L.P., having a
principal place of business at 860 Ridge Lake Boulevard, Memphis, Tennessee
38120 (“ServiceMaster”), (IBM and ServiceMaster may be individually referred to
herein as a “Principal” and collectively as the “Principals”), and [insert
benchmarker], having a principal place of business at [insert benchmarker’s
address] (“Consultant”).  The Principals and Consultant may individually be
referred to as “Party” and together may collectively be referred to as the
“Parties.”

 

In consideration of the mutual agreements below, and intending to be legally
bound, the Principals and Consultant agree as follows:

 

1)                                     SERVICES

 

a)                                      Services.  Consultant shall perform and
deliver the services, including the reports such as the benchmarking report
(“Deliverables”), described in and in accordance with the requirements, delivery
dates, and milestones set forth in this Agreement and the statement of work
attached hereto as Exhibit A (collectively the “Services”).

 

b)                                     Benchmark Methodologies.  Consultant
shall conduct the benchmarking process in accordance with the methodology and
process (the “Benchmark Methodology”) described in Section 5 of the “Market
Currency Procedures” Exhibit to the Master Services Agreement, dated as of
[insert date], between ServiceMaster and IBM (the “MSA”), which Section 5 is
reproduced in Exhibit B.

 

c)                                      Consultant’s Personnel.  Consultant
shall perform the Services using only Consultant’s benchmarking analysts
identified in Exhibit A.  Consultant shall not assign, subcontract or delegate
to another entity or person any of Consultant’s obligations to be performed
hereunder or under Exhibit A without the express prior written consent of the
Principals.

 

2)                                     CONFIDENTIALITY

 

a)                                    As between IBM and Consultant, the use of
confidential information disclosed between IBM and Consultant in connection with
the Services shall be governed by IBM’s Procurement Agreement for the Exchange
of Confidential Information attached here as Exhibit C.

 

1

--------------------------------------------------------------------------------


 

b)                                   As between IBM and ServiceMaster, the use
of confidential information disclosed between IBM and ServiceMaster in
connection with the Services shall be governed by the Master Agreement.

 

c)                                    As between Consultant and ServiceMaster,
the use of confidential information disclosed between Consultant and
ServiceMaster in connection with the Service shall be governed by a
non-disclosure agreement attached here as Exhibit D.

 

3)                                     CONSULTANT WORK PRODUCT

 

a)                                      All works, reports, documentation,
Deliverables and the like prepared, developed, conceived or delivered by
Consultant as part of or in connection with the Services, and all tangible
embodiments thereof, shall be considered “Consultant Work Product.”  Consultant
Work Product does not include any information, report or documentation or any
tangible embodiment thereof, including but not limited to any confidential
information of the Parties even if incorporated into any Consultant Work
Product, and any confidential information of the Parties will remain subject to
the protections of Section 2 above, even if so incorporated.  Consultant Work
Product shall and may be used only for the benefit of the Principals.  In no
event shall Consultant reuse or store for any purpose, including in any
database, any information, report or documentation owned or delivered by a
Principal hereunder, except as required to perform the Services. 
Notwithstanding the foregoing, Consultant shall be allowed to retain a single
copy of all Consultant Work Product for archival purposes.

 

b)                                     Nothing contained in this Agreement shall
preclude Consultant from rendering services to third parties or developing work
products that are competitive with, or functionally comparable to, the Services
provided that in rendering any services to third parties, Consultant may not use
any Work Product (excluding any portions of Consultant Work Product that
comprise Consultant’s Pre-existing Elements as defined below), confidential
information of Principals or information, reports or documentation owned by
either of the Principals.

 

c)                                      Each Principal shall exclusively retain
its rights in any proprietary material that such Principal supplies to
Consultant and in any other intellectual property owned by it prior to or
independent of this Agreement.  If a Principal provides Consultant with
materials owned or controlled by that Principal or with use of, or access to,
such materials, Principal grants to Consultant all rights and licenses with
respect thereto that are necessary for Consultant to fulfill its obligations
under this Agreement.

 

d)                                     Consultant shall retain all rights, title
and ownership to any and all of its pre-existing materials or derivatives
thereof, which may include measurement templates, toolsets, methodologies,
published documents, data gathering questionnaires, data and metrics, databases
or any other information, material or intellectual capital (“Pre-existing
Elements”).   The Principals shall have no ownership or title to any material
developed by Consultant independently of this Agreement.  Accordingly, if any
Consultant Work Product contains any Pre-existing Elements or other Consultant
proprietary property, Consultant hereby grants to the Principals a perpetual,
worldwide,

 

2

--------------------------------------------------------------------------------


 

fully paid-up limited license to use such Pre-existing Elements or other
Consultant proprietary property for internal purposes only as described in
Section 4 below.

 

e)                                      Subject to Sections 2, 3(c), (d) and,
(f), the Principals shall have joint title and ownership and all intellectual
property rights, including copyrights, trade secret and other proprietary
rights, without duty to account for royalties, in all Consultant Work Product. 
Subject to pre-existing rights and other rights in the sections referred to
above, to the extent that exclusive title and/or ownership rights may not
originally vest in the Principals as contemplated herein, Consultant hereby
irrevocably assigns all right title and interest, including intellectual
property and ownership rights, in the Consultant Work Product to the
Principals.  Consultant is granted a non-exclusive, limited, fully paid-up
license to use the Consultant Work Product during the term of this Agreement
solely to the extent necessary to deliver the Services described hereunder and
any subject Statement of Work; provided, however, the Parties agree that such
assignment and ownership rights by Consultant to the Principals shall be subject
to the further limitations set forth in Section 4 below.

 

f)                                        Consultant Work Product (other than
Pre-existing Elements) shall be deemed confidential information of both
Principals under the terms and conditions of Section 2 above.

 

4)                                     USE OF CONSULTANT WORK PRODUCT.

 

Each Principal may use, reproduce, display, and distribute copies of, and
prepare derivative works of the Consultant Work Product for that Principal’s
internal use only.  Such restriction shall not apply to each Principal’s use of
its own respective proprietary information contained in such Consultant Work
Product.  Consultant confidential information pursuant to Section 2 above,
including specific comparator profiles from Consultant’s database, may not be
distributed by either Principal to persons other than active members of the
benchmarking team during the Term, as defined below, or to those persons as may
be necessary to effectuate the Dispute Resolution Process, including a
Principal’s counsel, unless authorized in writing by Consultant. 
Notwithstanding the foregoing, each Principal may disclose the Deliverables to
its outside auditors, attorneys, accountants and other advisors, so long as they
are obligated to maintain the confidentiality of such Deliverables by contract,
law or professional obligations, and governmental or regulatory bodies as
required by law, provided, that in such circumstances, the Principal required to
make such disclosure will provide the other Principal with notice of such
requirement and will reasonably cooperate with them if requested, to prevent, or
minimize the extent of, any such required disclosure.

 

5)                                     FEES

 

The fees payable for the Services are as set forth in the Exhibit A, article III
(the “Fees”).  [***] Except as otherwise expressly set forth in Exhibit A, all
costs and expenses relating to Consultant’s performance of the Services are
included in the Fees. Subject to Section 3(d) above, the Fees shall also cover
each Principal’s rights granted in Section 3(e) with respect to the Deliverables
and any assignments of such Deliverables to the Principals. All payments will be
made in accordance with Exhibit A.  The making of any payment(s) by [***], or
the receipt thereof by

 

3

--------------------------------------------------------------------------------


 

Consultant does not constitute acceptance of any Deliverables or Services. 
[***] may withhold payments or portions thereof that it disputes in good
faith.   Consultant shall be responsible for any national, state and local
sales, use, excise, ad valorem, value-added, services, consumption, and other
taxes and duties on any goods or services used or consumed by it in providing
the Deliverables and for any taxes on its income. [***] shall be responsible for
any national, state and local sales, use, excise, ad valorem, value-added, and
other similar taxes and duties imposed on the receipt of the Services.

 

6)                                     INDEPENDENT CONTRACTOR

 

Each of the Principals and the Consultant is acting as an independent
contractor, responsible for its own actions or inactions.  Nothing in this
Agreement will be construed to create an agency or employment relationship among
any of the Principals or Consultant or their respective employees.  None of the
Parties are authorized to enter into contracts, agreements or obligations on
behalf of any other Party.

 

7)                                     TERM

 

This Agreement is effective as of the Effective Date and will continue until
terminated in accordance with Section 8 below or until Consultant has completed
the Services (“Term”).

 

8)                                     TERMINATION

 

a)                                      Termination.  If a Consultant or either
Principal materially breaches this Agreement (the “Defaulting Party”), and the
Defaulting Party does not cure such breach within [***] after written notice of
material breach, a non-defaulting Party may terminate this Agreement upon
written notice to the Defaulting Party.

 

b)                                     Effect of Termination.  In addition to
the provisions relating to confidential information, upon any termination or
expiration of this Agreement:  (i) Consultant will deliver to the Principals all
Consultant Work Product, including any work-in-progress at the time of
termination or expiration, (ii) Consultant will cease using and return all
confidential information provided by the Principals during the provision of the
Services, as provided for in this Agreement, and (iii) [***] shall pay
Consultant any amounts otherwise owed for work-in-progress, services and
expenses incurred prior to the effective date of termination.

 

9)                                     REPRESENTATIONS, WARRANTIES, COVENANTS
AND LIMITATION OF LIABILITY

 

a)                                      Consultant hereby represents, warrants,
and covenants that all Services (i) will be performed in a timely, professional
and workmanlike manner in accordance with applicable industry standards and
practices; (ii) will be performed in accordance with the agreed Benchmark
Methodologies and any specifications and requirements set forth in this
Agreement including Exhibit A and Exhibit B; and (iii) will comply with all
applicable laws.

 

4

--------------------------------------------------------------------------------


 

b)                                     In addition, Consultant hereby
represents, warrants, and covenants that (i) it has and will have all rights,
titles, licenses, intellectual property, permissions and approvals necessary in
connection with its performance under this Agreement and to grant Principals the
rights granted hereunder; and (ii) none of the Services nor the provision or
utilization thereof as contemplated under this Agreement, do or will infringe,
violate, trespass or in any manner contravene or breach or constitute the
unauthorized use or misappropriation of any intellectual property of any third
party.

 

c)                                      The Principals recourse with respect to
any liability or obligation of Consultant, as described in Section 9(d) below
shall be limited to the assets of Consultant, and the Principals shall have no
recourse against, and shall bring no claim against, any partner or employee of
Consultant, or any partner or employee of its parent company, or any of the
assets of such partners or employees with respect to any such liability or
obligation of Consultant set forth in Section 9(d) below.

 

d)                                     WITH THE EXCEPTION OF DAMAGES ARISING
FROM BREACH OF SECTION 2 ABOVE OR THE INDEMNITY OBLIGATIONS UNDER SECTION 11
BELOW, NONE OF THE PARTIES HERETO SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL OR INCIDENTAL DAMAGES, SUCH AS DAMAGES FOR LOST
PROFITS, BUSINESS FAILURE OR LOSS ARISING OUT OF USE OF THE DELIVERABLES OR THE
SERVICES OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, WHETHER OR NOT ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR LIABILITY FOR PERSONAL INJURY OR
DEATH OR FOR DAMAGE TO TANGIBLE PROPERTY CAUSED BY THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF A PARTY OR ITS EMPLOYEES, A BREACH OF SECTION 2 ABOVE OR THE
INDEMNITY OBLIGATIONS UNDER SECTION 11 BELOW, THE TOTAL LIABILITY OF ANY PARTY
ARISING OUT OF THIS AGREEMENT AND THE PROVISION OF THE SERVICES SHALL BE LIMITED
TO THE FEES PAID OR PAYABLE UNDER THIS AGREEMENT.

 

10)                              DISCLAIMER.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER THE PRINCIPALS NOR
CONSULTANT MAKE ANY OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. THE INFORMATION IN THE DELIVERABLES HAS BEEN OBTAINED FROM SOURCES THAT
CONSULTANT BELIEVES TO BE RELIABLE. ALL DELIVERABLES ARE RELEVANT AS OF THE DATE
OF DELIVERY HEREUNDER. CONSULTANT HAS NO OBLIGATION TO ADVISE EITHER PRINCIPAL
OF ANY CHANGES IN THE INFORMATION OR VIEWS CONTAINED IN THE DELIVERABLES AFTER
DELIVERY.

 

11)                              INDEMNITY

 

a)                                      General Indemnity.  Each Party (the
“Indemnitor”) shall defend, indemnify and hold harmless (including payment of
reasonable attorney’s fees) each of the other Parties (each an

 

5

--------------------------------------------------------------------------------


 

“Indemnitee”), at the Indemnitor’s expense, and each of the Indemnitee’s
corporate affiliates and their respective officers, directors, agents and
employees (the “Indemnified Parties”) against all claims, demands and/or
judgments made or recovered against either of the Indemnitees for dam ages to
real or tangible personal property or for bodily injury or death to any person
arising out of, or in connection with, this Agreement, to the extent that such
damage, injury or death was caused by the negligence or wrongful acts of
employees, affiliated companies, subcontractors or agents of Indemnitor.

 

b)                                     Intellectual Property Indemnity.
Consultant shall defend, indemnify and hold each of the Principals harmless, at
Consultant’s expense, from any claims, demands and/or judgments made or
recovered against either of the Principles for any violation of legally
protected rights of any third parties, including but not limited to, patents,
copyright, trade secret, unfair competition, or any and all other claims arising
out of the assignment of or use by either of the Principals of the Deliverables
and/or Services, in the form provided by Consultant, and any other information
furnished by or created by Consultant in performing Services pursuant to this
Agreement.

 

c)                                      Procedures. The Indemnified Parties
agree to provide the Indemnitor with timely notice in writing of any such claim,
as defined in Section 11(a) and (b) above.  The Indemnitor’s obligation to
indemnify the Indemnified Parties shall not be waived by the Indemnified
Parties’ failure to meet this notice requirement, except to the extent
Indemnitor is prejudiced thereby.  The Indemnified Parties shall permit the
Indemnitor the sole control of any such defense or settlement, and shall
reasonably cooperate with Indemnitor at Indemnitor’s expense.  Indemnitor shall
have no obligation under this Section for any claim of infringement based on any
modification of materials by the Indemnified Parties or any third party
(excluding those retained by or acting on behalf of Indmenitor), or for use of
the Consultant Work Product in breach of Section 4 above.

 

d)                                     Insurance requirements

 

a)                                  Consultant, at its sole cost and expense,
shall maintain in effect at all times during the rendering of services,
insurance specified below with insurers having a Best’s rating of at least
[***], under forms of policy satisfactory to the Principals:

 

i.   Full statutory coverage for Workers’ Compensation and Disability Insurance
for all its employees as required by law, and Employers Liability with limits of
at least [***] and Disability Insurance for all its employees as required by
law.  [***]

 

ii.  Errors and Omissions or Professional liability coverage with a [***].

 

iii.  Commercial General Liability Insurance with at least [***].

 

iv.  Owned, Non-Owned and Hired Automobile Liability Insurance with at least
[***].

 

b)                                   [***]Certificates of insurance evidencing
all these coverages shall be provided to each of the Principals upon execution
of this Agreement. Consultant’s insurer shall endeavor to provide each of the
Principals with thirty (30) days’ written notice of cancellation, or intent to
non-renew.

 

6

--------------------------------------------------------------------------------


 

12)                              GENERAL

 

a)                                      Entire Agreement.  This Agreement and
all Exhibits, attached hereto and made an integral part hereof, constitute the
complete agreement and understanding between the Parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
between the Parties.  In the event of a conflict between the terms and
conditions of this Agreement or the Exhibit, the terms and conditions of this
Agreement shall control.  IBM and ServiceMaster do not intend to modify the
provisions of the MSA relating to the benchmarking process contemplated by this
Agreement and, in the event of a conflict, the provisions of the MSA shall
control.

 

b)                                     Nonexclusivity.  This Agreement with
Consultant is non-exclusive and Principals may in their sole discretion enter
into arrangements with third parties to perform any of the Services.

 

c)                                      Survival.  Any provision of this
Agreement which, by its nature, would survive termination or expiration of this
Agreement will survive any such termination or expiration of this Agreement,
including Sections 2 (Confidentiality), 3 (Consultant Work Product), 6
(Independent Contractor), 8(b) (Effect of Termination), 9 (Representations,
Warranties, Covenants and Limitation of Liability), 11 (Indemnity), and 12
(General).

 

d)                                     Governing Law.  All rights and
obligations of the Parties relating to this Agreement shall be governed by and
construed in accordance with the Law of the State of Tennessee without giving
effect to any choice-of-law provision or rule (whether of the State of Tennessee
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.  Each Party shall bring any suit, action or other proceeding
with respect to the Agreement in a Federal District Court located in Memphis,
Tennessee, unless the jurisdiction of such courts are improper, in which event a
Party may bring such suit, action or other proceeding in any court of competent
jurisdiction in Memphis, Tennessee.

 

e)                                      Publicity.

 

(i)  Consultant shall not use any ServiceMaster corporate name or logo,
including, by way of illustration but not of limitation, in advertising, press
releases, publicizing, marketing or selling services and/or products, without
the prior written consent of ServiceMaster.

 

(ii)  Consultant is similarly prohibited from using the IBM logo or IBM
Corporation’s name or the name of any of its affiliates, subsidiaries or
divisions solely in relation to this specific Agreement or the Services, without
the prior written consent of IBM. For clarification purposes, this section
(ii) is not an implied authorization to Consultant for use of the IBM logo or
IBM Corporation’s name or the name of any of its affiliates, subsidiaries or
divisions, unless such use has been authorized in writing.

 

7

--------------------------------------------------------------------------------


 

(iii) Neither Principal shall use the name of Consultant in any announcements,
press releases or advertisements, or for any commercial purpose, without the
prior written consent of Consultant.

 

f)                                        No Assignment.  None of the Parties to
this Agreement shall assign, transfer or delegate its rights or obligations
under this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld.

 

g)                                     Force Majeure.  A delay by any Party in
the performance of its obligations under the Agreement shall not be deemed a
default of the Agreement to the extent that such delay is attributable to a
Force Majeure Event, as defined below, and could not have prevented by the
non-performing Party by means of the exercise of reasonable precautions.  If a
Force Majeure Event prevents, hinders or delays for more than thirty (30)
consecutive days performance of Services, either Principal may terminate the
affected part of the Agreement or the entire Agreement. The term “Force Majeure
Event” shall mean an act of war or terrorism, a riot, civil disorder, or
rebellion, a fire, flood, earthquake, or similar act of God or a strike, lockout
or similar labor dispute that is beyond the reasonable control of the affected
Party.

 

h)                                     Employee Hiring. Each Principal and
Consultant agrees not to hire any of the other’s employees or agents who are
involved with the Services during the term of this Agreement and for twelve (12)
months thereafter, without prior written consent. For purposes of this section
“to hire” means to hire as an employee or otherwise to engage or retain as an
independent contractor. This provision shall not restrict the right of any Party
to solicit or recruit generally in the media and shall not prohibit either Party
from hiring an employee of the other who answers any advertisement or who
otherwise voluntarily applies for hire without having been initially personally
solicited or recruited by the hiring Party.

 

 

IN WITNESS WHEREOF, the Parties have caused this Benchmarking Services Agreement
to be executed by their duly authorized employees.

 

CONSULTANT

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES, L.P.

 

BY: SERVICEMASTER CONSUMER SERVICES, INC.,

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

Date:

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

STATEMENT OF WORK

 

This is Exhibit A, Statement of Work, to that certain Benchmarking Services
Agreement, dated as of [insert date], by and among International Business
Machines Corporation, ServiceMaster Consumer Services, L.P., and [insert
benchmarker].  Capitalized terms have the meaning set forth in the Benchmark
Services Agreement.

 

I. Benckmarking Deliverables

 

This Statement of Work includes a detailed price benchmark of the [insert
description of the IBM Services to be benchmarked] in the Master Services
Agreement.  Consultant shall complete and provide ServiceMaster and IBM with the
following Deliverables:

 

[***]

 

II. Benchmarking Timeline

 

The following table contains a high-level overview of the proposed project
schedule and milestones:

 

Project Milestone

 

Duration

 

Timing

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

 

III.  Fees:

 

[***] Consultant fees and expenses to perform the Services.  Consultant will
provide the Deliverables and Services to ServiceMaster and IBM for the Fees
identified in this Statement of Work.  The Fees for Deliverables and Services
specified in this Statement of Work and accepted by [***] plus the payment of
the applicable taxes will be the only amount due to Consultant from [***] under
the Benchmarking Services Agreement.

 

The Fees for Consultant’s performance under this Statement of Work are:

 

10

--------------------------------------------------------------------------------


 

Total

 

·                  [***]

 

Consultant will invoice these fixed fees as follows:

 

Milestone

 

Rate

 

[***]

 

$

[         ]

 

[***]

 

$

[         ]

 

Total Benchmark Fees (excluding travel and expenses)

 

$

[         ]

 

 

Extended Hourly Rates

 

In the event that either [***] requires additional support beyond the scope of
this Statement of Work, Consultant will make its consultants available on a time
and materials basis at the following rates (exclusive of related travel
expenses):

 

Consultant Name

 

Hourly Rate

 

 

 

$

[         ]

 

 

 

$

[         ]

 

 

 

$

[         ]

 

 

 

$

[         ]

 

 

[***] shall not be responsible for any additional charges not authorized by it
in advance and in writing.

 

IV. Payment Terms:

 

[***] will pay all undisputed items [***] from receipt of the invoice.  If there
are disputes regarding any fees or costs on any invoice, the disputing party
will give prompt written notice to Consultant, and the parties will work
diligently and in good faith to resolve any such dispute.  Upon resolution,
Consultant will issue an amended invoice (if applicable).

 

V. Benchmarking Analysts:

 

[Insert Names]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

BENCHMARK METHODOLOGY

 

This is Exhibit B, Benchmark Methodology, to that certain Benchmarking Services
Agreement, dated as of [insert date], by and among International Business
Machines Corporation, ServiceMaster Consumer Services, L.P., and [insert
benchmarker].  Capitalized terms have the meaning set forth in the Benchmark
Services Agreement.

 

Benchmarking Process and Procedures.

 

[***] [4 pages omitted]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

IBM’S PROCUREMENT AGREEMENT FOR THE EXCHANGE OF CONFIDENTIAL INFORMATION

 

Exhibit C begins on the next page.

 

13

--------------------------------------------------------------------------------


 

Procurement Agreement for the Exchange of Confidential Information

 

Agreement #4905AT0021

 

This Agreement will provide protection for information to be exchanged between
us which we do not wish to become public (“Information”) while maintaining our
ability to conduct our respective business activities. The parties to this
Agreement, Code X Inc. and International Business Machines, agree that either
party may disclose business Information (business plans and financial,
statistical and personnel data), and technical Information. If the non-IBM
entity that is a party to this Agreement (“Supplier”) discloses technical
Information, the parties will enter into a Supplier Technical Information
Supplement for Disclosure (“Supplement”). Each of us agrees that the following
terms will apply when one of us (“Discloser”) discloses Information to the other
(“Recipient”) under this Agreement. Exchanges of Information between the parties
will be covered on or after April 15, 2005.

 

1.0  Disclosure

 

Information may be disclosed: i) in writing; ii) by delivery of items; iii) by
authorized access to Information, such as may be contained in a data base: or
iv) by oral and/or visual presentation. All materials containing Information
must have a restrictive marking of the Discloser at the time of
disclosure. Information disclosed orally must be summarized in a writing
provided to the Recipient within thirty (30) days of disclosure. All disclosures
of information other than those made pursuant to this Agreement will be deemed
to be non-confidential.

 

The Supplier will not disclose any technical Information not described in a
signed Supplement or which Supplier does not have the right to disclose to the
Recipient. Each time Supplier wishes to disclose specific technical Information
to Recipient, a Supplement will be issued to this Agreement before disclosure.
The Supplement will contain initial and final disclosure dates, a
non-confidential description of the technical Information to be disclosed and
any additional or different terms and conditions. The Supplement must be signed
by the Supplier and the Recipient.

 

2.0  Protection

 

For two (2) years after the date of disclosure, the Recipient will: i) use the
same care and discretion to avoid disclosure of the Discloser’s Information as
the Recipient uses with its own similar information which it does not wish to
disclose; and ii) use the Discloser’s Information only to further IBM’s
procurement and development activities.

 

3.0  Exceptions

 

The Recipient may disclose Information to: i) its employees and employees of its
parent and majority owned affiliates who have a need to know; and ii) any other
party with the Discloser’s prior written consent. Before disclosure to any of
the above parties, the Recipient must have an appropriate agreement with such
party sufficient to require that party to treat Information in accordance with
this Agreement. The Recipient may disclose Information to the extent required by
law, but must give the Discloser reasonable prior notice to allow the Discloser
a reasonable opportunity to obtain a protective order. The Recipient may
disclose and use the ideas, concepts, know-how and techniques related to
Recipient’s business activities which are contained in the Discloser’s
Information and retained in the memories of Recipient’s employees who have had
access to the Information pursuant to this Agreement. No obligation under this
Agreement will apply to Information that is: i) already in Recipient’s
possession or received by Recipient without a non-disclosure obligation; ii)
developed independently by Recipient; iii) publicly available when received, or
thereafter becomes publicly available through no fault of the Recipient; or iv)
disclosed by Discloser to a third party without a non-disclosure obligation.

 

4.0  General

 

This Agreement does not require either party to disclose or to receive
Information. Neither party may assign or otherwise transfer its rights or
delegate its duties or obligations under this Agreement without the prior
written consent of the other. Any attempt to do so will be void. The receipt of
Information pursuant to this Agreement will not prevent or in any way limit the
Recipient from: i) developing, manufacturing and marketing products or services
which may be competitive with products or services of the Discloser; ii)
providing products or services to others who compete with the Discloser; or iii)
assigning and re-assigning its employees in any way it may choose. Only a
written agreement signed by both of us can modify this Agreement. Either of us
may terminate this Agreement by providing one month’s written notice to the
other. Any provisions of this Agreement which by their nature extend beyond its
termination remain in effect until fulfilled and apply to our respective
successors and authorized assigns. This Agreement is governed by the laws of the
country in which the disclosure occurs, except: (i) in Australia, this Agreement
will be governed by the laws of the State or Territory in which the disclosure
occurs; (ii) in the United Kingdom, this Agreement will be governed by the laws
of England; (iii) in Albania, Armenia, Azerbaijan, Belarus, Bosnia-Herzegovina,
Bulgaria, Croatia, Former Yugoslav Republic of Macedonia, Georgia, Hungary,
Kazakhstan, Kyrgyzstan, Moldova, Montenegro, Poland, Romania, Russia, Serbia,
Slovakia, Slovenia, Tajikistan, Turkmenistan, Ukraine, and Uzbekistan, this
Agreement will be governed by the laws of Austria, unless otherwise provided by
the local law; (iv) in Estonia, Latvia, and Lithuania, Finnish law shall apply;
(v) in Canada, the laws of the Province of

 

Form Title: Procurement Agreement For Exchange Of

Page 1 of 2

 

Form Release: 8/98

Confidential Information (PAECT)

 

 

 

Form Owner: Global Procurement

 

 

Revision: 2/05

 

14

--------------------------------------------------------------------------------


 

Ontario govern this Agreement; and (vi) in the United States (including if any
part of the disclosure is performed within the United States or if the
Information is of United States origin) and Puerto Rico, and People’s Republic
of China, the laws of the State of New York govern this Agreement. Each party
hereby agrees to waive its rights to a jury trial. This Agreement, including its
Supplements (if any), is the complete and exclusive agreement regarding our
disclosures of Information. Neither this Agreement nor any disclosure of
Information hereunder grants the Recipient any right or license under any
trademark, copyright or patent now or hereafter owned or controlled by the
Discloser. THE DISCLOSER PROVIDES INFORMATION SOLELY ON AN “AS IS” BASIS.

 

5.0  Export And Import Laws

 

The Recipient will comply with all applicable government export and import laws
and regulations. Further, the Recipient agrees that unless authorized by
applicable government license or regulation, including but not limited to any
U.S. authorization, the Recipient will not directly or indirectly export or
re-export, at any time, any technical information or software furnished or
developed under this, or any other, Agreement between the parties, or its direct
product, to any prohibited country (including release of such technical
information or software to nationals, wherever they may be located, of any
prohibited country) as specified in applicable export, embargo, and sanctions
regulations. This Section will survive after termination or expiration of this
Agreement and will remain in effect until fulfilled.

 

This Agreement and its Supplements, where applicable, are the complete and
exclusive agreement regarding our disclosures of Information, and replace any
prior oral or written communications between us. By signing below for our
respective enterprises, each of us agrees to the terms of this Agreement. Once
signed, any reproduction of this Agreement made by reliable means (for example,
photocopy or facsimile) is considered an original.

 

 

ACCEPTED AND AGREED TO:

 

ACCEPTED AND AGREED TO:

IBM

 

Code X Inc.

By:

 

 

By:

 

Buyer Signature

Date

 

Supplier Signature

Date

Dan Reinhard

 

Ranjit K. Sen

Printed Name

 

Printed Name

Procurement Solution Advisor

 

President/CEO

Title & Organization

 

Title & Organization

 

 

 

Buyer Address:

 

Supplier Address:

2455 South Road

 

501 East Franklin Street

Mail Station P528

 

Suite 100

Poughkeepsie, NY 12601

 

Richmond, VA 23219

USA

 

USA

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D
NON-DISCLOSURE AGREEMENT

 

This Non-Disclosure Agreement (“Agreement”) is effective as of the “Effective
Date” set forth below by and between ServiceMaster Consumer Services Limited
Partnership and its “Affiliates” (“SVM”) and the undersigned Company and its
Affiliates (“Company”). “Affiliates” mean those entities, under common control
of or with, or controlled by, each Party.  SVM and Company (individually,
“Party” and together, “Parties”) agree to protect the “Confidential Information”
(as defined below).

 

1.             Confidential Information.  The Parties intend to establish a
business relationship.  In connection with any and all such efforts,
“Confidential Information” means any and all information concerning a Party’s
business and its customers, including, without limitation, any and all current
and future technical, operational or financial information (whether published or
unpublished), marketing or business plans, business results, forecasts, customer
names and information, vendor names and information, employee names and
information, contracts, practices and procedures, trade secrets, know-how,
software, reports, methods, documents, drawings, designs, tools, models,
inventions, patent disclosures, and requests for proposals, requests for
information, or other information that may be disclosed or accessed by or
between the Parties, whether in written, verbal, electronic, visual, or other
form that is designated as Confidential Information by the disclosing Party.
Notwithstanding the foregoing, information that is disclosed or accessed without
being specifically designated as confidential, shall be deemed Confidential
Information if it would be apparent to a reasonable person that such information
is of a confidential or proprietary nature. This Agreement applies to all
Confidential Information disclosed or accessed by or between the Parties.

 

2.             Disclosure of Confidential Information.  Each Party will use the
Confidential Information of the other Party only for the purpose of and in
connection with the Parties’ business relationship and not for its own benefit
or the benefit of another, without the prior written consent of the disclosing
Party. Each Party shall hold in confidence, and shall not disclose (or permit or
allow its employees or agents to disclose) to any person outside its
organization (except as provided below), any Confidential Information of the
other Party. Each Party shall protect the other Party’s Confidential Information
using the same degree of care it uses to protect its own Confidential
Information of like kind (but not less than a reasonable degree of care). Each
Party shall disclose Confidential Information received by it under this
Agreement only to employees and agents of such Party who have a need to know
such Confidential Information in the course of the performance of their duties
and who are bound by a written agreement, enforceable by the disclosing Party
(which contains confidentiality provisions no less strict than what is set forth
in this Agreement), to protect such Confidential Information. Each Party shall
adopt and maintain programs and procedures that are reasonably calculated to
protect such Confidential Information and shall be responsible for any
disclosure or misuse of Confidential Information that results from a failure to
comply with this Agreement. Each Party will promptly report to the other Party
any actual or suspected violation of the terms of this Agreement and will take
all reasonable steps to prevent, control, or remedy any such violation.

 

3.             Limitation on Obligations.  The obligations of each Party shall
not apply, and neither Party shall have any further obligations, with respect to
any Confidential Information of the other Party to the extent such Party can
demonstrate, by clear written evidence, that the disclosing Party’s Confidential
Information: (a) is generally known to the public at the time of disclosure or
becomes generally known through no wrongful act of such Party; (b) is in such
Party’s possession at the time of disclosure other than as a result of such
Party’s breach of this Agreement; (c) becomes known to such Party through
disclosure by sources other than the disclosing Party; or (d) is independently
developed by such Party without access to, reference to, or reliance upon the
disclosing Party’s Confidential Information. A Party’s Confidential Information
shall remain confidential under this Agreement even if it is required to be
disclosed by the other Party in order to comply with any applicable laws or
regulations, valid court orders, or governmental requests. Each Party shall
provide prior written notice of such disclosure to the other Party, if possible,
and shall take all reasonable and lawful actions to avoid or minimize the extent
of such disclosure.

 

4.             Termination.  This agreement shall remain in effect until the
later of: the consummation of a business relationship between the Parties in the
form of a written agreement relating to the Confidential Information exchanged
under this Agreement or three (3) years from the Effective Date.

 

5.             Publicity.  Neither Party will issue or release any articles,
advertising, publicity or other matter relating to any Confidential Information
of the other Party (including the fact that a meeting or discussion has taken
place between the Parties) or mention or imply the name of the other Party,
except as may be required by law and then only after providing the other Party
with a reasonable opportunity to review and comment on such publicity.

 

6.             Ownership of Confidential Information.  Each Party is and shall
remain the exclusive owner of its Confidential Information and all patent,
copyright, trade secret, trademark and other intellectual property rights
therein.  No license or conveyance of any such rights to either Party is granted
or implied under this Agreement.  Subject to the obligations of this Agreement,
no Party will be precluded from independently developing technology or pursuing
business opportunities similar to those covered by this Agreement.

 

7.             Miscellaneous.

 

(a) Each Party warrants that it has the right to disclose its Confidential
Information, but makes no representation or warranty regarding the accuracy or
completeness of its Confidential Information. This Agreement imposes no
obligation on a Party to exchange Confidential Information or to purchase, sell,
license, transfer, or otherwise make or use of any technology, services, or
products.

 

(b) Each Party will adhere to all applicable laws and regulations of the U.S.
Export Administration and will not export or re-export any technical data or
products received from the other Party, or the direct product of such technical
data, to any proscribed person or country listed in the U.S. Export
Administration regulations unless properly authorized by the U.S. government.

 

(c) Each Party acknowledges that injury for improper disclosure of Confidential
Information may be irreparable; and therefore, the injured Party is entitled to
seek immediate equitable relief, including a temporary restraining order, a
temporary injunction, and/or a preliminary injunction.

 

(d) This Agreement is made under, and will be construed according to, the laws
of the State of Tennessee, except for the conflict of laws provisions. Each
Party submits to the personal jurisdiction of any federal or state court located
in Memphis, Shelby County, Tennessee.

 

(e) This Agreement does not create any agency or partnership relationship. This
Agreement is not assignable or transferable without the prior written consent of
the other Party. This Agreement supersedes all prior agreements, written or
verbal between the Parties, relating to such Party’s Confidential Information.
All additions or modifications to this Agreement must be made in writing and
signed by both Parties.  This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.

 

The Parties have executed this Agreement, effective as of the Effective Date, by
their duly authorized representatives.

 

ServiceMaster Consumer Services Limited Partnership

 

 

 

By its General Partner, ServiceMaster Consumer Services, Inc.

 

 

[Company]

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Address: 860 Ridge Lake Blvd., Suite 300

 

Address:

 

 

City, State, Zip: Memphis, Tennessee 38120

 

City, State, Zip:

 

 

Effective Date:

 

 

 

 

Proprietary and Confidential

© 2008 by The ServiceMaster Company. All rights reserved.

 

16

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

Policies

 

This is Exhibit 11, Policies, to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless defined
in this Exhibit, capitalized terms have the meanings set forth in the Master
Agreement or the “Definitions” Exhibit to the Master Agreement.  Attached to
this Exhibit 11 are the Customer Group policies and procedures of general
application.  These policies and procedures are part of the Services and Service
Provider must comply with these policies and procedures in accordance with
Section 3.2 of the Master Agreement.  Where a policy or procedure refers to a
duty or obligation of Customer or a member of the Customer Group, that duty or
obligation also applies to Service Provider.

 

The following attachments are incorporated by reference in this Exhibit:

 

Attachment 11-1, ServiceMaster Handbook dated May 1, 2007 [portions omitted]

 

Attachment 11-2, ServiceMaster BSC IT Change Management Policy revision 5.1
[portions omitted]

 

Attachment 11-3, ServiceMaster Document Retention Requirements dated July 14,
2008 (in the event of a conflict between Attachment 11-3 and Section 9.7(h) of
the Master Agreement, Section 9.7(h) controls) [portions omitted]

 

The Customer Group policies and procedures of general application also include
the following privacy policies and background screening requirements, which are
incorporated by reference in this Exhibit (in the event of conflict between
Attachments 11-4 through 11-8 and “Customer Security Requirements” Exhibit, the
“Customer Security Requirements” Exhibit controls):

 

Attachment 11-4, Merry Maids Privacy Policy printed March 6, 2008

 

Attachment 11-5, ServiceMaster Privacy Policy printed March 6, 2008

 

Attachment 11-6, Terminix Privacy Policy printed March 6, 2008

 

Attachment 11-7, TruGreen Privacy Policy printed March 6, 2008

 

Attachment 11-8, AHS Privacy Policy printed March 6, 2008

 

Attachment 11-9, ServiceMaster Background Screening Requirements [portions
omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

Attachment 11-1

 

Attachment 11-1, ServiceMaster Handbook dated May 1, 2007, begins on the next
page.

 

[***] [89 pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

Attachment 11-2

 

Attachment 11-2, ServiceMaster BSC IT Change Management Policy revision 5.1,
begins on the next page.

 

[***] [6 pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

Attachment 11-3

 

Attachment 11-3, ServiceMaster Document Retention Requirements dated July 14,
2008, begins on the next page.

 

[***] [1 page omitted]

 

1

--------------------------------------------------------------------------------

 

Privacy Policy, Merry Maids

 

[g22842km37i001.jpg]

 

[g22842km37i002.jpg]

 

Privacy Policy

 

Your Privacy

 

At ServiceMaster, we are committed to protecting your online privacy. We use the
information we collect about you online to process orders and to provide a more
personalized shopping experience. Please read on for more details about the
online privacy policies for each of our ServiceMaster Quality Service Network
web sites, including:

 

www.AllAboutHome.com

www.AmericanHomeShield.com

www.AmeriSpec.com

www.FurnitureMedic.com

www.MerryMaids.com

corporate.servicemaster.com

www.Terminix.com

www.TruGreen.com

www.ServiceMasterClean.com

 

What information do we collect? How do we use it?

 

At ServiceMaster when you request information about a product or service or
register with one of our sites, we may need to know specific information about
you. This enables us to process your registration/requests and reply to your
needs promptly.

 

Our site’s registration and survey forms require users to give us contact
information (like your name, email and address) and demographic information
(like your zip code, age, or income level). We use customer contact information
from these registration and survey forms to send you information about our
company, promotional materials and information from our partners. Users may
opt-out of receiving future mailings; see the “Choice/Opt-Out” section below.
Demographic and profile data is also collected at our site. We use this data to
tailor your experience at our sites and distribute content that we think you
might be interested in.

 

We run contests on our site in which we ask visitors for contact information
(like your email address) and demographic information (like your zip code, age,
or income level). We use contact data from our contests to send users
promotional material from our partners. Users may opt-out of receiving future
mailings; see the “Choice/Opt-Out” section below. Demographic and profile data
is also collected at our site. We use this data to tailor your experience at our
site, distribute content that we think you might be interested in, and display
the content according to your preferences. When you enter a contest or other
promotional feature, we may ask for your contact information so we can
administer the contest and notify winners.

 

When you order products or services from the ServiceMaster Quality Service
Network web sites, we need to know your name, email address, mailing address,
credit card number, and expiration date. This allows us to process and fulfill
your order and to notify you of your order status. To learn more about our
encryption policies, please review the section on “How does ServiceMaster
protect customer information?”

 

This site contains links to other ServiceMaster Quality Network sites.
ServiceMaster is not responsible for the privacy practices or the content of
such Web sites. We will not pass your information along to the linked site;
however, we cannot protect your information if you provide information to that
site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of the ServiceMaster Quality Service Network web sites (listed
above).

 

We may also use the information we collect to occasionally notify you about
important changes to the web site, new ServiceMaster services, and special
offers and information we think you’ll find valuable. If you would rather not
receive this information, please contact us through one of the channels
identified in the “Choice/Opt-Out” section.

 

How does ServiceMaster protect customer information?

 

When you place orders or access your account information, we use a secure
server. This secure server software, SSL (secure sockets layer) encrypts all
information you input before

 

1

--------------------------------------------------------------------------------


 

it is sent to us. Furthermore, all of the customer transactional data we collect
is protected against unauthorized access with the use of digital certificates.
ServiceMaster digital certificates are issued by VeriSign, one of the most
established signers of digital certificates. To learn more about ServiceMaster
online security, simply click on the “Security” icon in your browser tool bar.

 

What about “cookies”?

 

“Cookies” are small pieces of information that are stored by your browser on
your computer’s hard drive. Our cookies do not contain any personally
identifying information. Most web browsers automatically accept cookies, but you
can usually change your browser to prevent that. Even without accepting cookies,
you can still use most of the features throughout the ServiceMaster Quality
Service Network web sites.

 

Our site uses cookies to ensure customers do not see the same advertisement or
content repeatedly. We use cookies to deliver information specific to your
interests and to save your password so you don’t have to re-enter it each time
you visit our site.

 

Will ServiceMaster disclose the information it collects to outside parties?

 

ServiceMaster does not sell, trade, or rent your personal information to others.
We may choose to do so in the future with trustworthy third parties, but you can
request that we do not by emailing us at communications@merrymaids.com. (If you
use more than one email address to shop with us, send this message from each
email account you use.) Also, ServiceMaster may provide aggregate statistics
about our customers, sales, traffic patterns, and related site information to
reputable third-party vendors, but these statistics will include no personal
identifying information.

 

Choice/Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communications
from ServiceMaster and our partners at the point where we request information
about the visitor.

 

This site allows the following options for removing your information from our
database. If you do so, you will not receive future communications from us.

 

1.               You can send email to communications@merrymaids.com

2.               You can send mail to the following postal address:

ServiceMaster Corporate Communications

3250 Lacey Road, Suite 600

Downers Grove, IL 60515

3.               You can call the following telephone number:

(630) 663-2000

4.               You can fax us at:

(630) 663-2001

 

Correct/Update

 

This site gives users the following options for changing and modifying
information previously provided.

 

1.               You can send email to communications@merrymaids.com

2.               You can send mail to the following postal address:

ServiceMaster Corporate Communications

3250 Lacey Road, Suite 600

Downers Grove, IL 60515

3.               You can call the following telephone number:

(630) 663-2000

4.               You can fax us at:

(630) 663-2001

 

Your consent

 

By using our Web site, you consent to the collection and use of this information
by ServiceMaster. If we decide to change our privacy policy, we will post those
changes on this page so that you are always aware of what information we
collect, how we use it, and under what circumstances we disclose it.

 

Tell us what you think

 

ServiceMaster welcomes your questions and comments about privacy. Please send
email to communications@merrymaids.com

 

Contacting the Web Site

 

If you have any questions about this privacy statement, the practices of this
site, or your dealings with this Web site, you can contact:

ServiceMaster Corporate Communications

3250 Lacey Road, Suite 600

Downers Grove, IL 60515

communications@merrymaids.com

Phone: (630) 663-2155

Fax: (630) 663-2159

 

2

--------------------------------------------------------------------------------


 

[g22842km37i003.jpg]

 

Services provided by independently owned and operated franchises or
corporate-owned branches. Employment hiring and screening practices may vary.
Please contact your local Merry Maids office for more details.

 

3

--------------------------------------------------------------------------------

 

ServiceMaster

 

[g22842km39i001.jpg]

 

Privacy Policy

 

The ServiceMaster Family of Brands is committed to protecting the privacy of our
users’ personal information. To better protect your privacy, we have instituted
the security and privacy practices outlined in this policy. We provide this
notice explaining our information practices and the choices you can make about
the way your information is used.

 

Our privacy policy contains the following information:

Information that the ServiceMaster Family of Brands collects and how it is used

Disclosure of information to outside parties

Information that partners collect

Our use of cookies

Commitment to the security of your information

How to update/change your preferences

Changes to our privacy policy

Tell us what you think

 

Information the ServiceMaster Family of Brands collects and how it is used

 

The ServiceMaster Family of Brands collects certain information to enable you to
take full advantage of our offerings when you register at our site, order
products or services, participate in our contests, surveys, promotions, or
activities, or otherwise communicate with us. If you choose, you can visit the
ServiceMaster Family of Brands without providing us with any information about
yourself. The ServiceMaster Family of Brands collects both personally
identifiable and non-personally identifiable information from users of its
website.

 

Personally Identifiable Information

 

When you register with the ServiceMaster Family of Brands, we require you to
give us contact information (such as your name, e-mail address, and physical
address) and demographic information (such as your age and gender).

 

When you order products or services from our site, we also may need to collect
some additional purchase information from you, including credit card
information, description of your repair or installation, and information about
your home (e.g., number of rooms, size and age of house, and lawn size).

 

We may require additional information for specific promotions or contests run on
our site.

 

We use the customer contact information we collect to connect you with a service
provider, and to send you, if you so choose, information about our company,
newsletters, promotional materials, and information from the service provider
network.

 

We may also use the information we collect, in combination with outside records,
to notify you about important changes to the website, new ServiceMaster Family
of Brands services and products, and special offers and information we think
you’ll find valuable.

 

We may send you information in conjunction with third-party partners that we
think is relevant to your interests.

 

We use information gathered at the time of purchase to process your order, to
enable the provider to fulfill your order, and to notify you of your order
status. A customer care representative or service provider may contact you in
order to fulfill a service you purchased or to provide information you
requested.

 

Non-personally Identifiable Information

 

We may collect certain non-personally identifiable information about you when
you visit our site, such as the type of browser you are using (e.g.,
Netscape, Internet Explorer), the type of operating system you are using, the
referring site from which you came (e.g., a partner site), and the domain name
of your internet service provider (e.g., America Online, Earthlink).

 

We use the non-personally identifiable information that we collect in the
aggregate to improve the design and content of our site. We also use this
information to analyze site usage.

 

Disclosure of information to outside parties

 

To process your requests for products or services, we will need to share some of
the personally identifiable information you provided (e.g., contact information
and information about particular service needs) with service providers in the
provider network.

 

If you choose to receive promotions, newsletters, and/or other types of
correspondence from us, the correspondence that you receive will originate from
the ServiceMaster Family of Brands or the provider network, and your personally
identifiable information will continue to be solely maintained by the
ServiceMaster Family of Brands.

 

If you registered with the ServiceMaster Family of Brands through a third-party
website or if you registered with a third-party website through the
ServiceMaster Family of Brands, we may need to report certain information to
that website, as is necessary.

 

If you come to the ServiceMaster Family of Brands via a co-branded partner and
transact business with us, the information you provide may be collected and used
by the ServiceMaster Family of Brands, as well as by the co-branded partner from
which you came. The ServiceMaster Family of Brands is not responsible for the
use that the co-branded partner makes with this information.

 

To help you identify when you are on the ServiceMaster Family of Brands website,
we place our logo in the upper left corner to indicate that you are within the
ServiceMaster Family of Brands.

 

The ServiceMaster Family of Brands may be obligated to disclose personally
identifiable information to law enforcement or agencies, even though such
agencies may not comply with the terms of our privacy policy. The ServiceMaster
Family of Brands will disclose information to such agencies in response to legal
process or when we believe in good faith that the law requires it, for example,
in response to a court order, subpoena, or a law enforcement agency’s request.

 

Finally, the ServiceMaster Family of Brands may provide aggregate statistics
about our customers, sales, traffic patterns, and related site information to
reputable third-party vendors, partners, service providers, or to the press.
Aggregate statistics contain only non-personally identifiable information.

 

Information partners collect

 

Our site contains links to other websites whose information practices may be
different than ours. You should consult the other sites’ privacy policies, as we
have no control over information that you may submit or that the third parties
collect on those sites.

 

We may offer promotions or content that is sponsored by, or co-branded with,
identified third parties. By virtue of these relationships, these third parties
may obtain personally identifiable information that you submit. The
ServiceMaster Family of Brands has no control over the third party’s use of this
information.

 

1

--------------------------------------------------------------------------------


 

Our use of cookies

 

The ServiceMaster Family of Brands website uses cookies, a technology that
stores small pieces of information on your hard drive, to personalize content
and keep track of your purchases during your visit. Each time your browser
visits a website, the site sends all cookies relevant to that website; cookies
are used to maintain a session between you and the web server.

 

Commitment to the security of your information

 

When you place orders or access your account information, we use a secure
server. The secure server software, SSL (Secure Sockets Layer), encrypts all
information you input before it is sent to us. Furthermore, digital certificates
protect all of the customer transactional data we collect against unauthorized
access. The Home Service Center’s digital certificates are issued by VeriSign,
one of the most established issuers of digital certificates. Additionally, we
use firewall security and limit data access to protect your personally
identifiable information.

 

How to update/change your preferences

 

The ServiceMaster Family of Brands may send communications, promotional
information, and/or newsletters to our registrants. You can choose to not
receive communications from us. We provide the following options for reviewing
and updating the personally identifiable information that we collect and
maintain, including options for communications, news, and special offers. To
review and update your choices, please do one of the following:

 

·                  Edit your user profile.

·                  Call a customer care specialist at 1-888-WE SERVE
(1-888-937-3783).

 

Changes to privacy policy

 

If we materially change our privacy policy, we will post changes on this page so
that you are always aware of what information we collect, how we use it, and
under what circumstances we disclose it. We will also post a notice on our
homepage that our privacy policy has been changed.

 

Tell us what you think

 

Still have questions about our privacy practices? Let us know. We welcome your
questions and comments.

 

Last updated

June 28, 2006

 

[g22842km39i002.jpg]

 

2

--------------------------------------------------------------------------------

 

Privacy Information

 

Terminix Ultimate Protection

1-800-233-5917

Termite Control

Pest Control

Customer Service

Learning Center

Commercial

 

Privacy Information

 

At ServiceMaster, we are committed to protecting your privacy. We use the
information we collect about you to process orders and to provide a more
personalized shopping experience. Please read on for more details about our
privacy policy for all ServiceMaster Quality Service Network Web sites,
including:

 

www.AllAboutHome.com

www.AmericanHomeShield.com

www.AmeriSpec.com

www.FurnitureMedic.com

www.MerryMaids.com

www.ServiceMaster.com

www.Terminix.com

www.TruGreen.com

www.weservegift.com

 

What information do we collect? How do we use it?

 

When you request information about a product or service or register with one of
our sites, we may need to know specific information about you. This enables us
to process your registration/ requests and reply to your needs promptly.

 

Our site’s registration and survey forms require users to give us contact
information (like your name, e-mail and address) and demographic information
(like your zip code, age or income level). We use customer contact information
from these registration and survey forms to send you information about our
company, promotional materials and information from our partners. Users may
opt-out of receiving future mailings; see the choice/opt-out section below.
Demographic and profile data is also collected at our site. We use this data to
tailor your experience at our sites and distribute content that we think you
might be interested in.

 

We run contests on our site in which we ask visitors for contact information
(like your e-mail address) and demographic information (like your zip code, age,
income level). We use contact data from our contests to send users promotional
data from our partners. Users may opt-out of receiving future mailings; see the
choice/ opt-out section below.

 

Demographic and profile data is also collected at our site. We use this data to
tailor your experience at our site, distribute content that we think you might
be interested in, and display the content according to your preferences. When
you enter a contest or promotional feature, we may ask for your contact
information so we can administer the contest and notify winners.

 

When you order products or services from the ServiceMaster Quality Service
Network Web sites, we need to know your name, e-mail address, mailing address,
credit card number, and expiration date. This allows us to process and fulfill
your order and to notify you of your order status. To learn more about our
encryption policies, please review the section on How does ServiceMaster protect
customer information.

 

This site contains links to other sites. ServiceMaster is not responsible for
the privacy practices or the content of such web sites. We will not pass your
information along to the linked site; however, we cannot protect your
information if you provide it to that site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of the ServiceMaster Quality Service Network Web sites (listed
above). We may also use the information we collect to occasionally notify you
about important changes to the Web site, new ServiceMaster services, and special
offers and information we think you’ll find valuable. If you would rather not
receive this information, please

 

1

--------------------------------------------------------------------------------


 

contact us through one of the channels identified in the choice/ opt-out
section.

 

Note to Parents: Your child’s privacy is important to us and that is why we take
additional measures to protect the privacy of the younger visitors to our Web
site. We have created a children’s area, “Just For Kids,” in which we offer
content specially designed for children. Currently, we do not collect any
personally identifiable information in the children’s area of our site. If we do
in the future, we will do so consistent with the requirements of the Children’s
Online Privacy Protection Act (COPPA).

 

How does ServiceMaster protect customer information?

 

When you place orders or access your account information, we use a secure
server. This secure server software, SSL (Secure Sockets Layer) encrypts all
information you input before it is sent to us. Furthermore, all of the customer
transactional data we collect is protected against unauthorized access with the
use of digital certificates. ServiceMaster’s digital certificates are issued by
VeriSign, one of the most established signers of digital certificates. To learn
more about ServiceMaster’s online security simply click on the “Security” icon
in your browser tool bar.

 

What about cookies?

 

“Cookies” are small pieces of information that are stored by your browser on
your computer’s hard drive. Our cookies do not contain any personally
identifying information. Most Web browsers automatically accept cookies, but you
can usually change your browser to prevent that. Even without accepting cookies,
you can still use most of the features throughout the ServiceMaster Quality
Service Network Web sites.

 

Our site uses cookies to keep track of your shopping cart and to make sure you
don’t see the same advertisement or content repeatedly. We use cookies to
deliver information specific to your interests and to save your password so you
don’t have to re-enter it each time you visit our site. Will ServiceMaster
disclose information it collects to outside parties? ServiceMaster does not
sell, trade, or rent your personal information to others. We may choose to do so
in the future with trustworthy third parties, but you can request that we do not
by emailing us at customercare@svm.com (If you use more than one e-mail address
to shop with us, send this message from each e-mail account you use). Also,
ServiceMaster may provide aggregate statistics about our customers, sales,
traffic patterns, and related site information to reputable third-party vendors,
but these statistics will include no personal identifying information.

 

Choice / Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communications
from ServiceMaster and our partners at the point where we request information
about the visitor.

 

This site allows us the following options for removing your information from the
database. If you do so, you will not receive future communications from us.

 

You can send email to customercare@svm.com

You can send mail to the following postal address:

ServiceMaster Consumer Services

Unsubscribe, Mail Stop A4-1831

860 Ridge Lake Boulevard

Memphis, TN 38120

 

You can call the following telephone number: 1-800 WE SERVE

Correct / Update

This site gives users the following options for changing and modifying
information previously provided.

 

You can send email to customercare@svm.com

You can send mail to the following postal address:

ServiceMaster Consumer Services

Unsubscribe, Mail Stop A4-1831

860 Ridge Lake Boulevard

Memphis, TN 38120

 

You can call the following telephone number: 1-800 WE SERVE

Your Consent

 

2

--------------------------------------------------------------------------------


 

By using our Web site, you consent to the collection and use of this information
by ServiceMaster. If we decide to change our privacy policy, we will post those
changes on this page so that you are always aware of what information we
collect, how we use it, and under what circumstances we disclose it.

 

Tell us what you think

 

ServiceMaster welcomes your questions and comments about privacy.

Please send e-mail to customercare@svm.com.

 

Contacting the Web Site

 

If you have any questions about this privacy statement, the practices of this
site, or your dealings with this Web site, you can contact:

ServiceMaster Consumer Services, A4-1831

860 Ridge Lake Boulevard

Memphis, TN 38120

ConsumerServices@svm.com

1-800 WE SERVE ext. 1000

Careers

Media Area

Pest Control Companies

Account Login

Contact Us

Site Map

 

© 2007 The Terminix International Company Limited Partnership. All rights
reserved. Site Map. Legal. Privacy. Terminix is another ServiceMaster Solution.
Visit these ServiceMaster links on the World Wide Web.

 

Jobs on the ServiceMaster Team  |  About ServiceMaster  |  ServiceMaster Home

Schedule and Purchase all your home’s other services from one location.

Terminix®  |  Merry Maids®  |  TruGreen ChemLawn®  |  ServiceMaster Clean® 

American Home Shield®  |  Furniture Medic®  |  AmeriSpec®

 

3

--------------------------------------------------------------------------------

 

Privacy Policy - TruGreen Lawn Care & Landscaping - TruGreen

 

[g22842km43i001.jpg]

[g22842km43i002.jpg]

 

[g22842km43i003.jpg]

 

[g22842km43i004.jpg]

[g22842km43i005.jpg]

 

 

 

Privacy Policy

 

The TruGreen Companies is committed to protecting the privacy of our users’
personal information. To better protect your privacy, we have instituted the
security and privacy practices outlined in this policy. We provide this notice
explaining our information practices and the choices you can make about the way
your information is used. Our privacy policy contains the following information:

 

Information The TruGreen Companies collects and how it is used

Disclosure of information to outside parties

Information partners collect

Our use of cookies

Commitment to the security of your information

How to update/change your preferences

Changes to our privacy policy

 

Information The TruGreen Companies collects and how it is used

 

The TruGreen Companies collects certain information to enable you to take full
advantage of our offerings when you register at our site, order products or
services, participate in our contests, surveys, promotions, or activities, or
otherwise communicate with us. If you choose, you can visit The TruGreen
Companies without providing us with any information about yourself. The TruGreen
Companies collects both personally identifiable and non-personally identifiable
information from users of its website.

 

Personally Identifiable Information

 

When you register with The TruGreen Companies, we require you to give us contact
information (such as your name, e-mail address, and physical address).

 

We may require additional information for specific promotions or contests run on
our site.

 

We use the customer contact information we collect to connect you with a service
provider, and to send you, if you so choose, information about our company,
newsletters, promotional materials, and information from the service provider
network.

 

We may also use the information we collect, in combination with outside records,
to notify you about important changes to the website, new TruGreen Companies
services and products, and special offers and information we think you’ll find
valuable. We may send you information in conjunction with third-party partners
that we think is relevant to your interests.

 

We use information gathered at the time of purchase to process your order, to
enable the provider to fulfill your order, and to notify you of your order
status. A customer care representative or service provider may contact you in
order to fulfill a service you purchased or to provide information you
requested.

 

Non-personally Identifiable Information

 

We may collect certain non-personally identifiable information about you when
you visit our site, such as the type of browser you are using (e.g.,
Netscape, Internet Explorer), the type of operating system you are using, the
referring site from which you came (e.g., a partner site), and the domain name
of your internet service provider (e.g., America Online, EarthLink).

 

1

--------------------------------------------------------------------------------


 

We use the non-personally identifiable information that we collect in the
aggregate to improve the design and content of our site. We also use this
information to analyze site usage.

 

Disclosure of information to outside parties

 

To process your requests for products or services, we will need to share some of
the personally identifiable information you provided (e.g., contact information
and information about particular service needs) with service providers in the
provider network.

 

If you choose to receive promotions, newsletters, and/or other types of
correspondence from us, the correspondence that you receive will originate from
The TruGreen Companies or the provider network, and your personally identifiable
information will continue to be solely maintained by The TruGreen Companies.

 

If you registered with The TruGreen Companies through a third-party website or
if you registered with a third-party website through The TruGreen Companies, we
may need to report certain information to that website, as is necessary.

 

If you come to The TruGreen Companies via a co-branded partner and transact
business with us, the information you provide may be collected and used by The
TruGreen Companies, as well as by the co-branded partner from which you came.
The TruGreen Companies is not responsible for the use that the co-branded
partner makes with this information.

 

To help you identify when you are on The TruGreen Companies website, we place
our logo in the upper left corner to indicate that you are within our website.

 

The TruGreen Companies may be obligated to disclose personally identifiable
information to law enforcement or agencies, even though such agencies may not
comply with the terms of our privacy policy. The TruGreen Companies will
disclose information to such agencies in response to legal process or when we
believe in good faith that the law requires it, for example, in response to a
court order, subpoena, or a law enforcement agency’s request.

 

Finally, The TruGreen Companies may provide aggregate statistics about our
customers, sales, traffic patterns, and related site information to reputable
third-party vendors, partners, service providers, or to the press. Aggregate
statistics contain only non-personally identifiable information.

 

Information partners collect

 

Our site contains links to other websites whose information practices may be
different than ours. You should consult the other sites’ privacy policies, as we
have no control over information that you may submit or that the third parties
collect on those sites.

 

We may offer promotions or content that is sponsored by, or co-branded with,
identified third parties. By virtue of these relationships, these third parties
may obtain personally identifiable information that you submit. The TruGreen
Companies has no control over the third party’s use of this information.

 

Our use of cookies

 

The TruGreen Companies website uses cookies, a technology that stores small
pieces of information on your hard drive, to personalize content and keep track
of your purchases during your visit. Each time your browser visits a website,
the site sends all cookies relevant to that website; cookies are used to
maintain a session between you and the web server.

 

Commitment to the security of your information

 

When you place orders or access your account information, we use a secure
server. The secure server software, SSL (Secure Sockets Layer), encrypts all
information you input before it is sent to us. Furthermore, digital certificates
protect all of the customer transactional data we collect against unauthorized
access. The TruGreen Companies digital certificates are issued by VeriSign, one
of the most established issuers of digital certificates. Additionally, we use
firewall security and limit data access to protect your personally identifiable
information.

 

How to update/change your preferences

 

The TruGreen Companies may send communications, promotional information, and/or
newsletters to our registrants. You can choose to not receive communications
from us. We provide the following options for reviewing and updating the
personally identifiable information that we collect and maintain, including
options for

 

2

--------------------------------------------------------------------------------


 

communications, news, and special offers. To review and update your choices,
please send us an e-mail with your changes, titled “Profile Update”. You may
also call a customer care specialist at 1-800-TRUGREEN. You may also unsubscribe
from our e-mail list at any time.

 

Changes to our privacy policy

 

If we materially change our privacy policy, we will post changes on this page so
that you are always aware of what information we collect, how we use it, and
under what circumstances we disclose it.

 

Privacy Policy  |  Site Map  |  Lawn Care Directory  |  Product Use Statement

© 2000–2008 The TruGreen Companies L.L.C. All rights reserved.

 

Terminix® Merry Maids® TruGreen® TruGreen LandCare®

ServiceMaster Clean® InStar® Services Group American Home Shield®

Furniture Medic® AmeriSpec® TruGreen Careers

 

3

--------------------------------------------------------------------------------

 

Privacy Policy, AHS - American Home Shield

 

[g22842km45i001.jpg]

 

Privacy Policy/Your Policy Rights

 

At American Home Shield, we are committed to protecting your privacy. We use the
information we collect about you to process orders and to provide a more
personalized shopping experience.

 

What information do we collect? How do we use it?

 

When you request information about a product or service or register with our
site, we may need to know specific information about you. This enables us to
process your registration/requests and promptly reply to your needs.

 

When you order products or services from American Home Shield, we need to know
your name, e-mail address, mailing address, credit card number and expiration
date. This allows us to process and fulfill your order and to notify you of your
order status. To learn more about our encryption policies, please review the
section “How does American Home Shield protect customer information?”

 

This site contains links to other sites. American Home Shield is not responsible
for the privacy practices or the content of such Web sites. We will not pass
your information along to the linked site. However, we cannot protect your
information if you provide it to that site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of American Home Shield’s web sites.

 

We may also use the information we collect to occasionally notify you about
important changes to the Web site, new American Home Shield services, and
special offers and information we think you’ll find valuable. If you would
rather not receive this information, please contact us through one of the
channels identified in the choice/opt-out section.

 

How does American Home Shield protect customer information?

 

When you place orders, we use a secure server. This secure server software, SSL
(Secure Sockets Layer) encrypts all information you input before it is sent to
us. Furthermore, customer transactional data we collect is protected against
unauthorized access with the use of digital certificates. American Home Shield’s
digital certificates are issued by VeriSign, one of the most established signers
of digital certificates.

 

Will American Home Shield disclose the information it collects to outside
parties?

 

American Home Shield does not sell, trade or rent your personal information to
others. We may choose to do so in the future with trustworthy third parties, but
you can request that we do not by e-mailing us at customercare@ahslink.com. (If
you use more than one e-mail address to shop with us, send this message from
each e-mail account you use.) Also, American Home Shield may provide aggregate
statistics about our customers, sales,

 

1

--------------------------------------------------------------------------------


 

traffic patterns, and related site information to reputable third-party vendors.
However, these statistics will not include personal identifying information.

 

Choice/Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communication
from American Home Shield and our partners when we request information about a
visitor.

 

This site allows the following options for removing your information from our
database. If you do so, you will not receive future communication from us.

 

·                  You can send e-mail to customercare@ahslink.com

 

·                  You can call the following telephone number: 1-800-776-4663

 

Correct/Update

 

This site gives users the following options for changing and modifying
information previously provided.

 

·                  You can send e-mail to customercare@ahslink.com

 

·                  You can call the following telephone number: 1-800-776-4663

 

Your consent

 

By using our Web site, you consent to the collection and use of this information
by American Home Shield. If we decide to change our privacy policy, we will post
those changes on this page so that you are always aware of what information we
collect, how we use it and under what circumstances we disclose it.

 

Contacting the Web site

 

If you have any questions about this privacy statement, the practices of this
site or your dealings with this web site, you can contact us at:

 

customercare@ahslink.com

1-800-776-4663

 

Special Notice to California Residents

 

American Home Shield customers residing in California who have submitted
personal information to us may request information about our disclosures of
certain categories of personal information to third parties for their direct
marketing purposes. All requests for disclosure information must be submitted to
us at customerprivacy@ahslink.com. Within 30 days of receiving such a request,
we will provide a list of the categories of personal information disclosed to
third parties for third-party direct marketing purposes during the immediately
preceding calendar year, along with the names and addresses of these third
parties. This request may be made no more than once per calendar year. Pursuant
to California law, we reserve our right not to respond to requests submitted to
addresses other than those specified in this paragraph.

 

P03102006U03312006

 

© 2006 American Home Shield Corporation and its licensed subsidiaries.

All rights reserved. Privacy Policy | Contact Us | Sitemap

[g22842km45i002.jpg]

 

2

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

Attachment 11-9

 

[***] [11 pages omitted]

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 12

Form of Business Associate Agreement

 

This is Exhibit 12, Form of Business Associate Agreement, to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 

Exhibit 12 begins on the next page.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

FORM OF BUSINESS ASSOCIATE ADDENDUM

 

This Business Associate Addendum (“Addendum”) supplements and is made a part of
the Master Service Agreement (the “Agreement”), dated as of December 11, 2008,
by and between ServiceMaster Consumer Services, L.P. (“Customer”) and
International Business Machines Corporation (“IBM”).

 

Recitals

 

A.                                   Customer and IBM are Parties to the
Agreement pursuant to which IBM provides certain services to Customer.  In
connection with those services, the members of the Customer Group may disclose
to IBM certain health information held by such entities (“Protected Health
Information,” as defined at 45 C.F.R. § 160.103) that is subject to protection
under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
and certain regulations promulgated thereunder by the United States Department
of Health and Human Services at 45 C.F.R. Parts 160 through 164 (“HIPAA
Regulations”).

 

B.                                     The purpose of this Addendum is to help
facilitate compliance by the members of the Customer Group with the requirements
of the HIPAA Privacy Rule (45 C.F.R. Part 164) and the proposed HIPAA Security
Rule (67 Fed. Reg. 53267,   August 14, 2002) when (i) a member of the Customer
Group is a “covered entity,” and (ii) IBM is the recipient of Protected Health
Information from such entity under the Agreement and is acting as a “business
associate” of such entity, as those terms are defined in the HIPAA Regulations.

 

C.                                     The Customer acknowledges that IBM may
act in a capacity other than as a business associate and that this Addendum only
applies to the extent that IBM is acting as a business associate for the members
of the Customer Group.  Hereinafter though, IBM will be referred to as “Business
Associate.”

 

IN CONSIDERATION OF THE FOREGOING, and the mutual promises and covenants contain
herein, the Parties agree as follows:

 

Agreement

 

1.                                      Definitions.  Unless otherwise provided
in this Addendum, capitalized terms have the same meaning as set forth in the
HIPAA Regulations or the Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Applicability.  This Addendum shall be
applicable to Protected Health Information (i) received by Business Associate
from the members of the Customer Group, (ii) created or received by Business
Associate on behalf of the members of the Customer Group, or (iii) or otherwise
obtained by Business Associate in the course of providing the Services under the
Agreement.

 

3.                                      Scope of Use of Protected Health
Information.  Business Associate shall not use or disclose Protected Health
Information for any purpose other than:

 

(i)                                     As permitted or required by the
Agreement or to carry out the activities specified in the Agreement;

(ii)                                  For management and administrative
activities of Business Associate; and

(iii)                               As otherwise “Required by Law”, as defined
in 45 C.F.R. § 164.103.

 

4.                                      Safeguards for the Protection of
Protected Health Information.  Business Associate shall process Protected Health
Information on behalf of the members of the Customer Group and in accordance
with Customer’s instructions. Business Associate shall follow Customer’s
instructions by implementing and maintaining operational and technological
safeguards mutually agreed to in applicable statements of work or in comparable
contract documents describing the services to be performed. Customer agrees that
the specified safeguards are appropriate for the Customer Group’s requirements.
Customer also confirms that Customer is solely responsible for ensuring that
specified processing and safeguarding instructions comply with data protection
laws applicable to the Customer Group.

 

5.                                      Reporting of Unauthorized Uses or
Disclosures.  Business Associate shall immediately notify Customer of any use or
disclosure of Protected Health Information of which Business Associate becomes
aware that is not provided for or permitted in the Agreement, including this
Addendum.

 

6.                                      Use of Subcontractors.  To the extent
that Business Associate discloses Protected Health Information to one or more
subcontractors or agents, Business Associate shall cause each such subcontractor
and agent to sign an agreement with Business Associate containing provisions and
conditions related to the protection and confidentiality of Protected Health
Information (including the obligation to notify Customer of unauthorized uses or
disclosures of Protected Health information as set forth in Section 5, above) at
least as restrictive as those that apply to Business Associate under the
Agreement and this Addendum.   Business Associate shall provide Customer with
copies of such written agreements.

 

7.                                      Authorized Access to and Amendment of
Protected Health Information.    Within twenty (20) days of any request by
Customer, Business Associate shall make available to Customer all Protected
Health Information held

 

--------------------------------------------------------------------------------


 

by Business Associate.  Additionally, within twenty (20) days of any request by
Customer, Business Associate shall incorporate any amendments Customer makes to
Protected Health Information.  The requirements of this section may be satisfied
by Business Associate providing electronic access to Customer of Customer data
maintained or processed by Business Associate.

 

8.                                      Accounting of Disclosures of Protected
Health Information.  Business Associate shall keep records of disclosures of
Protected Health Information made by Business Associate (the “Disclosure
Accounting”) on an ongoing basis for a period of six (6) years, except for
disclosures exempt from accounting in 45 C.F.R. § 164.524.  Business Associate
shall provide the Disclosure Accounting to Customer within forty-five (45) days
of receiving a written request therefor from Customer.

 

9.                                      Health and Human Services.  Business
Associate shall make its internal practices, books and records related to the
use and disclosure of Protected Health Information under the Agreement and this
Addendum available to Secretary of the Department of Health and Human Services
as required by HIPAA and the HIPAA Regulations for the purpose of determining
Customer’s compliance with 45 CFR § 164.500 et. seq.

 

10.                               Future Confidentiality of Protected Health
Information.  Upon the expiration or earlier termination of the Agreement for
any reason, if feasible, Business Associate shall return to Customer, or, at
Customer’s direction, destroy, all Protected Health Information in any form.  If
such return or destruction is not feasible, Business Associate shall notify
Customer and extend the protections of this Addendum to the Protected Health
Information and shall limit further uses and disclosures to those purposes that
make the return or destruction of the Protected Health Information infeasible. 
This provision shall apply to Protected Health Information that is in the
possession of agents or subcontractors of Business Associate.

 

11.                               Termination of the Agreement.  Customer may
terminate those portions of the Agreement which require Business Associate to
use or disclose Protected Health Information in the event Business Associate
breaches a material term of this Addendum.  Such termination shall be in
accordance with and subject to any rights to cure and payment obligations
specified in the Agreement.

 

12.                                 Amendment.  If HIPAA or the HIPAA
Regulations are amended or interpreted in any manner that renders this Business
Associate Agreement inconsistent therewith, Customer may, on thirty (30) days
written notice to Business Associate (or any shorter notice period necessary to
comply with such amendment or interpretation), amend this Business Associate
Agreement to the extent necessary to comply with such amendments or
interpretations, subject to Section 3.2(e) of the Master Agreement.

 

--------------------------------------------------------------------------------


 

12.                               Effect on Agreement.  The sole purpose of this
Addendum is to facilitate Customer’s compliance with 45 CFR § 164.504.  This
Addendum is not intended to, nor shall it be construed to, reduce or diminish
any of Business Associate’s or Customer’s obligations under the Agreement. 
Accordingly, except as to the extent expressly inconsistent with this Addendum,
all other terms of the Agreement shall remain in full force and effect and shall
not be modified, diminished or reduced hereby.  In the event of a conflict
between the provisions of this Business Associate Agreement and the Agreement,
then the more restrictive provisions shall apply. There are no intended third
party beneficiaries under this Addendum, other than the members of the Customer
Group.

 

13.                               Assignment.  The Addendum will be binding on
the Parties and their respective successors and permitted assigns.  Neither
Party may, or will have the power to, assign the Addendum (or any rights
hereunder) except in accordance with Section 17.7 of the Master Agreement.  Any
attempted assignment that does not comply with the terms of this paragraph shall
be null and void.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Business Associate
Addendum to be executed as of the date and year hereinafter written.

 

SERVICEMASTER CONSUMER SERVICES, L.P.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 13

Customer Competitors

 

This is Exhibit 13, Customer Competitors, to that certain First Amended and
Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless defined in this Exhibit, capitalized terms have the
meanings set forth in the Master Agreement or the “Definitions” Exhibit to the
Master Agreement.  This Exhibit 13 lists the entities that are Customer
Competitors.  Customer may modify this Exhibit 13 [***].

 

American Home Shield

[***]

 

AmeriSpec

[***]

 

ServiceMaster Clean Business Services

[***]

 

ServiceMaster Clean Disaster Restoration

[***]

 

Furniture Medic

[***]

 

Terminix

[***]

 

TruGreen

[***]

 

TruGreen LandCare

[***]

 

Merry Maids

[***]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

TRANSACTION DOCUMENT NO. 1

 

1.                                      INTRODUCTION

 

This First Amended and Restated Transaction Document No. 1 is effective as of
November 1, 2010 (the “Execution Date”), and is made by ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  This
Transaction Document and its Schedules are incorporated into that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Section 1.2(d) of the Master Agreement sets forth the
order of precedence in the event of a conflict between the provisions of this
Transaction Document and the Master Agreement.

 

2.                                      DEFINITIONS

 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to the Transaction Document.

 

3.                                      SERVICES, CHARGES AND CREDITS

 

3.1                               Services

 

Service Provider shall provide the Services to the Customer Group in accordance
with the Master Agreement (including the Exhibits thereto) and this Transaction
Document (including the Schedules hereto).  The scope and composition of the
Services and the responsibilities of the Parties with respect to the Services
described in this Transaction Document are defined in the Master Agreement, this
Transaction Document, and Schedules A through T attached hereto.

 

3.2                               Charges

 

The “Charges” Schedule to this Transaction Document sets forth the pricing and
charging methodologies for the Services.  Further, the “Service Level Agreement”
Schedule to this Transaction Document sets forth certain credits which may be
payable by Service Provider to Customer.

 

4.                                      TERM/COMMENCEMENT DATE/SURVIVAL/RENEWAL

 

4.1                               Term and Commencement Date

 

The term of this Transaction Document will begin as of the Original Effective
Date and will terminate on December 11, 2015 (“Transaction Document Expiration
Date”), unless earlier terminated in accordance with Section 12 of the Master
Agreement or extended in accordance with the provisions of this Section 4.1
(“Transaction Document Term”).  Customer, at its option exercised by written
notice to Service Provider delivered at least [***] prior to the

 

1

--------------------------------------------------------------------------------


 

then-scheduled expiration date, may renew the term of this Transaction Document
for up to an additional twelve (12) months on the terms, conditions and pricing
then in effect.  Customer may exercise its renewal right for the entire twelve
(12) month period or in increments of at least six (6) consecutive months each. 
Any further renewals of the Transaction Document Term beyond twelve (12)
additional months will be at Service Provider’s then applicable commercial terms
and conditions, including pricing, or as otherwise agreed between the Parties.

 

4.2                               Quality Programs

 

The Service Provider operations engaged in performing the Services, not later
than the due date [***] as described in Schedule F-5, will be, and shall at all
times during the Term remain, with respect to Customer’s account [***] compliant
as certified by the Service Provider’s Transition Transformation Service
Delivery Group, which performs metrics reporting and [***] appraisal services. 
The scope of services provided by this group includes review, assessment,
training and certification of end to end processes for the entire delivery
function to ensure compliance with [***].  Certification of the environment
includes the processes and defined projects with associated deliverables. 
Service Provider shall manage the provision of the Services consistently with
the principles of the IT Infrastructure Library.

 

4.3                               Knowledge Worker Provisions

 

In addition to the requirements under Section 3.9 of the Master Agreement,
Service Provider shall provide knowledge workers with the specific skills
described in the “Knowledge Worker Provisions” Schedule.

 

4.4                               DR Test Failure Termination Right

 

Customer may exercise the termination right set forth in third sentence of
Section 3.5(b) of the Master Agreement with respect to the Services comprising
the Disaster Recovery Services Tower if a DR Test Failure occurs with respect to
any of the Disaster Recovery Plans relating to the systems referred to in the
“Disaster Recovery Requirements” Schedule and its attachments.

 

4.5                               Final Critical Transition Milestone

 

For purposes of Section 12.1(j) (Transition Failure) of the Master Agreement,
the “final Critical Transition Milestone” shall be Critical Transition Milestone
10-M (Transition Completion, [***]), as described in the “Transition and
Transformation Critical Milestones” Schedule.

 

4.6                               Service Level Commencement Dates

 

The Parties agree that for each Type 1 Service Level listed in the “Service
Level Matrix” Schedule as of the Effective Date, unless a later date is
specified in the “Service Level Matrix” Schedule, the Service Level Commencement
Date has occurred [***] prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

4.7                               Network Performance

 

If prior to [***], Service Provider fails to perform any of the network-related
tasks in accordance with the specifications in the table below [***].

 

The specifications below are in addition to the requirements set forth in the
Agreement; provided, however, the “Service Level Agreement” Schedule will govern
the determination of a Service Level Default.  Service Provider will designate a
network focal to be the single point of contact for Customer with respect to
network-related performance issues.  [***]

 

TASK

 

SPECIFICATIONS

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

Table of Schedules

 

Schedule

 

Schedule Title

A

 

Definitions

B

 

Services Description

B-1

 

Statement of Work

B-2

 

Customer Business Applications

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions

C-1-1

 

Consolidated Skills List

C-2

 

List of Key Personnel

D

 

Service Level Agreement

D-1

 

Service Level Methodology

D-2

 

Service Level Matrix

D-3

 

Critical Services

E

 

Charges

E-1

 

Pricing Methodology

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Project Rates

E-7

 

Resource Unit Definitions

E-8

 

Financial Responsibility Matrix

E-9

 

Termination Charges

E-10

 

Form of Invoice

F

 

Transition and Transformation Plan

F-1

 

Transformation and Transition

F-2

 

High Level Transition and Transformation Plan

F-3

 

Transition and Transformation Critical Milestones

F-4

 

[Reserved]

F-5

 

Re-Solution Milestones

F-5-1

 

[***]

F-5-2

 

[***]

F-5-3

 

[***]

F-5-4

 

[***]

F-5-5

 

[***]

F-5-6

 

[***]

 

4

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title

F-5-7

 

[***]

F-5-8

 

[***]

G

 

Customer Software

H

 

Service Provider Software

I

 

[RESERVED]

J

 

Reports

J-1

 

Reports: IBM Sample Standard Reports

K

 

List of Approved Benchmarkers

L

 

Technical Architecture and Product Standards

M

 

Disaster Recovery Requirements

M-1

 

Disaster Recovery Requirements - General

M-1-a

 

Disaster Declaration Event Fee

M-1-b

 

Common BCRS Shared Services

M-2-A

 

Terminex [***] Specs

M-2-b

 

Terminex [***] Services

M-2-c

 

Terminex [***] Replication

M-3

 

Terminex [***] Specs

M-4-a

 

AHS Specs

M-4-b

 

AHS Services

M-4-c

 

AHS Disaster Recovery Program

M-5

 

JDE [***] Specs

M-6

 

JDE [***] Specs

M-7

 

Terminex [***] Specs

M-8

 

Lawn [***] Specs

M-9

 

Land [***] Specs

M-10

 

Land [***] Specs

M-11

 

BSC AD [***] Specs

N

 

Termination Assistance Services

O

 

Projects

P

 

[RESERVED]

Q

 

Service Locations

R

 

Commercially Unavailable Service Provider Tools

S

 

Customer Facilities

T

 

Approved Subcontractors

 

5

--------------------------------------------------------------------------------


 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TRANSACTION DOCUMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE
PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF (1) THIS TRANSACTION
DOCUMENT, (2) ITS SCHEDULES, AND (3) THE MASTER AGREEMENT (INCLUDING THE
EXHIBITS THERETO), INCLUDING THOSE AMENDMENTS MADE EFFECTIVE BY THE PARTIES IN
THE FUTURE.  THIS STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES SUPERSEDES ALL
PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

Accepted by:

 

Accepted by:

 

 

 

SERVICEMASTER CONSUMER SERVICES, L.P.

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

By: ServiceMaster Consumer Services, Inc.,

 

 

its General Partner

 

 

 

 

By:

/s/ Eusebio Formoso

By:

/s/ Daniel Marks

 

 

Authorized Signature

 

Authorized Signature

 

 

 

 

 

Daniel Marks

 

Eusebio Formoso

Name (Type or Print)

 

Name (Type or Print)

11-23-2010

 

11-23-2010

Date

 

Date

 

6

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE A
DEFINITIONS

 

This is Schedule A, Definitions, to the First Amended and Restated Transaction
Document No. 1 to that certain First Amended and Restated Master Services
Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  The following
terms used in Transaction Document No. 1 have the meanings indicated below.

 

A.01                       “AAA Rules” means the American Arbitration
Association’s Commercial Arbitration Rules.

 

A.02                       “Acceptance Criteria” means the acceptance criteria
applicable to each Deliverable provided or developed by Service Provider,
including Critical Transformation and Transition Milestones and Projects, as
specified by the Parties in accordance with the “Governance and Change Control”
Exhibit.

 

A.03                       “ACD Agent” has the meaning set forth in the
“Network” section of Schedule E-7.

 

A.04                       [***]

 

A.05                       “Add/Change” has the meaning set forth in the “End
User” section of Schedule E-7.

 

A.06                       “Affected Employees” means the individuals listed in
the “List of Affected Employees” Schedule, who are employed by a member of the
Customer Group prior to the Effective Date and to whom Service Provider or
Network Services Provider shall consider for offers of employment pursuant to
the “Terms for Affected Employees” Schedule.

 

A.07                       “Allocation of Pool Percentage” means the portion of
the Pool Percentage that is specified for any particular CPI in the event of a
Service Level Default for such Service Level.  Any such portion shall not exceed
[***] of the At Risk Amount.

 

A.08                       “Annual Satisfaction Survey” means the annual survey
of Customer designated managers / stakeholders receiving the Services from
Service Provider.

 

A.09                       “Application Development Resource Baseline”
represents the Resource Baseline for Application Maintenance, Application
Development, and the PMO Core Team’s application resources.

 

A.10                       “Application Development Services” has the meaning
set forth in the “Application Development and Maintenance” section of
Schedule E-7.

 

A.11                       “Application Maintenance Services” has the meaning
set forth in the “Application Development and Maintenance” section of
Schedule E-7.

 

1

--------------------------------------------------------------------------------


 

A.12                       “Arbitration Notice” means a written notice
requesting arbitration in accordance with Section 3(a)(iii)(D) of the “Service
Level Methodology” Schedule.

 

A.13                       “ARC” means an additional resource charge to Customer
by Service Provider pursuant to the ARC/RRC process described in Section 2.4 and
Section 2.5 of Schedule E-1 for Resource Unit usage above the ARC Point.

 

A.14                       “ARC Point” means the threshold point Resource Unit
consumption must exceed before an ARC will be applied.  [***]

 

A.15                       “ARC Rate” means the monetary rate per unit to be
charged by Service Provider to Customer for any Resource Unit consumption for
each applicable Resource Unit [***] according to the formulas defined in Section
2.4(b) of Schedule E-1.

 

A.16                       “ARC/RRC Measurement Period” means the period of time
over which applicable Resource Units are to be measured, to determine the
applicability of an ARC or RRC.

 

A.17                       “ARC/RRC Rates” means the ARC Rates and the RRC
Rates.

 

A.18                       “At Risk Amount” means, for any month during the
Term, [***] of the [***] for such month, which is the amount that Service
Provider will have at risk for all Service Level Credits in such month.

 

A.19                       “Base Charges” means all of the recurring monthly
Charges described in Section 2.2 of Schedule E-1.

 

A.20                       [***]

 

A.21                       “Baseline Data” means the actual data measured during
a Measurement Period [***].

 

A.22                       “Blackberry ID” has the meaning set forth in the
“Messaging” section of Schedule E-7.

 

A.23                       [***]

 

A.24                       “BSC” refers to Customer Business Applications for
one or more departments or subsidiaries of Customer.

 

A.25                       “Change Control Procedures” means the process and
procedures to be followed by Customer and Service Provider in accordance with
the “Governance and Change Control” Exhibit when either Party wishes to make a
Change to the existing Services.

 

A.26                       “Change Management Procedure” means a detailed
procedure describing how operational IT or Service delivery Changes will be made
to meet the Customer’s business needs within the accepted timeframes and subject
to specific approvals.

 

A.27                       “Change Order Log” means a historical log of Change
Orders throughout the Term.

 

2

--------------------------------------------------------------------------------


 

A.28                       “Change Threshold” means [***] occurring during a
Business Day.

 

A.29                       “Charge Mechanics” means the specific mechanics,
formulas or specified rates, such as ARCs, RRCs, rate cards, [***], Pass-Through
Charges, out-of-pocket expenses and other specifics used to calculate or govern
the Charges.

 

A.30                       “Chargeable Project Work” means Project activities to
the extent such performance is (i) requested and approved by Customer as
evidenced by a signed Project Work Order, and (ii) are not activities otherwise
required to be performed by Service Provider pursuant to its obligations under
the Master Agreement.  Service Provider is compensated for Chargeable Project
Work as specified in Section 3.2 of Schedule E-1.

 

A.31                       “Charges” Schedule describes the methodology for
calculating all of the Charges payable by Customer to Service Provider with
respect to the Services that Service Provider shall deliver to Customer pursuant
to the Master Agreement.

 

A.32                       “COBRA” means continuation coverage required under
Section 4980 of the Internal Revenue Code, Part 6 of Title I of ERISA or
applicable state law.

 

A.33                       “Compound Service Level” means a single Service Level
that is comprised of two or more independent service metrics, conditions,
components or elements which are separately tracked, measured and reported on,
and which all together comprise the Compound Service Level.  A Compound Service
Level may be a CPI, KPI or GPI. 

 

A.34                       “Consulting and Non-IT Projects” means consulting and
other non-information technology Projects that are not otherwise included in the
Services.

 

A.35                       “Continuation Period” means the period beginning on
the Hire Date and ending [***] thereafter.

 

A.36                       “Core Third Party Agreements” means those Proposed
Transferred Agreements identified as “core” agreements in the “Third Party
Agreements” Schedule.

 

A.37                       “Critical Performance Indicators” or “CPIs” means
those Service Levels which are (i) described in the applicable “Service Level
Matrix” Schedule as a CPI and (ii) for which a Service Level Credit may be
payable.  Each CPI has an Expected Service Level and a Minimum Service Level
associated with it, unless otherwise specified.

 

A.38                       “Critical Transition and Transformation Milestone”
means a milestone specified in Schedule F-3.

 

A.39                       “Cross-Tower Services” means Services that affect
multiple Towers .

 

A.40                       “Customer Authorized User” means a person authorized
by Customer to receive Services.

 

A.41                       “Customer Business Applications” means the software
applications and their associated databases as listed in the “Customer Business
Applications” Schedule.

 

3

--------------------------------------------------------------------------------


 

A.42                       “Customer Governance Organization” means the Customer
governance organization described in Section 2.2 of the “Governance and Change
Control” Exhibit.

 

A.43                       “PMOs” mean the Customer PMO and the Service Provider
PMO.

 

A.44                       “Customer PMO” means Customer’s program management
office that oversees all Service delivery in accordance with the “Governance and
Change Control” Exhibit.

 

A.45                       “Database Instance” has the meaning set forth in the
“Server, Storage and Database” section of Schedule E-7.

 

A.46                       [***]

 

A.47                       [***]

 

A.48                       “Deliverable Form” means the form attached as
Appendix 4-F to the “Governance and Change Control” Exhibit.

 

A.49                       “Designated CPI” means those CPIs which are
designated in the “Service Level Methodology” Schedule as the subject of a
Service Level Termination Event pursuant to Section 2(c)(iv) of the “Service
Level Methodology” Schedule.

 

A.50                       “Detailed Re-Solution Plan” means a fully detailed
written Re-Solution Plan prepared and agreed upon by the Parties as further
described in Section 5.3 of Schedule F-1.

 

A.51                       “Detailed Specification Report” means the detailed
specification report prepared by Service Provider as part of the Change Control
Procedures.

 

A.52                       “Detailed Transformation and Transition Plan” means
the detailed written draft of the proposed final Transformation and Transition
Plan as further described in Section 3.2(a) of Schedule F-1.

 

A.53                       “Disaster Recovery” has the meaning set forth in the
“Disaster Recovery” section of Schedule E-7.

 

A.54                       [***]

 

A.55                       [***]

 

A.56                       “Early Rebadge Fixed Fees” has the meaning set forth
in Schedule E-3.

 

A.57                       “Email ID” has the meaning set forth in the
“Messaging” section of Schedule E-7.

 

A.58                       “Emergency Change” means an operational change to the
environment necessary to maintain continuity of Services prior to providing
notice to Customer or obtaining Customer’s approval of such change.

 

4

--------------------------------------------------------------------------------


 

A.59                       “Employee Service” means the duration of employment
with Customer, its Affiliates or predecessors from an employee’s date of hire
with Customer (or its Affiliate or predecessor) until the Hire Date as service
with Service Provider.

 

A.60                       “End User Satisfaction Survey” means end-user
satisfaction surveys conducted in accordance with the “Governance and Change
Control” Exhibit.

 

A.61                       “Enhancement” means a routine, stand alone change or
improvement that does not impact a system functionality, that does not require
integration testing (but will require testing prior to placing into production),
and where the change or improvement can be completed in less than [***].  A
branch move will be treated as an Enhancement if less than [***].  Any such
change or improvement taking [***] or more is considered a Project.

 

A.62                       “Essential Business Application” are those Customer
Business Applications listed in the “Critical Services” Schedule.

 

A.63                       [***]

 

A.64                       “Expected Service Level Default” means a recurring
failure of Service Provider to meet the Expected Service Level for the same CPI
or KPI [***] during a Service Level Reporting Period.

 

A.65                       “Expected Service Level” means the expected level of
performance for a CPI or a KPI, as applicable, as set forth in the applicable
“Service Level Matrix” Schedule.

 

A.66                       “General Performance Indicators” or “GPIs” means
those Service Levels which are described in the applicable “Service Level
Matrix” Schedule as a GPI.  Each General Performance Indicator has a Minimum
Service Level associated with it unless otherwise specified.  No Service Level
Credits are available in connection with GPIs.

 

A.67                       “Governance and Change Control” means the Exhibit by
which Service Provider will provide Customer with the performance reporting for
the Services as specified in the “Service Level Agreement” Schedule.

 

A.68                       “Governance Process Functional Responsibilities
Matrix” means a process responsibility matrix that details the responsibilities
of each of the Parties related to a given process identified in the “Governance
and Change Control” Exhibit.

 

A.69                       “Governance Transition Deliverables” are set forth in
Appendix 4-A of the “Governance and Change Control” Exhibit.

 

A.70                       “Handset” has the meaning set forth in the “Network”
section of Schedule E-7.

 

A.71                       “Help Desk Seat” has the meaning set forth in the
“End User” section of Schedule E-7.

 

5

--------------------------------------------------------------------------------


 

A.72                       “High Level Transformation and Transition Plan” means
an initial high level project plan for the Transformation and Transition Project
prepared by Service Provider in accordance with Schedule F-1.

 

A.73                       “High Priority Governance Processes” means those high
priority governance processes identified as such in Appendix 4-B of the
“Governance and Change Control” Exhibit.

 

A.74                       “Hire Date” means the date on which a Transitioned
Employee begins employment with Service Provider.  Except for employees on a
Leave of Absence, the Hire Date for the Transitioned Employees will be
determined in accordance with the “Transformation and Transition Plan” Schedule.

 

A.75                       “IMAC” has the meaning set forth in the “End User”
section of Schedule E-7.

 

A.76                       “Immediate Change” means any proposed Change
requested by Customer (i) that is reasonably required to comply with any
Customer Law, Customer Compliance Directive or any system or business
requirement as requested by Customer that Customer reasonably deems appropriate
to avoid a substantial impact to its systems or business, and (b) there is
insufficient time to prepare a Change Order for such Change in accordance with
normal Change Control Procedures or if the applicable charges (if any) are not
agreed to prior to Customer’s requirement to commence work related to such
Change.

 

A.77                       “Incident” means an event or issue that may cause
interruption or reduction in quality of the Services to an end-user.

 

A.78                       [***]

 

A.79                       [***]

 

A.80                       “Infrastructure Project Resource Baseline” is
described in Schedule E-3 and in the “Other” section of Schedule E-7.

 

A.81                       “Install” has the meaning set forth in the “End User”
section of Schedule E-7.

 

A.82                       “IP Telephony Port” has the meaning set forth in the
“Network” section of Schedule E-7.

 

A.83                       “iSEC” means the Information Security Controls
document described in the “Procedures Manual” Exhibit.

 

A.84                       “Issues Management Process” means the issues
management process used to track and resolve all Services performance and
operational issues and other non-operational issues according to the timeframes
indicated in Appendix 4-B and Section 2.4 of the “Governance and Change Control”
Exhibit.

 

A.85                       “IT Assets” means Customer’s information technology
hardware and Customer’s Software.

 

6

--------------------------------------------------------------------------------


 

A.86                       “Key Performance Indicators” or “KPIs” means those
Service Levels which are described in the applicable “Service Level Matrix”
Schedule as a KPI.  Each Key Performance Indicator has an Expected Service Level
and Minimum Service Level associated with it, unless otherwise specified.  No
Service Level Credits are available in connection with KPIs.

 

A.87                       [***]

 

A.88                       “Leave of Absence” or “LOA” means an approved leave
of absence for short term disability and/or the Family Medical Leave Act
pursuant to the Customer Group’s applicable policies.

 

A.89                       “LOA Offer Date” means a date within [***] after any
employee on an LOA is removed from leave status.

 

A.90                       [***]

 

A.91                       “Massachusetts Information Security Regulation” means
the Massachusetts Standards for the Protection of Personal Information of
Residents of the Commonwealth, 201 CMR 17.00-17.04.

 

A.92                       “Measured Applications” are the Customer Business
Applications.  The “tier” for each Measured Application is listed in the
“Customer Business Applications” Schedule.

 

A.93                       “Measurement Period” means, unless another date is
specified in the “Service Level Matrix” Schedule, the six (6) consecutive months
of measurements during which Baseline Data will be measured, which may be used
by Customer and Service Provider to determine Service Level Expected and/or
Minimum Service Levels, under Sections 2(d) and 3(a) of the “Service Level
Methodology” Schedule.  Service Provider will measure, collect and report to
Customer the relevant measurements during such period.

 

A.94                       “Measurement Window” means the periodic evaluation
and reporting frequency for each individual Service Level as specified in the
applicable “Service Level Matrix” Schedule (e.g., monthly, quarterly,
semi-annually, annually).

 

A.95                       [***]

 

A.96                       “Minimum Service Level Default” means a single
failure of Service Provider to meet the applicable Minimum Service Level for a
specific CPI or KPI in the applicable Measurement Window (e.g., monthly).

 

A.97                       “Minimum Service Level” means the minimum level of
performance set forth in the applicable “Service Level Matrix” Schedule with
respect to each CPI, KPI or GPI.

 

A.98                       “Monthly Performance Scorecard Report” means the
report describing Service Provider’s performance of the Services in the
preceding month in accordance with Section 2.5.1(b) of the “Governance and
Change Control” Exhibit.

 

7

--------------------------------------------------------------------------------


 

A.99                       “Move” has the meaning set forth in the “End User”
section of Schedule E-7.

 

A.100                 “Network Printer” has the meaning set forth in the “End
User” section of Schedule E-7.

 

A.101                 “Offer Date” means the date agreed to by the Parties in
accordance with the “Transformation and Transition Plan” Schedule, except for
Customer employees on Leaves of Absence.

 

A.102                 “Operating System Instance” has the meaning set forth in
the “Server, Storage and Database” section of Schedule E-7.

 

A.103                 “Operational” means, with respect to a personal computer
(including peripherals), and/or an PDA/handheld device, the point in time after
which installation and configuration of the unit by Service Provider have
occurred and the unit user has expressly acknowledged in writing that the unit
has been successfully installed and configured.

 

A.104                 “Patch Management” means the process of receiving,
reviewing, installing and tracking software updates issued by a software or
hardware provider.

 

A.105                 “PBX Voice Port” has the meaning set forth in the
“Network” section of Schedule E-7.

 

A.106                 “PCI” and “PCI DSS” mean the PCI Data Security Standard as
published from time to time by the PCI Security Standards Council.

 

A.107                 “Performance Trend/Improvement Report” means a report
illustrating Service Provider’s performance with respect to each Service Level
as a trend analysis against [***].

 

A.108                 “Personal Computer” has the meaning set forth in the “End
User” section of Schedule E-7.

 

A.109                 [***]

 

A.110                 “Pool Percentage” means [***] of the At Risk Amount or,
for any period during which one or more Special CPIs has been established by
Customer, [***].  For avoidance of doubt, the applicable percentage points shall
be apportioned by Customer across the CPIs such that the individual pool
percentages shall total an amount not greater than [***], as applicable;
provided, that at least [***] shall be allocated across the Special CPIs, if
any.

 

A.111                 “PPQA” means product and process quality assurance.

 

A.112                 “Preliminary Specification Report” means the preliminary
specification report prepared by Service Provider in accordance with the Change
Control Procedures.

 

A.113                 [***]

 

A.114                 “Problem” means the unknown underlying cause of one or
more Incidents.

 

8

--------------------------------------------------------------------------------


 

A.115                 “Problem Management” means the process by which Problems
are identified, communicated, managed, tracked, and resolved.

 

A.116                 “Process Leader” means the lead Service Provider SME.

 

A.117                 “Process Owner” means the designated lead Customer SME.

 

A.118                 “Productive Hours” means the number of productive hours
actually worked by a Service Provider employee or Service Provider subcontractor
employee, excluding non-productive time (which includes travel, vacation,
holiday, training, education, marketing, administrative staff meetings, medical
leave and military leave) to provide the Services.  Productive Hours does not
include Service Provider internal management time

 

A.119                 “Project” is a group of related, phased activities that
may span multiple days, weeks, or months that are documented through written
Project Work Orders, which may have defined milestones and Deliverables, are
required for Service Provider to perform the Services, and any such change or
improvement taking [***] or more is considered a Project.  As part of the
Services, Service Provider shall provide the services, functions,
responsibilities and materials necessary to manage, perform and complete the
Projects that

 

(a)                                             are in progress as of the
Effective Date, which are described in the “Project” Schedule,

(b)                                            are approved but not yet in
progress as of the Effective Date that are agreed to at that time by the
Parties, based upon the approach that they used in agreeing to the Projects
described in the preceding clause (a), which are described in the “Project”
Schedule, and

(c)                                             encompass future initiatives, as
required to provide the Services.

 

Service Provider shall report on the level of effort expended on Projects on a
weekly basis.

 

A.120                 “Project Change Request” means a Change to a Project
requested after a Project Work Order has been approved by Customer.  Any Changes
to Projects in progress (as of the Effective Date)must be described in detail
and any such Change will be addressed through the Change Control Procedures. 

 

A.121                 “Project Initiation and Authorization” process to request
project services according to the timeframes indicated in Appendix 4-B and
Section 2.4 of in the “Governance and Change Control” Exhibit.

 

A.122                 [***]

 

A.123                 [***]

 

A.124                 “Project Rates” means charges calculated using the hourly
rates set forth in Schedule E-6.

 

A.125                 “Project Schedule” refers to a “Project Work Order.”

 

9

--------------------------------------------------------------------------------


 

A.126                 “Project Work Order” means the documentation authorizing
the specific requirements, including scope, acceptance criteria, milestones,
Service Locations, Service Provider’s schedule and pricing commitment for a
particular Project (such commitment is referred to as “baselined” in the Service
Levels).  A Project Work Order is also referred to operationally as a statement
of work for a Project.

 

A.127                 “Proposed Transferred Agreements” means those Managed
Agreements identified as “Proposed to be Assumed,” if any, in the “Third Party
Agreements” Schedule.

 

A.128                 “RCA” means Root Cause Analysis.

 

A.129                 “Remote Locations” means those locations identified with
an “N” in the “IBM on site” column in the “Customer Facilities” Schedule.

 

A.130                 “Required Modification” means a software or hardware
update that is required to eliminate a program error, ensure reliability, ensure
legal compliance or that is required to enable system compatibility.

 

A.131                 “Re-Solution Milestone” has the meaning set forth in
Schedule F-5.

 

A.132                 “Re-Solution Plan” means the plan pursuant to which the
Services will be re-solutioned or transitioned to Successor Service Providers,
as described in Schedule F.

 

A.133                 “Re-Solution Project” means the Project pursuant to which
certain Services will be restructured and certain other Services will be
transitioned to Customer or Successor Service Providers, as outlined in the
Re-Solution Plan.

 

A.134                 “Resource Baseline” for each applicable category of
Service, means that quantity of Resource Units that is included in the monthly
Base Charges set forth in Schedule E-3.  The Resource Baselines for each month
of the Term are set forth in Schedule E-5.

 

A.135                 “Resource Unit” means, for each applicable Service, the
individual unit of resource consumption included in the Resource Baseline and
used to calculate adjustments to Base Charges in the form of either an ARC or a
RRC, as applicable, for Resource Unit consumption [***] according to the
formulas defined in Section 2.4(b) of Schedule E-1.

 

A.136                 “Responsible Executive” has the meaning set forth in
Section 2.2.8(a) of the “Governance and Change Control” Exhibit.

 

A.137                 “Retained Expenses” are those expenses and costs for which
Customer is financially responsible.

 

A.138                 “Root Cause Analysis” or “RCA” means the process to
identify the root cause of Problems and developing a plan for corrective
actions.

 

A.139                 “Router” has the meaning set forth in the “Network”
section of Schedule E-7.

 

10

--------------------------------------------------------------------------------


 

A.140                 “RRC” means a reduced resource credit issued to Customer
by Service Provider pursuant to the ARC/RRC process described in Section 2.4 and
Section 2.5 of Schedule E-1.

 

A.141                 “RRC Point” means the threshold point at which Resource
Unit consumption must be reduced below the Resource Baseline before a RRC will
be applied. [***]

 

A.142                 “RRC Rate” means the monetary rate per unit to be credited
by Service Provider to Customer for any Resource Unit consumption for each
applicable Resource Unit [***] according to the formulas defined in Section
2.4(b) of Schedule E-1.

 

A.143                 “Ruggedized Mobile Device” has the meaning set forth in
the “End User” section of Schedule E-7.

 

A.144                 “Senior Executives” means the senior official from each
Party (or the Party’s parent company) designated in Section 2.3(c)(iii) of the
“Dispute Resolution Procedures” Exhibit.

 

A.145                 “Service Authorization” means a request in the form of a
Project Work Order or similar approval for the provision of certain services
that authorizes a change in the volume of certain Resource Units which will
trigger an ARC or RRC.  For certain non-Project related Resource Units the
requirement for a Service Authorization shall be satisfied via the mutually
agreed upon process by which end-users are authorized to request a service from
Service Provider.

 

A.146                 [***]

 

A.147                 “Service Level Credit” means the financial credits
incurred by Service Provider in favor of Customer for Service Level Defaults for
CPIs determined in accordance with the provisions of Section 6(a) of the
“Service Level Methodology” Schedule.

 

A.148                 “Service Level Default” means a Minimum Service Level
Default or Expected Service Level Default.

 

A.149                 “Service Level Improvement Date” means the date beginning
[***] after each applicable Service Level Commencement Date.

 

A.150                 “Service Level” Schedule sets forth certain Service Levels
against which Service Provider’s performance of the Services will be measured. 
Also referred to as the “Service Level Matrix.”

 

A.151                 “Service Level Reporting Period” means each [***]
beginning on each applicable Service Level Commencement Date and continuing
(rolling) monthly throughout the Term.  [***]

 

A.152                 “Service Level Termination Event” has the meaning provided
in Section 2(c)(iv) of the “Service Level Methodology” Schedule.

 

A.153                 “Service Level Type” are listed in the “Service Level”
Schedule.

 

11

--------------------------------------------------------------------------------


 

A.154                 “Service Provider Benefit Plans” As of the Hire Date, the
Transitioned Employees shall be immediately eligible to participate in all
employee benefit savings and defined contribution programs, plans or policies
generally maintained for similarly situated employees of Service Provider (as
the same may be modified from time to time, “Service Provider Benefit Plans”).

 

A.155                 “Service Provider Governance Organization” means the
Service Provider governance organization described in Section 2.2 of the
“Governance and Change Control” Exhibit.

 

A.156                 “Service Provider PMO” means the Program Management Office
established by Service Provider to oversee all Services (including Services
effective as of the Effective Date and Services added after the Effective Date)
in accordance with the “Governance and Change Control” Exhibit.

 

A.157                 “Service Request” means a request for assistance or
performance in connection with the Services.

 

A.158                 [***]

 

A.159                 “Severity Level” has the meaning set forth in the “Service
Level Matrix” Schedule [***].

 

A.160                 “SMEs” means subject matter experts.

 

A.161                 “Special CPI” means a CPI defined by Customer, in
accordance with Section 3(a)(iii) of the “Service Level Methodology” Schedule,
[***].

 

A.162                 “Storage” has the meaning set forth in the “Server,
Storage and Database” section of Schedule E-7.

 

A.163                 “Support” means labor and associated maintenance
activities as required for Service Provider to perform or provide the Services,
or for Customer to receive the Services.

 

A.164                 “Switch” has the meaning set forth in the “Network”
section of Schedule E-7.

 

A.165                 “Telecom Expense Management” has the meaning set forth in
the “Network” section of Schedule E-7.

 

A.166                 “Termination Charges” means the charges for certain
termination events, as provided in Schedule E-8.

 

A.167                 “Thin Client Device” has the meaning set forth in the “End
User” section of Schedule E-7.

 

A.168                 “Transformation and Transition Charges” means Service
Provider’s Charges for the provision of the Transformation and Transition
Services, as set forth in “Pricing” Schedule.

 

A.169                 “Transformation and Transition Project” has the meaning
set forth in Section 2.1 of Schedule F-1.

 

12

--------------------------------------------------------------------------------


 

A.170                 “Transformation and Transition Project” means the project
undertaken by Service Provider to facilitate the transfer of operational
responsibility for the Services from Customer and its third party vendors to
Service Provider.

 

A.171                 “Transition Management Office” means the TMO established
in accordance with the “Governance and Change Control” Exhibit by Service
Provider to manage and execute the Transition and Transformation projects
necessary for the commencement of the delivery of Services associated with a
Transaction Document.

 

A.172                 [***]

 

A.173                 “Transitioned Employees” means all Affected Employees who
become Service Provider employees in accordance with the Master Agreement, the
“Terms for Affected Employees” Schedule and the “List of Affected Employees”
Schedule.

 

A.174                 [***]

 

A.175                 [***]

 

A.176                 [***]

 

A.177                 “Variable Charges” means, collectively, the ARCs/RRCs and
Charges attributable to Chargeable Project Work.

 

A.178                 “Voicemail Box” has the meaning set forth in the “Network”
section of Schedule E-7.

 

A.179                 “WAN Device” has the meaning set forth in the “Network”
section of Schedule E-7.

 

A.180                 “WARN Act” means the Transitioned Employees for compliance
with the Worker Adjustment and Retraining Act of 1988, as amended.

 

A.181                 “Web App Project” means customer-facing Web application
maintenance, application development and content management related activities
for the Customer Business Applications relating to the internet or “world-wide
web.”

 

A.182                 [***]

 

A.183                 [***]

 

A.184                 [***]

 

A.185                 “Wireless Access Point” or “WAP” has the meaning set forth
in the “Network” section of Schedule E-7.

 

13

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE B

SERVICES DESCRIPTION

 

This is Schedule B, Services Description, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule B describes the Services applicable to the Transaction Document
and defines the responsibilities of the Parties in the execution of these
Services.  Service Provider shall perform the Services in accordance with the
Agreement including the detailed processes and timetables specified in this
Schedule B, in the Service Levels set forth in the “Service Level Agreement”
Schedule, and the Procedures Manual.

 

Schedule B consists of the “Statement of Work” Schedule and the “Customer
Business Applications”.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE B-1

STATEMENT OF WORK

 

This is Schedule B-1, Statement of Work, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.  Notwithstanding
Section 17.10 of the Master Agreement, the titles and headings in the matrices
below shall be part of the Agreement.

 

1.0                               Introduction

 

This Schedule describes the major functions, tasks and activities related to the
provision of information technology (IT) infrastructure and application
development and maintenance Services to be provided to Customer by Service
Provider, including:

 

·                  Networking and Telecommunication (including telecomm expense
management [***]

 

·                  Help Desk and Desktop (including deskside support)

 

·                  Data Center Hosting and Server Management (including remote
server management)

 

·                  Security (including Disaster Recovery Services)

 

·                  Messaging Services

 

·                  Application Development, Support and Maintenance

 

·                  Data Management and Business Intelligence

 

·                  Franchises Services (for ServiceMaster Clean and Merry Maids,
including application development, support and maintenance, quality assurance
(QA) of Service Provider Software, implementation assistance, application
training, Third Party vendor advocacy, and user support).

 

Service Provider and Customer have the Responsibilities set forth in the
Responsibility Matrix below in connection with the Services described in this
Schedule.  Where a Party is to “approve” or “authorize” a matter, it may approve
or reject that matter in its discretion.  Approvals and rejections must be in
writing.  Where a Party is to “recommend,” “develop,” or “define” a matter, the
Party shall provide the product of such effort to the other Party in writing. 
Unless otherwise indicated in the Agreement, Service Provider shall provide all
Services to all Customer Locations listed on the “Customer Facilities” Schedule.

 

Unless specified otherwise, the Parties’ obligations shall be consistent with
the “Financial Responsibility Matrix” Schedule.  All Service Provider tasks and
responsibilities listed in the Responsibility Matrix include the timely
creation, updating, maintenance and provisions of all appropriate project plans,
project time and cost estimates, technical specifications, management
documentation and management reporting in a form and format that is acceptable
to Customer.  Where Service Provider is responsible for documentation or
documenting a task, Service Provider shall also document in the Procedures
Manual all Service Provider recommendations or changes to the Services that are
approved by Customer.

 

1

--------------------------------------------------------------------------------


 

Service Provider shall manage the provision of the Services consistently with
the principles of the IT Infrastructure Library.

 

This Schedule includes alternative allocations of functions, tasks and
activities between Customer and Service Provider which shall become effective as
set forth below.

 

2.0                               Responsibility Matrix

 

Subject to the detailed descriptions contained in this Schedule, Service
Provider and Customer shall be responsible for the tasks with an “X” in the
respective columns as set forth in the table below.

 

[***] [66 pages omitted]

 

2

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE B-2

CUSTOMER BUSINESS APPLICATIONS

 

This is Schedule B-2, Customer Business Applications, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule B-2 sets forth the Customer Business Applications by Customer
business unit.  Service Provider shall maintain all of the Customer Business
Applications set forth on this Schedule B-2 and ensure that the Customer
Business Applications are available for use by Customer at all times.  The times
listed in the table below in the column titled “System Availability
Requirements” are referenced in the “Service Level Matrix” Schedule and are used
to measure Service Provider’s performance.  [***]

 

Software designated in the table with a “Y” in the column titled “Under
Maintenance” is subject to a third-party maintenance agreement as of the
Execution Date.  Service Provider shall provide the Application Development
Support and Maintenance Services as described in Section E of the “Statement of
Work” Schedule for those Customer Business Applications identified with a “Y” in
the column titled “Support by IT.”  Customer may update this Schedule B-2 from
time to time to reflect changes in the Customer Business Applications portfolio
in accordance with the Change Control Procedures.  [***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***] [10 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE C

KEY PERSONNEL PROVISIONS

 

This is Schedule C, Key Personnel Provisions, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule C consists of the “Knowledge Worker Provisions” Schedule, the
“Consolidated Skills List” Schedule, and the “List of Key Personnel” Schedule.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE C-1

KNOWLEDGE WORKER PROVISIONS

 

This is Schedule C-1, Knowledge Worker Provisions, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

1.                                      Knowledge Workers

 

Service Provider shall provide the specified personnel with the specific
requirements or skills described in [***], below, in accordance with Section 4.3
of Transaction Document No. 1.

 

[***] [6 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

[***] [11 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE C-2

LIST OF KEY PERSONNEL

 

This is Schedule C-2, List of Key Personnel, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

The Service Provider personnel in the table below are Key Personnel under
Section 9.2(a) of the Master Agreement.  Service Provider shall provide the Key
Personnel beginning on the date indicated in the “Start Date” for the duration
indicated in the “Minimum Time Commitment” column.  Service Provider shall
locate the Key Personnel in the cities indicated in the “Primary Location”
column so that the Key Personnel are readily available for in-person meetings in
those cities.

 

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***].

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D

SERVICE LEVEL AGREEMENT

 

This is Schedule D, Service Level Agreement, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1,  2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule D consists of the “Service Level Methodology” Schedule, the “Service
Level Matrix” Schedule, and the “Critical Services” Schedule.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-1

SERVICE LEVEL METHODOLOGY

 

This is Schedule D-1, Service Level Methodology, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

1.                                      General Provisions.

 

(a)                                  General.

 

(i)                                     The Service Levels measure whether
Service Provider is meeting certain agreed, measurable criteria for the Services
that Service Provider is contractually committed to provide to Customer. 
Service Provider shall monitor, measure, collect, record and report to Customer
its performance beginning on each Service Level Commencement Date and thereafter
during the Term (including any Termination Assistance Period prior to handover
to Customer or Customer’s Successor Service Provider) against all Service Levels
then in effect.

 

(ii)                                  The “Service Level Matrix” Schedule sets
forth certain Service Levels against which Service Provider’s performance of the
Services shall be measured.  Service Provider shall perform the Services at or
above the levels of performance indicated for CPIs, KPIs and GPIs as set forth
in this Schedule D-1 and the applicable “Service Level Matrix” Schedule, and if
Service Provider fails to do so and is not otherwise excused from such failure,
Service Provider shall take the corrective actions and may be subject to the
other remedial measures specified in this Schedule D-1 and the Agreement.

 

(iii)                               Service Provider shall perform the Services
that are not subject to expressly defined Service Levels at a level of service
that meets or exceeds the greater of [***].

 

(iv)                              Service Provider shall be responsible for, and
have in place as of each applicable Service Level Commencement Date, all of the
measuring, monitoring and reporting capabilities necessary for measuring,
monitoring and reporting Service Provider’s performance against the Service
Levels as described in Section 5 below.

 

(v)                                 Except as otherwise stated in the applicable
“Service Level Matrix” Schedule, all Service Levels shall be measured by Service
Provider [***].  Service Provider shall report to Customer its performance
against Service Levels upon the Measurement Window frequency specified for each
Service Level in the applicable “Service Level Matrix” Schedule.

 

1

--------------------------------------------------------------------------------


 

(vi)                              For a Compound Service Level, satisfaction of
each and every metric, condition, component or element is necessary for the
satisfaction of the corresponding Service Level.  Customer may create a Compound
Service Level from separate, pre-existing Service Levels.  Where a Compound
Service Level is created from a number of separate, pre-existing Service Levels,
the Allocation of Pool Percentage for such Compound Service Level shall not
exceed [***].

 

(vii)                           Service Provider will promptly investigate and
remediate all failures associated with Service Levels in accordance with
Section 8 below.

 

(viii)                        Service Provider will provide Customer with the
performance reporting for the Services as specified in this Schedule D-1, the
“Reports” Schedule, and the “Governance and Change Control” Exhibit.

 

(ix)                                Service Provider will minimize recurrences
of all performance-related failures for which it is responsible in accordance
with Section 8 below.  Service Provider will also be responsible for reporting
to Customer any problems, such as outages, that appear likely to result in a
failure to meet any Service Level, within [***] of Service Provider becoming
aware of any such problem.

 

(x)                                   Customer will have the right to receive
Service Level Credits and ultimately to terminate the Services notwithstanding
any of the aforesaid efforts of Service Provider, if and to the extent such
rights accrue in accordance with the Agreement or this Schedule D-1.

 

(xi)                                Customer and Service Provider will each
provide a single point of contact for the prompt resolution of all Service Level
Defaults and all failures to provide Services to Customer in accordance with the
“Service Level Agreement” Schedule and the Agreement.

 

(b)                                 Reporting of Performance Measures.

 

Commencing on the Service Level Commencement Date and continuing throughout the
Term, including during any Termination Assistance Period:

 

(i)                                     Service Provider shall assemble and
create the reports described in the “Reports” Schedule and the “Service Level
Agreement” Schedule on the performance of the Services, in order to assist in
the effective management of the Services and support the improvement of the
Service Levels as described herein.

 

(ii)                                  Service Provider shall provide detailed
supporting information for each report to Customer in electronic form suitable
for use on a personal computer.  In addition, Service Provider shall make such
information available to Customer on-line using commonly available technology. 
The raw data and detailed supporting information shall be deemed to be Customer
Confidential Information, and Customer may access such information on-line at
any time during the Term; provided, that IBM may retain a copy of such data
solely for its accounting records, subject to the provisions of Section 11 of
the Master Agreement.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Commencing with the first Service Level
Commencement Date, within ten (10) calendar days after the last day of each
month during the Term, Service Provider will provide a monthly performance
report for CPIs and KPIs that reports various metrics, including:

 

(A)                              Service Provider’s performance against and
calculations with respect to each Service Level during the preceding month;

 

(B)                                the Performance Trend/Improvement Report; and

 

(C)                                potential problems of which Service Provider
is aware that could reasonably be expected to result in a failure to meet a
Service Level and remedial actions including summaries of the reports submitted
to Customer in accordance with Service Provider’s obligation to periodically
submit Service Level reports and Service Level Credits.

 

Notwithstanding the above, Service Provider shall only be required to report on
GPIs upon the request of Customer, and upon such request, Service Provider shall
produce the monthly performance report within ten (10) days.  Service Provider
shall only be required to provide within ten (10) Business Days Performance
Trend/Improvement Reports on GPIs upon the request of Customer.

 

(iv)                              If any monthly performance report provided by
Service Provider to Customer does not have reasonably sufficient detail and
accuracy for Customer to determine whether Service Provider achieved or failed
to achieve the Expected Service Level and/or Minimum Service Level for each
Service Level in the immediately preceding Measurement Window, then Customer may
provide written notice thereof to Service Provider, which notice must contain
reasonable detail of the deficiencies in the subject monthly performance
report.  If within ten (10) days after receiving such a notice Service Provider
fails to deliver to Customer a revised or replacement monthly performance report
containing reasonably sufficient detail and accuracy for Customer to determine
whether Service Provider achieved or failed to achieve a Service Level in the
applicable Measurement Window [***].

 

2.                                      Service Level Obligations.

 

(a)                                  Service Level Obligations.

 

The metrics, measurement standards, and other pertinent features for CPIs, KPIs
and GPIs are described in “Service Level Matrix” Schedule.

 

(b)                                 Commencement of Service Level Obligations.

 

The Parties agree that Service Provider will begin delivering the Services in
accordance with the Service Levels as of each applicable Service Level
Commencement Date for a particular Service.  Unless otherwise agreed in writing,
Service Provider is not accountable for Service Level performance prior to each
applicable Service Level Commencement Date.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Service Level Defaults, Service Level
Termination Event, and Excused Performance.

 

(i)                                     CPIs, KPIs and GPIs Generally.

 

The Parties acknowledge and agree that all Service Levels are important to the
proper support and operation of Customer’s business.  However, certain of the
Service Levels are of particular importance to Customer’s business and are
therefore designated as CPIs and KPIs.  Certain of the Service Levels, while
important to Customer’s business operations, are less critical to Customer and
are designated as GPIs.

 

(ii)                                  CPI Service Level Defaults.

 

Service Provider’s performance that results in a Service Level Default with
respect to a CPI (to the extent not excused pursuant to paragraph (v), below)
shall:

 

(A)                              entitle Customer to receive a Service Level
Credit;

 

(B)                                be escalated to the Operations Oversight
Committee; and

 

(C)                                result in Service Provider promptly preparing
a formal written recovery plan designed to prevent the reoccurrence of such
Service Level Default and, once approved by Customer, Service Provider shall
promptly implement at Service Provider’s sole cost, such approved plan.

 

(iii)                               KPI Service Level Defaults.

 

Service Provider’s performance that results in a Service Level Default with
respect to a KPI (to the extent not excused pursuant to paragraph (v), below)
shall:

 

(A)                              be escalated to the Operations Oversight
Committee; and

 

(B)                                result in Service Provider promptly preparing
a formal written recovery plan designed to prevent the reoccurrence of such
Service Level Default and, once approved by Customer, Service Provider shall
promptly implement at Service Provider’s sole cost, such approved plan.

 

(iv)                              Service Level Termination Events.

 

A Service Level Termination Event shall be deemed to exist if Service Provider
fails to meet the [***] in any Service Level Reporting Period.  [***].  Customer
shall have available to it all of the remedies set forth in the Agreement for
the occurrence of a Service Level Termination Event.

 

(v)                                 [***]

 

(d)                                 [***]

 

4

--------------------------------------------------------------------------------


 

3.                                      Additions, Modifications, Deletions and
Reclassifications of Service Levels.

 

[***] [4 pages omitted]

 

4.                                      [***]

 

(a)                                  [***] Availability and Dates.

 

[***]

 

(b)                                 [***] Methodology.

 

[***]

 

5.                                      Measuring Tools.

 

(a)                                  Commencing on each applicable Service Level
Commencement Date, Service Provider shall provide, implement, maintain and
utilize the necessary measurement and monitoring tools and procedures required
to measure and report on Service Provider’s performance of the Services against
the applicable Service Levels.  Service Provider’s measurement and monitoring of
Service Level performance shall permit reporting at a level of detail reasonably
sufficient to permit Customer to verify compliance with the Service Levels, and
shall be subject to audit by Customer pursuant to the Agreement.  Service
Provider shall provide Customer with information about and access to such
procedures upon request for purposes of verification.

 

(b)                                 Notwithstanding the foregoing, any new tools
required for new Service Levels added after the Execution Date shall be
identified in the Change Order or other documentation approving such new Service
Level.  In connection therewith, Service Provider shall be obligated to propose
a commercially reasonable measuring tool or methodology for a Service Level, and
if it fails to do so, such tool or methodology shall be determined using the
dispute resolution procedure set forth in the Agreement.

 

(c)                                  If, after the Execution Date or the
implementation of tools for new Service Levels or the tools Service Provider is
required to implement pursuant to Section 5(a) above for existing Service
Levels, one Party desires to use a different measuring tool or methodology for a
Service Level, such Party shall request such change through the Change Control
Procedures.  If the other Party approves the new measuring tool or methodology,
the Parties will reasonably adjust the Service Level measurements to account for
any increased or decreased sensitivity in the new measuring tools, provided that
if the Parties cannot agree on the required adjustment, either Party may
escalate the matter in accordance with the governance procedures set forth in
the “Governance and Change Control” Exhibit, and if the dispute is not resolved
thereby, the matter shall be resolved in accordance with the Dispute Resolution
Procedures.  It is not anticipated that changes in the measuring tools or
methodologies will drive changes in Service Levels; rather, the need to collect
and accurately reflect the performance data should drive the development or
change in measuring tools or methodologies.

 

5

--------------------------------------------------------------------------------


 

6.                                      Service Level Credits [***].

 

(a)                                  Service Level Credit Calculation.

 

Subject to Section 6(f) below, for each CPI Expected Service Level Default or
Minimum Service Level Default, Service Provider shall accrue to Customer a
Service Level Credit that will be computed in accordance with the following
formula:

 

Performance Credit = A × B

 

Where A is the At Risk Amount; and

 

Where B is the Allocation of Pool Percentage for the applicable CPI.

 

For example only, assume that Service Provider fails to meet the Minimum Service
Level for a CPI, the At Risk Amount is [***] of the [***], and the [***] for the
month in which the Service Level Default occurred were $[***].  Additionally,
assume that the Allocation of Pool Percentage for such CPI is [***]%.  The
Performance Credit due to Customer for such Service Level Default would be
computed as follows:

 

A (the At Risk Amount) is $[***] ($[***] × [***]%);

 

Multiplied by B (the Allocation of Pool Percentage for such CPI), which is
[***];

 

Yields a Performance Credit = $[***]

 

(b)                                 Multiple Defaults.

 

[***]

 

(c)                                  Notice of Service Level Credits.

 

Service Provider shall notify Customer in writing if Customer becomes entitled
to a Service Level Credit, which notice shall be provided monthly and shall
describe the Service Level Default for the month that is the subject of the
monthly CPI report.

 

(d)                                 [***]

 

(e)                                  Reconciliation of Service Level Credits
[***].

 

Upon occurrence of the events giving rise to a Service Level Credit, Service
Provider shall owe a debt to Customer for the applicable Service Level Credit
amount.  [***].  Service Provider shall credit to Customer against the next
monthly invoice:

 

(A)                              all accrued Service Level Credits [***], and

 

(B)                                all accrued Service Level Credits [***].

 

6

--------------------------------------------------------------------------------


 

If there will be no further invoices, Service Provider will pay the amount of
such Service Level Credits to Customer within thirty (30) calendar days.  [***]

 

(f)                                    Cumulative Remedies and Waivers.

 

The exercise by Customer of its rights under this Schedule D-1, including the
right to receive Service Level Credits [***], shall be without prejudice to its
other rights or remedies under the Agreement or at law or equity, including
Customer’s right to claim and collect damages and Customer’s right to terminate
the Agreement in whole or in part in accordance with the Agreement.  [***]

 

(g)                                 No Liquidated Damages.

 

Service Level Credits shall not constitute liquidated damages for the
corresponding failure to perform, and Customer shall be free to pursue any and
all remedies available under the Agreement with respect thereto, provided, that
any such credits actually paid by Service Provider to Customer shall be offset
against any damages awarded to Customer for claims arising from the
corresponding failure to perform.

 

7.                                      Annual Review.

 

Within twelve (12) months after each applicable Service Level Commencement Date,
and at least annually thereafter (after all initial Service Level Commencement
Dates have passed, the Parties shall agree to synchronize to a single date for
future use), or at either Party’s request, Service Provider and Customer will
review the Service Levels and any proposed adjustments to them as appropriate
pursuant to the Change Control Procedures to reflect any improved performance
capabilities associated with advances in the technology and methods used to
perform the Services or material changes in volumes and metrics used to
determine the Service Levels.  The Parties will also review any other
considerations relating to the Service Levels raised by either Party.  As part
of this review process, the Parties may jointly:  (a) determine and agree on the
addition and/or removal of Service Levels, (b) revise the categorization of
Service Levels, and (c) revise the results of the automatic continuous
improvement adjustment developed for a particular Service Level pursuant to
Section 4 above or improve a particular Service Level not subject to the
automatic continuous improvement adjustments of Section 4 above.

 

8.                                      Investigation and Correction.

 

[***]

 

Service Provider shall promptly investigate and correct each failure to meet the
Service Levels (whether or not such failure constitutes a Service Level Default)
by:

 

(a)                                  [***]

 

--------------------------------------------------------------------------------

 

7

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-2

SERVICE LEVEL MATRIX

 

This is Schedule D-2, Service Level Matrix, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

[***] [19 pages omitted]

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-3

CRITICAL SERVICES

 

This is Schedule D-3, Critical Services, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

[***] [1 page omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E

CHARGES

 

1.                                      GENERAL

 

This is Schedule E, Charges, to the First Amended and Restated Transaction
Document No. 1 to that certain First Amended and Restated Master Services
Agreement, dated as November 1, 2010, between ServiceMaster Consumer Services,
L.P. and International Business Machines Corporation.  Unless otherwise defined
herein, capitalized terms have the meanings set forth in the Master Agreement,
the “Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule
to the Transaction Document.

 

2.                                      ATTACHMENTS

 

The following attached Schedules are incorporated by reference herein:

 

2.1.                        Schedule E-1:   Pricing Methodology

 

2.2.                        Schedule E-2:   Critical Transition Milestone
Payment and Credit Schedule

 

2.3.                        Schedule E-3:   Pricing Table

 

2.4.                        Schedule E-4:   [Reserved]

 

2.5.                        Schedule E-5:   [Reserved]

 

2.6.                        Schedule E-6:   Project Rates

 

2.7.                        Schedule E-7:   Resource Unit Definitions

 

2.8.                        Schedule E-8:   Financial Responsibilities Matrix

 

2.9.                        Schedule E-9:   Termination Fees

 

2.10.                 Schedule E-10:  Form of Invoice

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-1

PRICING METHODOLOGY

 

This is Schedule E-1, Pricing Methodology, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

1.                                      OVERVIEW

 

1.1.                        General

 

This Schedule E-1 describes the methodology for calculating all of the Charges
as set forth in the other attachments to Schedule E.  In addition, this Schedule
E-1 describes the methodology for measuring and tracking the resources provided
by Service Provider and consumed by Customer for the purpose of calculating the
Variable Charges.  All Charges described in this Schedule E-1 are stated in U.S.
Dollars and are to be invoiced in U.S. Dollars [***].  If there is any Dispute
about the interpretation of this Schedule E-1 or any of the other attachments to
Schedule E (that are not clarified in the Master Agreement, Transaction Document
No. 1 or other Exhibits or Schedules to the Master Agreement or Transaction
Document No. 1) at any time, the Parties agree to use the pricing rules set
forth in Section 1.3, below, as a basis for settling the Dispute and that any
ambiguity shall be interpreted and construed in accordance with such rules.

 

The Charges described in Schedule E and its attachments fully compensate Service
Provider for providing the Services (as a whole) and for all of the resources
and materials used to provide the Services.  If the Services are changed
pursuant to the Change Control Procedures, the Charges herein will be adjusted
only to the extent specifically stated in a signed Change Order agreed upon
pursuant to the Change Control Procedures.  Customer shall not be responsible
for the payment (whether to Service Provider or any other service provider) of
any Charges, fees or other amounts not expressly described or referenced in
Schedule E and its attachments, or in any Change Order executed in accordance
with the Change Control Procedures, in connection with the Services.  In
determining the Charges, Service Provider has taken into account all of its
capital, operational, one-time start-up and all other incidental costs of
providing all of the Services and the Charges represent Service Provider’s sole
method of recovering such costs.

 

1.2.                        Reporting

 

Service Provider shall supply Customer with copies of the Reports and, where
available, electronic files that provide a detailed, auditable record of the
resource usage for each Resource Unit (and any other measurement of usage of the
Services provided in this Schedule E-1 or otherwise in the Agreement) on a
monthly basis, as described in Section 3.9 of the Master Agreement, Section 6.2
of this Schedule and the “Reports” Schedule.  Notwithstanding that

 

1

--------------------------------------------------------------------------------


 

reports will be provided to Customer on a monthly basis, Service Provider agrees
that there may be portions of the reports where data is calculated and provided
based on weekly activity.  This information shall be provided to Customer with
each invoice that Service Provider submits to Customer.

 

1.3.                        Pricing Rules and Default

 

The Charges are calculated or governed by specific Charge Mechanics.  The Charge
Mechanics are set forth in this Schedule E-1, the other attachments to
Schedule E or elsewhere in the Master Agreement.  If no Charge Mechanic is
provided for a Service, except any New Services or Additional Services, then
such Service is provided in consideration of the Base Charges.

 

2.                                      BASE CHARGES

 

2.1.                        Service Towers

 

The Base Charges, as set forth in this Article 2, are listed for the Resource
Baselines for each Tower for each month of each Contract Year as set forth in
Schedule E-3.

 

2.2.                        Calculation and Payment of Base Charges

 

Service Provider shall invoice Customer as set forth in Section 6 below.  The
Base Charges set forth in Schedule E-3, shall be prorated for any initial
partial month (e.g., if the applicable Commencement Date is mid-month) and final
partial month of the Term, as necessary.

 

2.3.                        ARCs/RRCs

 

Customer shall pay, in addition to the Base Charges, any applicable ARCs
calculated in accordance with Section 2.4 below, and shall receive a credit for
any RRCs calculated in accordance with Section 2.4 below.  The ARCs and RRCs
will be included in the Variable Charges invoice as set forth in Section 6 of
this Schedule E-1.  Each ARC and RRC shall be listed as a separate line item on
each such monthly invoice, and Service Provider shall include on or with each
such invoice detail sufficient to enable Customer to validate the correct
calculation and application of the ARCs and RRCs.

 

2.4.                        Calculation of ARCs/RRCs

 

(a)                                  General.  As of the Effective Date, the
Resource Units, Resource Baselines, [***], ARC/RRC Rates and ARC/RRC Measurement
Periods for each of the Towers are as set forth in Schedules E-3 and E-7, as
applicable.  The Resource Baselines are monthly amounts for Resource Units that
are measured on a monthly basis, unless otherwise agreed.

 

(b)                                 Calculation.  Within ten (10) Business Days
following the end of each applicable ARC/RRC Measurement Period, Service
Provider shall calculate and provide to Customer the ARCs and RRCs invoice
applicable to such ARC/RRC Measurement Period ([***], as applicable, for each of
the Resource Units as specified in Schedule E-3) in accordance with the
following formulas:

 

2

--------------------------------------------------------------------------------


 

(i)                                     ARC Measurement

 

(A)      If the actual Resource Unit consumption is equal to or less than the
ARC Point, then there will be no ARC.

 

(B)        If the actual Resource Unit consumption is greater than the ARC
Point, then the ARC calculation will be:

 

ARC = (Actual Resource Unit consumption — ARC Point) × applicable ARC/RRC Rate.

 

(C)        For example, if

 

[***]

 

Then:

 

[***]

 

(ii)                                  RRC Measurement

 

(A)      If the actual Resource Unit consumption is equal to or greater than the
RRC Point, then there will be no RRC.

 

(B)        If the actual Resource Unit consumption is less than the RRC Point,
then the RRC calculation will be:

 

RRC = (RRC Point — actual Resource Unit consumption) × applicable ARC/RRC Rate.

 

(C)        For example, if

 

[***]

 

Then:

 

[***]

 

2.5.                        ARCs/RRCs Forecast

 

Upon Customer’s reasonable request, Service Provider shall provide reasonable
forecast estimates of Customer’s consumption of Resource Units and applicable
forecasted ARC/RRC impacts.

 

2.6.                        [***]

 

3.                                      PRICE VARIABILITY

 

3.1.                        Organic Growth and Shrinkage

 

(a)                                  If at a “trigger date,” which is the end of
either of the following periods: [***], the Resource Unit volume for a Resource
Baseline is, in the aggregate, either [***] above

 

3

--------------------------------------------------------------------------------


 

or [***] below the Resource Baseline for such Resource Unit, and such volume
change is anticipated to be sustained over the next [***] and not associated
with a one-time event or a seasonal cycle, then upon Customer’s request and
within a reasonable time after the trigger date not to exceed [***], the Parties
shall negotiate in good faith and agree upon equitable adjustments to the
Resource Baseline, and the resulting Base Charge for such Resource Baseline and
ARC and RRC Rates, to reflect the volume change anticipated by Customer to
continue, applying the methodology described in paragraph (c) below.

 

(b)                                 Upon successful completion of the
renegotiations, the ARCs and RRCs will be calculated using the adjusted Resource
Baselines, Base Charges and ARC and RRC Rates and applied retroactively
beginning with the first month immediately following the trigger date.

 

(c)                                  In the event that Resource Baselines are to
be reset under the terms of this Section 3.1, the following methodology will be
used: the fixed costs contained within the total Charges for the applicable
Resource Units will be analyzed to determine the level of fixed costs that
reasonably could be shed or must be added for Service Provider to provide the
revised volumes.  Once the new fixed cost is determined, the remaining variable
portion will be applied against the revised Resource Baselines to calculate the
adjusted Base Charge and ARC/RRC rates, consistent with the existing Base Charge
and ARC/RRC rates.  Nothing in this Section 3.1 relieves Service Provider of its
obligation to provide the Services associated with a Resource Baseline during
the negotiation of an equitable adjustment to the Base Charges associated with
such Resource Baseline in accordance with this section.

 

3.2.                        Growth by Acquisition

 

If, a Customer Acquisition results in an increase in Resource Unit consumption
of [***] or more, Service Provider will review the Charges for the Services with
a view to providing an equitable adjustment in accordance with
Section 3.1(c) above as a result of such Customer Acquisition.

 

3.3.                        [***]

 

4.                                      PROJECT CHARGES

 

4.1.                        Transformation and Transition Charges

 

(a)                                  The Transformation and Transition Charges
fully compensate Service Provider for performance of all Transformation and
Transition activities set forth in the “Transition and Transformation Plan”
Schedule, including Service Provider’s travel and living expenses associated
with such Transformation and Transition activities.

 

(b)                                 Service Provider shall invoice the
Transformation and Transition Charges in the amounts and at the times set forth
in Schedule E-2, subject to any Acceptance Criteria as described in the
“Transition and Transformation Critical Milestones” Schedule.

 

4.2.                        Re-Solution Charges

 

(a)                                  The Charges fully compensate Service
Provider for performance of all of the activities set forth in the “Re-Solution
Milestones” Schedule, including Service Provider’s

 

4

--------------------------------------------------------------------------------


 

travel and living expenses associated with such activities except as otherwise
specified in Schedule E-8.

 

(b)                                 Service Provider shall invoice the Charges
labeled as “Asset Management” in Schedule E-3 on a percent completion for each
milestone accepted by Customer as specified for Re-Solution Milestone No. 18
[***] in the “Re-Solution Milestones” Schedule.  This paragraph (b) applies only
to Re-Solution Milestone No. 18 [***].

 

4.3.                        Chargeable Project Work

 

(a)                                  Permitted Chargeable Project Work.  Only
Services associated with the following projects, as reviewed and approved by
Customer and evidenced by a signed Project Work Order, shall be invoiced to
Customer:

 

(i)                                     Application Development Projects:
Application Development Projects are charged via the Base Charges and are
subject to the ARCs/RRCs methodology specified in Section 2.3.  Further details
on the Charge Mechanics for the Application Development Resource Unit are
specified in Schedule E-7.

 

(ii)                                  Infrastructure Projects: Infrastructure
Projects are charged via the Base Charges and are subject to the ARCs/RRCs
methodology specified in Section 2.3.  Further details on the Charge Mechanics
for the Infrastructure Projects Resource Unit are specified in Schedule E-7.

 

(iii)                               [***]:  The [***] (as described in Schedule
C-1) is charged at the Project Rates.  Further details on the Charge Mechanics
for [***] are specified in Schedule E-7.

 

(iv)                              [***]:  Each member of the [***] (as described
in Schedule C-1) is charged at the Blended Hourly Rate.  Further details on the
Charge Mechanics for the [***]are specified in Schedule E-7.

 

(v)                                 Consulting and Non-IT Projects:  Consulting
and Non-IT Projects are charged as specified in paragraph (c) below.  To the
extent there is an information technology component to these Consulting and
Non-IT Projects, such information technology-specific activities in the Project
shall be chargeable using the applicable Application Development or
Infrastructure Projects Resource Units as specified in (i) and (ii) above.

 

(b)                                 Project Work Charge Mechanics and Rates. 
The Charges for Projects may be structured as either fixed-charges or
not-to-exceed-charges, or in accordance with another economic model designated
in the applicable mutually agreed Project Work Order.  For Application
Development and Infrastructure Projects the Charge Mechanics specified in
Section 4.3(a)(i) and (ii) apply; for the [***] the Charge Mechanics specified
in Section

 

5

--------------------------------------------------------------------------------


 

4.3(a)(iii) and (iv) apply.  For Consulting and Non-IT Projects the charges will
be calculated using the Project Rates in Schedule E-6.  [***]

 

5.                                      PASS-THROUGH CHARGES

 

[***] Any Pass-Through Charges to be added after the Execution Date must be
added through the Change Control Procedures.

 

With each Service Provider invoice containing Pass-Through Charges, Service
Provider shall provide to Customer accurate copies of all such Third Party
invoices for Pass-Through Charges.

 

Service Provider shall transfer to Customer all rebates, credits, and other
monetary benefits arising out of the Pass-Through Charges.  If any such rebates,
credits, or other monetary benefits are attributable to similar expenses
incurred by Service Provider for multiple customers, then the portion of such
rebates, credits, or other monetary benefits payable to Customer shall be
pro-rated to reflect the volume of applicable Pass-Through Charges attributable
to Customer relative to the volumes of such similar expenses attributable to
other Service Provider customers.

 

6.                                      INVOICE FORMAT AND PROCESS

 

6.1.                        Sections 4.4(a) through (c) of Master Agreement
Superseded

 

Sections 4.4(a) through (c) of the Master Agreement do not apply to Transaction
Document No. 1 and are superseded by this Section 6.

 

6.2.                        Invoice Format

 

Each invoice provided by Service Provider to Customer shall conform with the
format and invoice specifications set forth in Schedule E-10 to Transaction
Document No. 1.  Such invoices shall be delivered in both hard copy and
electronic format, and shall be accompanied by supporting information, in a
format mutually agreed between the Parties, sufficient for Customer to verify
the total Charges due.  Customer requires central delivery of a single monthly
management report, in hard copy form and electronic form open to analysis (e.g.,
Excel spreadsheets), that consolidates all invoice information as well as
separate detail to support each separate invoice and any additional reporting
described in “Reports” Schedule.

 

6.3.                        Invoice Errors

 

Service Provider must promptly advise Customer of any incorrect calculation in
Service Provider’s favor (e.g., any Resource Units which were incorrectly
included in its calculation of the Charges) and provide Customer with a credit
reversing the effect of the error, promptly, regardless of when it is
discovered.  Equally, if Customer discovers any such errors, upon receipt of
appropriate documentation of such error, Service Provider must provide a credit
to reverse the effect of the error.

 

6.4.                        Accrual Support

 

Customer may require from time to time support and information from Service
Provider regarding accrual of liabilities in respect of the Services, often in
connection with unbilled

 

6

--------------------------------------------------------------------------------


 

Charges for Services provided by Service Provider.  Service Provider agrees to
promptly provide Customer with such accrual support and information.

 

6.5.                        Timing of Invoices and Due Dates

 

(a)                                  [***]

 

(b)                                 [***]

 

(c)                                  Invoicing and Payment of Variable Charges. 
All amounts, other than Disputed Charges, due to Service Provider and set forth
on a Variable Charges invoice delivered in accordance with this Schedule E-1
shall be due and payable within [***] of Customer’s receipt of such invoice.

 

(d)                                 Pass-Through Charges.  Service Provider will
use commercially reasonable diligent efforts to (i) identify and obtain invoices
for Pass-Through Charges, if any, that a Third Party Provider does not provide
to Service Provider in a timely manner, and (ii) include all Pass-Through
Charges incurred in the month corresponding to each invoice in the applicable
Variable Charges invoice(s).  Service Provider shall report each month to
Customer on the status of late Third Party Provider invoices and Service
Provider’s efforts to obtain them.  [***].  Service Provider shall not invoice
Customer, and Customer will not be obligated to pay, any Pass-Through Charges
that are not properly invoiced within [***] after the end of the month to which
such Charges correspond.

 

(d)                                 Payment by Wire Transfer.  Customer’s
payment of any Service Provider invoice may be made by wire transfer to an
account designated by Service Provider.

 

(e)                                  [***]

 

7.                                      FINANCIAL RESPONSIBILITIES MATRIX

 

Except as otherwise set forth in the Master Agreement, Schedule E-8 outlines
both Customer’s and Service Provider’s financial responsibilities regarding the
resources used to provide the Services.  [***]

 

8.                                      TERMINATION CHARGES

 

Schedule E-9 sets forth the Termination Charges, if any, that correspond to
specific scenarios through which the Master Agreement may be terminated by
Customer or Service Provider prior to its expiration date.  [***].[***].  The
Termination Charges are specified on a monthly basis.  [***]

 

9.                                     RETAINED EXPENSES

 

Service Provider will work with Customer in seeking ways to reduce and minimize
retained expenses.  For Customer’s Third Party agreements related to the
Services, Service Provider agrees to work with the vendors associated with such
agreements in a manner consistent with Customer’s service delivery model and
practices in place prior the Original Effective Date.  Service Provider agrees
not to materially deviate from the aforementioned service delivery

 

7

--------------------------------------------------------------------------------


 

model and practices in a manner that results in an increase in the retained
expenses of the Customer Group associated with those agreements.  For example,
Service Provider will not dispatch or route work to vendors that would not have
otherwise been dispatched or routed to those vendors by Customer prior to the
Original Effective Date.

 

10.                               DISASTER RECOVERY [***]

 

[***]

 

--------------------------------------------------------------------------------

 

8

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-2

CRITICAL TRANSITION MILESTONE PAYMENTS AND CREDITS

 

This is Schedule E-2, Critical Transition Milestone Payments and Credits, to the
First Amended and Restated Transaction Document No. 1 to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

The payments and credits associated with Transition are set forth in Schedule
F-3.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-3

PRICING TABLES

 

This is Schedule E-3, Pricing Tables, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule E-3 begins on the next page.

 

[***] [41 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-6

PROJECT RATES

 

This is Schedule E-6, Project Rates, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule E-6 begins on the next page.

 

[***] [3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-7
RESOURCE UNIT DEFINITIONS

 

This is Schedule E-7, Resource Unit Definitions, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

I.              INTRODUCTION

 

This Schedule E-7 describes the measures of Resource Unit utilization and the
tracking of such utilization for the Services.  Not all types of hardware and
equipment are represented with a Resource Unit; however, Support for all
Customer IT hardware and equipment is included in the Services as set forth in
the “Statement of Work” Schedule and Service Provider is fully compensated for
such Support via the Charges as set forth in the “Charges” Schedule to
Transaction Document No. 1.

 

II.            DEFINITIONS

 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to the Transaction Document.

 

III.           RESOURCE BASELINES

 

The Resource Baselines for each month of the Term are set forth in Schedule E-3
to Transaction Document No. 1.

 

[***] [21 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-8

FINANCIAL RESPONSIBILITY MATRIX

 

This is Schedule E-8, Financial Responsibility Matrix, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule E-8 begins on the next page.

 

[***] [18 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-9

TERMINATION FEES

 

This is Schedule E-9, Termination Fees, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule E-9 begins on the next page.

 

[***] [8 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-10
FORM OF INVOICE

 

1.                                      GENERAL

 

This is Schedule E-10, Form of Invoice, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

2.                                      MINIMUM REQUIREMENTS

 

Service Provider shall provide invoices to Customer for the Charges in
accordance with the Agreement and this Schedule E-10.  Service Provider’s
invoices to Customer must conform to the form and format that satisfies
Customer’s billing and accounting obligations to other Customer business units
and Customer’s direct billing obligations or approved allocation methods, as
provided to Service Provider from Customer.  Service Provider will submit a
single summary invoice for payment purposes with the Charges further summarized
by [***].  The Parties will work together to revise invoicing procedures and
invoice content as appropriate to minimize Taxes or administrative costs and to
comply with Laws.  Customer may, from time to time, modify the requirements
specified in this Schedule E-10, which modifications will be implemented in
accordance with the Change Control Procedures, to the extent such requests are
reasonable and technically feasible.

 

3.                                      SUPPORTING DOCUMENTATION

 

Service Provider shall submit with each invoice detailed documentation
sufficient to support the Charges on the invoice.  At a minimum, Service
Provider’s invoice and supporting documentation must [***].

 

4.                                      ALLOCATION GUIDELINES

 

Within ninety (90) days of the Execution Date, Customer shall provide Service
Provider the necessary details, including any formulaic allocation models, to
enable Service Provider to invoice the Charges to various Customer business
units as requested by Customer.

 

5.                                      SAMPLE INVOICE

 

The following samples illustrate Service Provider’s standard invoice format.

 

[***] [2 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F

TRANSITION AND TRANSFORMATION PLAN

 

This is Schedule F, Transition and Transformation Plan, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to Transaction Document No. 1.

 

Schedule F consists of the “Transformation and Transition” Schedule, the “High
Level Transition and Transformation Plan” Schedule, the “Transition and
Transformation Critical Milestones” Schedule, and the “Re-Solution Milestones”
Schedule.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-1
TRANSFORMATION AND TRANSITION

 

This is Schedule F-1, Transformation and Transition, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

1.                                      INTRODUCTION

 

1.1                                                         Objective

 

This Schedule F-1 sets out the Parties’ responsibilities for:

 

(i) commencing with the Original Effective Date, the Transformation and
Transition and the initial migration of the Services from Customer and its third
party vendors to Service Provider, and

 

(ii) commencing with the Execution Date, the re-solutioning of the Services.

 

1.2                                                         Original
Transformation and Transition Plan

 

Service Provider has performed or will perform the Transformation and Transition
activities attributable to Service Provider and set out principally in Sections
2 through 6 of this Schedule F-1 (including without limitation the activities
set out in Schedule F-2, the “High Level Transition and Transformation Plan,”
and Schedule F-3, the “Critical Transition and Transformation Milestones,” and
take primary responsibility for the coordination of the activities of both
Parties as is necessary to ensure that operational responsibility for the
Services is successfully transitioned to Service Provider or transformed on
schedule (as such schedule may be revised pursuant to the Re-Solution Plan) and
minimizing disruption to the Customer’s business.

 

1.3                                                         Re-Solution Plan

 

Service Provider shall perform the re-solutioning activities with respect to the
Services attributable to Service Provider and set out principally in Section 7
of this Schedule F-1 and in Schedule F-5, “Re-Solution Milestones,” and take
primary responsibility for the coordination of the activities of both Parties as
is necessary to ensure that the Services are successfully re-solutioned or
transitioned to Successor Service Providers, if any, or Customer on schedule and
minimizing disruption to the Customer’s business.

 

1.4                                                         Definitions

 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to Transaction Document No. 1.

 

1

--------------------------------------------------------------------------------


 

2.             ORIGINAL TRANSITION AND TRANSFORMATION PROJECT OVERVIEW &
OBJECTIVES

 

2.1                                                         Overview

 

Following the Original Effective Date, Service Provider undertook the
Transformation and Transition Project to facilitate the transfer of operational
responsibility for the Services from Customer and its third party vendors to
Service Provider.

 

2.2                                                         Objectives

 

The primary objectives of the Transformation and Transition Project are:

 

[***]

 

3.             ORIGINAL TRANSITION AND TRANSFORMATION PLAN

 

3.1                                                         High Level
Transformation and Transition Plan

 

An initial high level project plan for the Transformation and Transition Project
prepared by Service Provider and approved by Customer as of the Original
Effective Date is set forth in the “High Level Transformation and Transition
Plan” Schedule.

 

3.2                                                         Detailed
Transformation and Transition Plan

 

[***]

 

4.             ORIGINAL TRANSITION AND TRANSFORMATION PLAN

 

4.1                                                         Transformation and
Transition Charges

 

[***]

 

4.2                                                         Critical
Transformation and Transition Milestones

 

(a)                                  The Critical Transformation and Transition
Milestones for the Transformation and Transition Project and the due date for
each such Critical Transformation and Transition Milestone are set out in the
table in Schedule F-3, except to the extent that such milestones have been
modified and such due dates extended with respect to certain Transformation
activities as set forth in Schedule F-5.  Due dates assume timely performance by
Customer of its responsibilities in the Transformation and Transition Plan (or
the Re-Solution Plan, as applicable), including transition of regions (as
applicable) to Service Provider’s responsibility.

 

(b)                                 [***]

 

(c)                                  [***]

 

4.3                                                         Failure to Achieve
Critical Transformation and Transition Milestones

 

[***]

 

2

--------------------------------------------------------------------------------


 

4.4                                                         Critical
Transformation and Transition Milestone Credits

 

[***]

 

5.             RE-SOLUTION PLAN

 

5.1                                                         Overview

 

As of the Execution Date, Service Provider has undertaken the Re-Solution
Project to restructure certain Services and transition other Services to
Successor Service Providers, if any, or Customer.

 

5.2                                                         Objectives

 

The primary objectives of the Re-Solution Project are:

 

(a)                                  [***]

 

5.3                                                         Re-Solution
Milestones

 

(a)                                  The Re-Solution Milestones for the
Re-Solution Project and the due date for each such Re-Solution Milestone are set
out in the table in Schedule F-5.  Due dates assume timely performance by
Customer of its responsibilities in the Re-Solution Plan.

 

(b)                                 [***]

 

5.4                                                         Failure to Achieve
Re-Solution Milestones

 

[***]

 

6.             ACCEPTANCE CRITERIA

 

(a)                                  In respect of each Deliverable required to
be delivered by Service Provider as part of the Transformation and Transition
Project or the Re-Solution Project as specified in the Detailed Transformation
and Transition Plan or the Detailed Re-Solution Plan, as applicable, the Parties
shall include the Acceptance Criteria reflecting the requirements of
Section 5.1(b) below within the applicable plan.  After Customer’s initial
approval of the Acceptance Criteria as part of the applicable plan, any
subsequent changes to the Acceptance Criteria, and subsequent dependencies or
timing issues, shall be agreed between the Parties in accordance with the Change
Control Procedures.

 

(b)                                 The Acceptance Criteria will, where
appropriate, include the testing procedures and criteria for testing whether or
not the Deliverable in question meets the relevant requirements (as set out in
this Schedule F or otherwise agreed between the Parties), including:

 

(i)            details of the criteria to be met and the results which must be
produced if the Deliverable is to be considered to have met the Acceptance
Criteria; and

 

(ii)           the identity of the Party who shall undertake the acceptance
tests.

 

3

--------------------------------------------------------------------------------


 

7.             REPORTING

 

Until the Transformation and Transition Project and the Re-Solution Project are
completed, Service Provider shall provide a [***] report to Customer and attend
meetings/conference calls with Customer to discuss the same, including:

 

[***]

 

8.             CHANGES

 

8.1                                                         Customer Requested
Changes

 

Upon written notice from Customer specifying that Customer desires Service
Provider to delay suspend, extend or modify the timing of Transformation and
Transition Project or Re-Solution Project activities, Service Provider will
accommodate such request for the requested period of time not to exceed [***]
unless mutually agreed by the Parties.  The completion dates for the Critical
Transformation and Transition Milestones, the Re-Solution Milestones and other
date specific activities set out in the High Level Transformation and Transition
Plan and the Detailed Transformation and Transition Plan shall be extended on a
day-for-day basis, or such other duration as agreed between the Parties, equal
to the length of the Transformation and Transition Project or Re-Solution
Project schedule extension, suspension or modification requested by Customer,
not to exceed [***] unless mutually agreed by the Parties.

 

8.2                                                         Financial Impacts

 

[***]

 

9.             PROGRAM MANAGEMENT

 

9.1                                                         Service Teams

 

The Parties will form functional service area teams of SMEs from Customer and
Service Provider relevant to the areas covered by the remaining areas of the
Transformation and Transition Project and the Re-Solution Project.  The teams
will be led by a Process Leader and supported by a Process Owner for each area. 
The Process Leaders are responsible, with reasonable cooperation from the
Process Owners, for planning the Transformation and Transition of the Services
for which they are responsible according to the applicable plan and timeline.

 

9.2                                                         Key Transformation
and Transition Plan Deliverables

 

[***]

 

9.3                                                         Program Wide Change
Management

 

Customer and Service Provider shall be jointly responsible for developing an
integrated change management program for Customer’s internal change management
process that incorporates other related Customer initiatives. Service Provider
shall participate on Customer’s teams and workgroups and at Customer’s direction
develop relevant materials and communications, provide counsel on strategy and
facilitate the alignment of Transformation and Transition and re-solution
activities in support of the change management program, in accordance with the
Transformation and Transition Plan and the Re-Solution Plan.

 

4

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-2

HIGH LEVEL TRANSITION AND TRANSFORMATION PLAN

 

This is Schedule F-2, High Level Transition and Transformation Plan, to the
First Amended and Restated Transaction Document No. 1 to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule F-2 begins on the next page.

 

[***] [35 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-3

TRANSITION AND TRANSFORMATION CRITICAL MILESTONES

 

This is Schedule F-3, Transition and Transformation Critical Milestones, to the
First Amended and Restated Transaction Document No. 1 to that certain First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule F-3 begins on the next page.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Customer will accept each Transition and Transformation Milestone when Service
Provider meets the Acceptance Criteria for such Transition and Transformation
Milestone.  Acceptance Criteria will be developed in additional detail and
agreed to during the development of the Detailed Transition and Transformation
Plan.  For this Schedule F-3 only, “ED” means December 11, 2008.

 

[***] [12 pages omitted]

 

Customer Responsibilities Mapping

 

The following tables provide a definitive list of Customer responsibilities for
start up, transition, and transformation.  These will be included in the
Detailed Transformation and Transition Plan.

 

[***]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-5
RE-SOLUTION MILESTONES

 

This is Schedule F-5, Re-Solution Milestones, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.

 

Service Provider shall perform the tasks necessary to deliver the Deliverables
and demonstrate the Acceptance Criteria have been satisfied for each of the
Re-Solution Milestones, including those set forth in the table below or in the
project plans attached to this Schedule F-5 (the “Re-Solution Project Plans”),
not later than the Re-Solution Milestone Due Date indicated; provided that [***]

 

Each Re-Solution Milestone will be subject to the provisions set forth in
[***].  For this Schedule F-5 only, “ED” refers to November 23, 2010.  As part
of each Re-Solution Milestone, Service Provider must define and document all
process additions or modifications in either an existing or new PIM and such PIM
updates must be approved by Customer using the Customer-defined PIM approval
process.  Service Provider will provide Customer with weekly updates as to the
status of each open Re-Solution Milestone through the Service Provider
Transition Coordinator.

 

[***] [16 pages omitted]

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule F-5-1 through Schedule F-5-8

[***] [34 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE G

CUSTOMER SOFTWARE

 

This is Schedule G, Customer Software, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Amended and Restated Master Agreement, the “Definitions” Exhibit to the Master
Agreement, or the “Definitions” Schedule to Transaction Document No. 1.

 

This Schedule G sets forth the Customer Software to be used by Service Provider
in the provision of the Services under Section 10.1 of the Master Agreement. 
The Parties shall update this Schedule G within thirty (30) days after the last
Commencement Date to correct any errors in the table below and to update any
information listed as “to be provided” in accordance with the Change Control
Procedures.  From time to time during the Term, but not less than annually,
Service Provider shall update this Schedule G to reflect the actual Customer
Software products and number of licenses/seats required by Service Provider to
provide the Services.

 

Where a number of licenses is specified in the column labeled “Number of
Licenses/Seats,” the number represents the quantity of software licenses that
Customer will provide to Service Provider.  If additional software licenses are
needed by Service Provider, the cost of such additional licenses will be borne
by the Party indicated in the “Growth” column of the “Software Schedule” of the
“Financial Responsibility Matrix” Schedule.  All other costs associated with the
Customer Software are specified in the “Financial Responsibility Matrix”
Schedule.

 

[***] [16 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE H

SERVICE PROVIDER SOFTWARE

 

This is Schedule H, Service Provider Software, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Pursuant to Section 10.2 of the Master Agreement, the table below sets forth the
Service Provider Software to be used by Service Provider in the provision of the
Services.  Service Provider shall provide Customer with the cooperation,
information and access reasonably necessary for Customer to evaluate any
additional Service Provider Software added in compliance with Section 10.2 of
the Master Agreement.  Upon request, and except for the software set forth in
the “Commercially Unavailable Tools” Schedule, Service Provider will provide to
Customer a listing of all Service Provider Software by name, Version,
Maintenance Release and as applicable, patch level promoted into production, and
the Equipment on which such Service Provider Software is installed and the
physical location of such Equipment.

 

[***] [5 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE J

REPORTS

 

This is Schedule J, Reports, to the First Amended and Restated Transaction
Document No. 1 to that certain First Amended and Restated Master Services
Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule J and the attached Schedule J-1 set forth the Reports which
Service Provider shall provide to Customer in accordance with Section 3.9 of the
Master Agreement.  As of the Commencement Date, Service Provider shall provide
all operational reports relevant to the management of the Services, which were
provided by the portion of Customer’s organization responsible for the functions
comprising the Services prior to the Commencement Date, all performance reports
specified in the “Service Level Agreement” Schedule, and such other reports as
needed as Customer may request from time to time.

 

Service Provider shall provide its “standard” reports as set forth in Schedule
J-1 and the additional reports identified in the table below.  Unless specified
otherwise by Customer, the default date by which Service Provider shall start
delivering such reports is: (1) for Reports with respect to Service Level
performance, the applicable Service Level Commencement Date specified in the
“Service Level Agreement” Schedule and (2) for Reports with respect to other
matters, not later than [***] days after Service Provider assumes responsibility
for performing the related task, activity, function or responsibility.  Service
Provider shall prepare and deliver the Reports as part of the Services [***]. 
Service Provider shall be responsible for performing all tasks necessary to
create and deliver the Reports.

 

For those reports specified as “Part of the TEM Solution” in the table below,
Service Provider’s obligation to provide such reports will end upon acceptance
by Customer of Re-Solution Milestone Nos. 26 - 29 and 31 (TEM Wireless De-scope
of TEM) set forth in Schedule F-5.  Until such acceptance, Service Provider
shall continue to provide TEM-related reports that Service Provider provided to
Customer as of the Execution Date.

 

[***] [9 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE J-1

STANDARD REPORTS

 

IBM Standard Reports

[***] [11 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE K

LIST OF APPROVED BENCHMARKERS

 

This is Schedule K, List of Approved Benchmarkers, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule K sets forth the Benchmarkers that Customer may engage in
accordance with Section 4.5 of the Master Agreement.  The Parties shall review
this list annually and this Schedule K may be updated as agreed in writing by
the Parties.

 

[***].

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE L

TECHNICAL ARCHITECTURE AND PRODUCT STANDARDS

 

This is Schedule L, Technical Architecture and Product Standards, to the First
Amended and Restated Transaction Document No. 1 to that certain First Amended
and Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

[***].

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M

DISASTER RECOVERY REQUIREMENTS

 

This is Schedule M, Disaster Recovery Requirements, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule M consists of:

 

M-1

 

Disaster Recovery Requirements - General

M-1-a

 

Disaster Declaration Event Fee

M-1-b

 

Common BCRS Shared Services

M-2-a

 

Terminex [***] Specs

M-2-b

 

Terminex [***] Services

M-2-c

 

Terminex [***]

M-3

 

Terminex [***] Specs

M-4-a

 

AHS Specs

M-4-b

 

AHS Services

M-4-c

 

AHS Disaster Recovery Program

M-5

 

JDE [***] Specs

M-6

 

JDE [***] Specs

M-7

 

Terminex [***] Specs

M-8

 

Lawn [***] Specs

M-9

 

Land [***] Specs

M-10

 

Land [***] Specs

M-11

 

BSC AD [***] Specs

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M-1

DISASTER RECOVERY REQUIREMENTS – GENERAL

 

This is Schedule M-1, Disaster Recovery Requirements - General, to the First
Amended and Restated Transaction Document No. 1 to that certain First Amended
and Restated Master Services Agreement, dated as of November 1, 2010, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

1.             GENERAL

 

Service Provider shall provide the Disaster Recovery Services as part of the
Services in accordance with this Schedule, the Attachments to this Schedule and
Section 3.5 of the Master Agreement.  All Attachments are incorporated into this
Schedule by reference.  Terms defined in an Attachment to this Schedule apply to
all Attachments to this Schedule, unless otherwise defined therein.  In the
event of a conflict between the terms of an Attachment and this Schedule, the
terms of this Schedule control.

 

[***] [16 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M-1-a

DISASTER DECLARATION EVENT FEES

 

[***] [1 page omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-1-b

 

to

 

Schedule M

 

First Amended and Restated Master Services Agreement

 

Multivendor Information Technology Recovery Services

 

[***] [4 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-a

 

to

 

Schedule M

 

[***] [2 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-b

 

to

 

Schedule M

 

[***] [4 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-c

 

To

 

Schedule M

 

Disaster Recovery Services

 

[***] [4 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

The terms of the Master Service Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

First Amended and Restated Schedule M-3 to the Disaster Recovery Requirements

 

 [***] [3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedules M-4-a, M-4-b, M-4-c

 

To

 

Schedule M

 

[***] [30 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

First Amended and Restated Schedule M-5 to the Disaster Recovery Requirements

 

[***] [ 3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

First Amended and Restated Schedule M-6

 

The terms of the IBM Customer Agreement and its Attachment for Multivendor
Information Technology Recovery Services (or an equivalent agreement signed by
both parties) apply to this transaction.

 

[***] [3 pages omitted]

 

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

First Amended and Restated Schedule M-7 to the Disaster Recovery Requirements

 

[***] [3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

First Amended and Restated Schedule M-8 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [5 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

First Amended and Restated Schedule M-9 to the Disaster Recovery Requirements

 

[***] [3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

First Amended and Restated Schedule M-10 to the Disaster Recovery Requirements

 

 [***] [3 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

First Amended and Restated Schedule M-11 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [11 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE N

 

TERMINATION ASSISTANCE SERVICES

 

1.                                      GENERAL

 

This is Schedule N, Termination Assistance Services, to the First Amended and
Restated Transaction Document No. 1 to that certain First Amended and Restated
Master Services Agreement, dated as of November 1, 2010, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

2.                                      TERMINATION ASSISTANCE

 

2.1.                            General

 

During each Termination Assistance Period, Service Provider shall provide the
Termination Assistance Services in accordance with this Schedule and
Section 12.4 of the Master Agreement.

 

2.2.                            Access to Resources

 

In providing Termination Assistance Services, Service Provider shall provide to
one or more members of the Customer Group itself or one or more Successor
Service Providers, or their representatives, contractors and consultants,
reasonable access to, use of and information relating to [***] for the sole
purpose of transitioning the Services to Customer or a Successor Service
Provider.

 

2.3.                            Removal of Property

 

During the Termination Assistance Period, Service Provider shall:

 

(a)                             provide reasonable prior written notice to
Customer identifying any resources that Service Provider, or any Third Party
acting on behalf of Service Provider, intends to remove from any Customer
premises and identify such resources with sufficient detail as to inform
Customer of the nature and ownership of such resources; and

 

(b)                            only remove resources from any Customer premises
in accordance with the agreed upon schedule set forth in the relevant
Termination Assistance Plan and comply with removal procedures reasonably
established by Customer and provided in writing to Service Provider.

 

2.4.                            Bid Assistance

 

Service Provider shall provide reasonable assistance to Customer with respect to
conducting a bid process for performance of the Services.  Without limiting
Service Provider’s obligation to provide Customer Data or any other obligation
under the Agreement, Service Provider shall, to the extent information is
reasonably available, provide information, including:  [***].

 

1

--------------------------------------------------------------------------------


 

2.5.                            Knowledge Transfer

 

Service Provider shall transfer knowledge regarding the Services, Customer’s
requirements, and related topics so as to facilitate the provision of the
Services by Customer or a Successor Service Provider, including by:

 

(a)                             [***]

 

2.6.                            Operational Transition

 

Service Provider shall perform the following activities required to facilitate
the transition of operational responsibility for the Services:

 

(i)                                     [***]

 

3.                                      TERMINATION ASSISTANCE PLANS

 

(a)                                  The purpose of each Termination Assistance
Plan is to:

 

(i)                                     ensure an orderly migration of the
Services during the Termination Assistance Period;

 

(ii)                                  ensure that the Services continue without
interruption or adverse effect and to facilitate the orderly transfer of the
Services to Customer, one or more members of the Customer Group, or one or more
Successor Service Providers;

 

(iii)                               facilitate the transfer of certain assets
used to provide the Services, from Service Provider to Customer or any Successor
Service Provider in accordance with the Agreement; and

 

(iv)                              enable effective and lawful transfer of
identified staff from Service Provider to Customer or any Successor Service
Provider in accordance with the Agreement.

 

(b)                                 Service Provider shall prepare the
Termination Assistance Plan and address in such plan, at a minimum, items
(i) through (iv) of the preceding paragraph and the following information and
procedures:

 

(i)                                     [***]

 

4.                                      TERMINATION ASSISTANCE SERVICES CHARGES

 

Termination Assistance Services will be charged in accordance with
Section 12.4(d) of the Master Agreement.

 

5.                                      ADDITIONAL RIGHTS AND OBLIGATIONS

 

During the Termination Assistance Period and in any event by the end of such
Termination Assistance Period:

 

(i)                                     [***]

 

2

--------------------------------------------------------------------------------


 

6.                                      DISPUTES REGARDING TERMINATION
ASSISTANCE SERVICES

 

Any Dispute regarding the Termination Assistance Services will be resolved in
accordance with the Dispute Resolution Procedures.

 

3

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE O

 

PROJECTS

 

This is Schedule O, Projects, to the First Amended and Restated Transaction
Document No. 1 to that certain First Amended and Restated Master Services
Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Service Provider shall continue to execute Projects outstanding as of Execution
Date without change, except as modified in the “Re-Solution Milestones” Schedule
F-5 and/or via the Project Change Request process.

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE Q

 

LOCATIONS

 

This is Schedule Q, Locations, to the First Amended and Restated Transaction
Document No. 1 to that certain First Amended and Restated Master Services
Agreement, dated as of November 1, 2010 between ServiceMaster Consumer Services,
L.P. and International Business Machines Corporation.  Unless otherwise defined
herein, capitalized terms have the meanings set forth in the Master Agreement,
the “Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule
to the Transaction Document.

 

This Schedule Q sets forth the Service Provider Locations from which Service
Provider shall perform the indicated Services.  Services will be delivered out
of these Locations or an equivalent class of service center in the event of a
relocation.

 

[***] [2 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE R

 

COMMERCIALLY UNAVAILABLE SERVICE PROVIDER TOOLS

 

This is Schedule R, Commercially Unavailable Service Provider Tools, to the
First Amended and Restated Transaction Document No. 1 to that certain the First
Amended and Restated Master Services Agreement, dated as of November 1, 2010,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

The following table sets forth the Commercially Unavailable Service Provider
Tools in accordance with Section 10.6(b) of the Master Agreement.  Information
related to Customer residing in these Commercially Unavailable Service Provider
Tools retains its classification as Customer Company Information.  Service
Provider shall provide Customer with access to any Customer Company Information
residing in a Commercially Unavailable Service Provider Tool and shall, upon
Customer’s request provide Customer with copies of any Customer Company
Information in a standard (non-proprietary) electronic format as specified by
Customer.

 

[***] [2 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE S

 

CUSTOMER FACILITIES

 

This is Schedule S, Customer Facilities, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Service Provider shall provide [***] Services to the Customer facilities (listed
beginning on the next page) where indicated by an “Y” in the column labeled
[***].  Service Provider shall provide [***] Services to the Customer facilities
(listed beginning on the next page) where indicated by an “Y” in the column
labeled [***].  Services and [***] Services mean those activities and tasks
described in [***], of the “Services Description” Schedule.

 

Where indicated by a “Y” in the column labeled “IBM On Site (Y/N),” Service
Provider shall provide the Services using Service Provider personnel who are
physically on-site at the applicable Customer facility during the business hours
specified in the table below, as determined by the classification of the
Customer facility indicated under the column labeled “Location Type.”

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Schedule S continues on the next page.

 

[***] [25 pages omitted]

 

1

--------------------------------------------------------------------------------

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE T

 

APPROVED SUBCONTRACTORS

 

This is Schedule T, Approved Subcontractors, to the First Amended and Restated
Transaction Document No. 1 to that certain First Amended and Restated Master
Services Agreement, dated as of November 1, 2010, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

The subcontractors listed in the table below are Approved Subcontractors under
Section 9.3 of the Master Agreement.  Service Provider shall provide project
management and technical direction for all subcontractors.  [***].

 

1

--------------------------------------------------------------------------------
